 

Exhibit 10.1

 

 

Dated 5 June 2009

 

COFACE FACILITY AGREEMENT

 

between

 

GLOBALSTAR, INC.
as the Borrower,

 

BNP PARIBAS

SOCIÉTÉ GÉNÉRALE

NATIXIS
CALYON

and

CRÉDIT INDUSTRIEL ET COMMERCIAL
as the Mandated Lead Arrangers,

 

BNP PARIBAS
as the Security Agent
and the COFACE Agent

 

and

 

THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1
as the Original Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

3

 

 

 

2.

THE FACILITIES

48

 

 

 

3.

PURPOSE

49

 

 

 

4.

CONDITIONS OF UTILISATION

51

 

 

 

5.

UTILISATION

53

 

 

 

6.

REPAYMENT

56

 

 

 

7.

PREPAYMENT AND CANCELLATION

57

 

 

 

8.

INTEREST

65

 

 

 

9.

INTEREST PERIODS

66

 

 

 

10.

CHANGES TO THE CALCULATION OF INTEREST

67

 

 

 

11.

FEES

68

 

 

 

12.

COFACE INSURANCE PREMIA

69

 

 

 

13.

TAX GROSS-UP AND INDEMNITIES

71

 

 

 

14.

INCREASED COSTS

74

 

 

 

15.

OTHER INDEMNITIES

75

 

 

 

16.

MITIGATION BY THE LENDERS

77

 

 

 

17.

COSTS AND EXPENSES

77

 

 

 

18.

REPRESENTATIONS

78

 

 

 

19.

INFORMATION UNDERTAKINGS

91

 

 

 

20.

FINANCIAL COVENANTS

100

 

 

 

21.

POSITIVE UNDERTAKINGS

104

 

 

 

22.

NEGATIVE UNDERTAKINGS

116

 

 

 

23.

EVENTS OF DEFAULT

128

 

 

 

24.

REMEDIES UPON AN EVENT OF DEFAULT

135

 

 

 

25.

SECURITY

135

 

i

--------------------------------------------------------------------------------


 

26.

CHANGES TO THE LENDERS

135

 

 

 

27.

CHANGES TO THE BORROWER

140

 

 

 

28.

ROLE OF THE COFACE AGENT, THE SECURITY AGENT AND THE MANDATED LEAD ARRANGERS

140

 

 

 

29.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

148

 

 

 

30.

SHARING AMONG THE FINANCE PARTIES

148

 

 

 

31.

PAYMENT MECHANICS

150

 

 

 

32.

SET-OFF

154

 

 

 

33.

NOTICES

154

 

 

 

34.

CALCULATIONS AND CERTIFICATES

156

 

 

 

35.

PARTIAL INVALIDITY

156

 

 

 

36.

REMEDIES AND WAIVERS

156

 

 

 

37.

AMENDMENTS AND WAIVERS

157

 

 

 

38.

COUNTERPARTS

158

 

 

 

39.

GOVERNING LAW

158

 

 

 

40.

ENFORCEMENT

158

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT (the “Agreement”) is dated 5 June 2009 and made

 

BETWEEN:

 

(1)                                 GLOBALSTAR, INC., a corporation duly
organised and validly existing under the laws of the State of Delaware, with its
principal office located at 461 South Milpitas Blvd., Milpitas, CA 95035,
United States of America (the “Borrower”);

 

(2)                                 BNP PARIBAS, a société anonyme with a share
capital of two billion four hundred sixty five million five hundred and twelve
thousand seven hundred and fifty eight Euros (€2,465,512,758) organised and
existing under the laws of the Republic of France, whose registered office is at
16 boulevard des Italiens, 75009 Paris, France registered under
number 662 042 449 at the Commercial Registry of Paris, acting in its capacity
as facility agent and Chef de File for and on behalf of the Finance Parties (the
“COFACE Agent”);

 

(3)                                 BNP PARIBAS, SOCIETE GENERALE, NATIXIS,
CALYON and CRÉDIT INDUSTRIEL ET COMMERCIAL each acting in its capacity as a
mandated lead arranger (the “Mandated Lead Arrangers”);

 

(4)                                 BNP PARIBAS, a société anonyme with a share
capital of two billion four hundred sixty five million five hundred and twelve
thousand seven hundred and fifty eight Euros (€2,465,512,758) organised and
existing under the laws of the Republic of France, whose registered office is at
16 boulevard des Italiens, 75009 Paris, France registered under
number 662 042 449 at the Commercial Registry of Paris, acting in its capacity
as the security agent (the “Security Agent”); and

 

(5)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Lenders and Commitments) as lenders (the “Original Lenders”).

 


1.                                      DEFINITIONS AND INTERPRETATION


 


1.1                                DEFINITIONS


 

In this Agreement:

 

“Acceptable Bank” means:

 

(a)                                  a bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of
AA- or higher by S&P or Fitch Ratings Ltd or Aa2 or higher by Moody’s or a
comparable rating from an internationally recognised credit rating agency;

 

(b)                                 Union Bank of California, provided that, it
has a rating for its long-term unsecured and non credit-enhanced debt
obligations of A or higher by S&P or A+ by Fitch Ratings Ltd or a comparable
rating from an internationally recognised credit rating agency; or

 

(c)                                  any other bank or financial institution
approved by the COFACE Agent.

 

“Acceptable Intercreditor Agreement” means an intercreditor agreement in form
and substance satisfactory to the COFACE Agent to be entered into by the
Borrower

 

3

--------------------------------------------------------------------------------


 

or any Subsidiary (as the case may be), the COFACE Agent and the relevant
provider of Subordinated Indebtedness.  Such Acceptable Intercreditor Agreement
shall include, without limitation, the following provisions, whereby the
relevant Subordinated Indebtedness provider shall agree not to:

 

(a)                                  seek direct or indirect recovery, payment
or repayment of, nor permit direct or indirect payment or repayment of any of
the Subordinated Indebtedness or other amounts payable by the Borrower or any
Subsidiary (as the case may be) in respect thereof or of any other Subordinated
Indebtedness of the Borrower or any Subsidiary (as the case may be) other than
following satisfaction of the conditions to the making of Shareholder
Distributions in accordance with Clause 22.6 (Limitations on Dividends and
Distributions);

 

(b)                                 demand, sue for or accept from the Borrower
or any Subsidiary (as the case may be) any payment in respect of the
Subordinated Indebtedness or take any other action to enforce its rights or to
exercise any remedies in respect of any Subordinated Indebtedness (whether upon
the occurrence or during the occurrence of an event of default (howsoever
described) or otherwise) unless requested to do so by the COFACE Agent;

 

(c)                                  file or join in any petition to commence
any winding-up proceedings or an order seeking reorganisation or liquidation of
the Borrower or any Subsidiary (as the case may be), or take any other action
for the winding-up, dissolution or administration of the Borrower or any
Subsidiary (as the case may be) or take, or agree to, any other action which
could or might lead to the bankruptcy, insolvency or similar process of the
Borrower or any Subsidiary (as the case may be) unless requested to do so by the
COFACE Agent; and/or

 

(d)                                 claim, rank or prove as a creditor of the
Borrower or any Subsidiary (as the case may be) in competition with any Finance
Party.

 

“Account Control Agreement” means each account control agreement substantially
in the form agreed between the Borrower and the Security Agent on the date of
this Agreement (or as otherwise satisfactory to the Security Agent) between a
Deposit Account Bank (as such term is defined in each Account Control
Agreement), the Borrower and the Security Agent.

 

“Accounts Agreement” means the accounts agreement dated on or about the date of
this Agreement and made between the Borrower, the COFACE Agent, the Offshore
Account Bank, Thermo and the Security Agent.

 

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formula).

 

4

--------------------------------------------------------------------------------


 

“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA for
such period provided that, for the purpose of calculating the Consolidated Net
Income component of Consolidated EBITDA, any cash revenue received in that
period but not recognised under GAAP shall be included, plus (in the case of
paragraphs (a), (b) and (c) only, to the extent deducted in the calculation of
Consolidated EBITDA (without double-counting)):

 

(a)                                  non-cash stock compensation expenses;

 

(b)                                 non-cash asset impairment charges;

 

(c)                                  one time non-cash non-recurring expenses;
and

 

(d)                                 non-capitalised cash payments, if any, to
second generation ground segment vendors made from earnings counted during the
relevant period,

 

but excluding the proceeds of any Equity Issuance or any Subordinated
Indebtedness.

 

“Adjusted Consolidated EBITDA Reconciliation” means, for any period, a
reconciliation statement prepared by the Borrower in a form reasonably
acceptable to the COFACE Agent showing a reconciliation of:

 

(a)                                  cash revenue received in that period but
not recognised under GAAP, as determined in accordance with the definition of
Adjusted Consolidated EBITDA; to

 

(b)                                 revenues recognised for such period, as
determined in accordance with GAAP.

 

“Advance Payment” means an advance payment:

 

(a)                                  in the case of the Launch Services
Contract, of five per cent. (5%) of the total Contract Price payable by the
Borrower pursuant to the Launch Services Contract; and

 

(b)                                 in the case of the Satellite Construction
Contract, of fifteen per cent. (15%) of the total Contract Price payable by the
Borrower pursuant to the Satellite Construction Contract.

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licences,
approvals, interpretation and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means in respect of each Facility:

 

(a)                                  for any Interest Period commencing prior to
15 December 2012, two point zero seven per cent. (2.07%) per annum;

 

5

--------------------------------------------------------------------------------


 

(b)                                 for any Interest Period commencing from
15 December 2012 until 14 December 2017, two point twenty five per cent. (2.25%)
per annum; and

 

(c)                                  for any Interest Period commencing
thereafter, two point forty per cent. (2.40%) per annum.

 

“Asset Disposition” means the disposition of any or all assets (including the
Capital Stock of a Subsidiary or any ownership interest in a joint venture) of
any Obligor or any Subsidiary thereof whether by sale, lease, transfer or
otherwise.  The term “Asset Disposition” shall not include any Equity Issuance
or any Debt Issuance.

 

“Attributable Indebtedness” means, on any date:

 

(a)                                  in respect of any Capital Lease of any
person, the capitalised amount thereof that would appear on a balance sheet of
such person prepared as of such date in accordance with GAAP; and

 

(b)                                 in respect of any Synthetic Lease, the
capitalised amount or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration (including all Governmental
Approvals).

 

“Authorised Signatory” means, with respect to the Supplier and the Launch
Services Provider, a person authorised to sign any document on its behalf to be
delivered pursuant to this Agreement.

 

“Availability Period” means the period from and including the date of this
Agreement to and including the date that is the earlier of:

 

(a)                                  seven (7) Months after the date of the last
Launch; or

 

(b)                                 15 November 2011.

 

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

 

(a)                                  the amount of its participation in any
outstanding Loans under that Facility; and

 

(b)                                 in relation to any proposed Utilisation, the
amount of its participation in any Loans that are due to be made under that
Facility on or before the proposed Utilisation Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Borrower Contingent Equity Account” has the meaning given to such term in the
Accounts Agreement.

 

6

--------------------------------------------------------------------------------


 

“Borrower Pledge of Bank Accounts” means the French law “Convention de
Nantissement de Comptes Bancaires” substantially in the form agreed between the
Borrower and the Security Agent on the date of this Agreement (or as otherwise
satisfactory to the Security Agent) between the Borrower, the Offshore Account
Bank and the Security Agent.

 

“Break Costs” means the amount (if any) by which:

 

(a)                                  the interest which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)                                 the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the London interbank market for
a period starting on the Business Day following receipt or recovery and ending
on the last day of the current Interest Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Paris and New York City.

 

“Canadian Dollars” means the lawful currency for the time being of Canada.

 

“Capital Assets” means, with respect to the Borrower and its Subsidiaries:

 

(a)                                  any asset that should, in accordance with
GAAP, be classified and accounted for as a capital asset on a Consolidated
balance sheet of the Borrower and its Subsidiaries; and

 

(b)                                 non-capitalised cash payments attributable
to any second generation Satellite Launch and ground segment vendors.

 

“Capital Expenditure Account” has the meaning given to such term in the Accounts
Agreement.

 

“Capital Expenditures” means with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

 

“Capital Stock” means:

 

(a)                                  in the case of a corporation, capital
stock;

 

7

--------------------------------------------------------------------------------


 

(b)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock;

 

(c)                                  in the case of a partnership, partnership
interests (whether general or limited);

 

(d)                                 in the case of a limited liability company,
membership interests; and

 

(e)                                  any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing person.

 

“Cash” means, at any time, cash denominated in Dollars and the Dollar equivalent
of Euros and Canadian Dollars, in hand or at bank and (in the latter case)
credited to an account in the name of an Obligor with an Acceptable Bank and to
which an Obligor is alone (or together with other Obligors) beneficially
entitled and for so long as:

 

(a)                                  that cash is repayable on demand;

 

(b)                                 repayment of that cash is not contingent on
the prior discharge of any other indebtedness of any member of the Group or of
any other person whatsoever or on the satisfaction of any other condition;

 

(c)                                  there is no Lien over that cash except for
Liens created pursuant to the Security Documents or any Permitted Lien
constituted by a netting or set-off arrangement entered into by members of the
Group in the ordinary course of their banking arrangements; and

 

(d)                                 the cash is freely and immediately available
to be applied in repayment or prepayment of the Facilities.

 

“Cash Contribution Agreements” means each cash contribution agreement made
between:

 

(a)                                  the Launch Services Provider and Thermo;
and

 

(b)                                 Hughes and Thermo,

 

and, in each case, entered into prior to Financial Close on terms and conditions
satisfactory to the COFACE Agent.

 

“Cash Equivalent Investments” means at any time:

 

(a)                                  certificates of deposit maturing within
one (1) year after the relevant date of calculation and issued by an Acceptable
Bank;

 

(b)                                 any investment in marketable debt
obligations issued or guaranteed by the government of the United States of
America, the United Kingdom, any member state of the European Economic Area or
any Participating Member State or by an instrumentality or agency of any of them
having an equivalent credit rating, maturing within one (1) year after the
relevant date of calculation and not convertible or exchangeable to any other
security;

 

8

--------------------------------------------------------------------------------


 

(c)                                  commercial paper not convertible or
exchangeable to any other security:

 

(i)                                     for which a recognised trading market
exists;

 

(ii)                                  issued by an issuer incorporated in the
United States of America, the United Kingdom, any member state of the European
Economic Area or any Participating Member State;

 

(iii)                               which matures within one (1) year after the
relevant date of calculation; and

 

(iv)                              which has a credit rating of either A-1 or
higher by S&P or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s,
or, if no rating is available in respect of the commercial paper, the issuer of
which has, in respect of its long-term unsecured and non-credit enhanced debt
obligations, an equivalent rating;

 

(d)                                 any investment in money market funds which:

 

(i)                                     have a credit rating of either A-1 or
higher by S&P or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s;

 

(ii)                                  invest substantially all their assets in
securities of the types described in paragraphs (a) to (c) above; and

 

(iii)                               can be turned into cash on not more than
thirty (30) days’ notice; or

 

(e)                                  any other debt or marketable security
approved by the Majority Lenders,

 

in each case, denominated in Dollars and the Dollar equivalent of Euros and
Canadian Dollars, and to which any Obligor is alone (or together with other
Obligors) beneficially entitled at that time and which is not issued or
guaranteed by any member of the Group or subject to any Lien (other than a Lien
arising under the Security Documents).

 

“CNRA Required Balance” has the meaning given to such term in the Accounts
Agreement.

 

“Code” means the US Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

 

“COFACE” means La Compagnie Française d’Assurance pour le Commerce Extérieur a
French société anonyme with a share capital of one hundred and seven million
sixty five thousand eight hundred and one Euros and sixty six cents
(€107,065,801.66) whose registered office is at La Défense, 10-12 Cours
Michelet, 92800, Puteaux, France and registered at the Registre du Commerce et
des Societés of Nanterre with registered number 552 069 791.

 

“COFACE Insurance Policy” means each credit insurance policy in respect of this
Agreement to be issued by COFACE for the benefit of the Lenders in respect of
each Facility and as approved by the COFACE Agent (on behalf of the Lenders)
pursuant

 

9

--------------------------------------------------------------------------------


 

to articles L.432-1 to L.432-4 of the French Code des Assurances and signed by
the COFACE Agent and the Original Lenders.

 

“COFACE Insurance Premia” means the premia due to COFACE payable by the Borrower
to the COFACE Agent (for the account of COFACE) on each Facility in accordance
with Clause 12 (COFACE Insurance Premia).

 

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

 

“Collateral Agreement” means the security agreement substantially in the form
agreed between the Borrower and the Security Agent on the date of this Agreement
(or as otherwise satisfactory to the Security Agent) between the Borrower, each
Domestic Subsidiary and the Security Agent.

 

“Collection Account” has the meaning given to such term in the Accounts
Agreement.

 

“Commercial Contracts” means:

 

(a)                                  the Launch Services Contract; and

 

(b)                                 the Satellite Construction Contract,

 

and, “Commercial Contract” means either of the foregoing as the context
requires.

 

“Commitment” means a Facility A Commitment and/or a Facility B Commitment.

 

“Communication Act” means the US Communications Act of 1934 (47 U.S.C. 151, et
seq.) as amended.

 

“Communications Licences” means the licences, permits, authorisations or
certificates to construct, own, operate or promote the telecommunications
business of the Borrower and its Subsidiaries (including, without limitation,
the launch and operation of Satellites) as granted by the FCC (and any other
Governmental Authority), and all extensions, additions and renewals thereto or
thereof.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form set out in Schedule 10 (Form of Confidentiality Undertaking) or in
any other form agreed between the Borrower and the COFACE Agent.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

10

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:

 

(a)                                  Consolidated Net Income for such period;
plus

 

(b)                                 the sum of the following to the extent
deducted in determining Consolidated Net Income:

 

(i)                                     income and franchise taxes;

 

(ii)                                  Consolidated Interest Expense;

 

(iii)                               amortisation, depreciation and other
non-cash charges (except to the extent that such non-cash charges are reserved
for cash charges to be taken in the future);

 

(iv)                              extraordinary losses (other than from
discontinued operations) and any losses on foreign currency transaction; and

 

(v)                                 any Transaction Costs (provided that, in no
event shall the aggregate amount of Transaction Costs relating to the
negotiation of any Permitted Acquisitions or Permitted Joint Venture Investments
which are not consummated added back to net income during any four
(4) consecutive fiscal quarter period exceed one million Dollars
(US$1,000,000)), less

 

(c)                                  interest income and any extraordinary gains
and any gains on foreign currency transactions.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the gross interest expense (including, interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Hedging Agreements but excluding any non-cash interest) of the Borrower and
its Subsidiaries, all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP, provided that there shall be excluded (without
double counting) from the calculation of income:

 

(a)                                  the net income (or loss) of any person
(other than a Subsidiary which shall be subject to paragraph (c) below), in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid in cash to the
Borrower or any of its Subsidiaries by dividend or other distribution during
such period;

 

(b)                                 the net income (or loss) of any person
accrued prior to the date it becomes a Subsidiary of such person or is merged
into or consolidated with such person or any of its Subsidiaries or that
person’s assets are acquired by such person or

 

11

--------------------------------------------------------------------------------


 

any of its Subsidiaries except to the extent included pursuant to the foregoing
paragraph (a);

 

(c)                                  the net income (if positive) of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Borrower or any of its Subsidiaries of
such net income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute rule or
governmental regulation applicable to such Subsidiary; and

 

(d)                                 the proceeds of any Equity Issuances and/or
Subordinated Indebtedness.

 

“Contingent Equity Release Date” has the meaning given to such term in the
Accounts Agreement.

 

“Contingent Equity Required Balance” has the meaning given to such term in the
Accounts Agreement.

 

“Contract Price” means the aggregate price to be paid by the Borrower to:

 

(a)                                  the Supplier under and in relation to the
Satellite Construction Contract being an amount (in aggregate) equal to two
hundred ninety eight million nine hundred nineteen thousand nine hundred and
five Euros (€298,919,905) plus two hundred eighteen million four hundred eighty
three thousand two hundred and seventeen Dollars and eighty two cents
(US$218,483,217.82); and

 

(b)                                 the Launch Services Provider under and in
relation to the Launch Services Contract being two hundred and sixteen million
Dollars (US$216,000,000).

 

“Convertible Note Reserve Account” has the meaning given to such term in the
Accounts Agreement.

 

“Convertible Notes” means the five point seventy five per cent. (5.75%) senior
notes issued by the Borrower and due in 2028.

 

“Covenant Capital Expenditure” means all Capital Expenditures other than
Excluded Capital Expenditures.

 

“Current Assets” has the meaning given to such term under GAAP but deducting
Cash and Cash Equivalent Instruments (excluding any Cash and Cash Equivalent
Instruments subject to any Lien, including Liens created pursuant to the
Security Documents).

 

“Current Liabilities” has the meaning given to such term under GAAP but
excluding the current portion of any long-term Financial Indebtedness
outstanding on the date of calculation.

 

“Debt Issuance” means any issuance of any Financial Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries.  The term “Debt Issuance”
shall not include any Equity Issuance or any Asset Disposition.

 

12

--------------------------------------------------------------------------------


 

“Debt Service” means the aggregate Dollar amount of principal, interest, and, if
any, fees and other sums required to be paid by the Borrower pursuant to the
Finance Documents and pursuant to all the Borrower’s Financial Indebtedness
incurred from time to time, including all amounts which have become due and
payable as at the date of calculation but which have not been paid on such date
for the Relevant Period.

 

“Debt Service Account” has the meaning given to such term in the Accounts
Agreement.

 

“Debt Service Coverage Ratio” means, on any date, the ratio of:

 

(a)                                  Adjusted Consolidated EBITDA (without
double-counting),

 

(i)                                     plus, any Liquidity (in an amount
exceeding five million Dollars (US$5,000,000)) at the beginning of any relevant
period of calculation plus the cash proceeds of any Equity Issuance or
Subordinated Indebtedness raised during the relevant period not committed, or
required to be applied, for any other purpose under the Finance Documents but
including monies standing to the credit of the Collection Account which are not
required to be applied for any other purpose;

 

(ii)                                  less the sum of the following (without
double-counting);

 

(A)                              any Covenant Capital Expenditure;

 

(B)                                any changes in Working Capital; and

 

(C)                                any cash taxes,

 

to

 

(b)                                 Debt Service,

 

in each case, during the relevant period of calculation.

 

“Debt Service Period” has the meaning given to such term in the Accounts
Agreement.

 

“Debt Service Reserve Account” has the meaning given to such term in the
Accounts Agreement.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Delegation Agreement” means each French law delegation agreement substantially
in the form agreed between the Borrower and the Security Agent on the date of
this Agreement (or as otherwise satisfactory to the Security Agent) between the
Borrower, the Security Agent and the Supplier or the Launch Services Provider
(as the case may be).

 

13

--------------------------------------------------------------------------------


 

“Disruption Event” means either or both of:

 

(a)                                  a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with a
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Dollar” and “US$” means the lawful currency for the time being of the
United States of America.

 

“Domestic Subsidiary” means any Subsidiary organised under the laws of any state
of the United States or the District of Colombia, other than GCL Licensee LLC.

 

“DSA Required Balance” has the meaning given to such term in the Accounts
Agreement.

 

“DSRA Providers” means:

 

(a)                                  the Supplier;

 

(b)                                 the Launch Services Provider; and

 

(c)                                  Hughes.

 

“DSRA Required Balance” means:

 

(a)                                  prior to but excluding the date that is six
(6) Months prior to the First Repayment Date, an amount equal to forty six
million seven hundred and seventy three thousand Dollars (US$46,773,000);

 

(b)                                 from and including the date that is six
(6) Months prior to the First Repayment Date until but excluding the date that
is six (6) Months prior to the third Repayment Date, an amount in aggregate
equal to:

 

(i)                                     the principal amount due on the third
Repayment Date; and

 

(ii)                                  all interest, fees, costs and expenses due
and payable by the Borrower

 

14

--------------------------------------------------------------------------------


 

under the Finance Documents on the next Payment Date, accrued in respect of the
principal amount referred to in paragraph (b)(i) above; and

 

(c)                                  from and including the date that is six
(6) Months prior to the third Repayment Date until the Final Maturity Date, an
amount in aggregate equal to all principal, interest, fees, costs and expenses
due and payable by the Borrower under the Finance Documents on the next Payment
Date provided that, if LIBOR exceeds the capped interest rate set out in the
Interest Rate Cap Agreement, the amount of such capped interest rate shall be
used for the purpose of calculating any interest under this paragraph (c) to the
extent such agreement is in full force and effect.

 

“Earth Station” shall mean any earth station (gateway) licenced for operation by
the FCC or by a Governmental Authority outside the United States that is owned
and operated by the Borrower or any of its Subsidiaries.

 

“Eligible Amount” means:

 

(a)                                  in the case of Facility A, an amount which
is equivalent of eighty five per cent. (85%) of the total cost of the Eligible
Goods and Services which is at any time due and payable under and in accordance
with the Satellite Construction Contract; and

 

(b)                                 in the case of Facility B, one hundred
per cent. (100%) of the amount of twenty one million six hundred thousand
Dollars (US$21,600,000), representing goods made in France and/or services
performed in France under the Launch Services Contract.

 

“Eligible Goods and Services” means:

 

(a)                                  goods made in France and/or services
performed in France; and

 

(b)                                 goods and services (including transport and
insurance of any nature) originating from countries other than France and the
United States, incorporated in the items delivered by the Supplier and/or the
Launch Services Provider and which have been sub-contracted by the Supplier
and/or the Launch Services Provider and therefore remaining under its
responsibility, and recognised as being eligible by the French Authorities to be
financed by this Agreement,

 

which are included in the aggregate Contract Price within an amount of
eligibility of:

 

(i)                                     an amount equal to (in aggregate) two
hundred ninety eight million nine hundred nineteen thousand nine hundred and
five Euros (€298,919,905) plus two hundred eighteen million four hundred eighty
three thousand two hundred and seventeen Dollars and eighty two cents
(US$218,483,217.82) under the Satellite Construction Contract; and

 

(ii)                                  twenty one million six hundred thousand
Dollars (US$21,600,000) under the Launch Services Contract.

 

15

--------------------------------------------------------------------------------


 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which:

 

(a)                                  is maintained or contributed to by any
Obligor or any ERISA Affiliate, or to which any Obligor or ERISA Affiliate has
an obligation to contribute; or

 

(b)                                 has at any time within the preceding six
(6) years been maintained or contributed to by any Obligor or any current or
former ERISA Affiliate, or with respect to which any Obligor or any such ERISA
Affiliate has had an obligation to contribute (or is deemed under Section 4069
of ERISA to have maintained or contributed, or to have had an obligation to
contribute, or otherwise to have liability).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, judgments, liens, accusations,
allegations, notices of non-compliance or violation, investigations (other than
internal reports prepared by any person in the ordinary course of trading and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any Environmental Permit issued, or any
approval given, under any such Environmental Law, including, any and all claims
by Governmental Authorities for enforcement, clean-up, removal, response,
remedial or other actions or damages, contribution, indemnification cost
recovery, penalties, fines, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

 

“Environmental Laws” means any and all federal, foreign state, state, regional,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, common law, permits, licences, approvals, interpretations and
orders of courts or Governmental Authorities, and amendments thereto, relating
to the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, emission, release or threatened release, investigation or
remediation of Hazardous Materials.  For the purposes of this definition, the
term “Environmental Laws” shall include but not be limited to:

 

(a)                                  the US Comprehensive Environmental
Response, Compensation and Liability Act, as amended (42 U.S.C. Section 9601, et
seq.); and

 

(b)                                 the US Resource Conservation and Recovery
Act, as amended (42 U.S.C. Section 6901, et seq.).

 

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment under any Environmental Law for the
operation of the business of any member of the Group conducted on or from the
properties owned or used by any member of the Group.

 

“Equity Cure Contribution” means cash funds (including any amounts standing to
the credit of the Thermo Contingent Equity Account and/or the Borrower
Contingent Equity Account) contributed to the Borrower by equity and/or
Subordinated

 

16

--------------------------------------------------------------------------------


 

Indebtedness (excluding the Initial Equity and any amount of any Equity Issuance
or Subordinated Indebtedness applied in accordance with Clause 5.2(b)(i) to
(iii) (Permitted Withdrawals from the Collection Account) of the Accounts
Agreement).

 

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
person of:

 

(a)                                  shares of its Capital Stock;

 

(b)                                 any shares of its Capital Stock pursuant to
the exercise of options or warrants; or

 

(c)                                  any shares of its Capital Stock pursuant to
the conversion of any debt securities to equity.

 

The term “Equity Issuance” shall not include any Asset Disposition, any Debt
Issuance or the conversion of the Convertible Notes.

 

“Ericsson” means Ericsson Federal Inc. a Delaware corporation with a place of
business at 1595 Spring Hill Road, Vienna, VA 22182, United States.

 

“ERISA” means the US Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any person who together with any Obligor is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

 

“ERISA Termination Event” means:

 

(a)                                  a “Reportable Event” described in
Section 4043 of ERISA with respect to a Pension Plan for which the notice
requirement has not been waived by the PBGC; or

 

(b)                                 the withdrawal of any Obligor or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; or

 

(c)                                  the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, or the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Pension Plan or the termination of any Pension Plan under
Section 4041(c) of ERISA; or

 

(d)                                 the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC;
or

 

(e)                                  any other event or condition which would
reasonably be expected to constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; or

 

17

--------------------------------------------------------------------------------


 

(f)                                    the failure to make a required
contribution to any Pension Plan that would reasonably be expected to result in
the imposition of a Lien or the provision of security under Section 412 or 430
of the Code or Section 302 or 4068 of ERISA, or the arising of such a Lien;
there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA), whether
or not waived; or the filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 302 of ERISA with respect to any
Pension Plan or Multiemployer Plan, or that such filing may be made; or a
determination that any Pension Plan is, or is expected to be, in at-risk status
under Title IV of ERISA; or

 

(g)                                 the partial or complete withdrawal of any
Obligor of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability
is asserted by such plan; or

 

(h)                                 any event or condition which results, or is
reasonably expected to result, in the reorganisation or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA; or

 

(i)                                     any event or condition which results, or
is reasonably expected to result, in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA; or

 

(j)                                     the receipt by any Obligor or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Obligor or any ERISA Affiliate of any notice, that a Multiemployer Plan is in
endangered or critical status under Section 305 of ERISA.

 

“Escrow Account” means the escrow account with Société Générale pursuant to the
escrow agreement made between the Borrower, the Supplier and Société Générale,
S.A. dated 21 December 2006.

 

“Euro” or “€” means the single currency of the Participating Member States.

 

“Event of Default” means any event or circumstance specified as such in
Clause 23 (Events of Default).

 

“Excess Cash Flow” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP:

 

(a)                                  Adjusted Consolidated EBITDA for such
period;

 

minus (to the extent not already deducted in the calculation of Adjusted
Consolidated EBITDA),

 

(b)                                 the sum of the following (without
double-counting):

 

(i)                                     cash taxes and Consolidated Interest
Expense paid in cash for such period;

 

18

--------------------------------------------------------------------------------


 

(ii)                                  all scheduled principal payments made in
respect of Financial Indebtedness during such period;

 

(iii)                               all Covenant Capital Expenditures made
during such period (to the extent funded by earnings counted in the calculation
of Adjusted Consolidated EBITDA);

 

(iv)                              any changes to Working Capital during such
period;

 

(v)                                 any amount applied to fund any cash reserve
required under the Finance Documents, including the DSA Required Balance, the
DSRA Required Balance and the CNRA Required Balance in such period;

 

(vi)                              non-scheduled principal payments with respect
to any Loan in such period;

 

(vii)                           the cash portion of the purchase price and other
reasonable acquisition-related costs paid by the Borrower for Permitted
Acquisitions in such period;

 

(viii)                        any one (1) time non-recurring cash expense; and

 

(ix)                                Transaction Costs during such period (solely
to the extent added back to net income in the calculation of Adjusted
Consolidated EBITDA).

 

“Excluded Capital Expenditure” means Capital Expenditures funded:

 

(a)                                  with Net Cash Proceeds received in
connection with:

 

(i)                                     an Insurance and Condemnation Event or
an Asset Disposition and reinvested in accordance with Clause 7.5 (Mandatory
Prepayment - Insurance and Condemnation Events); or

 

(ii)           an Equity Issuance; or

 

(b)                                 by the issuance of Capital Stock of the
Borrower to the seller (or an affiliate thereof) of the related Capital Asset.

 

“Existing Canadian Note” means the three (3) Month libor plus three point fifty
per cent. (3.50%) notes issued by Globalstar Canada Satellite Co. in favour of
the Borrower.

 

“Facilities” means:

 

(a)                                  Facility A; and

 

(b)                                 Facility B,

 

and, “Facility” means either of the foregoing as the context requires.

 

“Facility A” has the meaning given to such term in Clause 2.1(a) (Facility A and
Facility B).

 

19

--------------------------------------------------------------------------------


 

“Facility A Commitment” means:

 

(a)                                  in relation to an Original Lender, the
amount in Dollars set opposite its name under the heading “Facility A
Commitments US$” in Part A (Facility A) of Schedule 1 (Lenders and Commitments)
and the amount of any other Facility A Commitment transferred to it under this
Agreement; and

 

(b)                                 in relation to any other Lender, the amount
of any other Facility A Commitment transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

“Facility B” has the meaning given to such term in Clause 2.1(b) (Facility A and
Facility B).

 

“Facility B Commitment” means:

 

(a)                                  in relation to an Original Lender, the
amount in Dollars set opposite its name under the heading “Facility B
Commitments US$” in Part B (Facility B) of Schedule 1 (Lenders and Commitments)
and the amount of any other Facility B Commitment transferred to it under this
Agreement; and

 

(b)                                 in relation to any other Lender, the amount
of any other Facility B Commitment transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

 

“Facility Office” means the office or offices notified by a Lender to the COFACE
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five (5) Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

 

“FCC” shall mean the Federal Communications Commission.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Final Maturity Date” means the date that is ninety six (96) Months after the
First Repayment Date.

 

“Final In-Orbit Acceptance” means the date upon which each of the following has
occurred:

 

(a)                                  the twenty-fourth (24th) Satellite has
reached its final altitude;

 

20

--------------------------------------------------------------------------------


 

(b)                                 the testing of the
twenty-fourth (24th) Satellite has been completed and the Borrower has provided
to the COFACE Agent a certificate signed by a Responsible Officer certifying
that the Borrower has delivered to its relevant insurer a confirmation that the
Satellite Performance Criteria has been successfully met in respect of the
twenty-fourth (24th) Satellite (and attaching a copy of such confirmation to
such certificate); and

 

(c)                                  each Satellite has drifted into its final
orbital plane position,

 

as certified by the Borrower in accordance with Clause 19.9 (Final In-Orbit
Acceptance).

 

“Finance Documents” means:

 

(a)                                  this Agreement;

 

(b)                                 the Accounts Agreement;

 

(c)                                  the Supplier Direct Agreement;

 

(d)                                 the LSP Direct Agreement;

 

(e)                                  each Security Document;

 

(f)                                    each Guarantee Agreement;

 

(g)                                 any Transfer Certificate;

 

(h)                                 each Promissory Note;

 

(i)                                     the Supplier Guarantee;

 

(j)                                     the Subordination Deed; and

 

(k)                                  any other document designated in writing as
a “Finance Document” by the COFACE Agent and the Borrower (acting reasonably),

 

and, “Finance Document” means any of the foregoing as the context requires.

 

“Finance Parties” means:

 

(a)                                  the COFACE Agent;

 

(b)                                 each Mandated Lead Arranger;

 

(c)                                  the Security Agent; and

 

(d)                                 the Lenders,

 

and, “Finance Party” means any of the foregoing as the context requires.

 

“Financial Close” means the date on which each of the conditions precedent
referred to in Clause 4.1 (Initial Conditions Precedent) and Clause 4.2 (Further
Conditions

 

21

--------------------------------------------------------------------------------


 

Precedent) have been satisfied or waived in accordance with the terms of this
Agreement.

 

“Financial Indebtedness” means, with respect to the Borrower and its
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:

 

(a)                                  all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
person;

 

(b)                                 all obligations of the Borrower or any of
its Subsidiaries to pay the deferred purchase price of property or services, to
the extent classified as debt in accordance with GAAP (including, without
limitation, all obligations under non-competition, earn-out or similar
agreements), except Satellite Vendor Obligations and trade payables arising in
the ordinary course of trading:

 

(i)                                     not more than ninety (90) days past due;
or

 

(ii)                                  being duly contested by the Borrower in
good faith;

 

(c)                                  the Attributable Indebtedness of the
Borrower or any of its Subsidiaries with respect to the obligations of the
Borrower or such Subsidiary in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

 

(d)                                 all Financial Indebtedness of any third
party secured by a Lien on any asset owned or being purchased by the Borrower or
any of its Subsidiaries (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by the Borrower or any of its Subsidiaries or is limited in
recourse;

 

(e)                                  all Guarantee Obligations of the Borrower
or any of its Subsidiaries;

 

(f)                                    all obligations, contingent or otherwise,
of the Borrower or any of its Subsidiaries relative to the face amount of
letters of credit, whether or not drawn, including without limitation, any
banker’s acceptances issued for the account of the Borrower of any of its
Subsidiaries;

 

(g)                                 all obligations of the Borrower or any of
its Subsidiaries to redeem, repurchase exchange, defease or otherwise make
payments in respect of Capital Stock of such person; and

 

(h)                                 all Net Hedging Obligations.

 

“First Repayment Date” means the date that is six (6) Months after the earlier
of:

 

(a)                                  the date that is two (2) Months after the
last Launch; or

 

(b)                                 15 June 2011.

 

22

--------------------------------------------------------------------------------


 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on 31 December.

 

“Foreign Investment Limitation” means, as of any date of determination, an
amount equal to the sum of:

 

(a)                                  twenty five million Dollars
(US$25,000,000); less

 

(b)                                 the aggregate amount of Financial
Indebtedness permitted pursuant to Clause 22.1(f)(iii) (Limitations on Financial
Indebtedness) outstanding as of such date of determination; less

 

(c)                                  the aggregate amount of all investments in
Foreign Subsidiaries (valued as of the initial date of such investment without
regard to any subsequent changes in value thereof) made after the date of this
Agreement and prior to such date of determination pursuant to
Clause 22.3(a)(ii)(B) (Limitations on Loans, Investments and Acquisitions); less

 

(d)                                 the aggregate amount of all investments
(valued as of the initial date of such investment without regard to any
subsequent changed in value thereof) in Foreign Subsidiaries (or any entities
that would constitute Foreign Subsidiaries if the Borrower or one of its
Subsidiaries owned more than fifty per cent. (50%) of the outstanding Capital
Stock of such entity) made after the date of this Agreement and prior to such
date of determination pursuant to Clause 22.3(c) (Limitations on Loans,
Investments and Acquisitions),

 

provided that, any investment of non-cash consideration constituting stock in
the Borrower (howsoever described):

 

(i)                                     in the case of a single transaction,
that does not exceed ten million Dollars (US$10,000,000) in value; and

 

(ii)                                  which transactions in aggregate since the
date of this Agreement do not exceed fifty million Dollars (US$50,000,000) in
aggregate,

 

shall be excluded from the determination of the Foreign Investment Limitation.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“French Authorities” means the “Direction Générale du Trésor et de la Politique
Economiques (DGTPE)” of the French Ministry of Finance, any successors thereto,
or any other Governmental Authority in or of France involved in the provision,
management or regulation of the terms, conditions and issuance of export credits
including, among others, such entities to whom authority in respect of the
extension or administration of export financing matters have been delegated,
such as COFACE.

 

“French Security Documents” has the meaning given to such term at Clause
28.2(a)(i) (Appointment of the Security Agent (France)).

 

“GAAP” means generally accepted accounting principles, as recognised by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the

 

23

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries throughout the period indicated and consistent
with the prior financial practice of the Borrower and its Subsidiaries.

 

“Governmental Approvals” means all authorisations, consents, approvals, permits,
licences and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union, the European Central Bank, or
the International Telecommunications Union).

 

“Group” means the Borrower and its Subsidiaries from time to time.

 

“Group Structure Chart” means the group structure chart set out in Schedule 23
(Group Structure Chart).

 

“Guarantee Agreement” means:

 

(a)                                  the guarantee agreement dated prior to
Financial Close between the Security Agent and each Subsidiary Guarantor set out
in Schedule 26 (Subsidiary Guarantors); and

 

(b)                                 each guarantee agreement (to be in
substantially the same form as the guarantee agreement referred to in paragraph
(a) above) to be entered into by a Subsidiary Guarantor in accordance with
Clause 21.5 (Additional Domestic Subsidiaries).

 

“Guarantee Obligations” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such person pursuant to which such person has directly or indirectly
guaranteed any Financial Indebtedness of any other person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of any such person:

 

(a)                                  to purchase or pay (or advance or supply
funds for the purchase or payment of) such Financial Indebtedness (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets goods, securities or services to take-or-pay, or to maintain
financial statement condition or otherwise); or

 

(b)                                 entered into for the purpose of assuring in
any other manner the obligee of such Financial Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part),

 

provided that, the term Guarantee Obligation shall not include endorsements for
collection or deposit in the ordinary course of trading.  The amount of any
Guarantee Obligation shall be deemed equal to the lesser of the stated or
determinable amount of the primary obligation or the maximum liability of the
person giving the Guarantee Obligation.

 

24

--------------------------------------------------------------------------------


 

“Hazardous Materials” means any substances or materials:

 

(a)                                  which are or become defined as hazardous
wastes, hazardous substances, pollutants, contaminants, chemical substances or
mixtures or toxic substances under any Environmental Law;

 

(b)                                 which are toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise harmful
to human health or the environment and are or become regulated by any
Governmental Authority;

 

(c)                                  the presence of which require investigation
or remediation under any Environmental Law;

 

(d)                                 the possession, use, storage, discharge,
emission or release of which requires a permit or licence under any
Environmental Law or other Authorisation;

 

(e)                                  the presence of which could be deemed to
constitute a nuisance or a trespass or threatens to pose a health or safety
hazard to persons or neighbouring properties;

 

(f)                                    which consist of underground or above
ground storage tanks, whether empty, filled or partially filled with any
substance; or

 

(g)                                 which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.

 

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

 

“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement with any person approved by
the COFACE Agent.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Hughes” means Hughes Network Systems LLC a limited liability company organised
under the laws of Delaware with its principal place of business at
11717 Exploration Lance, Georgetown, Maryland 20876, USA.

 

“Incapacity” means absence of the legal right to enter into binding contractual
relations (other than pursuant to a civil or criminal sanction (including
without limitation, personal bankruptcy or analogous proceedings)).

 

25

--------------------------------------------------------------------------------


 

“Individual In-Orbit Acceptance” means the date upon which each of the following
has occurred with respect to each individual Satellite:

 

(a)                                  the relevant Satellite has reached its
final altitude;

 

(b)                                 the relevant Satellite is fully operational
and properly integrated into the constellation;

 

(c)                                  the testing of the relevant Satellite has
been completed and the Borrower has provided to the COFACE Agent a certificate
signed by a Responsible Officer certifying that the Borrower has delivered to
its relevant insurer a confirmation that the Satellite Performance Criteria has
been successfully met in respect of the relevant Satellite (and attaching a copy
of such confirmation to such certificate); and

 

(d)                                 the relevant Satellite has drifted into its
final orbital plane position,

 

as certified by the Borrower in accordance with Clause 19.10 (Individual
In-Orbit Acceptance).

 

“Initial Equity” means the equity contributed by Thermo (or any other third
party) pursuant to paragraph 11 (Equity Contribution) of Schedule 2 (Conditions
Precedent) or issued to Thermo pursuant to paragraph 10 (Equity/Subordinated
Debt) of Schedule 2 (Conditions Precedent).

 

“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction, damage or similar event with
respect to any of their respective property or assets.

 

“Insurances” means the insurances required by Clause 21.4 (Insurance).

 

“Insurance Consultant” means Jardine Lloyd Thompson Limited.

 

“Insurance Proceeds Account” has the meaning given to such term in the Accounts
Agreement.

 

“Intellectual Property” has the meaning given to such term at
Clause 18.7(a) (Intellectual Property Matters).

 

“Interest Period” means:

 

(a)                                  in relation to a Loan, each period
determined in accordance with Clause 9 (Interest Periods); and

 

(b)                                 in relation to an Unpaid Sum, each period
determined in accordance with Clause 8.3 (Default Interest).

 

“Interest Rate Cap Agreement” means each interest rate cap agreement to be
entered into by the Borrower and the Original Lenders which shall (without
limitation) provide that monies payable to the Borrower under such agreements
are paid directly to the Debt Service Account.

 

26

--------------------------------------------------------------------------------


 

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or other agreement regarding the hedging of interest rate
risk exposure executed in connection with hedging the interest rate exposure of
any person and any confirming letter executed pursuant to such agreement, all as
amended, restated, supplemented or otherwise modified from time to time.

 

“Invoice” means any invoice or demand for payment issued by the Supplier and/or
the Launch Services Provider pursuant to the Satellite Construction Contract
and/or Launch Services Contract, as the case may be.

 

“Landlord Waiver and Consent Agreements” means:

 

(a)                                  the landlord waiver and consent agreement
made between Four Sierra, LLC as landlord and the Security Agent;

 

(b)                                 the landlord waiver and consent agreement
made between Orinda Equity Partners, LLC as landlord and the Security Agent;

 

(c)                                  the landlord waiver and consent agreement
made between Sebring Airport Authority as landlord and the Security Agent; and

 

(d)                                 any other agreement or document which the
Security Agent and the Borrower (acting reasonably) from time to time designate
as a “Landlord Waiver and Consent Agreement” for the purposes of this Agreement,

 

and, “Landlord Waiver and Consent Agreement” means any of the foregoing, as the
context requires.

 

“Launch” means the disconnection of the lift-off plug of the SOYUZ launch
vehicle, if such event follows the ignition of the first (strap-on boosters) and
second (core stage) stage liquid engines of the launch vehicle.

 

“Launch Failure” has the meaning given to such term in the Launch Services
Contract.

 

“Launch Insurance” has the meaning given to such term at
Clause 21.4(c)(ii) (Launch Insurance).

 

“Launch Insurance Documentation” has the meaning given to such term at
Clause 21.4(c)(ii) (Launch Insurance).

 

“Launch Services Contract” means the launch services contract dated
5 September 2007 and made between the Borrower and the Launch Services Provider
for the launching into low earth orbit of the Satellites through four (4) SOYUZ
launch vehicles, with an option for four (4) other similar launches.

 

“Launch Services Provider” means Arianespace, a French société anonyme
registered at the Registre du Commerce et des Société of Evry under registration
number 318 516 457, whose registered office is at Boulevard de l’Europe,
91006 Evry, France.

 

27

--------------------------------------------------------------------------------


 

“Lender” means:

 

(a)                                  any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party in accordance with Clause 26 (Changes
to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to any Loan:

 

(a)                                  the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for Dollars
for the Interest Period of that Loan) the arithmetic mean of the rates (rounded
upwards to four (4) decimal places) as supplied to the COFACE Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market,

 

as of 11:00 a.m. (London time) on the Quotation Day for the offering of deposits
in Dollars and for a period comparable to the Interest Period for that Loan
provided that, if the period from the beginning of the Interest Period or from
the date of Utilisation until the end of the Interest Period is:

 

(I)                                     A PERIOD SHORTER THAN ONE (1) MONTH, THE
REFERENCE SHALL BE ONE (1) MONTH; OR

 

(II)                                  A PERIOD LONGER THAN ONE (1) MONTH AND
WHICH DOES NOT CORRESPOND TO AN EXACT NUMBER OF MONTHS, THE RELEVANT RATE SHALL
BE DETERMINED BY USING A LINEAR INTERPOLATION OF THE LIBOR ACCORDING TO USUAL
PRACTICE IN THE INTERNATIONAL MONETARY MARKET.

 

“Licence Subsidiary” shall mean any single purpose Wholly-Owned Subsidiary of
the Borrower or of another Subsidiary of the Borrower, the sole business and
operations of which single purpose Subsidiary is to hold one (1) or more
Communications Licences, except where it is a mandatory condition of a
Communications Licence in the relevant jurisdiction that any such entity is not
such a vehicle (provided that, this exception shall not apply to any
Communications Licence issued by the FCC).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Liquidity” means the sum of Cash and Cash Equivalent Investments held by any of
the Obligors (other than Thermo), but excluding any amounts held in:

 

(a)                                  the Capital Expenditure Account;

 

28

--------------------------------------------------------------------------------


 

(b)                                 the Borrower Contingent Equity Account;

 

(c)                                  the Convertible Note Reserve Account;

 

(d)                                 the Debt Service Reserve Account; and

 

(e)                                  the Insurance Proceeds Account.

 

“Loans” means:

 

(a)                                  a Facility A Loan; and

 

(b)                                 a Facility B Loan,

 

and, “Loan” means either of the foregoing as the context requires.

 

“Loss Payee” has the meaning given to such term at Clause 21.4(c)(ii)(B) (Launch
Insurance).

 

“Loss Payee Clause” means a loss payee clause in substantially the same form as
set out in Schedule 28 (Loss Payee Clause).

 

“LSP Direct Agreement” means the direct agreement substantially in the form
agreed between the Borrower and the Security Agent on the date of this Agreement
(or as otherwise satisfactory to the Security Agent) between the Borrower, the
Launch Services Provider and the Security Agent.

 

“Majority Lenders” means:

 

(a)                                  if there are no Loans then outstanding, a
Lender or Lenders whose Commitments aggregate more than seventy five per cent.
(75%) of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than seventy five per cent. (75%) of the Total
Commitments immediately prior to the reduction); or

 

(b)                                 at any other time, a Lender or Lenders whose
participations in the Loans then outstanding aggregate more than seventy five
per cent. (75%) of all the Loans then outstanding.

 

“Mandatory Cost” means the percentage rate per annum calculated by the COFACE
Agent in accordance with Schedule 4 (Mandatory Cost Formula).

 

“Material Adverse Effect” means with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on:

 

(a)                                  the properties, business, operations,
prospects or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; or

 

(b)                                 the legality, validity or enforceability of
any provision of any Transaction Document; or

 

29

--------------------------------------------------------------------------------


 

(c)                                  the rights and remedies of any Finance
Party under any of the Finance Documents; or

 

(d)                                 the security interests provided under the
Security Documents or the value thereof; or

 

(e)                                  its ability to perform any of its
obligations under the Finance Documents,

 

provided that, existing and future first-generation satellite constellation
degradation or failure issues and the effects thereof (which, for the avoidance
of doubt, shall exclude any Satellite delivered under the Satellite Construction
Contract) on the Borrower and its Subsidiaries, taken individually or
collectively, shall not constitute a Material Adverse Effect.

 

“Material Communications Licence” shall mean any Communications Licence, the
loss, revocation, modification, non-renewal, suspension or termination of which,
could be reasonably expected to have a Material Adverse Effect.

 

“Material Contract” means:

 

(a)                                  any contract or other agreement, written or
oral, of the Borrower or any of its Subsidiaries involving monetary liability of
or to any such person in an amount in excess of ten million Dollars
(US$10,000,000) per annum; or

 

(b)                                 any other contract or agreement, written or
oral, of the Borrower or any of its Subsidiaries the failure to comply with
which could reasonably be expected to have a Material Adverse Effect,

 

but excluding in either case any contract or other agreement that the Borrower
or such Subsidiary may terminate on less than ninety (90) days notice without
material liability.

 

“Material Subsidiary” means:

 

(a)                                  the Borrower;

 

(b)                                 each Subsidiary Guarantor;

 

(c)                                  Globalstar Canada Satellite Co.;

 

(d)                                 each Licence Subsidiary (including, GCL
Licensee LLC);

 

(e)                                  any Subsidiary of the Borrower which, in
the opinion of the COFACE Agent (acting reasonably), is of material operational
or strategic importance to the business of the Group;

 

(f)                                    any Subsidiary of the Borrower which has
gross assets (excluding intra group items) representing ten per cent. (10%) or
more of the gross assets of the Group; and

 

30

--------------------------------------------------------------------------------


 

(g)                                 any Subsidiary of the Borrower which has
gross revenues per annum from all sources including intra-company revenues which
are allocated to such Subsidiary of ten million Dollars (US$10,000,000) or more
in aggregate.

 

For the purpose of paragraphs (f) and (g) above:

 

(i)                                     subject to paragraph (ii) below:

 

(A)          the contribution of a Subsidiary of the Borrower will be determined
from its financial statements which were consolidated into the latest relevant
financial statements; and

 

(B)           the financial condition of the Group will be determined from the
latest relevant financial statements;

 

(ii)                                  if a Subsidiary of the Borrower becomes a
member of the Group after the date on which the latest relevant financial
statements were prepared:

 

(A)          the contribution of the Subsidiary will be determined from its
latest financial statements; and

 

(B)           the financial condition of the Group will be determined from the
latest relevant financial statements but adjusted to take into account any
subsequent acquisition or disposal of a business or a company (including that
Subsidiary);

 

(iii)                               the contribution of a Subsidiary will, if it
has Subsidiaries, be determined from its consolidated financial statements;

 

(iv)                              if a Material Subsidiary disposes of all or
substantially all of its assets to another member of the Group, it will
immediately cease to be a Material Subsidiary and the other member of the Group
(if it is not the Company or already a Material Subsidiary) will immediately
become a Material Subsidiary;

 

(v)                                 a Subsidiary of the Borrower (if it is not
already a Material Subsidiary) will become a Material Subsidiary on completion
of any other intra-Group transfer or reorganisation if it would have been a
Material Subsidiary had the intra-Group transfer or reorganisation occurred on
the date of the latest relevant financial statements; and

 

(vi)                              except as specifically mentioned in
paragraph (iv) above, a member of the Group will remain a Material Subsidiary
until the next relevant financial statements show otherwise under
paragraph (i) above.

 

If there is a dispute as to whether or not a member of the Group is a Material
Subsidiary, a determination by the COFACE Agent will be, in the absence of
manifest error, conclusive.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

31

--------------------------------------------------------------------------------


 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                  (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all real property now or
hereafter owned by the Borrower or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Security Agent and executed by the
Borrower or any Subsidiary in favour of the Security Agent (for and on behalf of
itself and the other Finance Parties), as any such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Obligor or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions, and each such plan for the six (6) year period immediately
following the latest date on which any Obligor or ERISA Affiliate contributed to
or had an obligation to contribute to such plan.

 

“Net Cash Proceeds” means, as applicable:

 

(a)                                  with respect to any Equity Issuance, Asset
Disposition or Debt Issuance, the gross cash proceeds received by the Borrower
or any of its Subsidiaries therefrom less all legal, underwriting, placement
agents and other commissions, discounts, premiums, fees and expenses incurred in
connection therewith; and

 

(b)                                 with respect to any Insurance and
Condemnation Event, the gross cash proceeds received by the Borrower or any of
its Subsidiaries less the sum of:

 

(i)            all fees and expenses in connection therewith; and

 

(ii)           the principal amount of, premium, if any, and interest on any
Financial Indebtedness secured by a Lien on the asset (or a portion thereof)
subject to such Insurance and Condemnation Event, which Financial Indebtedness
is expressly permitted under this Agreement and required to be repaid in
connection therewith.

 

32

--------------------------------------------------------------------------------


 

“Net Debt” means, in respect of the Group at any time, the consolidated amount
of Financial Indebtedness (excluding any Subordinated Indebtedness) of the Group
at that time but deducting the aggregate amount of Liquidity at that time.

 

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising:

 

(a)                                  the principal of and interest on (including
interest accruing after the filing of any bankruptcy or similar petition) the
Loans;

 

(b)                                 all Hedging Obligations; and

 

(c)                                  all other fees and commissions (including
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower or any
of its Subsidiaries to the Finance Parties, in each case under any Finance
Documents or otherwise, with respect to any Loan direct or indirect, absolute or
contingent, due or to become due, contractual or tortuous, liquidated or
unliquidated, and whether or not evidenced by any note.

 

“Obligors” means:

 

(a)                                  the Borrower;

 

(b)                                 Thermo; and

 

(c)                                  each Subsidiary Guarantor,

 

and, “Obligor” means any of the foregoing as the context requires.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Offshore Account Bank” has the meaning given to such term in the Accounts
Agreement.

 

“Onshore Account Bank” has the meaning given to such term in the Accounts
Agreement.

 

“Operating Lease” means, as to any person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such person as lessee
which is not a Capital Lease.

 

“Original Lenders” has the meaning given to such term in the recitals.

 

“Participating Member State” means any member state of the European Communities
that, as of the date of this Agreement, has adopted the Euro as its lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union, other than Slovakia, Slovenia, Malta and Cyprus.

 

33

--------------------------------------------------------------------------------


 

“Party” means a party to this Agreement.

 

“Payment Date” has the meaning given to such term in the Accounts Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA.

 

“Permitted Acquisition” means any investment by the Borrower, any Subsidiary
Guarantor or Globalstar Canada Satellite Co. in the form of acquisition of all
or substantially all of the business or a line of business (whether by the
acquisition of Capital Stock, assets or any combination thereof) of any other
person (a “Target Company”) if each such acquisition meets each of the following
requirements:

 

(a)                                  no less than fifteen (15) days prior to the
proposed closing date of such acquisition, the Borrower shall have delivered
written notice and financial details of such acquisition to the COFACE Agent,
which notice shall include the proposed closing date of such acquisition;

 

(b)                                 the Borrower shall have certified on or
before the closing date of such acquisition, in writing and in a form reasonably
acceptable to the COFACE Agent (acting on the instructions of the Majority
Lenders), that such acquisition has been approved by the board of directors or
equivalent governing body of the Target Company;

 

(c)                                  the Target Company shall be in a
substantially similar line of business as the Borrower and its Subsidiaries
pursuant to Clause 22.12 (Nature of Business) or a parallel business the
acquisition of which would be of commercial or strategic importance to such
business;

 

(d)                                 if such proposed transaction is a merger
with respect to the Borrower or any Subsidiary Guarantor, the Borrower shall
have received the prior written consent of the COFACE Agent to such transaction;

 

(e)                                  such proposed transaction shall not include
or result in any actual or contingent liabilities that could reasonably be
expected to be material to the business, financial condition, operations or
prospects of the Borrower and its Subsidiaries, taken as a whole;

 

(f)                                    if such proposed transaction is in
respect of a Target Company which has negative Adjusted Consolidated EBITDA, the
prior written consent of the COFACE Agent shall be required unless:

 

(i)                                     such proposed transaction:

 

(A)          is in respect of a Target Company which is an international gateway
operator; and

 

(B)           the cash consideration of such transaction does not exceed five
million Dollars (US$5,000,000) in value,

 

34

--------------------------------------------------------------------------------


 

provided that, the Borrower shall only be permitted to enter into two
(2) transactions of the type described in this paragraph (f)(i) in each Fiscal
Year; or

 

(ii)                                  the relevant Target Company (other than an
international gateway operator) has for the twelve (12) Month period prior to
the date of the proposed transaction a negative Adjusted Consolidated EBITDA no
greater than two million Dollars (US$2,000,000) in aggregate when taking into
account all other acquisitions with negative Adjusted Consolidated EBITDA made
following the date of this Agreement.

 

For the purpose of the calculations required to be made in respect of this
paragraph (f) only:

 

(A)          any reference to “the Borrower and its Subsidiaries” in the
definitions of Consolidated EBITDA, Consolidated Net Income, Equity Issuance,
Subordinated Indebtedness, Capital Interest Expense and Capital Lease (and any
other definition used in the calculation of Adjusted Consolidated EBITDA) shall
be construed as being a reference to “the Target Company and its Subsidiaries”;

 

(B)           any reference to “the Borrower” in the definitions of Consolidated
EBITDA, Consolidated Net Income, Equity Issuance, Subordinated Indebtedness,
Capital Interest Expense and Capital Lease (and any other definition used in the
calculation of Adjusted Consolidated EBITDA) shall be construed as being a
reference to “the Target Company”; and

 

(C)           any reference to “Subsidiary” in the definitions of Consolidated
EBITDA, Consolidated Net Income, Equity Issuance, Subordinated Indebtedness,
Capital Interest Expense and Capital Lease (and any other definition used in the
calculation of Adjusted Consolidated EBITDA) shall be construed as being a
reference to a Subsidiary of a Target Company;

 

(g)                                 the Borrower shall have delivered to the
COFACE Agent:

 

(i)                                     forward looking financial statements
taking into account the proposed transaction and demonstrating to the
satisfaction of the COFACE Agent, compliance with each of the financial
covenants set out in Clause 20 (Financial Covenants) on the proposed closing
date of such acquisition and on a twelve (12) Month projected basis; and

 

(ii)                                  such other documents reasonably requested
by the COFACE Agent; and

 

(h)                                 no Event of Default shall have occurred and
be continuing both before and after giving effect to such acquisition.

 

35

--------------------------------------------------------------------------------


 

“Permitted Joint Venture Investments” means any investment by the Borrower, any
Subsidiary Guarantor or Globalstar Canada Satellite Co. in joint ventures and
partnerships if each such investment meets all of the following requirements:

 

(a)                                  no less than fifteen (15) days prior to the
proposed closing date (in the case where the consent of the COFACE Agent and the
Majority Lenders is required) or after the closing date (in the case where no
consent is required) of any such investment of more than ten million Dollars
(US$10,000,000), the Borrower shall have delivered written notice of such
investment to the COFACE Agent, which notice shall include the proposed closing
date (or actual closing date, applicable) of such investment;

 

(b)                                 such joint venture or partnership shall be
in a substantially similar line of business as the Borrower and its Subsidiaries
pursuant to Clause 22.12 (Nature of Business) or a parallel business which is of
commercial or strategic importance to such business;

 

(c)                                  the Borrower shall have delivered to the
COFACE Agent:

 

(i)            such documents reasonably requested by the COFACE Agent or any
Finance Party (through the COFACE Agent) pursuant to Clause 21.5 (Additional
Domestic Subsidiaries) to be delivered at the time required pursuant to
Clause 21.5 (Additional Domestic Subsidiaries);

 

(ii)           forward looking financial statements taking into account the
proposed transaction and demonstrating to the satisfaction of the COFACE Agent,
compliance with each of the financial covenants set out in Clause 20 (Financial
covenants) on the proposed closing date of such investment and on a twelve
(12) Month projected basis;

 

(d)                                 no Event of Default shall have occurred and
be continuing both before and after giving effect to such investment;

 

(e)                                  if such investment is as a general partner,
such investment shall be made by a Subsidiary that has no assets other than such
investment; and in any case, such investment shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole; and

 

(f)                                    the Borrower shall have obtained the
prior written consent of the COFACE Agent and the Majority Lenders prior to the
consummation of such investment if the amount (including all cash and non-cash
consideration paid by or on behalf of the Borrower and its Subsidiaries in
connection with such investment) of such investment (or series of related
investments), together with all other investments in joint ventures and
partnerships consummated during the term of this Agreement, exceeds thirty
million Dollars (US$30,000,000) in aggregate (excluding any portion of such
investment consisting of Capital Stock of the Borrower).

 

36

--------------------------------------------------------------------------------


 

“Permitted Liens” means the Liens permitted pursuant to Clause 22.2(a) to
(t) (Limitations on Liens).

 

“Phase 3 Costs” means the aggregate amounts payable or to be paid with respect
to the construction, Launch and Launch Insurance of Phase 3 Satellites
(including amounts payable under the Commercial Contracts arising out of, and in
connection with, the Phase 3 Satellites).

 

“Phase 3 Satellites” means the Satellites to be purchased by the Borrower under
Phase 3 (as such term is defined in the Satellite Construction Contract)
pursuant to the Satellite Construction Contract.

 

“PIK Interest” means interest paid by the Borrower or any Subsidiary in respect
of a debt instrument by the issuance of additional debt securities only (which
debt securities will not mature or become payable prior to the maturity date of
such instrument and no cash payment is made by the Borrower or any Subsidiary).

 

“Project” means:

 

(a)                                  the supply of twenty five (25) Satellites
plus the long lead items for six (6) subsequent Satellites by the Supplier
pursuant to the Satellite Construction Contract; and

 

(b)                                 the launching of such Satellites by the
Launch Services Provider pursuant to the terms of the Launch Services Contract,

 

to form for the Borrower the second generation satellite constellation.

 

“Project Accounts” has the meaning given to such term in the Accounts Agreement.

 

“Promissory Notes” means a promissory note made by the Borrower in favour of the
Lenders evidencing the portion of the Loan made by such Lender in accordance
with Clause 31.2 (Evidence of Financial Indebtedness), substantially in the form
of Schedule 25 (Form of Promissory Note) and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Property All Risks Insurance” means the insurance to be procured by the
Borrower in accordance with Clause 21.4(c)(i) (Insurance).

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Certificate” means a certificate from the Supplier and/or the Launch
Services Provider (as the case may be) substantially in the form set out in
Schedule 18 (Qualifying Certificate) and signed by an Authorised Signatory of
such person.

 

“Qualifying Lender” means a Lender which is either:

 

(a)                                  a United States person (as defined in
Section 7701(a)(30) of the Code);

 

37

--------------------------------------------------------------------------------


 

(b)                                 engaged in a U.S. trade or business with
which such interest is “effectively connected” within the meaning of the Code;

 

(c)                                  entitled in respect of payments of interest
receivable by it under this Agreement to the benefit of a double taxation
agreement with the United States which makes provision for full exemption from
tax imposed by the United States on interest; or

 

(d)                                 entitled to the benefit of the “portfolio
interest” exemption under Section 871(h) or 881(c) of the Code.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two (2) Business Days before the first day of that period
unless market practice differs in the London interbank market in which case the
Quotation Day will be determined by the COFACE Agent in accordance with market
practice in the London interbank market (and if quotations would normally be
given by leading banks in the London interbank market on more than one day, the
Quotation Day will be the last of those days).

 

“Reference Banks” means the principal London offices of BNP Paribas, Société
Générale, Crédit Industriel et Commercial, Calyon and Natixis or such other
banks as may be appointed by the COFACE Agent in consultation with the Borrower.

 

“Relevant Agreements” means:

 

(a)                                  the Supplier Guarantee; and

 

(b)                                 each Cash Contribution Agreement.

 

“Relevant Funds” has the meaning given to such term at
Clause 22.14(a)(iii) (Excess Cash Flow / Purchase of Satellites).

 

“Relevant Period” means each period of twelve (12) Months referred to in each of
the columns titled “Column 1 — Relevant Period” in the tables contained in
Clauses 20.3 (Adjusted Consolidated EBITDA), 20.4 (Debt Service Coverage Ratio)
and 20.5 (Net Debt to Adjusted Consolidated EBITDA).

 

“Repayment Date” has the meaning given to such term at Clause
6.1(a) (Repayment).

 


“REPAYMENT SCHEDULE” MEANS THE REPAYMENT SCHEDULE SET OUT AT SCHEDULE 29
(REPAYMENT SCHEDULE).


 

“Repeating Representations” means each of the representations set out in
Clauses 18.1 (Status), 18.2 (Binding Obligations), 18.3 (Non-Conflict with other
Obligations), 18.4 (Power and Authority), 18.6 (Authorisations), 18.10 (Margin
Stock), 18.11 (Government Regulation), 18.13 (Employee Relations), 18.14
(Burdensome Provisions), 18.18 (Titles to Properties), 18.23(a) (Satellites),
18.26 (OFAC), 18.27 (Governing Law and Enforcement), 18.31 (No Misleading
Information) and 18.33 (No Immunity).

 

38

--------------------------------------------------------------------------------


 

“Reservations” means:

 

(a)                                  the principle that equitable remedies may
be granted or refused at the discretion of a court;

 

(b)                                 the limitation of enforcement by laws
relating to insolvency, reorganisation and other laws generally affecting the
rights of creditors;

 

(c)                                  the time barring of claims under applicable
statutes of limitation;

 

(d)                                 the possibility that an undertaking to
assume liability for or indemnify a person against non-payment of stamp duty may
be void;

 

(e)                                  defences of set-off or counterclaim;

 

(f)                                    a court construing a Lien expressed to be
created by way of fixed security as being floating security;

 

(g)                                 any additional interest imposed pursuant to
any relevant agreement may be held to be irrecoverable on the grounds that it is
a penalty;

 

(h)                                 an English court may not give effect to any
indemnity for legal costs incurred by an unsuccessful litigant; and

 

(i)                                     equivalent principles, rights and
defences under the laws of any relevant jurisdiction.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer of an Obligor or
any other officer of an Obligor reasonably acceptable to the COFACE Agent.  Any
document delivered under this Agreement that is signed by a Responsible Officer
of an Obligor shall be conclusively presumed to have been authorised by all
necessary corporate, partnership and/or other action on the part of such Obligor
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Obligor.

 

“Retained Excess Amount” has the meaning given to such term at
Clause 7.3(a) (Mandatory Prepayment — Initial Excess Cash Flow).

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctioned Entity” means:

 

(a)                                  an agency of the government of;

 

(b)                                 an organisation directly or indirectly
controlled by; or

 

(c)                                  a person resident in a country,

 

that is subject to a sanctions programme identified on the list maintained by
OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html,

 

39

--------------------------------------------------------------------------------


 

or as otherwise published from time to time as such programme may be applicable
to such agency, organisation or person.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

“Satellite” shall mean any single non-geostationary satellite, or group of
substantially identical non-geostationary satellites, delivered or to be
delivered by the Supplier to the Borrower pursuant to the Satellite Construction
Contract and owned by, leased to or for which a contract to purchase has been
entered into by, the Borrower or any of its Subsidiaries, whether such satellite
is in the process of manufacture, has been delivered for Launch or is in orbit
(whether or not in operational service).

 

“Satellite Construction Contract” means the satellite construction contract
dated 30 November 2006 and made between the Borrower and the Supplier for the
construction of forty eight (48) satellites, as amended and supplemented from
time to time (and as further amended and restated on or about the date hereof
and delivered in satisfaction of the condition precedent set out at paragraph 7
(Commercial Contracts) of Schedule 2 (Conditions Precedent)) for the purpose of,
among other things, detailing a new phasing of the contract for the first
twenty five (25) satellites and a final phase of twenty three (23) satellites.

 

“Satellite Performance Criteria” means the criteria set out at Schedule 31
(Satellite Performance Criteria).

 

“Satellite Vendor Obligations” means the obligations of the Borrower or any of
its Subsidiaries to any Satellite or Satellite launch vendor or Affiliate
thereof for the procurement, construction, launch and insurance of all or part
of one or more Satellites or Satellite launches for such Satellites or a ground
or in orbit space intended for future use or associated improvements to the
ground portion of the network of the Borrower and its Subsidiaries, provided
that such obligations:

 

(a)                                  are not evidenced by any promissory note;
and

 

(b)                                 are not secured by any Lien on any asset or
property of the Borrower or any Subsidiary thereof other than the asset or
personal property which is the subject of such obligation.

 

“Scheduled Launch Period” means the three (3) Month contractual period during
which a Satellite is scheduled to be launched in accordance with the Launch
Services Contract.

 

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for Dollars for the relevant period displayed on the appropriate page of the
Reuters screen.  If the agreed page is replaced or service ceases to be
available, the COFACE Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders.

 

40

--------------------------------------------------------------------------------


 

“Security Documents” means:

 

(a)                                  the Collateral Agreement;

 

(b)           each Mortgage;

 

(c)                                  the Borrower Pledge of Bank Accounts;

 

(d)                                 each Account Control Agreement;

 

(e)                                  the Stock Pledge Agreement;

 

(f)                                    each Landlord Waiver and Consent
Agreement;

 

(g)                                 each Delegation Agreement;

 

(h)                                 the Thermo Pledge of Bank Account;

 

(i)                                     all other agreements conferring, or
purporting to confer, security in favour of the Finance Parties with respect to
the obligations of the Borrower under the Finance Documents entered into after
the date of this Agreement as required by the terms of this Agreement;

 

(j)                                     all agreements and other documents
executed from time to time pursuant to any of the foregoing; and

 

(k)                                  any other agreement or document which the
Security Agent and the Borrower (acting reasonably) from time to time designate
as a “Security Document” for the purposes of this Agreement,

 

and, “Security Document” means any of the foregoing as the context requires.

 

“Shareholder Distributions” means:

 

(a)                                  any dividend paid, made or declared, other
than a dividend paid exclusively in Capital Stock or rights to acquire Capital
Stock which, in each case, no cash payment is made by the Borrower;

 

(b)                                 any payment by way of return on or repayment
of share capital;

 

(c)                                  any payment of cash interest or capitalised
interest by the Borrower to Thermo under the Thermo Cash Contribution Agreement
or any other distribution (whether in cash or in kind), including, without
limitation, any distribution of assets or other payment whatsoever in respect of
share capital whether directly or indirectly but excluding any distributions or
other payments pursuant to any employee stock incentive plan (howsoever
described) expressly permitted under the terms of this Agreement;

 

(d)                                 any redemption, cancellation or repurchase
of the Borrower’s shares or any class of its shares other than any conversion on
mandatory repurchase or redemption of the Convertible Notes in accordance with
their terms or in

 

41

--------------------------------------------------------------------------------


 

connection with any employee stock incentive plan (howsoever described)
expressly permitted under the terms of this Agreement; and

 

(e)                                  any payments under a subordinated loan
(including interest and fees),

 

“Solvent” means, as to any Obligor on a particular date, that any such person:

 

(a)                                  has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature;

 

(b)                                 has assets having a value, both at fair
valuation and at present fair saleable value, greater than the amount required
to pay its probable liabilities (including contingencies); and

 

(c)                                  does not believe that it will incur debts
or liabilities beyond its ability to pay such debts or liabilities as they
mature.

 

“Spot Rate of Exchange” means the exchange rate between Euros and Dollars as
notified by the COFACE Agent to the Borrower and calculated on the basis of the
official fixing rate (as between Euros and Dollars) of the European Central Bank
quoted on Reuter’s page ECB37, more or less two (2) basis points, on the date
that is two (2) Business Days prior to the relevant Utilisation Date.  If the
agreed page is replaced or the service ceases to be available, the COFACE Agent
may specify another page or service displaying the appropriate rate.

 

“Stock Pledge Agreement” means the stock pledge agreement substantially in the
form agreed between the Borrower and the Security Agent on the date of this
Agreement (or as otherwise satisfactory to the Security Agent) between the
Borrower, each Domestic Subsidiary and the Security Agent.

 

“Subordinated Indebtedness” means any Financial Indebtedness of the Borrower or
any Subsidiary:

 

(a)                                  subordinated in right and time of payment
to the Obligations pursuant to an Acceptable Intercreditor Agreement (provided
that the Borrower shall be entitled to pay PIK Interest);

 

(b)                                 to be applied by the Borrower or the
relevant Subsidiary (as the case may be) towards:

 

(i)                                     financing costs directly arising from
the construction and Launch of the Satellites or additional satellites;

 

(ii)                                  financing payments due by the Borrower to
second generation ground segment vendors; and/or

 

(iii)                               payment of the Borrower’s working capital
and general corporate purposes;

 

(c)                                  containing such other terms and conditions,
in each case as are reasonably satisfactory to the COFACE Agent; and

 

42

--------------------------------------------------------------------------------


 

(d)                                 the issuance of such Financial Indebtedness
shall not cause, and could not reasonably be expected to cause, a Default.

 

“Subordination Deed” means the subordination deed dated on or about the date of
this Agreement and made between Thermo, the Borrower, the Security Agent and the
COFACE Agent.

 

“Subsidiary” means, as to any person, of which more than fifty per cent. (50%)
of the outstanding Capital Stock having ordinary voting power to elect a
majority of the board of directors or other managers of such person is at the
time owned by or the management is otherwise controlled by such person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such person shall have or might have voting power by reason of the
occurrence of any contingency).  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” in this Agreement shall refer to those of the
Borrower.

 

“Subsidiary Guarantor” means:

 

(a)                                  each direct or indirect Domestic Subsidiary
of the Borrower in existence on the date of this Agreement and set out in
Schedule 26 (Subsidiary Guarantors); or

 

(b)                                 which becomes a party to a Guarantee
Agreement pursuant to Clause 21.5 (Additional Domestic Subsidiaries).

 

“Supplier” means Thales Alenia Space France, a French société par actions
simplifiée registered at the Registre du Commerce et des Société of Toulouse
under registration number 414 725 101, whose registered office is at 26, Avenue
Jean François Champollion, 31100 Toulouse, France.

 

“Supplier Direct Agreement” means the direct agreement substantially in the form
agreed between the Borrower and the Security Agent on the date of this Agreement
(or as otherwise satisfactory to the Security Agent) between the Borrower, the
Supplier and the Security Agent.

 

“Supplier Guarantee” means the guarantee entered into on or about the date of
this Agreement and made between the Supplier as guarantor with the Borrower and
the COFACE Agent as beneficiaries, guaranteeing the payment of an amount equal
to twelve million five hundred thousand Dollars (US$12,500,000).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Target Company” has the meaning given to such term in the definition of
“Permitted Acquisition”.

 

“Tax” means any tax, levy, impost, duty, fee, assessment or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same).

 

43

--------------------------------------------------------------------------------


 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means either the increase in a payment made by the Borrower to a
Finance Party under Clause 13.1 (Tax Gross-up) or a payment under Clause 13.2
(Tax Indemnity).

 

“Thermo Cash Contribution Agreement” means the agreement entered into, or to be
entered into, between Thermo and the Borrower delivered in satisfaction of the
condition precedent referred to in paragraph 18(i) (Other Documents and
Evidence) of Schedule 2 (Conditions Precedent).

 

“Termination Value” means, in respect of any one (1) or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements:

 

(a)                                  for any date on or after such Hedging
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s); and

 

(b)                                 for any date prior to the date referenced in
paragraph (a), the amount(s) determined as the mark-to-market value(s) for such
Hedging Agreements, as determined based upon one (1) or more mid-market or other
readily available quotations provided by any recognised dealer in such Hedging
Agreements (which may include a Lender or an Affiliate of a Lender).

 

“Thermo” means Thermo Funding Company LLC.

 

“Thermo Contingent Equity Account” has the meaning given to such term in the
Accounts Agreement.

 

“Thermo Group” means:

 

(a)                                  Globalstar Satellite, L.P.;

 

(b)                                 Thermo; and

 

(c)                                  Globalstar Holdings, LLC.

 

“Thermo Facility Agreement” means the second amended and restated credit
agreement dated 17 December 2007 (as the same has been amended (prior to the
date of this Agreement) from time to time) and made between the Borrower and
Thermo.

 

“Thermo Pledge of Bank Accounts” means the French law “Convention de
Nantissement de Comptes Bancaires” substantially in the form agreed between
Thermo and the Security Agent on the date of this Agreement (or as otherwise
satisfactory to the Security Agent) between Thermo, the Offshore Account Bank
and the Security Agent.

 

44

--------------------------------------------------------------------------------


 

“Total Commitments” means the aggregate of:

 

(a)                                  the Total Facility A Commitments; and

 

(b)                                 the Total Facility B Commitments.

 

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being five hundred sixty three million two hundred ninety nine
thousand one hundred and twenty Dollars (US$563,299,120) as at the date of this
Agreement.

 

“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being twenty three million forty two thousand and eight hundred and
eighty Dollars (US$23,042,880) as at the date of this Agreement.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Facilities or any transaction which, if consummated, would be a
Permitted Acquisition or a Permitted Joint Venture Investment (including,
without limitation, any financing fees, merger and acquisition fees, legal fees
and expenses, due diligence fees or any other fees and expenses in connection
therewith).

 

“Transaction Documents” means:

 

(a)                                  each Finance Document;

 

(b)                                 each Commercial Contract;

 

(c)                                  each Cash Contribution Agreement;

 

(d)                                 the Thermo Cash Contribution Agreement;

 

(e)                                  any Acceptable Intercreditor Agreement; and

 

(f)                                    each Material Communications Licence,

 

and, “Transaction Document” means any of the foregoing as the context requires.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
COFACE Agent and the Borrower (acting reasonably).

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)                                  the proposed Transfer Date specified in the
Transfer Certificate; and

 

(b)                                 the date on which the COFACE Agent executes
the Transfer Certificate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“Unfunded Pension Liability” of any Pension Plan means the excess of such
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA over the
current value of such Pension Plan’s assets, determined in accordance with the
assumptions used for

 

45

--------------------------------------------------------------------------------


 

funding such Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

 

“United States” or “US” means the United States of America.

 

“Utilisation” means a utilisation of a Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all the shares of the
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one (1) or more of its Wholly-Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a person other than the Borrower).

 

“Withholding Forms” means United States Internal Revenue Service (“IRS”)
Form W-8BEN, W-8ECI or W-9 (or, in each case, any successor form and, in each
case, attached to an IRS Form W-8IMY if required) or any other IRS form by which
a person may claim an exemption from withholding of U.S. federal income tax on
interest payments to that person and, in the case of a person claiming an
exemption under the “portfolio interest exemption”, a statement certifying that
such person is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended.

 

“Working Capital” means, on any date, Current Assets less Current Liabilities.

 


1.2                                CONSTRUCTION


 


(A)                                  UNLESS A CONTRARY INDICATION APPEARS, ANY
REFERENCE IN THIS AGREEMENT TO:


 

(I)                                     THE “COFACE AGENT”, ANY “FINANCE PARTY”,
ANY “LENDER”, ANY “MANDATED LEAD ARRANGER”, AN “OBLIGOR”, ANY “PARTY” OR THE
“SECURITY AGENT” SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE,
PERMITTED ASSIGNS AND PERMITTED TRANSFEREES;

 

(II)                                  “ASSETS” INCLUDES PRESENT AND FUTURE
PROPERTIES, REVENUES AND RIGHTS OF EVERY DESCRIPTION;

 

(III)                               “DETERMINES” OR “DETERMINED” MEANS A
DETERMINATION MADE IN THE ABSOLUTE DISCRETION OF THE PERSON MAKING THE
DETERMINATION;

 

46

--------------------------------------------------------------------------------


 

(IV)                              THE “EQUIVALENT” ON ANY GIVEN DATE IN ONE
CURRENCY (THE “FIRST CURRENCY”) OF AN AMOUNT DENOMINATED IN ANOTHER CURRENCY
(THE “SECOND CURRENCY”) IS A REFERENCE TO THE AMOUNT OF THE FIRST CURRENCY WHICH
COULD BE PURCHASED WITH THE SECOND CURRENCY AT THE SPOT RATE OF EXCHANGE FOR THE
PURCHASE OF THE FIRST CURRENCY WITH THE SECOND CURRENCY;

 

(V)                                 A “FINANCE DOCUMENT” OR ANY OTHER AGREEMENT
OR INSTRUMENT IS A REFERENCE TO THAT FINANCE DOCUMENT OR OTHER AGREEMENT OR
INSTRUMENT AS AMENDED, NOVATED, SUPPLEMENTED, EXTENDED OR RESTATED;

 

(VI)                              “GUARANTEE” MEANS ANY GUARANTEE, LETTER OF
CREDIT, BOND, INDEMNITY OR SIMILAR ASSURANCE AGAINST LOSS, OR ANY OBLIGATION,
DIRECT OR INDIRECT, ACTUAL OR CONTINGENT, TO PURCHASE OR ASSUME ANY INDEBTEDNESS
OF ANY PERSON OR TO MAKE AN INVESTMENT IN OR LOAN TO ANY PERSON OR TO PURCHASE
ASSETS OF ANY PERSON WHERE, IN EACH CASE, SUCH OBLIGATION IS ASSUMED IN ORDER TO
MAINTAIN OR ASSIST THE ABILITY OF SUCH PERSON TO MEET ITS INDEBTEDNESS;

 

(VII)                           “INCLUDE” OR “INCLUDING” ARE TO BE CONSTRUED
WITHOUT LIMITATION;

 

(VIII)                        “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER
INCURRED AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY,
WHETHER PRESENT OR FUTURE, ACTUAL OR CONTINGENT;

 

(IX)                                A “PERSON” INCLUDES ANY INDIVIDUAL, FIRM,
COMPANY, CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION,
TRUST, JOINT VENTURE, CONSORTIUM OR PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE
LEGAL PERSONALITY);

 

(X)                                   A “REGULATION” INCLUDES ANY REGULATION,
RULE, OFFICIAL DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE
OF LAW) OF ANY GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY,
DEPARTMENT OR REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION;

 

(XI)                                A PROVISION OF LAW IS A REFERENCE TO THAT
PROVISION AS AMENDED OR RE-ENACTED; AND

 

(XII)                             A TIME OF DAY IS A REFERENCE TO PARIS TIME.

 


(B)                                 SECTION, CLAUSE AND SCHEDULE HEADINGS ARE
FOR EASE OF REFERENCE ONLY.


 


(C)                                  UNLESS A CONTRARY INDICATION APPEARS, A
TERM USED IN ANY OTHER FINANCE DOCUMENT OR IN ANY NOTICE GIVEN UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT HAS THE SAME MEANING IN THAT FINANCE
DOCUMENT OR NOTICE AS IN THIS AGREEMENT.


 


(D)                                 A DEFAULT (OTHER THAN AN EVENT OF DEFAULT)
IS “CONTINUING” IF IT HAS NOT BEEN REMEDIED OR WAIVED AND AN EVENT OF DEFAULT IS
“CONTINUING” IF IT HAS NOT BEEN WAIVED.

 

47

--------------------------------------------------------------------------------


 


1.3                                ACCOUNTING TERMS


 

All accounting terms not specifically or completely defined in this Agreement
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements required
by Clause 19.2 (Annual Financial Statements), except as otherwise specifically
prescribed in this Agreement.

 


1.4                                UCC TERMS


 

Terms defined in the UCC in effect on the date of this Agreement and not
otherwise defined in this Agreement shall, unless the context otherwise
indicates, have the meanings provided by those definitions.  Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

 


1.5                                THIRD PARTY RIGHTS


 


(A)                                  UNLESS EXPRESSLY PROVIDED TO THE CONTRARY
IN A FINANCE DOCUMENT A PERSON WHO IS NOT A PARTY HAS NO RIGHT UNDER THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 (THE “THIRD PARTIES ACT”) TO
ENFORCE OR TO ENJOY THE BENEFIT OF ANY TERM OF THIS AGREEMENT.


 


(B)                                 NOTWITHSTANDING ANY TERM OF ANY FINANCE
DOCUMENT THE CONSENT OF ANY PERSON WHO IS NOT A PARTY IS NOT REQUIRED TO RESCIND
OR VARY THIS AGREEMENT AT ANY TIME.


 


2.                                      THE FACILITIES


 


2.1                                FACILITY A AND FACILITY B


 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a:

 


(A)                                  DOLLAR TERM LOAN FACILITY IN AN AGGREGATE
AMOUNT EQUAL TO THE TOTAL FACILITY A COMMITMENTS (“FACILITY A”); AND


 


(B)                                 DOLLAR TERM LOAN FACILITY IN AN AGGREGATE
AMOUNT EQUAL TO THE TOTAL FACILITY B COMMITMENTS (“FACILITY B”).


 


2.2                                FINANCE PARTIES’ RIGHTS AND OBLIGATIONS


 


(A)                                  THE OBLIGATIONS OF EACH FINANCE PARTY
(OTHER THAN THE LENDERS) UNDER THE FINANCE DOCUMENTS ARE SEVERAL.  FAILURE BY A
FINANCE PARTY (OTHER THAN A LENDER) TO PERFORM ITS OBLIGATIONS UNDER THE FINANCE
DOCUMENTS DOES NOT AFFECT THE OBLIGATIONS OF ANY OTHER PARTY UNDER THE FINANCE
DOCUMENTS.  NO FINANCE PARTY (OTHER THAN A LENDER) IS RESPONSIBLE FOR THE
OBLIGATIONS OF ANY OTHER FINANCE PARTY (OTHER THAN A LENDER) UNDER THE FINANCE
DOCUMENTS.


 


(B)                                 THE OBLIGATIONS OF EACH LENDER UNDER THE
FINANCE DOCUMENTS ARE JOINT AND SEVERAL.  EACH PARTY AGREES THAT THIS
CLAUSE 2.2(B) IS FOR THE BENEFIT OF THE

 

48

--------------------------------------------------------------------------------



 


LENDERS ONLY AND THE BORROWER ACKNOWLEDGES THAT IT HAS NO RIGHTS OF ANY KIND
WHATSOEVER UNDER THIS CLAUSE 2.2(B).


 


(C)                                  THE RIGHTS OF EACH FINANCE PARTY UNDER OR
IN CONNECTION WITH THE FINANCE DOCUMENTS ARE SEPARATE AND INDEPENDENT RIGHTS AND
ANY DEBT ARISING UNDER THE FINANCE DOCUMENTS TO A FINANCE PARTY FROM AN OBLIGOR
SHALL BE A SEPARATE AND INDEPENDENT DEBT.


 


(D)                                 A FINANCE PARTY MAY, EXCEPT AS OTHERWISE
STATED IN THE FINANCE DOCUMENTS, SEPARATELY ENFORCE ITS RIGHTS UNDER THE FINANCE
DOCUMENTS.


 


2.3                                COMMERCIAL CONTRACTS


 

Each Party acknowledges that the Finance Parties shall have no responsibility or
liability whatsoever regarding any performance or non-performance by any party
to a Commercial Contract and that the Finance Parties shall have no obligation
to intervene in any dispute in connection with or arising out of such
performance or non-performance.  Any such dispute shall not affect the
Borrower’s performance under this Agreement nor entitle the Borrower to any
suspension or other claim towards the Finance Parties.

 


3.                                      PURPOSE


 


3.1                                PURPOSE — FACILITY A


 

The Borrower shall apply all amounts borrowed by it under Facility A towards:

 


(A)                                  PAYMENTS TO THE SUPPLIER


 

payment to the Supplier of the Eligible Amounts in excess of such amounts
already paid by the Borrower to the Supplier.  Such Eligible Amount shall be
payable by way of direct disbursement to the Supplier in accordance with the
terms of the Satellite Construction Contract;

 


(B)                                 REIMBURSEMENT TO THE BORROWER


 

reimbursement to the Borrower of the Eligible Amounts already paid directly by
the Borrower to the Supplier in excess of the Advance Payment.  Such Eligible
Amounts shall be payable by way of direct disbursement to the Borrower.  Subject
to Clause 3.4(b) (Sub-Limits), any amounts received by the Borrower by way of
reimbursement may only be applied by the Borrower as follows:

 

(I)                                     TOWARDS PAYMENT TO THE LAUNCH SERVICES
PROVIDER OF AMOUNTS NOT FUNDED BY FACILITY B IN AN AMOUNT NOT EXCEEDING TWO
HUNDRED AND SIXTEEN MILLION DOLLARS (US$216,000,000);

 

(II)                                  TOWARDS PAYMENT TO HUGHES IN AN AMOUNT NOT
EXCEEDING EIGHTY SEVEN MILLION DOLLARS (US$87,000,000);

 

(III)                               TOWARDS PAYMENT TO ERICSSON IN AN AMOUNT NOT
EXCEEDING EIGHT MILLION DOLLARS (US$8,000,000); AND

 

49

--------------------------------------------------------------------------------


 

(IV)                              TOWARDS PAYMENT OF THE BORROWER’S WORKING
CAPITAL AND GENERAL CORPORATE PURPOSES IN AN AMOUNT NOT EXCEEDING ONE HUNDRED
AND FIFTY MILLION DOLLARS (US$150,000,000),

 

and, in each case, such additional amounts as COFACE may agree; and

 


(C)                                  PAYMENT OF THE COFACE INSURANCE PREMIA


 

payment to the COFACE Agent (for the account of COFACE) of an amount equal to
one hundred per cent. (100%) of the COFACE Insurance Premia with respect to
Facility A, being the amount specified by COFACE,

 

in each case, in accordance with the terms of this Agreement.

 


3.2                                PURPOSE — FACILITY B


 

The Borrower shall apply all amounts borrowed by it under Facility B towards:

 


(A)                                  PAYMENTS TO THE LAUNCH SERVICES PROVIDER


 

payment to the Launch Services Provider of the Eligible Amounts.  Such Eligible
Amount shall be payable by way of direct disbursement to the Launch Services
Provider in accordance with the terms of the Launch Service Contract; and

 


(B)                                 PAYMENT OF THE COFACE INSURANCE PREMIA


 

payment to the COFACE Agent (for the account of COFACE) of an amount equal to
one hundred per cent. (100%) of the COFACE Insurance Premia with respect to
Facility B, being the amount specified by COFACE,

 

in each case, in accordance with the terms of this Agreement.

 


3.3                                MONITORING


 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 


3.4                                SUB-LIMITS


 

The aggregate amount that the Borrower may utilise under:

 


(A)                                  CLAUSE 3.1(A) (PAYMENTS TO THE SUPPLIER)
AND CLAUSE 3.1(B) (REIMBURSEMENT TO THE BORROWER) SHALL NOT EXCEED FIVE HUNDRED
TWENTY EIGHT MILLION TWENTY SIX THOUSAND EIGHT HUNDRED AND FORTY FOUR DOLLARS
(US$528,026,844);


 


(B)                                 CLAUSE 3.1(B) (REIMBURSEMENT TO THE
BORROWER) SHALL NOT EXCEED THREE HUNDRED NINE MILLION FIVE HUNDRED FORTY THREE
THOUSAND SIX HUNDRED AND TWENTY SIX DOLLARS (US$309,543,626); AND


 


(C)                                  CLAUSE 3.2(A) (PAYMENTS TO THE LAUNCH
SERVICES PROVIDER) SHALL NOT EXCEED TWENTY ONE MILLION SIX HUNDRED THOUSAND
DOLLARS (US$21,600,000).


 


50

--------------------------------------------------------------------------------



 


4.                                      CONDITIONS OF UTILISATION


 


4.1                                INITIAL CONDITIONS PRECEDENT


 

The Borrower shall not deliver a Utilisation Request unless the COFACE Agent has
received all of the documents and other evidence listed in Schedule 2
(Conditions Precedent) in form and substance satisfactory to the COFACE Agent. 
The COFACE Agent shall notify the Borrower and the Lenders promptly upon being
so satisfied.

 


4.2                                FURTHER CONDITIONS PRECEDENT


 

The Lenders will only be obliged to comply with Clause 5.6 (Lenders’
Participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 


(A)                                  NO DEFAULT IS CONTINUING OR WOULD BE LIKELY
TO RESULT FROM THE PROPOSED LOAN;


 


(B)                                 THE REPEATING REPRESENTATIONS TO BE MADE BY
THE BORROWER ARE TRUE IN ALL MATERIAL RESPECTS;


 


(C)                                  THE CREDIT INSURANCE COVER UNDER THE COFACE
INSURANCE POLICY EXTENDED BY COFACE IN FAVOUR OF THE LENDERS IN RESPECT OF EACH
FACILITY IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN SUSPENDED OR CANCELLED,
AND THE COFACE AGENT SHALL, IN ITS SOLE DISCRETION, BE SATISFIED THAT ALL
CONDITIONS OF THE COFACE INSURANCE POLICY AND OF THE CREDIT INSURANCE COVER WITH
RESPECT TO SUCH COFACE INSURANCE POLICY HAVE BEEN SATISFIED IN FULL AND THAT THE
CREDIT INSURANCE COVERAGE WILL APPLY TO SUCH UTILISATION;


 


(D)                                 EACH COMMERCIAL CONTRACT IS IN FULL FORCE
AND EFFECT AND HAS NOT BEEN SUSPENDED, INTERRUPTED, CANCELLED, TERMINATED,
AMENDED OR MODIFIED IN ANY MATERIAL RESPECT (OTHERWISE THAN AS AUTHORISED BY THE
COFACE AGENT) AND NO ARBITRATION OR OTHER LEGAL PROCEEDINGS HAVE BEEN INITIATED
BETWEEN THE BORROWER AND THE SUPPLIER AND/OR LAUNCH SERVICES PROVIDER (AS THE
CASE MAY BE) IN RESPECT OF A COMMERCIAL CONTRACT;


 


(E)                                  FOR ANY UTILISATION REQUEST MADE FOR THE
PURPOSE REFERRED TO IN CLAUSE 3.1(B) (REIMBURSEMENT TO THE BORROWER), THE COFACE
AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE PAYMENT TO THE SUPPLIER OF THE
CORRESPONDING INVOICES HAS BEEN MADE;


 


(F)                                    EACH OF THE DOCUMENTS, INFORMATION AND
OTHER EVIDENCE SPECIFIED IN AND REQUIRED TO BE ENCLOSED WITH EACH UTILISATION
REQUEST AND QUALIFYING CERTIFICATE, TOGETHER WITH ANY OTHER DOCUMENTS,
INFORMATION OR EVIDENCE REQUESTED BY THE COFACE AGENT (ON BEHALF OF THE LENDERS)
AND/OR THE FRENCH AUTHORITIES FROM TIME TO TIME, SHALL HAVE BEEN DELIVERED TO
THE COFACE AGENT (IN FORM AND SUBSTANCE SATISFACTORY TO THE COFACE AGENT);


 


(G)                                 THE BORROWER SHALL HAVE PAID OR ARRANGED FOR
PAYMENT WHEN DUE:


 

(I)                                     ALL FEES, COSTS, EXPENSES, CHARGES AND
OTHER AMOUNTS DUE AND PAYABLE BY IT UNDER THIS AGREEMENT ON THE UTILISATION DATE
FOR SUCH UTILISATION; AND

 

51

--------------------------------------------------------------------------------


 

(II)                                  ANY AND ALL OTHER AMOUNTS DUE AND PAYABLE
UNDER THIS AGREEMENT ON SUCH UTILISATION DATE; THE BORROWER SHALL HAVE DELIVERED
TO THE COFACE AGENT SUCH EVIDENCE OF PAYMENT AS THE COFACE AGENT MAY REASONABLY
REQUEST; AND

 


(H)                                 IN RESPECT OF ANY PAYMENT TO THE SUPPLIER,
THE LAUNCH SERVICES PROVIDER AND/OR THE BORROWER IN ACCORDANCE WITH
CLAUSE 3.1(A) (PAYMENTS TO THE SUPPLIER), 3.1(B) (REIMBURSEMENT TO THE BORROWER)
AND 3.2(A) (PAYMENTS TO THE LAUNCH SERVICES PROVIDER), THE SUPPLIER AND/OR THE
LAUNCH SERVICES PROVIDER (AS THE CASE MAY BE) HAS DELIVERED TO THE COFACE AGENT
A QUALIFYING CERTIFICATE, WHICH:


 

(I)                                     CONFORMS TO THE AMOUNT AND PAYMENT
TIMING SPECIFIED IN THE RELEVANT UTILISATION REQUEST; AND

 

(II)                                  TO THE EXTENT APPLICABLE, SPECIFIES
WHETHER SUCH LOAN IS TO BE APPLIED IN PAYMENT:

 

(A)                              OF A PORTION OF THE CONTRACT PRICE DIRECTLY TO
THE SUPPLIER OR THE LAUNCH SERVICES PROVIDER (AS THE CASE MAY BE); OR

 

(B)                                BY REIMBURSEMENT TO THE BORROWER TO THE
ACCOUNT DIRECTED BY THE BORROWER IN THE UTILISATION REQUEST OF ANY PORTION OF
THE CONTRACT PRICE PAID BY THE BORROWER TO THE SUPPLIER OR THE LAUNCH SERVICES
PROVIDER (AS THE CASE MAY BE);

 


(I)                                     A CERTIFICATE FROM A RESPONSIBLE OFFICER
CERTIFYING THAT EACH OF THE EIGHT (8) SATELLITES REFERRED TO IN SCHEDULE 16
(SATELLITES) HAS BEEN LAUNCHED, IS IN-SERVICE AND IS FULLY OPERATIONAL (IN FORM
AND SUBSTANCE SATISFACTORY TO THE COFACE AGENT); AND


 


(J)                                     THE CONDITIONS IN CLAUSE 5 (UTILISATION)
HAVE BEEN FULFILLED.


 


THE COFACE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS PROMPTLY UPON BEING
SO SATISFIED.


 


4.3                                CONDITIONS PRECEDENT TO CERTAIN UTILISATIONS


 

The Lenders will only be obliged to comply with Clause 5.6 (Lenders’
Participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 


(A)                                  NO LATER THAN ONE HUNDRED AND TWENTY
(120) DAYS PRIOR TO THE FIRST DAY OF THE SCHEDULED LAUNCH PERIOD, THE COFACE
AGENT SHALL HAVE RECEIVED THE DRAFTS OF THE LAUNCH INSURANCE DOCUMENTATION, IN
COMPLIANCE WITH THE PROVISIONS OF CLAUSE 21.4 (INSURANCE) AND IN FORM AND
SUBSTANCE SATISFACTORY TO THE COFACE AGENT; AND


 


(B)                                 NO LATER THAN NINETY (90) DAYS PRIOR TO EACH
SCHEDULED LAUNCH DATE, THE BORROWER SHALL HAVE DELIVERED TO THE COFACE AGENT THE
LAUNCH INSURANCE DOCUMENTATION DULY EXECUTED BY EACH PARTY THERETO TOGETHER
WITH:


 

(I)                                     THE LOSS PAYEE CLAUSE;

 

52

--------------------------------------------------------------------------------


 

(II)                                  EACH CERTIFICATE IN RESPECT OF THE LAUNCH
INSURANCE DOCUMENTATION REFERRED TO IN CLAUSE 21.4(C)(II) (LAUNCH INSURANCE);
AND

 

(III)                               EVIDENCE THAT ALL PREMIA DUE AT THAT TIME
HAS BEEN PAID IN FULL IN COMPLIANCE WITH CLAUSE 21.4(C)(II) (LAUNCH INSURANCE)
AND IN FORM AND SUBSTANCE SATISFACTORY TO THE COFACE AGENT.

 


4.4                                FAILURE TO SATISFY CONDITIONS PRECEDENT


 


(A)                                  THE BORROWER AGREES THAT ALL THE INITIAL
CONDITIONS PRECEDENT REFERRED TO IN CLAUSE 4.1 (INITIAL CONDITIONS PRECEDENT)
MUST BE FULFILLED WITHIN SIXTY (60) DAYS OF THE DATE OF THIS AGREEMENT.


 


(B)                                 SUBJECT TO PARAGRAPH (C) BELOW, IF THE
BORROWER IS UNABLE TO FULFIL ANY SUCH CONDITIONS PRECEDENT WITHIN SUCH SIXTY
(60) DAY TIME PERIOD, EACH LENDER’S COMMITMENT SHALL BE IMMEDIATELY CANCELLED
AND EACH LENDER SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT.


 


(C)                                  EACH LENDER’S COMMITMENT SHALL NOT BE
CANCELLED PURSUANT TO PARAGRAPH (B) ABOVE IF EACH OF THE INITIAL CONDITIONS
PRECEDENT HAS BEEN SATISFIED BY THE BORROWER EXCEPT FOR THE CONDITION PRECEDENT
REFERRED TO IN PARAGRAPH 8 (COFACE INSURANCE POLICY) OF SCHEDULE 2 (CONDITIONS
PRECEDENT) BUT ONLY TO THE EXTENT THAT THE COFACE INSURANCE POLICY HAS NOT BEEN
ISSUED BY COFACE FOR A REASON NOT ATTRIBUTABLE TO A BREACH BY THE BORROWER OF
THE TERMS OF THE COFACE INSURANCE POLICY.


 


5.                                      UTILISATION


 


5.1                                DELIVERY OF A UTILISATION REQUEST


 


(A)                                  THE BORROWER MAY UTILISE A FACILITY BY
DELIVERY TO THE COFACE AGENT OF A DULY COMPLETED UTILISATION REQUEST NOT LATER
THAN 11:00 A.M. (PARIS TIME) TEN (10) BUSINESS DAYS PRIOR TO THE PROPOSED
UTILISATION DATE.


 


(B)                                 EACH UTILISATION REQUEST SHALL INSTRUCT THE
COFACE AGENT TO REMIT THE AMOUNT UTILISED ON BEHALF OF THE BORROWER TO:


 

(I)                                     THE SUPPLIER AND/OR THE LAUNCH SERVICES
PROVIDER’S ACCOUNT, AS THE CASE MAY BE, AS PART OF THE PAYMENT OF THE RELEVANT
CONTRACT PRICE; OR

 

(II)                                  IN RELATION TO A REIMBURSEMENT TO THE
BORROWER UNDER FACILITY A, SUCH ACCOUNT AS DIRECTED BY THE BORROWER IN THE
UTILISATION REQUEST.

 


5.2                                BORROWER’S MANDATE


 


(A)                                  THE BORROWER IRREVOCABLY AUTHORISES AND
MANDATES THE COFACE AGENT (ON ITS BEHALF AND FOR ITS ACCOUNT):


 

(I)                                     IN THE CASE OF FACILITY A:

 

(A)                              TO PAY THE SUPPLIER WITH RESPECT TO ANY
ELIGIBLE AMOUNT UNDER THE SATELLITE CONSTRUCTION CONTRACT, UPON PRESENTATION OF
THE

 

53

--------------------------------------------------------------------------------


 

DOCUMENTS SET OUT IN SCHEDULE 11 (PAYMENT TERMS);

 

(B)                                TO REIMBURSE THE BORROWER FOR ANY PAYMENTS IN
RESPECT OF ELIGIBLE GOODS AND SERVICES UNDER THE SATELLITE CONSTRUCTION CONTRACT
WHICH EXCEED FIFTEEN PER CENT. (15%) OF THE SATELLITE CONSTRUCTION CONTRACT’S
CONTRACT PRICE; AND

 

(C)                                TO PAY TO THE COFACE AGENT THE COFACE
INSURANCE PREMIA;

 

(II)                                  IN THE CASE OF FACILITY B:

 

(A)                              TO PAY THE LAUNCH SERVICES PROVIDER WITH
RESPECT TO ANY ELIGIBLE AMOUNT UNDER THE LAUNCH SERVICES CONTRACT, UPON
PRESENTATION OF THE DOCUMENTS SET OUT IN SCHEDULE 11 (PAYMENT TERMS); AND

 

(B)                                TO PAY TO THE COFACE AGENT THE COFACE
INSURANCE PREMIA.

 


(B)                                 THIS MANDATE IS IRREVOCABLE.


 


(C)                                  THE PAYMENT TERMS SET OUT IN SCHEDULE 11
(PAYMENT TERMS) MAY ONLY BE AMENDED WITH THE PRIOR WRITTEN CONSENT OF THE COFACE
AGENT (ACTING ON THE INSTRUCTIONS OF ALL THE LENDERS).


 


(D)                                 THE BORROWER AGREES THAT ANY UTILISATION
MADE UNDER OR PURSUANT TO THIS CLAUSE 5 SHALL BE DEEMED TO HAVE BEEN MADE TO OR
FOR THE BENEFIT OF THE BORROWER AND THE BORROWER WAIVES ALL RIGHTS OF PROTEST IT
MAY HAVE TO THE CONTRARY.


 


5.3                                EXAMINATION OF DOCUMENTS


 


(A)                                  THE COFACE AGENT’S ROLE IN EXAMINING THE
DOCUMENTS SET OUT IN SCHEDULE 11 (PAYMENT TERMS) SHALL BE LIMITED TO VERIFYING
THAT SUCH DOCUMENTS APPEAR ON THEIR FACE TO BE WHAT IS INDICATED IN SUCH
SCHEDULE 11 (PAYMENT TERMS) AND THE COFACE AGENT SHALL BEAR NO OTHER
RESPONSIBILITY IN CONNECTION THEREOF.  SUCH ROLE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE TERMS OF ARTICLE 14 OF THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS OF THE INTERNATIONAL CHAMBER OF COMMERCE 2007 REVISION
(PUBLICATION 600).


 


(B)                                 THE COFACE AGENT AND THE LENDERS SHALL NOT
BE RESPONSIBLE FOR ANY DELAY IN MAKING AVAILABLE ANY LOANS RESULTING FROM ANY
REQUIREMENT FOR THE DELIVERY OF FURTHER INFORMATION OR DOCUMENTS REQUIRED BY THE
COFACE AGENT TO CONFIRM THE RELEVANT CONDITIONS PRECEDENT IN THIS AGREEMENT HAVE
BEEN MET.


 


54

--------------------------------------------------------------------------------



 


5.4                                COMPLETION OF A UTILISATION REQUEST


 


(A)                                  EACH UTILISATION REQUEST IS IRREVOCABLE AND
WILL NOT BE REGARDED AS HAVING BEEN DULY COMPLETED UNLESS:


 

(I)                                     THE PROPOSED UTILISATION DATE IS A
BUSINESS DAY WITHIN THE AVAILABILITY PERIOD APPLICABLE TO THAT FACILITY; AND

 

(II)                                  THE CURRENCY AND AMOUNT OF THE UTILISATION
COMPLY WITH CLAUSE 5.5 (CURRENCY AND AMOUNT).

 


(B)                                 ONLY ONE (1) LOAN MAY BE REQUESTED IN EACH
UTILISATION REQUEST.


 


(C)                                  THE BORROWER MAY ONLY DELIVER
ONE (1) UTILISATION REQUEST IN EACH MONTH IN RESPECT OF EACH FACILITY.


 


5.5                                CURRENCY AND AMOUNT


 

In the case of:

 


(A)                                  PAYMENTS TO THE SUPPLIER


 

any Utilisation to be made in accordance with Clause 3.1(a) (Payments to the
Supplier), the Loan requested in a Utilisation Request must be in Dollars.  Each
payment to the Supplier by the COFACE Agent shall be made in Dollars;

 


(B)                                 PAYMENTS TO THE LAUNCH SERVICES PROVIDER


 

any Utilisation to be made in accordance with Clause 3.2(a) (Payments to the
Launch Services Provider), the Loan requested in a Utilisation Request must be
Dollars.  Each payment to the Launch Services Provider by the COFACE Agent shall
be made in Dollars;

 


(C)                                  REIMBURSEMENT TO THE BORROWER


 

any Utilisation to be made in accordance with Clause 3.1(b) (Reimbursement to
the Borrower), the Loan requested in a Utilisation Request must be Dollars.  The
Borrower shall confirm in each such Utilisation Request that the requested
Dollar amount is the Dollar equivalent of the relevant Euro amount applying a
Euro to Dollar exchange rate of one (1) Euro for one point thirty four Dollars
(US$1.34).  Each Utilisation made pursuant to Clause 3.1(b) (Reimbursement to
the Borrower) shall be made in Dollars;

 


(D)                                 FACILITY A — PAYMENT OF THE COFACE INSURANCE
PREMIA


 

any Utilisation to be made in accordance with Clause 3.1(c) (Payment of the
COFACE Insurance Premia), the Loan requested in a Utilisation Request must be,
subject to Clause 12.3 (Borrower’s Payment Obligations), thirty five million two
hundred seventy two thousand two hundred and seventy six Dollars
(US$35,272,276). Any payment to COFACE of the COFACE Insurance Premia shall be
made in Dollars;

 

55

--------------------------------------------------------------------------------


 


(E)                                  FACILITY B — PAYMENT OF THE COFACE
INSURANCE PREMIA:


 

any Utilisation to be made in accordance with Clause 3.2(b) (Payment of the
COFACE Insurance Premia), the Loan requested in a Utilisation Request must be,
subject to Clause 12.3(c) (Borrower’s Payment Obligations), one million four
hundred forty two thousand eight hundred and eighty thousand Dollars
(US$1,442,880).  Any payment to COFACE of the COFACE Insurance Premia shall be
made in Dollars;

 


(F)                                    FACILITY A — MINIMUM AMOUNT


 

Facility A, the amount of the proposed Loan must be an amount which is not more
than the Available Facility and which is a minimum of one million Dollars
(US$1,000,000) or, if less, the Available Facility; and

 


(G)                                 FACILITY B — MINIMUM AMOUNT


 

Facility B, the amount of the proposed Loan must be an amount which is not more
than the Available Facility and which is a minimum of one million Dollars
(US$1,000,000) or, if less, the Available Facility.

 


5.6                                LENDERS’ PARTICIPATION


 


(A)                                  IF THE CONDITIONS SET OUT IN THIS AGREEMENT
HAVE BEEN MET, EACH LENDER SHALL MAKE ITS PARTICIPATION IN EACH LOAN AVAILABLE
BY THE UTILISATION DATE THROUGH ITS FACILITY OFFICE.


 


(B)                                 THE AMOUNT OF EACH LENDER’S PARTICIPATION IN
EACH LOAN WILL BE EQUAL TO THE PROPORTION BORNE BY ITS AVAILABLE COMMITMENT TO
THE AVAILABLE FACILITY IMMEDIATELY PRIOR TO MAKING THE LOAN.


 


(C)                                  THE COFACE AGENT SHALL NOTIFY EACH LENDER
OF THE AMOUNT OF EACH LOAN AND THE AMOUNT OF ITS PARTICIPATION IN THAT LOAN
BY 11:00 A.M. (PARIS TIME) ON A BUSINESS DAY WHICH IS SEVEN (7) BUSINESS DAYS
PRIOR TO THE PROPOSED UTILISATION DATE FOR SUCH UTILISATION.


 


5.7                                CANCELLATION OF COMMITMENT


 

The Total Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 


6.                                      REPAYMENT


 


6.1                                REPAYMENT


 


(A)                                  THE BORROWER SHALL MAKE SUCH REPAYMENTS AS
MAY BE NECESSARY TO ENSURE THAT ON EACH OF THE DATES SET OUT IN THE REPAYMENT
SCHEDULE (EACH A “REPAYMENT DATE”) THE AGGREGATE AMOUNT OF THE LOANS IS REDUCED
BY AN AMOUNT EQUAL TO THE PRODUCT OF THE AGGREGATE AMOUNT OF THE LOANS AS AT THE
CLOSE OF BUSINESS IN PARIS ON THE LAST DAY OF THE AVAILABILITY PERIOD AND THE
PERCENTAGE (AS SET OUT NEXT TO THE RELEVANT REPAYMENT DATE) IN THE REPAYMENT
SCHEDULE WHICH CORRESPONDS TO SUCH REPAYMENT DATE.  NOTWITHSTANDING ANYTHING TO
THE


 


56

--------------------------------------------------------------------------------



 


CONTRARY IN CLAUSE 6.1(B) BELOW, ALL OUTSTANDING LOANS WILL IN ANY EVENT BE
REPAID IN FULL BY THE BORROWER BY THE FINAL MATURITY DATE.


 


(B)                                 IF A LAUNCH FAILURE OCCURS OR THERE IS A
FAILURE TO BRING A SATELLITE INTO FULL SERVICE AND THE BORROWER ELECTS TO ORDER
A REPLACEMENT SATELLITE IN ACCORDANCE WITH CLAUSE 7.5(B) (MANDATORY PREPAYMENT -
INSURANCE AND CONDEMNATION EVENTS), THE LENDERS (ACTING UNANIMOUSLY) MAY,
SUBJECT TO A SPECIFIC APPROVAL FROM COFACE, UPON WRITTEN REQUEST FROM THE
BORROWER CONSENT TO AN ADJUSTMENT TO THE REPAYMENT PROFILE OF THE FACILITIES.


 


6.2                                REBORROWING


 

The Borrower may not reborrow any part of a Facility which is repaid.

 


7.                                      PREPAYMENT AND CANCELLATION


 


7.1                                ILLEGALITY


 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 


(A)                                  THAT LENDER SHALL PROMPTLY NOTIFY THE
COFACE AGENT UPON BECOMING AWARE OF THAT EVENT;


 


(B)                                 UPON THE COFACE AGENT NOTIFYING THE
BORROWER, THE COMMITMENT OF THAT LENDER WILL BE IMMEDIATELY CANCELLED; AND


 


(C)                                  THE BORROWER SHALL REPAY THAT LENDER’S
PARTICIPATION IN THE LOANS MADE TO THE BORROWER ON THE LAST DAY OF THE INTEREST
PERIOD FOR EACH LOAN OCCURRING AFTER THE COFACE AGENT HAS NOTIFIED THE BORROWER
OR, IF EARLIER, THE DATE SPECIFIED BY THE LENDER IN THE NOTICE DELIVERED TO THE
COFACE AGENT (BEING NO EARLIER THAN THE LAST DAY OF ANY APPLICABLE GRACE PERIOD
PERMITTED BY LAW).


 


7.2                                MANDATORY PREPAYMENT - EXIT


 


(A)                                  FOR THE PURPOSES OF THIS CLAUSE 7.2:


 

“Acting in Concert” means acting together pursuant to an agreement or
understanding (formal or informal).

 

“Borrower Change of Control” means:

 

(I)                                     THE THERMO GROUP SHALL AT ANY TIME AND
FOR ANY REASON FAIL TO OWN AND CONTROL (WITHOUT BEING SUBJECT TO A VOTING TRUST,
VOTING AGREEMENT, SHAREHOLDERS AGREEMENT OR ANY OTHER AGREEMENT LIMITING OR
AFFECTING THE VOTING OF SUCH STOCK OTHER THAN ANY AGREEMENT ENTERED INTO AMONG
THE MEMBERS OF THERMO GROUP AND THEIR AFFILIATES WHICH AGREEMENT IS NOT
OTHERWISE INCONSISTENT WITH THIS AGREEMENT), FREE AND CLEAR OF ANY LIEN, AT
LEAST FORTY PER CENT. (40%) OF BOTH THE ECONOMIC AND VOTING INTERESTS IN THE
BORROWER’S CAPITAL STOCK (ASSUMING THAT ALL CONVERTIBLE

 

57

--------------------------------------------------------------------------------


 

INSTRUMENTS, WARRANTS OR OPTIONS THEN OUTSTANDING HAVE BEEN EXERCISED); OR

 

(II)                                  ANY “PERSON” (OTHER THAN THE THERMO GROUP)
TOGETHER WITH ITS AFFILIATES OWNS OR ACQUIRES (TOGETHER WITH ALL STOCK THAT SUCH
PERSON OR AFFILIATE HAS THE RIGHT TO ACQUIRE WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF
TWENTY FIVE PER CENT. (25%) OR MORE OF THE ECONOMIC OR VOTING INTERESTS IN THE
BORROWER’S CAPITAL STOCK (ASSUMING THAT ALL CONVERTIBLE INSTRUMENTS, WARRANTS OR
OPTIONS THEN OUTSTANDING HAVE BEEN EXERCISED); OR

 

(III)                               ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
USED IN SECTIONS 13(D) AND 14(D) OF THE US SECURITIES EXCHANGE ACT OF 1934 (THE
“EXCHANGE ACT”)) ACTING IN CONCERT OR OTHERWISE (OTHER THAN THERMO GROUP), IS OR
SHALL BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13(D)-3 AND 13(D)-5
UNDER THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE BENEFICIAL
OWNERSHIP OF ALL STOCK THAT SUCH PERSON HAS THE RIGHT TO ACQUIRE WHETHER SUCH
RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR
INDIRECTLY, OF THIRTY THREE PER CENT. (33%) OR MORE OF THE ECONOMIC OR VOTING
INTERESTS IN THE BORROWER’S CAPITAL STOCK (ASSUMING THAT ALL CONVERTIBLE
INSTRUMENTS, WARRANTS OR OPTIONS THEN OUTSTANDING HAVE BEEN EXERCISED); OR

 

(IV)                              THE BOARD OF DIRECTORS OF THE BORROWER SHALL
CEASE TO CONSIST OF A MAJORITY OF CONTINUING DIRECTORS.

 

“Change of Control” means either a Borrower Change of Control or a Thermo Change
of Control.

 

“Continuing Directors” means the directors of the Borrower and/or Thermo Group
(as the case may be) on the date of this Agreement and each other director if
such director’s nomination for election to the board of directors of the
Borrower and/or Thermo Group (as the case may be) is recommended by a majority
of the then Continuing Directors.

 

“Thermo Change of Control” means:

 

(i)                                     James Monroe III (or, in the event of
his death or Incapacity, his executors, trustees, heirs or legal
representatives) shall at any time and for any reason fail to own and control
(without being subject to a voting trust, voting agreement, shareholders
agreement or any other agreement limiting or affecting the voting of such
stock), free and clear of any Lien, at least forty per cent. (40%) of both the
economic and voting interests in any member of the Thermo Group’s Capital Stock
(assuming that all convertible instruments, warrants or options then outstanding
have been exercised); or

 

(ii)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the US Securities Exchange Act of 1934 (the
“Exchange Act”)), Acting in Concert or otherwise, is or shall become the

 

58

--------------------------------------------------------------------------------


 

“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act, except that a person shall be deemed to have beneficial ownership of all
stock that such person has the right to acquire whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty five per cent. (25%) or more of the economic or voting
interests in any member of the Thermo Group’s Capital Stock (assuming that all
convertible instruments, warrants or options then outstanding have been
exercised); or

 

(iii)                               the board of directors (or its equivalent)
of any member of the Thermo Group shall cease to consist of a majority of
Continuing Directors; or

 

(iv)                              James Monroe III (or, in the event of his
death or Incapacity, his executors, trustees, heirs or legal representatives)
shall cease to have the power to elect or remove a majority of the board of
directors (or its equivalent) of any member of the Thermo Group; or

 

(v)                                 any “change of control” or similar event
shall occur under any document with respect to any equity or debt instrument
issued or incurred by the Thermo Group.

 


(B)                                 THE BORROWER MUST PROMPTLY NOTIFY THE COFACE
AGENT IF IT BECOMES AWARE THAT THE CIRCUMSTANCES REFERRED TO IN
PARAGRAPH (C) BELOW HAVE OCCURRED OR ARE LIKELY TO OCCUR.


 


(C)                                  UPON THE OCCURRENCE OF A CHANGE OF CONTROL,
THE TOTAL COMMITMENTS SHALL BE CANCELLED AND ALL OUTSTANDING LOANS, TOGETHER
WITH ACCRUED INTEREST AND ALL OTHER AMOUNTS ACCRUED UNDER THE FINANCE DOCUMENTS,
SHALL BECOME IMMEDIATELY DUE AND PAYABLE.


 


7.3                                MANDATORY PREPAYMENT — INITIAL EXCESS CASH
FLOW


 

On the First Repayment Date, the Borrower shall apply an amount equal to any
Excess Cash Flow accrued since the date of this Agreement (in an amount
determined by the Borrower and verified by the COFACE Agent) as follows:

 

(A)                                  FIRSTLY, PROVIDED NO DEFAULT HAS OCCURRED
AND IS CONTINUING, IN OR TOWARDS PAYMENT OF A PORTION OF THE BORROWER’S
OBLIGATIONS TO THERMO UNDER THE THERMO CASH CONTRIBUTION AGREEMENT, THROUGH
PAYMENT:

 

(I)                                     DIRECTLY TO THE DSRA PROVIDERS ON BEHALF
OF THERMO IN THE PROPORTIONS DIRECTED BY THERMO TO THE BORROWER IN WRITING; AND

 

(II)                                  IF THERMO’S OBLIGATIONS TO THE DSRA
PROVIDERS UNDER THE RELEVANT AGREEMENTS HAVE BEEN REPAID IN FULL, TO THERMO IN
REIMBURSEMENT OF ANY AMOUNTS PREVIOUSLY PAID DIRECTLY BY THERMO TO THE DSRA
PROVIDERS UNDER THE RELEVANT AGREEMENTS AND NOT PREVIOUSLY REIMBURSED BY THE
BORROWER TO THERMO,

 

59

--------------------------------------------------------------------------------


 

of an amount not to exceed:

 

(A)                              THIRTY FIVE MILLION DOLLARS (US$35,000,000)
PLUS THE DRAWN AMOUNT PAID TO THE BORROWER BY THE SUPPLIER UNDER THE SUPPLIER
GUARANTEE; LESS

 

(B)                                ANY PREVIOUS PAYMENTS PURSUANT TO THIS CLAUSE
7.3(A) (MANDATORY PREPAYMENT — INITIAL EXCESS CASH FLOW), CLAUSE 5.2(B)(I) AND
(II) (PERMITTED WITHDRAWALS FROM THE COLLECTION ACCOUNT) OF THE ACCOUNTS
AGREEMENT, CLAUSE 9.3 (EXCESS FUNDING IN THE DEBT SERVICE ACCOUNT) OF THE
ACCOUNTS AGREEMENT AND/OR CLAUSE 7.4(A) (MANDATORY PREPAYMENT — ONGOING EXCESS
CASH FLOW) BELOW.

 

Any amounts paid to the DSRA Providers or Thermo pursuant to this Clause
7.3(a) shall reduce any amount owing by the Borrower to Thermo under the Thermo
Cash Contribution Agreement.  No payment shall be made under this Clause
7.3(a) to the extent any payments would exceed the amount owing by the Borrower
to Thermo under the Thermo Cash Contribution Agreement (but excluding any
payments of interest or capitalised interest due and owing by the Borrower to
Thermo under the Thermo Cash Contribution Agreement).  Any such interest or
capitalised interest shall only be payable by the Borrower to Thermo following
satisfaction of each of the distribution conditions set out at Clause 22.6
(Limitations on Dividends and Distributions) (other than Clause
22.6(b)(iv) (Limitations on Dividends and Distributions));

 


(B)                                 SECONDLY, IN AN AMOUNT UP TO FIFTY MILLION
DOLLARS (US$50,000,000) (THE “RETAINED EXCESS AMOUNT”) BY WAY OF TRANSFER TO THE
CAPITAL EXPENDITURE ACCOUNT IN ACCORDANCE WITH THE ACCOUNTS AGREEMENT; AND


 


(C)                                  FINALLY, IN MANDATORY PREPAYMENT OF THE
LOANS, IN AN AMOUNT DETERMINED BY THE BORROWER (AND VERIFIED BY THE COFACE
AGENT) FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST REPAYMENT DATE (TAKING INTO
ACCOUNT ALL ACCRUED EXCESS CASH FLOW LESS THE AMOUNTS PAID PURSUANT TO
CLAUSES 7.3(A) AND (B) ABOVE),


 

provided that, in each case, for the purpose of calculating such Excess Cash
Flow, an amount equivalent to the amount of Debt Service to be paid by the
Borrower on the First Repayment Date shall not be included in the determination
of Excess Cash Flow.

 


7.4                                MANDATORY PREPAYMENT — ONGOING EXCESS CASH
FLOW


 

No later than thirty (30) days after the end of any Debt Service Period
occurring after the end of the Availability Period (other than the First
Repayment Date), the Borrower shall apply an amount equal to thirty per cent.
(30%) of all Excess Cash Flow as follows:

 


(A)                                  FIRSTLY, PROVIDED NO DEFAULT HAS OCCURRED
AND IS CONTINUING, IN OR TOWARDS PAYMENT OF A PORTION OF THE BORROWER’S
OBLIGATIONS TO THERMO UNDER THE THERMO CASH CONTRIBUTION AGREEMENT, THROUGH
PAYMENT:

 

(I)                                     DIRECTLY TO THE DSRA PROVIDERS ON BEHALF
OF THERMO IN THE PROPORTIONS DIRECTED BY THERMO TO THE BORROWER IN WRITING; AND

 

60

--------------------------------------------------------------------------------


 

(II)                                  IF THERMO’S OBLIGATIONS TO THE DSRA
PROVIDERS UNDER THE RELEVANT AGREEMENTS HAVE BEEN REPAID IN FULL, TO THERMO IN
REIMBURSEMENT OF ANY AMOUNTS PREVIOUSLY PAID DIRECTLY BY THERMO TO THE DSRA
PROVIDERS UNDER THE RELEVANT AGREEMENTS AND NOT PREVIOUSLY REIMBURSED BY THE
BORROWER TO THERMO,

 

of an amount not to exceed:

 

(A)                              THIRTY FIVE MILLION DOLLARS (US$35,000,000)
PLUS THE DRAWN AMOUNT PAID TO THE BORROWER BY THE SUPPLIER UNDER THE SUPPLIER
GUARANTEE; LESS

 

(B)                                ANY PREVIOUS PAYMENTS PURSUANT TO THIS CLAUSE
7.4(A) (MANDATORY PREPAYMENT — INITIAL EXCESS CASH FLOW), CLAUSE 5.2(B)(I) AND
(II) (PERMITTED WITHDRAWALS FROM THE COLLECTION ACCOUNT) OF THE ACCOUNTS
AGREEMENT, CLAUSE 9.3 (EXCESS FUNDING IN THE DEBT SERVICE ACCOUNT) OF THE
ACCOUNTS AGREEMENT AND/OR CLAUSE 7.3(A) (MANDATORY PREPAYMENT — ONGOING EXCESS
CASH FLOW) ABOVE.

 

Any amounts paid to the DSRA Providers or Thermo pursuant to this Clause
7.4(a) shall reduce any amount owing by the Borrower to Thermo under the Thermo
Cash Contribution Agreement.  No payment shall be made under this Clause
7.4(a) to the extent any payments would exceed the amount owing by the Borrower
to Thermo under the Thermo Cash Contribution Agreement (but excluding any
payments of interest or capitalised interest due and owing by the Borrower to
Thermo under the Thermo Cash Contribution Agreement).  Any such interest or
capitalised interest shall only be payable by the Borrower to Thermo following
satisfaction of each of the distribution conditions set out at Clause 22.6
(Limitations on Dividends and Distributions) (other than Clause
22.6(b)(iv) (Limitations on Dividends and Distributions));

 


(B)                                 SECONDLY, IN AN AMOUNT UP TO THE RETAINED
EXCESS AMOUNT BY WAY OF TRANSFER TO THE CAPITAL EXPENDITURE ACCOUNT IN
ACCORDANCE WITH THE ACCOUNTS AGREEMENT, TO THE EXTENT NOT ALREADY FUNDED
PURSUANT TO CLAUSE 7.3(B) (MANDATORY PREPAYMENT — INITIAL EXCESS CASH FLOW) OR
ANY PREVIOUS TRANSFER PURSUANT TO THIS PROVISION; AND


 


(C)                                  THIRDLY, IN MANDATORY PREPAYMENT OF THE
LOANS PROVIDED THAT, SUCH PREPAYMENT SHALL NOT APPLY TO THE FIRST TEN MILLION
DOLLARS (US$10,000,000) OF EXCESS CASH FLOW WHICH ACCRUES IN EACH SUCH DEBT
SERVICE PERIOD.


 


7.5                                MANDATORY PREPAYMENT - INSURANCE AND
CONDEMNATION EVENTS


 


(A)                                  SUBJECT TO CLAUSES 7.5(B) BELOW, THE
BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO ONE HUNDRED PER CENT.
(100%) OF THE AGGREGATE NET CASH PROCEEDS FROM ANY INSURANCE AND CONDEMNATION
EVENT AND OTHER EXTRAORDINARY RECOVERIES BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES.

 

61

--------------------------------------------------------------------------------


 


(B)                                 SUCH PREPAYMENTS SHALL BE MADE WITHIN THREE
(3) BUSINESS DAYS AFTER RECEIPT OF THE NET CASH PROCEEDS FROM ANY INSURANCE AND
CONDEMNATION EVENT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, PROVIDED THAT SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING (AND SO LONG AS NO
ACTION IS BEING TAKEN UNDER CLAUSE 24 (REMEDIES UPON AN EVENT OF DEFAULT)), NO
PREPAYMENT SHALL BE REQUIRED:


 

(I)                                     IN CONNECTION WITH SUCH INSURANCE AND
CONDEMNATION EVENT YIELDING IN AGGREGATE LESS THAN FIVE HUNDRED THOUSAND DOLLARS
(US$500,000) IN NET CASH PROCEEDS; OR

 

(II)                                  WITH RESPECT TO ANY SUCH NET CASH PROCEEDS
WHICH ARE COMMITTED BY THE BORROWER TO BE REINVESTED IN REPLACEMENT ASSETS OF
FRENCH SUPPLIERS OR THE PROCUREMENT OR LAUNCH OF A SATELLITE OR SATELLITES
ACQUIRED OR PLANNED TO BE ACQUIRED PURSUANT TO THE THEN CURRENT BUSINESS PLAN OF
THE BORROWER (AS EVIDENCED BY A CONTRACTUAL AGREEMENT FOR THE PURCHASE OR
ACQUISITION OF ASSETS) WITHIN SIX (6) MONTHS AFTER RECEIPT OF SUCH NET CASH
PROCEEDS AND THE PROCEEDS ARISING OUT OF THE RELEVANT INSURANCE ARE PLACED INTO
THE INSURANCE PROCEEDS ACCOUNT (SUCH ACCOUNT TO BE SECURED IN FAVOUR OF THE
SECURITY AGENT (FOR AND ON BEHALF OF ITSELF AND THE OTHER FINANCE PARTIES)) AND,
PROVIDED THAT NO ACTION IS BEING TAKEN UNDER CLAUSE 24 (REMEDIES UPON AN EVENT
OF DEFAULT), WILL BE APPLIED BY THE COFACE AGENT IN PAYMENT TO A SUPPLIER OF
SUCH REPLACEMENT ASSET OR REPLACEMENT SATELLITE, ANY LONG LEAD ITEMS, LAUNCH
SERVICES, INSURANCES OR OTHER COSTS DIRECTLY ARISING IN RELATION TO SUCH
PURCHASE OR LAUNCH IN ACCORDANCE WITH THE TERMS AND CONDITIONS AGREED BETWEEN
THE BORROWER AND THE SUPPLIER.  ANY EXCESS IN NET CASH PROCEEDS AFTER TAKING
INTO ACCOUNT SUCH PAYMENTS AND COSTS SHALL BE TRANSFERRED TO THE COLLECTION
ACCOUNT IN ACCORDANCE WITH THE ACCOUNTS AGREEMENT.

 


7.6                                MANDATORY PREPAYMENTS — ASSET DISPOSITIONS


 


(A)                                  THE BORROWER SHALL PREPAY THE LOANS IN AN
AMOUNT EQUAL TO ONE HUNDRED PER CENT. (100%) OF THE AGGREGATE NET CASH PROCEEDS
FROM ANY ASSET DISPOSITION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


(B)                                 SUCH PREPAYMENT SHALL BE MADE WITHIN THREE
(3) DAYS AFTER THE DATE OF RECEIPT OF THE NET CASH PROCEEDS OF ANY SUCH
TRANSACTION BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, PROVIDED THAT, SO LONG
AS NO DEFAULT HAS OCCURRED AND IS CONTINUING, NO PREPAYMENT SHALL BE REQUIRED
PURSUANT TO THIS CLAUSE 7.6:


 

(I)                                     IN CONNECTION WITH SUCH ASSET
DISPOSITIONS YIELDING LESS THAN FIVE HUNDRED THOUSAND DOLLARS (US$500,000) IN
NET CASH PROCEEDS; OR

 

(II)                                  WITH RESPECT TO ANY SUCH NET CASH PROCEEDS
WHICH ARE:

 

(A)                              REINVESTED WITHIN SIX (6) MONTHS AFTER RECEIPT
OF SUCH NET CASH PROCEEDS BY SUCH PERSON IN REPLACEMENT ASSETS (USEFUL TO THE
BORROWER AND ITS SUBSIDIARIES IN THE CONDUCT OF BUSINESS IN ACCORDANCE WITH
CLAUSE 22.12 (NATURE OF BUSINESS)); OR

 

62

--------------------------------------------------------------------------------


 

(B)                                COMMITTED (AS EVIDENCED BY A CONTRACTUAL
AGREEMENT FOR THE PURCHASE OR ACQUISITION OF ASSETS WITH A VENDOR OF SUCH
ASSETS) WITHIN SIX (6) MONTHS AFTER RECEIPT OF SUCH NET CASH PROCEEDS BY SUCH
PERSON TO BE REINVESTED IN THE PROCUREMENT OR LAUNCH OF A SATELLITE OR
SATELLITES ACQUIRED OR TO BE ACQUIRED PURSUANT TO THE THEN CURRENT BUSINESS PLAN
OF THE BORROWER.

 


7.7                                MANDATORY PREPAYMENT — COFACE INSURANCE
POLICY


 

If the credit insurance cover under the COFACE Insurance Policy is not in full
force and effect for a reason not attributable to the Borrower, the COFACE Agent
shall, by not less than thirty (30) days notice to the Borrower, cancel the
Total Commitments and declare all outstanding Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents immediately
due and payable, whereupon the Total Commitments will be cancelled and all such
outstanding amounts will become immediately due and payable.

 


7.8                                VOLUNTARY CANCELLATION


 

The Borrower may, if it:

 


(A)                                  GIVES THE COFACE AGENT NOT LESS THAN TWENTY
(20) BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS THE MAJORITY LENDERS MAY AGREE)
PRIOR NOTICE; AND


 


(B)                                 DELIVERS TO THE COFACE AGENT A CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER DEMONSTRATING THAT THE BORROWER HAS SUFFICIENT
FUNDS TO FINANCE THE PROJECT TO THE SATISFACTION OF THE COFACE AGENT AFTER ANY
SUCH CANCELLATION,


 

cancel the whole or any part (being a minimum amount of one million Dollars
(US$1,000,000)) of the Available Facility.  Any cancellation under this
Clause 7.8 shall reduce the Commitments of the Lenders in inverse order of
maturity.

 


7.9                                VOLUNTARY PREPAYMENT OF THE LOANS


 


(A)                                  THE BORROWER MAY, IF IT GIVES THE COFACE
AGENT NOT LESS THAN TWENTY (20) BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS THE
MAJORITY LENDERS MAY AGREE) PRIOR NOTICE, PREPAY THE WHOLE OR ANY PART OF THE
LOANS (BUT, IF IN PART, BEING AN AMOUNT THAT REDUCES THE AMOUNT OF THE LOANS BY
A MINIMUM AMOUNT OF ONE MILLION DOLLARS (US$1,000,000)).  THE BORROWER MAY MAKE
A PREPAYMENT IN ACCORDANCE WITH THIS CLAUSE 7.9 ON A REPAYMENT DATE.


 


(B)                                 IF SUCH A PREPAYMENT IS MADE ON A DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD, THE BORROWER SHALL MAKE THAT PREPAYMENT
TOGETHER WITH ANY BREAK COSTS IN ACCORDANCE WITH CLAUSE 10.4 (BREAK COSTS),
WITHOUT PREMIUM OR PENALTY.


 


(C)                                  THE LOANS MAY ONLY BE PREPAID AFTER THE
LAST DAY OF THE AVAILABILITY PERIOD (OR, IF EARLIER, THE DAY ON WHICH THE
AVAILABLE FACILITY IS ZERO (0)).


 


(D)                                 ANY PREPAYMENT UNDER THIS CLAUSE 7.9 SHALL
SATISFY THE OBLIGATIONS UNDER CLAUSE 6.1 (REPAYMENT) AGAINST THE OUTSTANDING
REPAYMENT INSTALMENTS IN INVERSE ORDER OF MATURITY.

 

63

--------------------------------------------------------------------------------


 


7.10                          RIGHT OF REPAYMENT AND CANCELLATION IN RELATION TO
A SINGLE LENDER


 


(A)                                  IF:


 

(I)                                     ANY SUM PAYABLE TO ANY LENDER BY THE
BORROWER IS REQUIRED TO BE INCREASED UNDER PARAGRAPH (C) OF CLAUSE 13.1 (TAX
GROSS-UP); OR

 

(II)                                  ANY LENDER CLAIMS INDEMNIFICATION FROM THE
BORROWER UNDER CLAUSE 13.2 (TAX INDEMNITY) OR CLAUSE 14.1 (INCREASED COSTS),

 

the Borrower may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the COFACE Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

 


(B)                                 ON RECEIPT OF A NOTICE REFERRED TO IN
PARAGRAPH (A) ABOVE, THE COMMITMENT OF THAT LENDER SHALL IMMEDIATELY BE REDUCED
TO ZERO (0).


 


(C)                                  ON THE LAST DAY OF EACH INTEREST PERIOD
WHICH ENDS AFTER THE BORROWER HAS GIVEN NOTICE UNDER PARAGRAPH (A) ABOVE (OR, IF
EARLIER, THE DATE SPECIFIED BY THE BORROWER IN THAT NOTICE), THE BORROWER SHALL
REPAY THAT LENDER’S PARTICIPATION IN THAT LOAN.


 


7.11                          APPLICATION OF MANDATORY PREPAYMENTS


 


OTHER THAN IN RESPECT OF ANY PREPAYMENT UNDER CLAUSE 7.1 (ILLEGALITY), ALL
MANDATORY PREPAYMENTS SHALL BE APPLIED:


 


(A)                                  PRO RATA AMONG THE FACILITIES AND WITHIN
EACH FACILITY; AND


 


(B)                                 IN INVERSE ORDER OF MATURITY ACROSS THE
REMAINING SCHEDULED REPAYMENTS UNDER EACH FACILITY.


 


7.12                          RESTRICTIONS


 


(A)                                  ANY NOTICE OF CANCELLATION OR PREPAYMENT
GIVEN BY THE BORROWER UNDER THIS CLAUSE 7 SHALL BE IRREVOCABLE AND, UNLESS A
CONTRARY INDICATION APPEARS IN THIS AGREEMENT, SHALL SPECIFY THE DATE OR DATES
UPON WHICH THE RELEVANT CANCELLATION OR PREPAYMENT IS TO BE MADE AND THE AMOUNT
OF THAT CANCELLATION OR PREPAYMENT.


 


(B)                                 ANY PREPAYMENT UNDER THIS AGREEMENT SHALL BE
MADE TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT PREPAID AND, SUBJECT TO ANY
BREAK COSTS, WITHOUT PREMIUM OR PENALTY.


 


(C)                                  THE BORROWER MAY NOT REBORROW ANY PART OF A
FACILITY WHICH IS PREPAID.


 


(D)                                 THE BORROWER SHALL NOT REPAY OR PREPAY ALL
OR ANY PART OF THE LOANS OR CANCEL ALL OR ANY PART OF THE COMMITMENTS EXCEPT AT
THE TIMES AND IN THE MANNER EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.

 

64

--------------------------------------------------------------------------------


 


(E)                                  NO AMOUNT OF THE TOTAL COMMITMENTS
CANCELLED UNDER THIS AGREEMENT MAY BE SUBSEQUENTLY REINSTATED.


 


(F)                                    IF THE COFACE AGENT RECEIVES A NOTICE
UNDER THIS CLAUSE 7 IT SHALL PROMPTLY FORWARD A COPY OF THAT NOTICE TO EITHER
THE BORROWER OR THE AFFECTED LENDER, AS APPROPRIATE.


 


(G)                                 THE BORROWER SHALL PROMPTLY NOTIFY THE
COFACE AGENT (BUT IN ANY EVENT NO LATER THAN THREE (3) BUSINESS DAYS) OF ANY
PAYMENT PURSUANT TO THIS CLAUSE 7, AND THE COFACE AGENT SHALL PROMPTLY NOTIFY
THE LENDERS (BUT IN ANY EVENT NO LATER THAN FIVE (5) BUSINESS DAYS) OF THE SAME.


 


8.                                      INTEREST


 


8.1                                CALCULATION OF INTEREST


 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the:

 


(A)                                  APPLICABLE MARGIN;


 


(B)                                 LIBOR; AND


 


(C)                                  MANDATORY COST, IF ANY.


 


8.2                                PAYMENT OF INTEREST


 

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period.

 


8.3                                DEFAULT INTEREST


 


(A)                                  IF AN OBLIGOR FAILS TO PAY ANY AMOUNT
PAYABLE BY IT UNDER A FINANCE DOCUMENT ON ITS DUE DATE, INTEREST SHALL ACCRUE ON
THE OVERDUE AMOUNT FROM THE DUE DATE UP TO THE DATE OF ACTUAL PAYMENT (BOTH
BEFORE AND AFTER JUDGMENT) AT A RATE WHICH, SUBJECT TO PARAGRAPH (B) BELOW, IS
TWO PER CENT. (2%) HIGHER THAN THE RATE WHICH WOULD HAVE BEEN PAYABLE IF THE
OVERDUE AMOUNT HAD, DURING THE PERIOD OF NON-PAYMENT, CONSTITUTED A LOAN IN THE
CURRENCY OF THE OVERDUE AMOUNT FOR SUCCESSIVE INTEREST PERIODS, EACH OF A
DURATION SELECTED BY THE COFACE AGENT (ACTING REASONABLY).  ANY INTEREST
ACCRUING UNDER THIS CLAUSE 8.3 SHALL BE IMMEDIATELY PAYABLE BY THE BORROWER ON
DEMAND BY THE COFACE AGENT.


 


(B)                                 IF ANY OVERDUE AMOUNT CONSISTS OF ALL OR
PART OF A LOAN WHICH BECAME DUE ON A DAY WHICH WAS NOT THE LAST DAY OF AN
INTEREST PERIOD RELATING TO THAT LOAN:


 

(I)                                     THE FIRST INTEREST PERIOD FOR THAT
OVERDUE AMOUNT SHALL HAVE A DURATION EQUAL TO THE UNEXPIRED PORTION OF THE
CURRENT INTEREST PERIOD RELATING TO THAT LOAN; AND

 

65

--------------------------------------------------------------------------------


 

(II)                                  THE RATE OF INTEREST APPLYING TO THE
OVERDUE AMOUNT DURING THAT FIRST INTEREST PERIOD SHALL BE TWO PER CENT. (2%)
HIGHER THAN THE RATE WHICH WOULD HAVE APPLIED IF THE OVERDUE AMOUNT HAD NOT
BECOME DUE.

 


(C)                                  DEFAULT INTEREST (IF UNPAID) ARISING ON AN
OVERDUE AMOUNT WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH
INTEREST PERIOD APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY
DUE AND PAYABLE.


 


8.4                                NOTIFICATION OF RATES OF INTEREST


 

The COFACE Agent shall within two (2) Business Days after a Quotation Day notify
the Lenders and the Borrower of the determination of a rate of interest under
this Agreement.

 


9.                                      INTEREST PERIODS


 


9.1                                INTEREST PERIODS


 


(A)                                  THE INTEREST PERIOD FOR WHICH ANY LOAN IS
OUTSTANDING SHALL BE DIVIDED INTO SUCCESSIVE INTEREST PERIODS EACH OF WHICH
SHALL START ON THE LAST DAY OF THE PRECEDING SUCH INTEREST PERIOD.


 


(B)                                 THE INITIAL INTEREST PERIOD FOR EACH LOAN:


 

(I)                                     SHALL START ON (AND INCLUDE) THE
UTILISATION DATE OF SUCH LOAN AND END ON (BUT EXCLUDING) THE LAST DAY OF SUCH
INTEREST PERIOD.  EACH SUBSEQUENT INTEREST PERIOD IN RESPECT OF SUCH LOAN SHALL
START (AND INCLUDE) ON THE LAST DAY OF THE PREVIOUS INTEREST PERIOD AND END ON
(BUT EXCLUDING) THE LAST DAY OF THE RELEVANT INTEREST PERIOD PROVIDED THAT, THE
INTEREST PERIOD OCCURRING PRIOR TO THE FIRST REPAYMENT DATE SHALL START (AND
INCLUDE) ON THE LAST DAY OF THE PREVIOUS INTEREST PERIOD AND END ON (BUT
EXCLUDING) THE FIRST REPAYMENT DATE; AND

 

(II)                                  AFTER THE FIRST UTILISATION SHALL START ON
(AND INCLUDE) THE UTILISATION DATE OF THE RELEVANT LOAN AND END ON (BUT
EXCLUDING) THE LAST DAY OF THE CURRENT INTEREST PERIOD FOR THE FIRST
UTILISATION.

 


9.2                                DURATION


 


(A)                                  THE DURATION OF EACH INTEREST PERIOD SHALL,
SAVE AS OTHERWISE PROVIDED IN THIS AGREEMENT, BE SIX (6) MONTHS OR SUCH OTHER
PERIOD AS THE COFACE AGENT MAY AGREE, PROVIDED THAT ANY INTEREST PERIOD THAT
WOULD OTHERWISE EXTEND BEYOND A REPAYMENT DATE RELATING TO ANY LOAN SHALL BE OF
SUCH DURATION THAT IT SHALL END ON THAT REPAYMENT DATE.  EACH FOLLOWING INTEREST
PERIOD SHALL END ON THE FOLLOWING REPAYMENT DATE.


 


(B)                                 AN INTEREST PERIOD FOR A LOAN SHALL NOT
EXTEND BEYOND THE FINAL MATURITY DATE.

 

66

--------------------------------------------------------------------------------


 


9.3                                NON-BUSINESS DAYS


 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 


9.4                                CONSOLIDATION OF LOANS


 

If two (2) or more Interest Periods:

 


(A)                                  RELATE TO LOANS; AND


 


(B)                                 END ON THE SAME DATE,


 

those Loans will be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.

 


10.                               CHANGES TO THE CALCULATION OF INTEREST


 


10.1                          ABSENCE OF QUOTATIONS


 

Subject to Clause 10.2 (Market Disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. (London time) on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.

 


10.2                          MARKET DISRUPTION


 


(A)                                  IF A MARKET DISRUPTION EVENT OCCURS IN
RELATION TO A LOAN FOR ANY INTEREST PERIOD, THEN THE RATE OF INTEREST ON EACH
LENDER’S SHARE OF THAT LOAN FOR THE INTEREST PERIOD SHALL BE THE PERCENTAGE RATE
PER ANNUM WHICH IS THE SUM OF:


 

(I)                                     THE APPLICABLE MARGIN;

 

(II)                                  THE RATE NOTIFIED TO THE COFACE AGENT BY
THAT LENDER AS SOON AS PRACTICABLE AND IN ANY EVENT BEFORE INTEREST IS DUE TO BE
PAID IN RESPECT OF THAT INTEREST PERIOD, TO BE THAT WHICH EXPRESSES AS A
PERCENTAGE RATE PER ANNUM THE COST TO THAT LENDER OF FUNDING ITS PARTICIPATION
IN THAT LOAN FROM WHATEVER SOURCE IT MAY REASONABLY SELECT; AND

 

(III)                               THE MANDATORY COST, IF ANY, APPLICABLE TO
THAT LENDER’S PARTICIPATION IN THE LOAN.

 


(B)                                 IN THIS AGREEMENT “MARKET DISRUPTION EVENT”
MEANS:


 

(I)                                     AT OR ABOUT NOON ON THE QUOTATION DAY
FOR THE RELEVANT INTEREST PERIOD THE SCREEN RATE IS NOT AVAILABLE AND NONE OR
ONLY ONE (1) OF THE REFERENCE BANKS SUPPLIES A RATE TO THE COFACE AGENT TO
DETERMINE LIBOR FOR DOLLARS FOR THE RELEVANT INTEREST PERIOD; OR

 

(II)                                  BEFORE CLOSE OF BUSINESS IN LONDON ON THE
QUOTATION DAY FOR THE RELEVANT INTEREST PERIOD, THE COFACE AGENT RECEIVES
NOTIFICATIONS

 

67

--------------------------------------------------------------------------------


 

FROM A LENDER OR LENDERS (WHOSE PARTICIPATIONS IN A LOAN EXCEED THIRTY PER CENT.
(30%) OF THAT LOAN) THAT THE COST TO IT OR THEM OF OBTAINING MATCHING DEPOSITS
IN THE LONDON INTERBANK MARKET WOULD BE IN EXCESS OF LIBOR.

 


10.3                          ALTERNATIVE BASIS OF INTEREST OR FUNDING


 


(A)                                  IF A MARKET DISRUPTION EVENT OCCURS AND THE
COFACE AGENT OR THE BORROWER SO REQUIRES, THE COFACE AGENT AND THE BORROWER
SHALL ENTER INTO NEGOTIATIONS (FOR A PERIOD OF NOT MORE THAN THIRTY (30) DAYS)
WITH A VIEW TO AGREEING A SUBSTITUTE BASIS FOR DETERMINING THE RATE OF INTEREST.


 


(B)                                 ANY ALTERNATIVE BASIS AGREED PURSUANT TO
PARAGRAPH (A) ABOVE SHALL, WITH THE PRIOR CONSENT OF ALL THE LENDERS AND THE
BORROWER, BE BINDING ON ALL PARTIES.


 


10.4                          BREAK COSTS


 


(A)                                  THE BORROWER SHALL, WITHIN THREE
(3) BUSINESS DAYS OF DEMAND BY A FINANCE PARTY, PAY TO THAT FINANCE PARTY ITS
BREAK COSTS ATTRIBUTABLE TO ALL OR ANY PART OF A LOAN OR UNPAID SUM BEING PAID
BY THE BORROWER ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD FOR THAT
LOAN OR UNPAID SUM.


 


(B)                                 EACH LENDER SHALL, AS SOON AS REASONABLY
PRACTICABLE AFTER A DEMAND BY THE AGENT, PROVIDE A CERTIFICATE CONFIRMING THE
AMOUNT OF ITS BREAK COSTS FOR ANY INTEREST PERIOD IN WHICH THEY ACCRUE.


 


11.                               FEES


 


11.1                          COMMITMENT FEE


 


(A)                                  THE BORROWER SHALL PAY TO THE COFACE AGENT
(FOR THE ACCOUNT OF EACH LENDER) A FEE COMPUTED AT THE RATE OF ONE POINT FIFTEEN
PER CENT. (1.15%) PER ANNUM ON THAT LENDER’S DAILY UNDRAWN AVAILABLE COMMITMENT
UNDER:


 

(I)                                     FACILITY A FOR THE AVAILABILITY PERIOD
APPLICABLE TO FACILITY A; AND

 

(II)                                  FACILITY B FOR THE AVAILABILITY PERIOD
APPLICABLE TO FACILITY B.

 


(B)                                 THE ACCRUED COMMITMENT FEE IS PAYABLE:


 

(I)                                     ON THE LAST DAY OF EACH SUCCESSIVE
PERIOD OF SIX (6) MONTHS WHICH ENDS DURING THE AVAILABILITY PERIOD;

 

(II)                                  ON THE LAST DAY OF THE AVAILABILITY
PERIOD; AND

 

(III)                               IF CANCELLED IN FULL, ON THE CANCELLED
AMOUNT OF THE RELEVANT LENDER’S COMMITMENT AT THE TIME THE CANCELLATION IS
EFFECTIVE.

 


11.2                          UP-FRONT FEE


 


(A)                                  THE BORROWER SHALL PAY TO THE COFACE AGENT
(FOR THE ACCOUNT OF EACH MANDATED LEAD ARRANGER) AN ARRANGEMENT FEE IN AN AMOUNT
EQUAL TO TWO POINT

 

68

--------------------------------------------------------------------------------


 


EIGHT PER CENT. (2.8%) OF THE AGGREGATE PRINCIPAL AMOUNT OF THE TOTAL
COMMITMENTS AS AT THE DATE OF THIS AGREEMENT (THE “UP-FRONT FEE”).


 


(B)                                THE UP-FRONT FEE SHALL BE DUE ON THE DATE OF
THIS AGREEMENT AND PAYABLE ON THE EARLIER OF:


 

(I)                                    SIXTY (60) DAYS FROM THE DATE OF THIS
AGREEMENT; AND

 

(II)                                 FINANCIAL CLOSE.

 


11.3                          COFACE AGENT FEES


 


(A)                                 THE BORROWER SHALL PAY TO THE COFACE AGENT
(FOR ITS OWN ACCOUNT) AN ANNUAL AGENCY FEE OF FIFTEEN THOUSAND DOLLARS
(US$15,000) (THE “COFACE AGENT FEE”), WHICH MUST BE PAID ANNUALLY IN ADVANCE IN
ACCORDANCE WITH PARAGRAPH (B) BELOW.


 


(B)                                THE FIRST PAYMENT OF THIS COFACE AGENT FEE IS
PAYABLE AT FINANCIAL CLOSE.  EACH SUBSEQUENT PAYMENT IS PAYABLE ON EACH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT FOR AS LONG AS ANY COMMITMENT IS IN
FORCE OR AMOUNT IS OUTSTANDING UNDER THE FINANCE DOCUMENTS.


 


11.4                          SECURITY AGENT FEES


 


(A)                                 THE BORROWER SHALL PAY TO THE SECURITY AGENT
(FOR ITS OWN ACCOUNT) AN ANNUAL AGENCY FEE OF THIRTY THOUSAND DOLLARS
(US$30,000) (THE “SECURITY AGENT FEE”), WHICH MUST BE PAID ANNUALLY IN ADVANCE
IN ACCORDANCE WITH PARAGRAPH (B) BELOW.


 


(B)                                THE FIRST PAYMENT OF THIS SECURITY AGENT FEE
IS PAYABLE AT FINANCIAL CLOSE.  EACH SUBSEQUENT PAYMENT IS PAYABLE ON EACH
ANNIVERSARY OF THE DATE OF THIS AGREEMENT FOR AS LONG AS ANY COMMITMENT IS IN
FORCE OR AMOUNT IS OUTSTANDING UNDER THE FINANCE DOCUMENTS.


 


11.5                          NON-REFUNDABLE


 

Each of the fees set out in this Clause 11 (Fees) once paid are non-refundable
and non-creditable against other fees payable in connection with the Project.

 


12.                              COFACE INSURANCE PREMIA


 


12.1                          PAYMENT BY THE BORROWER


 

The Borrower shall bear the cost of the COFACE Insurance Premia payable in
respect of, or in connection with, the COFACE Insurance Policy and shall pay all
such amounts to the COFACE Agent (for the account of COFACE).  The COFACE
Insurance Premia is due and payable in full to the COFACE Agent (for the account
of COFACE) on the Utilisation Date for the first Utilisation.

 

69

--------------------------------------------------------------------------------


 


12.2                          FINANCING WITH PROCEEDS OF LOANS


 


(A)                                 SUBJECT TO ALL THE OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT, THE COFACE INSURANCE PREMIA SHALL BE FINANCED FROM
THE FIRST UTILISATION UNDER THE FACILITIES.


 


(B)                                LOANS MADE UNDER A FACILITY ON ACCOUNT OF THE
COFACE INSURANCE PREMIA SHALL BE INCLUDED IN THE PRINCIPAL AMOUNT OF A FACILITY
AND REPAID TO THE COFACE AGENT IN ACCORDANCE WITH THE RELEVANT PROVISIONS IN
THIS AGREEMENT AND THE BORROWER SHALL PAY INTEREST ON SUCH AMOUNT AT THE RATES
DETERMINED UNDER, AND IN ACCORDANCE WITH, CLAUSE 8 (INTEREST) AND REPAY SUCH
AMOUNT TOGETHER WITH ALL OTHER PRINCIPAL AS STATED IN CLAUSE 6.1 (REPAYMENT).


 


12.3                          BORROWER’S PAYMENT OBLIGATIONS


 


(A)                                 THE BORROWER ACKNOWLEDGES THAT THE
OBLIGATION TO PAY ONE HUNDRED PER CENT. (100%) OF THE COFACE INSURANCE PREMIA AS
AND WHEN IT ARISES IS ABSOLUTE AND UNCONDITIONAL.  IF THE COFACE INSURANCE
PREMIA DUE AND PAYABLE IS NOT FINANCED OR PAID OUT OF ANY LOANS UNDER THIS
AGREEMENT OR IN THE EVENT THAT THE UNDRAWN AMOUNT UNDER A FACILITY IS NOT
SUFFICIENT TO FINANCE ONE HUNDRED PER CENT. (100%) OF THE COFACE INSURANCE
PREMIA DUE TO COFACE UNDER THE COFACE INSURANCE POLICY, THE BORROWER SHALL PAY
DIRECTLY TO THE COFACE AGENT THE AMOUNT OF ANY SUCH COFACE INSURANCE PREMIA NOT
SO FINANCED OR PAID.


 


(B)                                SUBJECT TO CLAUSE 12.3(C) BELOW, AS OF THE
DATE OF THIS AGREEMENT THE PREMIA DUE TO COFACE SHALL BE CALCULATED AT A RATE
ESTIMATED TO BE SIX POINT SIXTY EIGHT PER CENT. (6.68%), AND IN AN ESTIMATED
AMOUNT BEING THE AGGREGATE OF:


 

(I)                                    THIRTY FIVE MILLION TWO HUNDRED SEVENTY
TWO THOUSAND TWO HUNDRED AND SEVENTY SIX DOLLARS (US$35,272,276) IN RESPECT OF
FACILITY A; AND

 

(II)                                 ONE MILLION FOUR HUNDRED AND FORTY TWO
THOUSAND EIGHT HUNDRED AND EIGHTY DOLLARS (US$1,442,880) IN RESPECT OF FACILITY
B.

 


(C)                                 THE COFACE AGENT WILL ONLY BE NOTIFIED OF
THE ACTUAL AMOUNT OF THE COFACE INSURANCE PREMIA ON THE DATE OF FINAL ISSUANCE
OF EACH COFACE INSURANCE POLICY.  FOLLOWING RECEIPT OF EACH COFACE INSURANCE
POLICY, THE COFACE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF THE ACTUAL AMOUNT
OF THE COFACE INSURANCE PREMIA.  IF THE ACTUAL AMOUNT OF THE COFACE INSURANCE
PREMIA IS GREATER THAN THE ESTIMATED AMOUNT SET OUT IN PARAGRAPH (B) ABOVE, THE
BORROWER SHALL BE OBLIGED TO MAKE PAYMENT OF THE ACTUAL AMOUNT OF THE COFACE
INSURANCE PREMIA.  ACCORDINGLY, THE ESTIMATED AMOUNT PROVIDED IN
CLAUSES 3.1(C) (PAYMENT OF THE COFACE INSURANCE PREMIA) AND 3.2(B) (PAYMENT OF
THE COFACE INSURANCE PREMIA) SHALL BE AUTOMATICALLY INCREASED OR REDUCED BY THE
AMOUNTS REQUIRED TO ENSURE THE PAYMENT OF THE PREMIUMS AFTER ADJUSTMENT BY
COFACE, WHICH WOULD RESULT IN AN INCREASE OR REDUCTION BY A CORRESPONDING AMOUNT
IN THE TOTAL COMMITMENTS SUBJECT TO AVAILABLE COMMITMENTS).  THE BORROWER
ACKNOWLEDGES THAT THE OBLIGATION TO PAY THE COFACE INSURANCE PREMIA RELATED TO
THIS AGREEMENT IS ABSOLUTE AND UNCONDITIONAL.

 

70

--------------------------------------------------------------------------------


 


(D)                                NOTWITHSTANDING THE ABOVE A MINIMUM PREMIUM
BEING, AS OF THE DATE OF THIS AGREEMENT, IN AN AMOUNT EQUAL TO THE DOLLAR
EQUIVALENT OF ONE THOUSAND FIVE HUNDRED AND FIFTEEN EUROS (€1,515) SHALL BE PAID
TO COFACE BY THE BORROWER IN RESPECT OF EACH COFACE INSURANCE POLICY UPON THE
EXECUTION OF THE RELEVANT COFACE INSURANCE POLICY.  SUCH AMOUNTS SHALL REMAIN
THE PROPERTY OF COFACE AND ARE ACCORDINGLY PAYABLE BY THE BORROWER TO COFACE IN
ANY EVENT.


 


(E)                                 SUBJECT TO PARAGRAPH (F) BELOW, THE BORROWER
SHALL NOT BE ENTITLED TO CLAIM ANY CREDIT OR REIMBURSEMENT OF THE COFACE
INSURANCE PREMIA, INCLUDING IN THE EVENT OF A CANCELLATION, AN ACCELERATION OR A
PREPAYMENT OF ANY LOAN UNDER THIS AGREEMENT.


 


(F)                                   NOTWITHSTANDING PARAGRAPH (E) ABOVE AND
SUBJECT TO PARAGRAPH (G) BELOW:


 

(I)                                    WITH RESPECT TO ANY PARTIAL CANCELLATION
OF ANY UNDISBURSED AMOUNT OF A FACILITY; AND/OR

 

(II)                                 IMMEDIATELY FOLLOWING THE END OF THE
AVAILABILITY PERIOD, WHERE AN AVAILABLE COMMITMENT REMAINS OUTSTANDING,

 

the Borrower shall be entitled to submit a request to the COFACE Agent for
reimbursement of any proportionate amount of the COFACE Insurance Premia, in an
amount up to one hundred per cent. (100%) of the total amount of the COFACE
Insurance Premia, which relates to such cancelled amount of any undisbursed
portion of a Facility and/or outstanding Available Commitment referred to in
paragraphs (i) and (ii) above, as the case may be, in each case such amount to
be subject to the approval of the COFACE Agent.

 


(G)                                NO REIMBURSEMENT OF THE COFACE INSURANCE
PREMIA SHALL BE MADE BY THE COFACE AGENT IF:


 

(I)                                    A DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND

 

(II)                                 THE COFACE AGENT HAS NOT RECEIVED FUNDS
FROM COFACE IN AN AMOUNT EQUAL TO THE COFACE INSURANCE PREMIA TO BE REIMBURSED.

 


13.                              TAX GROSS-UP AND INDEMNITIES


 


13.1                          TAX GROSS-UP


 


(A)                                 THE BORROWER SHALL MAKE ALL PAYMENTS TO BE
MADE BY IT WITHOUT ANY TAX DEDUCTION, UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.


 


(B)                                THE BORROWER SHALL, PROMPTLY UPON BECOMING
AWARE THAT IT MUST MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE
OR THE BASIS OF A TAX DEDUCTION) NOTIFY THE COFACE AGENT ACCORDINGLY. 
SIMILARLY, A LENDER SHALL NOTIFY THE COFACE AGENT ON BECOMING SO AWARE IN
RESPECT OF A PAYMENT PAYABLE TO THAT LENDER.  IF THE COFACE AGENT RECEIVES SUCH
NOTIFICATION FROM A LENDER IT SHALL NOTIFY THE BORROWER.

 

71

--------------------------------------------------------------------------------


 


(C)                                 IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE
MADE BY THE BORROWER, THE AMOUNT OF THE PAYMENT DUE FROM THE BORROWER SHALL BE
INCREASED TO AN AMOUNT WHICH (AFTER MAKING ANY TAX DEDUCTION) LEAVES AN AMOUNT
EQUAL TO THE PAYMENT WHICH WOULD HAVE BEEN DUE IF NO TAX DEDUCTION HAD BEEN
REQUIRED.


 


(D)                                IF THE BORROWER IS REQUIRED TO MAKE A TAX
DEDUCTION, IT SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN
CONNECTION WITH THAT TAX DEDUCTION WITHIN THE TIME ALLOWED AND IN THE MINIMUM
AMOUNT REQUIRED BY LAW.


 


(E)                                 WITHIN THIRTY (30) DAYS OF MAKING EITHER A
TAX DEDUCTION OR ANY PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE
BORROWER MAKING THAT TAX DEDUCTION SHALL DELIVER TO THE COFACE AGENT FOR THE
FINANCE PARTY ENTITLED TO THE PAYMENT EVIDENCE REASONABLY SATISFACTORY TO THAT
FINANCE PARTY THAT THE TAX DEDUCTION HAS BEEN MADE OR (AS APPLICABLE) ANY
APPROPRIATE PAYMENT PAID TO THE RELEVANT TAXING AUTHORITY.


 


(F)                                   THE BORROWER IS NOT REQUIRED TO MAKE AN
INCREASED PAYMENT TO A LENDER UNDER PARAGRAPH (C) ABOVE FOR A TAX DEDUCTION IN
RESPECT OF TAX FROM A PAYMENT OF INTEREST ON ANY LOAN, IF ON THE DATE ON WHICH
THE PAYMENT FALLS DUE:


 

(I)                                    THE PAYMENT COULD HAVE BEEN MADE TO THE
RELEVANT LENDER WITHOUT A TAX DEDUCTION IF IT WAS A QUALIFYING LENDER, BUT ON
THAT DATE THAT LENDER IS NOT, OR HAS CEASED TO BE, A QUALIFYING LENDER OTHER
THAN AS A RESULT OF ANY CHANGE AFTER THE DATE IT BECAME A LENDER UNDER THIS
AGREEMENT:

 

(A)                             IN (OR IN THE INTERPRETATION, ADMINISTRATION, OR
APPLICATION OF) ANY LAW OR DOUBLE TAXATION AGREEMENT, OR ANY PUBLISHED PRACTICE
OR CONCESSION OF ANY RELEVANT AUTHORITY; OR

 

(B)                               IN THE CIRCUMSTANCE OF THE BORROWER; OR

 

(II)                                 THE BORROWER IS ABLE TO DEMONSTRATE THAT
THE PAYMENT COULD HAVE BEEN MADE TO THE LENDER WITHOUT THE TAX DEDUCTION HAD
THAT LENDER COMPLIED WITH ITS OBLIGATIONS UNDER PARAGRAPH (G) BELOW.

 


(G)                                EACH LENDER AGREES TO USE REASONABLE EFFORTS
(CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS AND SUBJECT TO OVERALL POLICY
CONSIDERATIONS OF SUCH LENDER) TO FILE ANY WITHHOLDING FORMS AS REQUESTED BY THE
BORROWER THAT MAY BE NECESSARY TO ESTABLISH AN EXEMPTION FROM WITHHOLDING OF
U.S. FEDERAL INCOME TAXES.


 


13.2                          TAX INDEMNITY


 


(A)                                 THE BORROWER SHALL (WITHIN THREE
(3) BUSINESS DAYS OF DEMAND BY THE COFACE AGENT) PAY TO A PROTECTED PARTY AN
AMOUNT EQUAL TO THE LOSS, LIABILITY OR COST WHICH THAT PROTECTED PARTY
DETERMINES WILL BE OR HAS BEEN (DIRECTLY OR INDIRECTLY) SUFFERED FOR OR ON
ACCOUNT OF TAX BY THAT PROTECTED PARTY IN RESPECT OF A FINANCE DOCUMENT.

 

72

--------------------------------------------------------------------------------


 


(B)                                PARAGRAPH (A) ABOVE SHALL NOT APPLY WITH
RESPECT TO ANY TAX ASSESSED ON A FINANCE PARTY:


 

(I)                                    UNDER THE LAW OF THE JURISDICTION IN
WHICH THAT FINANCE PARTY IS INCORPORATED OR, IF DIFFERENT, THE JURISDICTION (OR
JURISDICTIONS) IN WHICH THAT FINANCE PARTY IS TREATED AS RESIDENT FOR TAX
PURPOSES; OR

 

(II)                                 UNDER THE LAW OF THE JURISDICTION IN WHICH
THAT FINANCE PARTY’S FACILITY OFFICE IS LOCATED IN RESPECT OF AMOUNTS RECEIVED
OR RECEIVABLE IN THAT JURISDICTION,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party or to the extent a loss, liability or cost:

 

(A)                             IS COMPENSATED FOR BY AN INCREASED PAYMENT UNDER
CLAUSE 13.1 (TAX GROSS-UP); OR

 

(B)                               WOULD HAVE BEEN COMPENSATED FOR BY AN
INCREASED PAYMENT UNDER CLAUSE 13.1 (TAX GROSS-UP) BUT WAS NOT SO COMPENSATED
SOLELY BECAUSE ONE OF THE EXCLUSIONS IN PARAGRAPH (F) OF CLAUSE 13.1 (TAX
GROSS-UP) APPLIED.

 


(C)                                 A PROTECTED PARTY MAKING, OR INTENDING TO
MAKE A CLAIM UNDER PARAGRAPH (A) ABOVE SHALL PROMPTLY NOTIFY THE COFACE AGENT OF
THE EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM, FOLLOWING WHICH THE
COFACE AGENT SHALL NOTIFY THE BORROWER.


 


(D)                                A PROTECTED PARTY SHALL, ON RECEIVING A
PAYMENT FROM THE BORROWER UNDER THIS CLAUSE 13.2, NOTIFY THE COFACE AGENT.


 


13.3                          TAX CREDIT


 

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

 


(A)                                 A TAX CREDIT IS ATTRIBUTABLE EITHER TO AN
INCREASED PAYMENT OF WHICH THAT TAX PAYMENT FORMS PART, OR TO THAT TAX PAYMENT;
AND


 


(B)                                THAT FINANCE PARTY HAS OBTAINED, UTILISED AND
RETAINED THAT TAX CREDIT,


 

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower provided that,

 

(I)                                    ANY FINANCE PARTY MAY DETERMINE, IN ITS
SOLE DISCRETION CONSISTENT WITH THE POLICIES OF SUCH FINANCE PARTY, WHETHER TO
SEEK A TAX CREDIT;

 

(II)                                 IF SUCH TAX CREDIT IS SUBSEQUENTLY
DISALLOWED OR REDUCED, THE BORROWER SHALL INDEMNIFY THE FINANCE PARTY FOR SUCH
AMOUNT; AND

 

73

--------------------------------------------------------------------------------


 

(III)                              NOTHING IN THIS CLAUSE 13.3 SHALL REQUIRE A
FINANCE PARTY TO DISCLOSE ANY CONFIDENTIAL INFORMATION TO THE BORROWER
(INCLUDING, WITHOUT LIMITATION, ITS TAX RETURNS OR ITS CALCULATIONS).


 


13.4                          STAMP TAXES


 

The Borrower shall pay and, within three (3) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 


13.5                          VALUE ADDED TAX


 


(A)                                 ALL AMOUNTS SET OUT, OR EXPRESSED TO BE
PAYABLE UNDER A FINANCE DOCUMENT BY ANY PARTY TO A FINANCE PARTY WHICH (IN WHOLE
OR IN PART) CONSTITUTE THE CONSIDERATION FOR VAT PURPOSES SHALL BE DEEMED TO BE
EXCLUSIVE OF ANY VAT WHICH IS CHARGEABLE ON SUCH SUPPLY, AND ACCORDINGLY,
SUBJECT TO PARAGRAPH (B) BELOW, IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY ANY
FINANCE PARTY TO ANY PARTY UNDER A FINANCE DOCUMENT, THAT PARTY SHALL PAY TO THE
FINANCE PARTY (IN ADDITION TO AND AT THE SAME TIME AS PAYING THE CONSIDERATION)
AN AMOUNT EQUAL TO THE AMOUNT OF THE VAT (AND SUCH FINANCE PARTY SHALL PROMPTLY
PROVIDE AN APPROPRIATE VAT INVOICE TO SUCH PARTY).


 


(B)                                WHERE ANY PARTY IS REQUIRED BY ANY OF THE
FINANCE DOCUMENTS TO REIMBURSE A FINANCE PARTY IN RESPECT OF ANY COSTS OR
EXPENSES, THAT PARTY SHALL ALSO AT THE SAME TIME PAY AND INDEMNIFY THE FINANCE
PARTY AGAINST ALL VAT INCURRED BY THE FINANCE PARTY IN RESPECT OF THE COSTS OR
EXPENSES TO THE EXTENT THAT THE FINANCE PARTY REASONABLY DETERMINES THAT NEITHER
IT NOR ANY OTHER MEMBER OF THE GROUP OF WHICH IT IS A MEMBER FOR VAT PURPOSES IS
ENTITLED TO CREDIT OR REPAYMENT FROM THE RELEVANT TAX AUTHORITY IN RESPECT OF
THE VAT.


 


14.                              INCREASED COSTS


 


14.1                          INCREASED COSTS


 


(A)                                 SUBJECT TO CLAUSE 14.3 (EXCEPTIONS) THE
BORROWER SHALL, WITHIN FIVE (5) BUSINESS DAYS OF A DEMAND BY THE COFACE AGENT,
PAY FOR THE ACCOUNT OF A FINANCE PARTY THE AMOUNT OF ANY INCREASED COSTS
INCURRED BY THAT FINANCE PARTY OR ANY OF ITS AFFILIATES AS A RESULT OF:


 

(I)                                    THE INTRODUCTION OF OR ANY CHANGE IN (OR
IN THE INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION;
OR

 

(II)                                 COMPLIANCE WITH ANY LAW OR REGULATION MADE
AFTER THE DATE OF THIS AGREEMENT.

 


(B)                                IN THIS AGREEMENT “INCREASED COSTS” MEANS:


 

(I)                                    A REDUCTION IN THE RATE OF RETURN FROM A
FACILITY OR ON A FINANCE PARTY’S (OR ITS AFFILIATE’S) OVERALL CAPITAL;

 

(II)                                 AN ADDITIONAL OR INCREASED COST; OR

 

74

--------------------------------------------------------------------------------


 

(III)                              A REDUCTION OF ANY AMOUNT DUE AND PAYABLE
UNDER ANY FINANCE DOCUMENT,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 


14.2                          INCREASED COST CLAIMS


 


(A)                                 A FINANCE PARTY INTENDING TO MAKE A CLAIM
PURSUANT TO CLAUSE 14.1 (INCREASED COSTS) SHALL NOTIFY THE COFACE AGENT OF THE
EVENT GIVING RISE TO THE CLAIM, FOLLOWING WHICH THE COFACE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER.


 


(B)                                EACH FINANCE PARTY SHALL, AS SOON AS
PRACTICABLE AFTER A DEMAND BY THE COFACE AGENT, PROVIDE A CERTIFICATE CONFIRMING
THE AMOUNT OF ITS INCREASED COSTS.


 


14.3                          EXCEPTIONS


 

Clause 14.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 


(A)                                 ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY
LAW TO BE MADE BY THE BORROWER;


 


(B)                                COMPENSATED FOR BY CLAUSE 13.2 (TAX
INDEMNITY) (OR WOULD HAVE BEEN COMPENSATED FOR UNDER CLAUSE 13.2 (TAX INDEMNITY)
BUT WAS NOT SO COMPENSATED SOLELY BECAUSE ANY OF THE EXCLUSIONS IN
PARAGRAPH (B) OF CLAUSE 13.2 (TAX INDEMNITY) APPLIED);


 


(C)                                 COMPENSATED FOR BY THE PAYMENT OF THE
MANDATORY COST; OR


 


(D)                                ATTRIBUTABLE TO THE WILFUL BREACH BY THE
RELEVANT FINANCE PARTY OR ITS AFFILIATES OF ANY LAW OR REGULATION.


 


15.                              OTHER INDEMNITIES


 


15.1                          CURRENCY INDEMNITY


 


(A)                                 IF ANY SUM DUE FROM AN OBLIGOR UNDER THE
FINANCE DOCUMENTS (A “SUM”), OR ANY ORDER, JUDGMENT OR AWARD GIVEN OR MADE IN
RELATION TO A SUM, HAS TO BE CONVERTED FROM THE CURRENCY (THE “FIRST CURRENCY”)
IN WHICH THAT SUM IS PAYABLE INTO ANOTHER CURRENCY (THE “SECOND CURRENCY”) FOR
THE PURPOSE OF:


 

(I)                                    MAKING OR FILING A CLAIM OR PROOF AGAINST
AN OBLIGOR;

 

(II)                                 OBTAINING OR ENFORCING AN ORDER, JUDGMENT
OR AWARD IN RELATION TO ANY LITIGATION OR ARBITRATION PROCEEDINGS,

 

75

--------------------------------------------------------------------------------


 

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between:

 

(A)                             THE RATE OF EXCHANGE USED TO CONVERT THAT SUM
FROM THE FIRST CURRENCY INTO THE SECOND CURRENCY; AND

 

(B)                               THE RATE OR RATES OF EXCHANGE AVAILABLE TO
THAT PERSON AT THE TIME OF ITS RECEIPT OF THAT SUM.

 


(B)                                THE BORROWER WAIVES ANY RIGHT IT MAY HAVE IN
ANY JURISDICTION TO PAY ANY AMOUNT UNDER THE FINANCE DOCUMENTS IN A CURRENCY OR
CURRENCY UNIT OTHER THAN THAT IN WHICH IT IS EXPRESSED TO BE PAYABLE.


 


15.2                          OTHER INDEMNITIES


 

The Borrower shall, within five (5) Business Days of demand, indemnify each
Finance Party (and its Affiliates) against any cost, loss or liability incurred
by that Finance Party (or Affiliate) as a result of:

 


(A)                                 THE OCCURRENCE OF ANY EVENT OF DEFAULT;


 


(B)                                A FAILURE BY THE BORROWER TO PAY ANY AMOUNT
DUE UNDER A FINANCE DOCUMENT ON ITS DUE DATE, INCLUDING WITHOUT LIMITATION, ANY
COST, LOSS OR LIABILITY ARISING AS A RESULT OF CLAUSE 30 (SHARING AMONG THE
FINANCE PARTIES);


 


(C)                                 FUNDING, OR MAKING ARRANGEMENTS TO FUND, ITS
PARTICIPATION IN A LOAN REQUESTED BY THE BORROWER IN A UTILISATION REQUEST BUT
NOT MADE BY REASON OF THE OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT (OTHER THAN BY REASON OF DEFAULT OR NEGLIGENCE BY THAT LENDER ALONE);


 


(D)                                A LOAN (OR PART OF A LOAN) NOT BEING PREPAID
IN ACCORDANCE WITH A NOTICE OF PREPAYMENT GIVEN BY THE BORROWER; OR


 


(E)                                 THE BREACH BY THE BORROWER OR ANY MEMBER OF
THE GROUP OF ANY APPLICABLE ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.  ANY
AFFILIATE OF A FINANCE PARTY MAY RELY ON THIS CLAUSE 15.2(E).


 


15.3                          INDEMNITY TO THE COFACE AGENT


 

The Borrower shall promptly indemnify the COFACE Agent against any cost, loss or
liability incurred by the COFACE Agent (acting reasonably) as a result of:

 


(A)                                 INVESTIGATING ANY EVENT WHICH IT REASONABLY
BELIEVES IS A DEFAULT; OR


 


(B)                                ACTING OR RELYING ON ANY NOTICE, REQUEST OR
INSTRUCTION WHICH IT REASONABLY BELIEVES TO BE GENUINE, CORRECT AND
APPROPRIATELY AUTHORISED.

 

76

--------------------------------------------------------------------------------


 


15.4                          INDEMNITY TO THE SECURITY AGENT


 


(A)                                 THE BORROWER SHALL PROMPTLY INDEMNIFY THE
SECURITY AGENT AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY THE SECURITY
AGENT AS A RESULT OF:


 

(I)                                    THE PROTECTION OR ENFORCEMENT OF A LIEN
EXPRESSED TO BE CREATED UNDER A SECURITY DOCUMENT; OR

 

(II)                                 THE EXERCISE OF ANY OF THE RIGHTS, POWERS,
DISCRETIONS AND REMEDIES VESTED IN IT BY THE FINANCE DOCUMENTS OR BY LAW.

 


(B)                                THE SECURITY AGENT MAY, IN PRIORITY TO ANY
PAYMENT TO OTHER FINANCE PARTIES, INDEMNIFY ITSELF OUT OF THE ASSETS SUBJECT TO
A LIEN EXPRESSED TO BE CREATED UNDER THE SECURITY DOCUMENTS IN RESPECT OF, AND
PAY AND RETAIN, ALL SUMS NECESSARY TO GIVE EFFECT TO THE INDEMNITY IN THIS
CLAUSE 15.4.


 


16.                              MITIGATION BY THE LENDERS


 


16.1                          MITIGATION


 


(A)                                 EACH FINANCE PARTY SHALL, IN CONSULTATION
WITH THE BORROWER, TAKE ALL REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH
ARISE AND WHICH WOULD RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER OR PURSUANT
TO, OR CANCELLED PURSUANT TO, ANY OF CLAUSE 7.1 (ILLEGALITY), CLAUSE 13 (TAX
GROSS-UP AND INDEMNITIES), CLAUSE 14 (INCREASED COSTS) OR PARAGRAPH 3 OF
SCHEDULE 4 (MANDATORY COST FORMULA) INCLUDING (BUT NOT LIMITED TO) TRANSFERRING
ITS RIGHTS AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO ANOTHER AFFILIATE OR
FACILITY OFFICE.


 


(B)                                PARAGRAPH (A) ABOVE DOES NOT IN ANY WAY LIMIT
THE OBLIGATIONS OF THE BORROWER UNDER THE FINANCE DOCUMENTS.


 


16.2                          LIMITATION OF LIABILITY


 


(A)                                 THE BORROWER SHALL INDEMNIFY EACH FINANCE
PARTY FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY THAT FINANCE PARTY AS A
RESULT OF STEPS TAKEN BY IT UNDER CLAUSE 16.1 (MITIGATION).


 


(B)                                A FINANCE PARTY IS NOT OBLIGED TO TAKE ANY
STEPS UNDER CLAUSE 16.1 (MITIGATION) IF, IN THE OPINION OF THAT FINANCE PARTY
(ACTING REASONABLY), TO DO SO MIGHT BE PREJUDICIAL TO IT.


 


17.                              COSTS AND EXPENSES


 


17.1                          TRANSACTION EXPENSES


 

The Borrower shall promptly on demand pay the COFACE Agent, the Security Agent
and each Mandated Lead Arranger the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:

 


(A)                                 THIS AGREEMENT AND ANY OTHER DOCUMENTS
REFERRED TO IN THIS AGREEMENT; AND

 

77

--------------------------------------------------------------------------------


 


(B)                                ANY OTHER FINANCE DOCUMENTS EXECUTED AFTER
THE DATE OF THIS AGREEMENT.


 


17.2                          AMENDMENT COSTS


 

If:

 


(A)                                 THE BORROWER REQUESTS AN AMENDMENT, WAIVER
OR CONSENT; OR


 


(B)                                AN AMENDMENT IS REQUIRED PURSUANT TO
CLAUSE 31.10 (CHANGE OF CURRENCY),


 

the Borrower shall, within three (3) Business Days of demand, reimburse the
COFACE Agent and the Security Agent for the amount of all costs and expenses
(including legal fees) incurred by the COFACE Agent and the Security Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.

 


17.3                          ENFORCEMENT COSTS


 

The Borrower shall, within three (3) Business Days of demand, pay to each
Finance Party the amount of all costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

 


17.4                          SECURITY AGENT EXPENSES


 

The Borrower shall, within three (3) Business Days of demand, pay to the
Security Agent the amount of all costs and expenses (including legal fees)
incurred by it in connection with the release of any Lien created pursuant to
any Security Document.

 


18.                              REPRESENTATIONS


 

Subject to the disclosures made by the Borrower set out in Schedule 24
(Disclosures), the Borrower makes the representations and warranties set out in
this Clause 18 (Representations) to each Finance Party on the date of this
Agreement.

 


18.1                          STATUS


 


(A)                                 IT IS A CORPORATION, DULY INCORPORATED AND
VALIDLY EXISTING (AND TO THE EXTENT APPLICABLE, IN GOOD STANDING) UNDER THE LAW
OF ITS JURISDICTION OF INCORPORATION.


 


(B)                                IT AND EACH OF ITS SUBSIDIARIES HAS THE POWER
TO OWN ITS ASSETS AND CARRY ON ITS BUSINESS AS IT IS BEING CONDUCTED.


 


18.2                          BINDING OBLIGATIONS


 

Subject to the Reservations:

 


(A)                                 THE OBLIGATIONS EXPRESSED TO BE ASSUMED BY
IT IN EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY ARE LEGAL, VALID, BINDING
AND ENFORCEABLE OBLIGATIONS; AND


 


(B)                                (WITHOUT LIMITING THE GENERALITY OF
PARAGRAPH (A) ABOVE), EACH SECURITY DOCUMENT TO WHICH IT IS A PARTY CREATES THE
SECURITY INTERESTS WHICH THAT

 

78

--------------------------------------------------------------------------------



 


SECURITY DOCUMENT PURPORTS TO CREATE AND THOSE SECURITY INTERESTS ARE VALID AND
EFFECTIVE.


 


18.3                          NON-CONFLICT WITH OTHER OBLIGATIONS


 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the security interests
contemplated by the Security Documents do not and will not conflict with:

 


(A)                                  ANY APPLICABLE LAW;


 


(B)                                 THE CONSTITUTIONAL DOCUMENTS OF ANY MEMBER
OF THE GROUP; OR


 


(C)                                  ANY AGREEMENT OR INSTRUMENT BINDING UPON IT
OR ANY MEMBER OF THE GROUP OR ANY OF ITS, OR ANY MEMBER OF THE GROUP’S, ASSETS
OR CONSTITUTE A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED) UNDER ANY SUCH
AGREEMENT OR INSTRUMENT, WHERE SUCH CONFLICT WOULD HAVE OR IS REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.


 


18.4                          POWER AND AUTHORITY


 


(A)                                  IT HAS THE POWER TO ENTER INTO, PERFORM AND
DELIVER, AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORISE ITS ENTRY INTO,
PERFORMANCE AND DELIVERY OF, THE TRANSACTION DOCUMENTS TO WHICH IT IS OR WILL BE
A PARTY AND THE TRANSACTIONS CONTEMPLATED BY THOSE TRANSACTION DOCUMENTS.


 


(B)                                 NO LIMIT ON ITS POWERS WILL BE EXCEEDED AS A
RESULT OF THE BORROWING, GRANT OF SECURITY OR GIVING OF GUARANTEES OR
INDEMNITIES CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


 


18.5                          NO PROCEEDINGS PENDING OR THREATENED


 

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which is not frivolous, vexatious or otherwise an abuse
of court process, and which, if adversely determined, could reasonably have a
Material Adverse Effect (to the best of its knowledge and belief) have been
started against it or any of its Subsidiaries.

 


18.6                          AUTHORISATIONS


 


(A)                                  EACH OF THE BORROWER AND ITS SUBSIDIARIES
HAS ALL MATERIAL AUTHORISATIONS REQUIRED:


 

(I)                                     TO ENABLE IT LAWFULLY TO ENTER INTO,
EXERCISE ITS RIGHTS AND COMPLY WITH ITS OBLIGATIONS IN THE TRANSACTION DOCUMENTS
TO WHICH IT IS A PARTY; AND

 

(II)                                  TO MAKE THE TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY ADMISSIBLE IN EVIDENCE IN ITS JURISDICTION OF INCORPORATION,

 

have been obtained or effected and are in full force and effect.

 

79

--------------------------------------------------------------------------------


 


(B)                                 EACH OF THE BORROWER AND ITS SUBSIDIARIES:


 

(I)                                     HAS ALL AUTHORISATIONS REQUIRED FOR IT
TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, EACH OF WHICH IS IN FULL FORCE
AND EFFECT, IS FINAL AND NOT SUBJECT TO REVIEW ON APPEAL AND IS NOT THE SUBJECT
OF ANY PENDING OR, TO THE BEST OF ITS KNOWLEDGE, THREATENED ATTACK BY DIRECT OR
COLLATERAL PROCEEDING;

 

(II)                                  IS IN COMPLIANCE WITH EACH AUTHORISATION
APPLICABLE TO IT AND IN COMPLIANCE WITH ALL OTHER APPLICABLE LAWS RELATING TO IT
OR ANY OF ITS RESPECTIVE PROPERTIES; AND

 

(III)                               HAS FILED IN A TIMELY MANNER ALL MATERIAL
REPORTS, DOCUMENTS AND OTHER MATERIALS REQUIRED TO BE FILED BY IT UNDER ALL
APPLICABLE LAWS WITH ANY GOVERNMENTAL AUTHORITY AND HAS RETAINED ALL MATERIAL
RECORDS AND DOCUMENTS REQUIRED TO BE RETAINED BY IT UNDER APPLICABLE LAW,

 

except in each case where the failure to have done so, comply or file could not
reasonably be expected to have a Material Adverse Effect.

 


18.7                          INTELLECTUAL PROPERTY MATTERS


 


(A)                                  EACH OF THE BORROWER AND ITS SUBSIDIARIES
OWNS OR POSSESSES RIGHTS TO USE ALL MATERIAL FRANCHISES, LICENCES, COPYRIGHTS,
COPYRIGHT APPLICATIONS, PATENTS, PATENT RIGHTS OR LICENCES, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK RIGHTS, SERVICE MARKS, SERVICE MARK RIGHTS, TRADE NAMES,
TRADE NAME RIGHTS, COPYRIGHTS AND OTHER RIGHTS WITH RESPECT TO THE FOREGOING
WHICH ARE REASONABLY NECESSARY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED
(THE “INTELLECTUAL PROPERTY”).


 


(B)                                 NO EVENT HAS OCCURRED WHICH PERMITS, OR
AFTER NOTICE OR LAPSE OF TIME OR BOTH WOULD PERMIT, THE REVOCATION OR
TERMINATION OF ANY SUCH MATERIAL RIGHTS, AND, TO THE BORROWER’S KNOWLEDGE,
NEITHER THE BORROWER NOR ANY SUBSIDIARY THEREOF IS LIABLE TO ANY PERSON FOR
INFRINGEMENT UNDER APPLICABLE LAW WITH RESPECT TO ANY SUCH RIGHTS AS A RESULT OF
ITS BUSINESS OPERATIONS EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


18.8                          ENVIRONMENTAL MATTERS


 


(A)                                  THE PROPERTIES OWNED, LEASED OR OPERATED BY
THE BORROWER AND ITS SUBSIDIARIES NOW OR IN THE PAST DO NOT CONTAIN, AND TO
THEIR KNOWLEDGE HAVE NOT PREVIOUSLY CONTAINED, ANY HAZARDOUS MATERIALS IN
AMOUNTS OR CONCENTRATIONS WHICH:


 

(I)                                     CONSTITUTE OR CONSTITUTED AN
UNREMEDIATED VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL
PERMITS; OR

 

(II)                                  COULD GIVE RISE TO A MATERIAL LIABILITY
UNDER APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS.

 


(B)                                 TO THE KNOWLEDGE OF THE BORROWER AND ITS
SUBSIDIARIES, THE BORROWER, EACH OF ITS SUBSIDIARIES AND SUCH PROPERTIES AND ALL
OPERATIONS CONDUCTED IN CONNECTION THEREWITH ARE IN COMPLIANCE, AND, AT ALL SUCH
TIMES WHEN SUCH PROPERTIES HAVE BEEN OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES HAVE BEEN

 

80

--------------------------------------------------------------------------------


 


IN COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS,
AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT SUCH PROPERTIES OR SUCH
OPERATIONS WHICH COULD INTERFERE WITH THE CONTINUED OPERATION OF SUCH PROPERTIES
OR MATERIALLY IMPAIR THE FAIR SALEABLE VALUE THEREOF.


 


(C)                                  NEITHER THE BORROWER NOR ANY SUBSIDIARY
THEREOF HAS RECEIVED ANY NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE,
LIABILITY OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS, HAZARDOUS
MATERIALS, OR COMPLIANCE WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS, NOR
DOES THE BORROWER OR ANY SUBSIDIARY THEREOF HAVE KNOWLEDGE OR REASON TO BELIEVE
THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED.


 


(D)                                 TO THE KNOWLEDGE OF THE BORROWER AND ITS
SUBSIDIARIES, HAZARDOUS MATERIALS HAVE NOT BEEN TRANSPORTED OR DISPOSED OF TO OR
FROM THE PROPERTIES OWNED, LEASED OR OPERATED BY THE BORROWER AND ITS
SUBSIDIARIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH COULD GIVE
RISE TO MATERIAL LIABILITY UNDER, ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS,
NOR HAVE ANY HAZARDOUS MATERIALS BEEN GENERATED, TREATED, STORED OR DISPOSED OF
AT, ON OR UNDER ANY OF SUCH PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT
COULD GIVE RISE TO MATERIAL LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS.


 


(E)                                  NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR
ADMINISTRATIVE ACTION IS PENDING OR, TO THE KNOWLEDGE OF THE BORROWER,
THREATENED UNDER ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMITS TO WHICH THE
BORROWER OR ANY SUBSIDIARY THEREOF IS OR WILL BE NAMED AS A POTENTIALLY
RESPONSIBLE PARTY, NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT
ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR
JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO
THE BORROWER, ANY SUBSIDIARY OR PROPERTIES OWNED, LEASED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY, NOW OR IN THE PAST, THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(F)                                    THERE HAS BEEN NO RELEASE, NOR TO THE
BEST OF THE BORROWER’S KNOWLEDGE, THREAT OF RELEASE, OF HAZARDOUS MATERIALS AT
OR FROM PROPERTIES OWNED, LEASED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY,
NOW OR IN THE PAST, IN VIOLATION OF OR IN AMOUNTS OR IN A MANNER THAT COULD GIVE
RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 THERE ARE NO FACTS, CIRCUMSTANCES OR
CONDITIONS RELATING TO THE PAST OR PRESENT BUSINESS OR OPERATIONS OF THE
BORROWER OR ANY SUBSIDIARY, INCLUDING THE DISPOSAL OF ANY WASTES, HAZARDOUS
MATERIAL OR OTHER MATERIALS, OR TO THE PAST OR PRESENT OWNERSHIP OR USE OF ANY
REAL PROPERTY BY THE BORROWER OR ANY SUBSIDIARY, THAT COULD REASONABLY BE
EXPECTED TO GIVE RISE TO AN ENVIRONMENTAL CLAIM AGAINST OR TO LIABILITY (OTHER
THAN IN AN IMMATERIAL RESPECT) OF ANY BORROWER OR ANY SUBSIDIARY UNDER ANY
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.

 


18.9                          ERISA


 


(A)                                  AS OF THE DATE OF THIS AGREEMENT, NEITHER
AN OBLIGOR NOR ANY ERISA AFFILIATE MAINTAINS OR CONTRIBUTES TO, OR HAS ANY
OBLIGATION UNDER, ANY EMPLOYEE BENEFIT

 

81

--------------------------------------------------------------------------------


 


PLANS OTHER THAN THOSE IDENTIFIED IN SCHEDULE 9 (ERISA PLANS).


 


(B)                                 EACH EMPLOYEE BENEFIT PLAN IS IN COMPLIANCE
IN FORM AND OPERATION WITH ITS TERMS AND WITH ERISA AND THE CODE (INCLUDING CODE
PROVISIONS COMPLIANCE WITH WHICH IS NECESSARY FOR ANY INTENDED FAVOURABLE TAX
TREATMENT) AND ALL OTHER APPLICABLE LAWS, EXCEPT WHERE ANY FAILURE TO COMPLY
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN
ANY MATERIAL LIABILITY OF ANY OBLIGOR OR ERISA AFFILIATE.


 


(C)                                  EACH EMPLOYEE BENEFIT PLAN THAT IS INTENDED
TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE HAS BEEN DETERMINED BY THE
INTERNAL REVENUE SERVICE TO BE SO QUALIFIED, AND EACH TRUST RELATED TO SUCH PLAN
HAS BEEN DETERMINED BY THE INLAND REVENUE SERVICE TO BE EXEMPT UNDER
SECTION 501(A) OF THE CODE, TAKING INTO ACCOUNT ALL APPLICABLE TAX LAW CHANGES
(OR HAS BEEN SUBMITTED, OR IS WITHIN THE REMEDIAL AMENDMENT PERIOD FOR
SUBMITTING, AN APPLICATION FOR SUCH A DETERMINATION FROM THE INTERNAL REVENUE
SERVICE), AND NOTHING HAS OCCURRED SINCE THE DATE OF EACH SUCH DETERMINATION
THAT WOULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT SUCH DETERMINATION (OR, IN
THE CASE OF A EMPLOYEE BENEFIT PLAN WITH NO DETERMINATION, NOTHING HAS OCCURRED
THAT WOULD MATERIALLY ADVERSELY AFFECT THE ISSUANCE OF A FAVOURABLE
DETERMINATION BY THE INTERNAL REVENUE SERVICE OR OTHERWISE MATERIALLY ADVERSELY
AFFECT SUCH QUALIFICATION).


 


(D)                                 NO LIABILITY HAS BEEN INCURRED BY ANY
OBLIGOR OR ANY ERISA AFFILIATE WHICH REMAINS UNSATISFIED FOR ANY TAXES OR
PENALTIES WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OR ANY MULTIEMPLOYER PLAN
EXCEPT FOR A LIABILITY THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY OF SUCH OBLIGOR OR
ERISA AFFILIATE.


 


(E)                                  EXCEPT WHERE THE FAILURE OF ANY OF THE
FOLLOWING REPRESENTATIONS TO BE CORRECT IN ALL MATERIAL RESPECTS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY OF ANY OBLIGOR OR ANY ERISA AFFILIATE, NO OBLIGOR OR ANY ERISA
AFFILIATE HAS:


 

(I)                                     ENGAGED IN A NON-EXEMPT PROHIBITED
TRANSACTION DESCRIBED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE;

 

(II)                                  INCURRED ANY LIABILITY TO THE PBGC WHICH
REMAINS OUTSTANDING, OR REASONABLY EXPECTS TO INCUR ANY SUCH LIABILITY OTHER
THAN THE PAYMENT OF PREMIUMS AND THERE ARE NO PREMIUM PAYMENTS WHICH ARE WITHIN
THE APPLICABLE TIME LIMITS PRESCRIBED BY APPLICABLE LAW, DUE AND UNPAID;

 

(III)                               FAILED TO MAKE A REQUIRED CONTRIBUTION OR
PAYMENT TO A MULTIEMPLOYER PLAN WITHIN THE APPLICABLE TIME LIMITS PRESCRIBED BY
APPLICABLE LAW; OR

 

(IV)                              FAILED TO MAKE A REQUIRED INSTALMENT OR OTHER
REQUIRED PAYMENT UNDER SECTION 412 OF THE CODE OR SECTION 302 OF ERISA.

 

82

--------------------------------------------------------------------------------


 


(F)                                    NO ERISA TERMINATION EVENT, WHICH
INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL LIABILITY OF ANY OBLIGOR OR ERISA AFFILIATE HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR.


 


(G)                                 EXCEPT WHERE THE FAILURE OF ANY OF THE
FOLLOWING REPRESENTATIONS TO BE CORRECT IN ALL MATERIAL RESPECTS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY OF ANY OBLIGOR OR ANY ERISA AFFILIATE, NO PROCEEDING, CLAIM (OTHER
THAN A BENEFITS CLAIM IN THE ORDINARY COURSE), LAWSUIT AND/OR INVESTIGATION IS
EXISTING OR, TO THE BEST KNOWLEDGE OF THE BORROWER AFTER DUE INQUIRY, THREATENED
CONCERNING OR INVOLVING ANY:


 

(I)                                     EMPLOYEE WELFARE BENEFIT PLAN (AS
DEFINED IN SECTION 3(1) OF ERISA) CURRENTLY MAINTAINED OR CONTRIBUTED TO ANY
OBLIGOR OR ANY ERISA AFFILIATE;

 

(II)                                  PENSION PLAN; OR

 

(III)                               MULTIEMPLOYER PLAN.

 


(H)                                 THERE EXISTS NO UNFUNDED PENSION LIABILITY
WITH RESPECT TO ANY PENSION PLAN, EXCEPT FOR ANY SUCH UNFUNDED PENSION LIABILITY
THAT INDIVIDUALLY OR TOGETHER WITH ANY OTHER POSITIVE UNFUNDED PENSION
LIABILITIES WITH RESPECT TO ANY PENSION PLANS, IS NOT REASONABLY EXPECTED TO
RESULT IN A MATERIAL LIABILITY OF ANY OBLIGOR OR ERISA AFFILIATE.


 


(I)                                     IF EACH OBLIGOR AND EACH ERISA AFFILIATE
WERE TO WITHDRAW IN A COMPLETE WITHDRAWAL FROM ALL MULTIEMPLOYER PLANS AS OF THE
DATE THIS ASSURANCE IS GIVEN OR DEEMED GIVEN, THE AGGREGATE WITHDRAWAL LIABILITY
THAT WOULD BE INCURRED WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY OF ANY OBLIGOR OR ERISA AFFILIATE.


 


(J)                                     NO PENSION PLAN WHICH IS SUBJECT TO
SECTION 412 OF THE CODE OR SECTION 302 OF ERISA HAS APPLIED FOR OR RECEIVED AN
EXTENSION OF ANY AMORTIZATION PERIOD, WITHIN THE MEANING OF SECTION 412 OF THE
CODE OR SECTION 303 OR 304 OF ERISA.  NO OBLIGOR OR ERISA AFFILIATE HAS CEASED
OPERATIONS AT A FACILITY SO AS TO BECOME SUBJECT TO THE PROVISIONS OF
SECTION 4068(A) OF ERISA, WITHDRAWN AS A SUBSTANTIAL EMPLOYER SO AS TO BECOME
SUBJECT TO THE PROVISIONS OF SECTION 4063 OF ERISA OR CEASED MAKING
CONTRIBUTIONS TO ANY PENSION PLAN SUBJECT TO SECTION 4064(A) OF ERISA TO WHICH
IT MADE CONTRIBUTIONS.  NO LIEN IMPOSED UNDER THE CODE OR ERISA ON THE ASSETS OF
ANY OBLIGOR OR ANY ERISA AFFILIATE EXISTS OR IS LIKELY TO ARISE ON ACCOUNT OF
ANY PENSION PLAN.  NO OBLIGOR OR ERISA AFFILIATE HAS ANY LIABILITY UNDER
SECTION 4069 OR 4212(C) OF ERISA.


 


18.10                    MARGIN STOCK


 


(A)                                  NEITHER THE BORROWER NOR ANY SUBSIDIARY OF
IT IS ENGAGED PRINCIPALLY OR AS ONE OF ITS ACTIVITIES IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN
STOCK” (AS EACH SUCH TERM IS DEFINED OR USED, DIRECTLY OR INDIRECTLY, IN
REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).

 

83

--------------------------------------------------------------------------------


 


(B)                                 NO PART OF THE PROCEEDS OF THE LOANS WILL BE
USED FOR PURCHASING OR CARRYING MARGIN STOCK OR FOR ANY PURPOSE WHICH VIOLATES,
OR WHICH WOULD BE INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR X OF
SUCH BOARD OF GOVERNORS.


 


18.11                    GOVERNMENT REGULATION


 

Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) and neither the Borrower nor any
Subsidiary is, or after giving effect to any Utilisation will be, subject to
regulation under the Interstate Commerce Act, as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated under this Agreement.

 


18.12                    MATERIAL CONTRACTS


 


(A)                                  SCHEDULE 12 (MATERIAL CONTRACTS) CONTAINS A
COMPLETE AND ACCURATE LIST OF ALL MATERIAL CONTRACTS OF THE BORROWER AND ITS
SUBSIDIARIES IN EFFECT AS OF THE DATE OF THIS AGREEMENT.


 


(B)                                 OTHER THAN AS SET OUT IN SCHEDULE 12
(MATERIAL CONTRACTS), EACH SUCH MATERIAL CONTRACT IS, AND AFTER GIVING EFFECT TO
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE FINANCE DOCUMENTS WILL
BE, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS THEREOF.


 


(C)                                  THE BORROWER AND ITS SUBSIDIARIES HAVE
DELIVERED TO THE COFACE AGENT A TRUE AND COMPLETE COPY OF EACH MATERIAL CONTRACT
REQUIRED TO BE LISTED ON SCHEDULE 12 (MATERIAL CONTRACTS) (INCLUDING ALL
AMENDMENTS WITH RESPECT THERETO).


 


(D)                                 NEITHER THE BORROWER NOR ANY SUBSIDIARY
(NOR, TO THE KNOWLEDGE OF THE BORROWER, ANY OTHER PARTY THERETO) IS IN BREACH OF
OR IN DEFAULT UNDER ANY MATERIAL CONTRACT IN ANY MATERIAL RESPECT.


 


18.13                    EMPLOYEE RELATIONS


 


(A)                                  EACH OF THE BORROWER AND ITS SUBSIDIARIES
HAS A WORK FORCE IN PLACE ADEQUATE TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED AND IS NOT, AS OF THE DATE OF THIS AGREEMENT, PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT NOR HAS ANY LABOUR UNION BEEN RECOGNISED AS THE
REPRESENTATIVE OF ITS EMPLOYEES EXCEPT AS SET OUT IN SCHEDULE 13 (LABOUR AND
COLLECTIVE BARGAINING AGREEMENTS).


 


(B)                                 THE BORROWER KNOWS OF NO PENDING, THREATENED
OR CONTEMPLATED STRIKES, WORK STOPPAGE OR OTHER COLLECTIVE LABOUR DISPUTES
INVOLVING ITS EMPLOYEES OR THOSE OF ITS SUBSIDIARIES THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

84

--------------------------------------------------------------------------------


 


18.14                    BURDENSOME PROVISIONS


 

No Subsidiary is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Capital Stock to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Finance Documents or Applicable Law.

 


18.15                    FINANCIAL STATEMENTS


 


(A)                                  THE AUDITED AND UNAUDITED FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SCHEDULE 2 (CONDITIONS PRECEDENT) ARE COMPLETE
AND CORRECT AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS ON A CONSOLIDATED BASIS
THE ASSETS, LIABILITIES AND FINANCIAL POSITION OF THE BORROWER AND ITS
SUBSIDIARIES AS AT SUCH DATES, AND THE RESULTS OF THE OPERATIONS AND CHANGES OF
FINANCIAL POSITION FOR THE PERIODS THAT ENDED (OTHER THAN THE ABSENCE OF
FOOTNOTES AND CUSTOMARY YEAR-END ADJUSTMENTS FOR UNAUDITED FINANCIAL
STATEMENTS).


 


(B)                                 ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE
RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP.


 


(C)                                  SUCH FINANCIAL STATEMENTS SHOW ALL MATERIAL
INDEBTEDNESS AND OTHER MATERIAL LIABILITIES, DIRECT OR CONTINGENT, OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE DATES THEREOF, INCLUDING MATERIAL
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS, AND FINANCIAL INDEBTEDNESS, IN EACH
CASE, TO THE EXTENT REQUIRED TO BE DISCLOSED UNDER GAAP.


 


18.16                    NO MATERIAL ADVERSE CHANGE


 

Since 11 May 2009, there has been no material adverse change in the properties,
business, operations, prospects or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

 


18.17                    SOLVENCY


 

As of the date of this Agreement and after giving effect to each Loan, each
Obligor will be Solvent.

 


18.18                    TITLES TO PROPERTIES


 

Each of the Borrower and its Subsidiaries has such title to the real property
owned or leased by it as necessary to the conduct of its business as currently
conducted and valid and legal title to all of its personal property and assets,
including, but not limited to, those reflected on the Consolidated balance
sheets of the Borrower and its Subsidiaries delivered pursuant to Schedule 2
(Conditions Precedent), except those which have been disposed of by the Borrower
or its Subsidiaries subsequent to the dates of such balance sheets which
dispositions have been in the ordinary course of trading or as otherwise
expressly permitted under this Agreement.

 

85

--------------------------------------------------------------------------------


 


18.19                    INSURANCE


 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as required by this
Agreement.

 


18.20                    LIENS


 

From Financial Close,

 


(A)                                  NONE OF THE PROPERTIES AND ASSETS OF THE
BORROWER OR ANY SUBSIDIARY THEREOF IS SUBJECT TO ANY LIEN, EXCEPT PERMITTED
LIENS; AND


 


(B)                                 NEITHER THE BORROWER NOR ANY SUBSIDIARY
THEREOF HAS SIGNED ANY FINANCING STATEMENT OR ANY SECURITY AGREEMENT AUTHORISING
ANY SECURED PARTY THEREUNDER TO FILE ANY FINANCING STATEMENTS, EXCEPT TO PERFECT
PERMITTED LIENS.


 


18.21                    FINANCIAL INDEBTEDNESS AND GUARANTEE OBLIGATIONS


 


(A)                                  SCHEDULE 14 (FINANCIAL INDEBTEDNESS AND
GUARANTEE OBLIGATIONS) IS A COMPLETE AND CORRECT LISTING OF ALL FINANCIAL
INDEBTEDNESS AND GUARANTEE OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES AS
OF THE DATE OF THIS AGREEMENT IN EXCESS OF ONE MILLION DOLLARS (US$1,000,000).


 


(B)                                 AS OF THE DATE OF THIS AGREEMENT, THE AMOUNT
OF ALL FINANCIAL INDEBTEDNESS AND GUARANTEE OBLIGATIONS OF THE BORROWER AND ITS
SUBSIDIARIES (AND NOT SET OUT IN SCHEDULE 14 (FINANCIAL INDEBTEDNESS AND
GUARANTEE OBLIGATIONS)) IS NO GREATER THAN ONE MILLION DOLLARS (US$1,000,000).


 


(C)                                  THE BORROWER AND ITS SUBSIDIARIES HAVE
PERFORMED AND ARE IN COMPLIANCE WITH ALL OF THE MATERIAL TERMS OF SUCH FINANCIAL
INDEBTEDNESS AND GUARANTEE OBLIGATIONS AND ALL INSTRUMENTS AND AGREEMENTS
RELATING THERETO, AND NO DEFAULT OR EVENT OF DEFAULT, OR EVENT OR CONDITION
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE SUCH A DEFAULT OR
EVENT OF DEFAULT ON THE PART OF THE BORROWER OR ANY OF ITS SUBSIDIARIES EXISTS
WITH RESPECT TO ANY SUCH FINANCIAL INDEBTEDNESS OR GUARANTEE OBLIGATIONS.


 


18.22                    COMMUNICATION LICENCES


 


(A)                                  SCHEDULE 15 (COMMUNICATION LICENCES)
ACCURATELY AND COMPLETELY LISTS, AS OF THE DATE OF THIS AGREEMENT, FOR THE
BORROWER AND EACH OF ITS SUBSIDIARIES, ALL MATERIAL COMMUNICATIONS LICENCES (AND
THE EXPIRATION DATES THEREOF) GRANTED OR ASSIGNED TO THE BORROWER OR ANY
SUBSIDIARY, INCLUDING, WITHOUT LIMITATION FOR:


 

(I)                                     EACH SATELLITE OWNED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, ALL SPACE STATION LICENCES OR AUTHORISATIONS, INCLUDING
PLACEMENT ON THE FCC’S “PERMITTED SPACE STATION LIST” FOR OPERATION OF
SATELLITES WITH C-BAND LINKS ISSUED OR GRANTED BY THE FCC TO THE BORROWER OR ANY
OF ITS SUBSIDIARIES; AND

 

(II)                                  FOR EACH EARTH STATION OF THE BORROWER AND
ITS SUBSIDIARIES.

 

86

--------------------------------------------------------------------------------


 


(B)                                 THE COMMUNICATIONS LICENCES SET OUT IN
SCHEDULE 15 (COMMUNICATION LICENCES) INCLUDE ALL MATERIAL AUTHORISATIONS,
LICENCES AND PERMITS ISSUED BY THE FCC OR ANY OTHER GOVERNMENTAL AUTHORITY THAT
ARE REQUIRED OR NECESSARY FOR THE OPERATION AND THE CONDUCT OF THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES, AS NOW CONDUCTED.  EACH COMMUNICATIONS
LICENCE IS EXPECTED TO BE RENEWED AND THE BORROWER KNOWS OF NO REASON WHY SUCH
COMMUNICATIONS LICENCE WOULD NOT BE RENEWED.  THE BORROWER AND ITS SUBSIDIARIES
HAVE FILED ALL MATERIAL APPLICATIONS WITH THE FCC NECESSARY FOR THE LAUNCH AND
OPERATION OF THE BORROWER’S SECOND-GENERATION SATELLITE CONSTELLATION AND THE
BORROWER IS NOT AWARE OF ANY REASON WHY SUCH APPLICATIONS SHOULD NOT BE GRANTED.


 


(C)                                  EACH COMMUNICATIONS LICENCE SET OUT IN
SCHEDULE 15 (COMMUNICATION LICENCES) IS ISSUED IN THE NAME OF THE SUBSIDIARY
INDICATED ON SUCH SCHEDULE.


 


(D)                                 EACH MATERIAL COMMUNICATIONS LICENCE IS IN
FULL FORCE AND EFFECT.


 


(E)                                  THE BORROWER HAS NO KNOWLEDGE OF ANY
CONDITION IMPOSED BY THE FCC OR ANY OTHER GOVERNMENTAL AUTHORITY AS PART OF ANY
COMMUNICATIONS LICENCE WHICH IS NEITHER SET FORTH ON THE FACE THEREOF AS ISSUED
BY THE FCC OR ANY OTHER GOVERNMENTAL AUTHORITY NOR CONTAINED IN THE RULES AND
REGULATIONS OF THE FCC OR ANY OTHER GOVERNMENTAL AUTHORITY APPLICABLE GENERALLY
TO TELECOMMUNICATIONS ACTIVITIES OF THE TYPE, NATURE, CLASS OR LOCATION OF THE
ACTIVITIES IN QUESTION.


 


(F)                                    EACH APPLICABLE LOCATION OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES HAS BEEN AND IS BEING OPERATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE COMMUNICATIONS
LICENCE APPLICABLE TO IT AND APPLICABLE LAW, INCLUDING BUT NOT LIMITED TO THE
COMMUNICATIONS ACT AND THE RULES AND REGULATIONS ISSUES THEREUNDER.


 


(G)                                 NO PROCEEDINGS ARE PENDING OR, TO THE
BORROWER’S KNOWLEDGE ARE, THREATENED WHICH MAY RESULT IN THE LOSS, REVOCATION,
MODIFICATION, NON-RENEWAL, SUSPENSION OR TERMINATION OF ANY COMMUNICATIONS
LICENCE, THE ISSUANCE OF ANY CEASE AND DESIST ORDER OR THE IMPOSITION OF ANY
FINES, FORFEITURES OR OTHER ADMINISTRATIVE ACTIONS BY THE FCC OR ANY OTHER
GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES, WHICH IN ANY CASE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


18.23                    SATELLITES


 


(A)                                  ALL SATELLITES ARE OWNED BY THE BORROWER OR
A SUBSIDIARY THAT IS AN OBLIGOR.


 


(B)                                 SCHEDULE 16 (SATELLITES) ACCURATELY AND
COMPLETELY LISTS AS OF THE DATE OF THIS AGREEMENT, THE FLIGHT MODEL NUMBER OF
EACH OF THE SATELLITES OWNED BY THE BORROWER AND ITS SUBSIDIARIES, AND FOR EACH
SATELLITE WHETHER IT IS OPERATIONAL IN-ORBIT OR SPARE IN-ORBIT.

 

87

--------------------------------------------------------------------------------


 


18.24                    DELAY IN CONSTRUCTION / LAUNCH SLOT


 

As of the date of this Agreement, the Borrower is not aware:

 


(A)                                  OF ANY DELAY WHICH HAS A DURATION EXCEEDING
THREE (3) MONTHS, TO THE CONSTRUCTION AND SCHEDULED DELIVERY DATES OF THE
SATELLITES UNDER THE SATELLITE CONSTRUCTION CONTRACT (AS DELIVERED PURSUANT TO
SCHEDULE 2 (CONDITIONS PRECEDENT)); AND


 


(B)                                 OF ANY EVENT WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN THE LAST LAUNCH OCCURRING LATER THAN THE FOURTH FISCAL
QUARTER OF 2010.


 


18.25                    PARI PASSU RANKING


 

Each Obligor’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

 


18.26                    OFAC


 


(A)                                  NONE OF THE BORROWER, ANY SUBSIDIARY OF THE
BORROWER OR ANY AFFILIATE OF THE BORROWER:


 

(I)                                     IS A SANCTIONED PERSON;

 

(II)                                  HAS MORE THAN TEN PER CENT. (10%) OF ITS
ASSETS IN SANCTIONED ENTITIES; OR

 

(III)                               DERIVES MORE THAN TEN PER CENT. (10%) OF ITS
OPERATING INCOME FROM INVESTMENTS IN, OR TRANSACTIONS WITH SANCTIONED PERSONS OR
SANCTIONED ENTITIES.

 


(B)                                 THE PROCEEDS OF ANY LOAN WILL NOT BE USED
AND HAVE NOT BEEN USED TO FUND ANY OPERATIONS IN, FINANCE ANY INVESTMENTS OR
ACTIVITIES IN, OR MAKE ANY PAYMENTS TO, A SANCTIONED PERSON OR A SANCTIONED
ENTITY.


 


18.27                    GOVERNING LAW AND ENFORCEMENT


 


(A)                                  SUBJECT TO THE RESERVATIONS, THE CHOICE OF
GOVERNING LAW OF THE FINANCE DOCUMENTS WILL BE RECOGNISED AND ENFORCED IN ITS
JURISDICTION OF INCORPORATION.


 


(B)                                 SUBJECT TO THE RESERVATIONS, ANY JUDGMENT
OBTAINED IN RELATION TO A FINANCE DOCUMENT IN THE JURISDICTION OF THE GOVERNING
LAW OF THAT FINANCE DOCUMENT WILL BE RECOGNISED AND ENFORCED IN ITS JURISDICTION
OF INCORPORATION.


 


18.28                    NO FILING OR STAMP TAXES


 

Under:

 


(A)                                  THE LAWS OF THE BORROWER’S OR ANY OF ITS
SUBSIDIARIES JURISDICTION OF INCORPORATION; AND

 

88

--------------------------------------------------------------------------------



 


(B)                                 THE FEDERAL LAWS OF THE UNITED STATES,


 

it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Finance Documents or the transactions contemplated by the Finance Documents
other than:

 

(I)                                    DELIVERY OF PROPER FINANCING STATEMENTS
(FORM UCC-1 OR SUCH OTHER FINANCING STATEMENTS OR SIMILAR NOTICES AS SHALL BE
REQUIRED BY APPLICABLE LAW) FULLY EXECUTED FOR FILING UNDER THE UCC OR OTHER
APPROPRIATE FILING OFFICES OF EACH JURISDICTION AS MAY BE NECESSARY TO PERFECT A
LIEN PURPORTED TO BE CREATED BY A SECURITY DOCUMENT; AND

 

(II)                                 ANY RECORDING WITH THE UNITED STATES PATENT
AND TRADEMARK OFFICE AND/OR COPYRIGHT OFFICE TO PERFECT THE LIENS ON
INTELLECTUAL PROPERTY CREATED BY THE COLLATERAL AGREEMENT,

 

which registrations, filings and fees will be made and paid promptly after the
date of the relevant Finance Document.

 


18.29                    DEDUCTION OF TAX


 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 


18.30                    NO DEFAULT


 


(A)                                  NO EVENT OF DEFAULT AND, ON THE DATE OF
THIS AGREEMENT, NO DEFAULT IS CONTINUING OR IS REASONABLY LIKELY TO RESULT FROM
THE MAKING OF ANY LOAN OR THE ENTRY INTO, THE PERFORMANCE OF, OR ANY TRANSACTION
CONTEMPLATED BY, ANY TRANSACTION DOCUMENT.


 


(B)                                 NO OTHER EVENT OR CIRCUMSTANCE IS
OUTSTANDING WHICH CONSTITUTES (OR, WITH THE EXPIRY OF A GRACE PERIOD, THE GIVING
OF NOTICE, THE MAKING OF ANY DETERMINATION OR ANY COMBINATION OF ANY OF THE
FOREGOING, WOULD CONSTITUTE) A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED)
UNDER THE TRANSACTION DOCUMENTS, WHICH HAS NOT BEEN WAIVED BY THE RELEVANT
PARTIES HERETO.


 


(C)                                  NO OTHER EVENT OR CIRCUMSTANCE IS
OUTSTANDING WHICH CONSTITUTES (OR, WITH THE EXPIRY OF A GRACE PERIOD, THE GIVING
OF NOTICE, THE MAKING OF ANY DETERMINATION OR ANY COMBINATION OF ANY OF THE
FOREGOING, WOULD CONSTITUTE) A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED)
UNDER ANY OTHER AGREEMENT OR INSTRUMENT WHICH IS BINDING ON IT OR ANY OF ITS
SUBSIDIARIES OR TO WHICH ITS (OR ANY OF ITS SUBSIDIARIES) ASSETS ARE SUBJECT
WHICH HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


18.31                   NO MISLEADING INFORMATION


 


(A)                                  ALL FACTUAL INFORMATION PROVIDED IN WRITING
BY IT TO THE LENDERS WAS TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS TO
THE BEST OF ITS KNOWLEDGE AND BELIEF AS AT THE DATE IT WAS PROVIDED OR AS AT THE
DATE (IF ANY) AT WHICH IT IS STATED.

 

89

--------------------------------------------------------------------------------


 


(B)                                 ALL FINANCIAL PROJECTIONS PROVIDED BY IT
HAVE BEEN PREPARED ON THE BASIS OF RECENT HISTORICAL INFORMATION AND ON THE
BASIS OF REASONABLE ASSUMPTIONS (IN THE CASE OF PROJECTIONS MADE BY THIRD
PARTIES, TO THE BEST OF ITS KNOWLEDGE AND BELIEF).


 


(C)                                  TO THE BEST OF ITS KNOWLEDGE AND BELIEF, NO
MATERIAL INFORMATION HAS BEEN GIVEN OR WITHHELD BY IT THAT RESULTS IN ANY
INFORMATION PROVIDED TO THE LENDERS BY IT BEING INCOMPLETE, UNTRUE OR MISLEADING
IN ANY MATERIAL RESPECT.


 


18.32                    GROUP STRUCTURE CHART


 

The Group Structure Chart set out at Schedule 23 (Group Structure Chart) is
true, complete and accurate in all material respects.

 


18.33                    NO IMMUNITY


 

None of the members of the Group nor any of its or their assets is entitled to
immunity from suit, execution, attachment or other legal process.

 


18.34                    TAX RETURNS AND PAYMENTS


 


(A)                                 EACH OF THE BORROWER AND ITS SUBSIDIARIES
HAS TIMELY FILED WITH THE APPROPRIATE TAXING AUTHORITY, ALL RETURNS, STATEMENTS,
FORMS AND REPORTS FOR TAXES (THE “RETURNS”) REQUIRED TO BE FILED BY OR WITH
RESPECT TO THE INCOME, PROPERTIES OR OPERATIONS OF THE BORROWER AND/OR ANY OF
ITS SUBSIDIARIES.


 


(B)                                THE RETURNS ACCURATELY REFLECT IN ALL
MATERIAL RESPECTS ALL LIABILITY FOR TAXES OF THE BORROWER AND ITS SUBSIDIARIES
AS A WHOLE FOR THE PERIODS COVERED THEREBY.


 


(C)                                 THE BORROWER AND EACH OF ITS SUBSIDIARIES
HAVE PAID ALL TAXES PAYABLE BY THEM OTHER THAN THOSE CONTESTED IN GOOD FAITH AND
ADEQUATELY DISCLOSED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(D)                                THERE IS NO ACTION, SUIT, PROCEEDING,
INVESTIGATION, AUDIT, OR CLAIM NOW PENDING OR, TO THE BEST KNOWLEDGE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, THREATENED BY ANY AUTHORITY REGARDING ANY
TAXES RELATING TO THE BORROWER OR ANY OF ITS SUBSIDIARIES WHICH, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                 NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS ENTERED INTO AN AGREEMENT OR WAIVER OR BEEN REQUESTED TO ENTER
INTO AN AGREEMENT OR WAIVER EXTENDING ANY STATUTE OF LIMITATIONS RELATING TO THE
PAYMENT OR COLLECTION OF TAXES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR IS
AWARE OF ANY CIRCUMSTANCES THAT WOULD CAUSE THE TAXABLE YEARS OR OTHER TAXABLE
PERIODS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOT TO BE SUBJECT TO THE
NORMALLY APPLICABLE STATUTE OF LIMITATIONS.


 


18.35                    COMMERCIAL CONTRACTS


 

As of the date of this Agreement, the Borrower has not exercised:

 

90

--------------------------------------------------------------------------------


 


(A)                                 THE OPTION TO ORDER FROM THE SUPPLIER UP TO
EIGHTEEN (18) ADDITIONAL RECURRING SPACECRAFT (AS SUCH TERM IS DEFINED IN THE
SATELLITE CONSTRUCTION CONTRACT) PURSUANT TO ARTICLE 29(B) (OPTIONS) OF THE
SATELLITE CONSTRUCTION CONTRACT; OR


 


(B)                                THE OPTIONAL LAUNCHES (AS SUCH TERM IS
DEFINED IN THE LAUNCH SERVICES CONTRACT) PURSUANT TO THE LAUNCH SERVICES
CONTRACT.


 


18.36                    REPETITION


 

The Repeating Representations are made by the Borrower by reference to the facts
and circumstances then existing on:

 


(A)                                 THE DATE OF EACH UTILISATION REQUEST;


 


(B)                                EACH UTILISATION DATE; AND


 


(C)                                 THE FIRST DAY OF EACH INTEREST PERIOD.


 


19.                              INFORMATION UNDERTAKINGS


 

The undertakings in this Clause 19 (Information Undertakings) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.  The Borrower will furnish,
or cause to be furnished, to the COFACE Agent the information required by this
Clause 19 (Information Undertakings) in sufficient copies for all the Lenders.

 


19.1                          QUARTERLY FINANCIAL STATEMENTS


 

As soon as practicable and in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each Fiscal Year (and in
the case of paragraph (e) only, after the end of each fiscal quarter of each
Fiscal Year) (or, if the date of any required public filing is earlier, no later
than the date that is the fifth Business Day immediately following the date of
any required public filing thereof after giving effect to any extensions granted
with respect to such date):

 


(A)                                 FORM 10-Q;


 


(B)                                AN UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL QUARTER;


 


(C)                                 THE NOTES (IF ANY) RELATING TO ANY OF THE
FINANCIAL STATEMENTS DELIVERED UNDER THIS CLAUSE 19.1;


 


(D)                                UNAUDITED CONSOLIDATED STATEMENTS OF INCOME,
RETAINED EARNINGS AND CASH FLOWS;


 


(E)                                 A REPORT WITH RESPECT TO THE BORROWER’S KEY
PERFORMANCE INDICATORS IN SUBSTANTIALLY THE SAME FORM AS SCHEDULE 19 (KEY
PERFORMANCE INDICATORS); AND

 

91

--------------------------------------------------------------------------------


 


(F)                                   A REPORT CONTAINING MANAGEMENT’S
DISCUSSION AND ANALYSIS OF SUCH FINANCIAL STATEMENTS FOR THE FISCAL QUARTER THEN
ENDED AND THAT PORTION OF THE FISCAL YEAR THEN ENDED,


 

all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the corresponding period in the preceding
Fiscal Year and prepared by the Borrower in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.

 


19.2                          ANNUAL FINANCIAL STATEMENTS


 


(A)                                  AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR (OR, IF THE DATE OF
ANY REQUIRED PUBLIC FILING IS EARLIER, THE DATE THAT IS NO LATER THAN THE FIFTH
BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE OF ANY REQUIRED PUBLIC FILING
THEREOF AFTER GIVING EFFECT TO ANY EXTENSIONS GRANTED WITH RESPECT TO SUCH
DATE):


 

(I)                                    FORM 10-K;

 

(II)                                 AN AUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR;

 

(III)                              THE NOTES (IF ANY) RELATING TO ANY OF THE
FINANCIAL STATEMENTS DELIVERED UNDER THIS CLAUSE 19.2;

 

(IV)                             AUDITED CONSOLIDATED STATEMENTS OF INCOME,
RETAINED EARNINGS AND CASH FLOWS; AND

 

(V)                                A REPORT CONTAINING MANAGEMENT’S DISCUSSION
AND ANALYSIS OF SUCH FINANCIAL STATEMENTS FOR THE FISCAL YEAR THEN ENDED,

 

all in reasonable detail setting forth in comparative form the corresponding
figures as of the end of and for the preceding Fiscal Year and prepared in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year.

 


(B)                                 SUCH ANNUAL FINANCIAL STATEMENTS SHALL BE
AUDITED BY THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM SEPARATELY NOTIFIED
TO THE COFACE AGENT PRIOR TO THE DATE OF THIS AGREEMENT OR SUCH OTHER FIRM
NOTIFIED TO THE COFACE AGENT (AND ACCEPTABLE TO THE COFACE AGENT), AND
ACCOMPANIED BY A REPORT THEREON BY SUCH CERTIFIED PUBLIC ACCOUNTANTS THAT IS NOT
QUALIFIED WITH RESPECT TO SCOPE LIMITATIONS IMPOSED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR WITH RESPECT TO ACCOUNTING PRINCIPLES FOLLOWED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES NOT IN ACCORDANCE WITH GAAP.

 

92

--------------------------------------------------------------------------------


 


19.3                          ANNUAL BUSINESS PLAN AND FINANCIAL PROJECTIONS


 

As soon as practicable and in any event within fifteen (15) days after the
beginning of each Fiscal Year during the term of this Agreement, a business plan
of the Borrower and its Subsidiaries for the ensuing four (4) fiscal quarters,
such plan to be prepared in accordance with GAAP and to include, on a quarterly
basis, the following:

 


(A)                                  INFORMATION RELATING TO THE AMOUNTS
OUTSTANDING UNDER THE CONVERTIBLE NOTES;


 


(B)                                 AN OPERATING AND CAPITAL BUDGET IN RESPECT
OF THE NEXT THREE (3) SUCCEEDING FISCAL YEARS;


 


(C)                                  A PROJECTED INCOME STATEMENT;


 


(D)                                 A STATEMENT OF CASH FLOWS ON A THREE
(3) YEAR PROJECTED BASIS (INCLUDING, CALCULATIONS (IN REASONABLE DETAIL)
DEMONSTRATING COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS SET OUT IN
CLAUSE 20 (FINANCIAL COVENANTS)) AND BALANCE SHEET; AND


 


(E)                                  A REPORT SETTING FORTH MANAGEMENT’S
OPERATING AND FINANCIAL ASSUMPTIONS UNDERLYING SUCH PROJECTIONS,


 

accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that, to the best of such officer’s knowledge, such projections are
estimates made in good faith (based on reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries for such four
(4) fiscal quarter period and in relation to the operating and capital budget,
in respect of the next three (3) succeeding Fiscal Years.

 


19.4                          COMPLIANCE CERTIFICATE


 

At each time:

 


(A)                                  FINANCIAL STATEMENTS ARE DELIVERED PURSUANT
TO CLAUSE 19.1 (QUARTERLY FINANCIAL STATEMENTS) OR CLAUSE 19.2 (ANNUAL FINANCIAL
STATEMENTS);


 


(B)                                 THE INFORMATION AND OTHER DOCUMENTATION IS
DELIVERED PURSUANT TO CLAUSE 19.3 (ANNUAL BUSINESS PLAN AND FINANCIAL
PROJECTIONS); AND


 


(C)                                  AT SUCH OTHER TIMES AS THE COFACE AGENT
SHALL REASONABLY REQUEST,


 

a Compliance Certificate signed by a Responsible Officer, confirming compliance
by the Borrower with each of the financial covenants set out in Clause 20
(Financial Covenants) together with an Adjusted Consolidated EBITDA
Reconciliation for the fiscal period covered by such financial statements or
information (as the case may be).

 


19.5                          OTHER REPORTS


 


(A)                                  UPON REQUEST BY THE COFACE AGENT, COPIES OF
ALL RELEVANT PUBLIC DOCUMENTS REQUIRED BY ITS INDEPENDENT PUBLIC ACCOUNTANTS IN
CONNECTION WITH THEIR AUDITING FUNCTION, INCLUDING, WITHOUT LIMITATION, ANY
MANAGEMENT REPORT AND ANY MANAGEMENT RESPONSES THERETO.

 

93

--------------------------------------------------------------------------------


 


(B)                                 NO LESS THAN ANNUALLY, AND AT ANY TIME UPON
THE REASONABLE REQUEST OF THE COFACE AGENT, A SATELLITE HEALTH REPORT PREPARED
BY THE BORROWER AND CERTIFIED BY A RESPONSIBLE OFFICER SETTING FORTH THE
OPERATIONAL STATUS OF EACH SATELLITE (OTHER THAN SATELLITES YET TO BE LAUNCHED)
BASED ON REASONABLE ASSUMPTIONS OF THE BORROWER MADE IN GOOD FAITH AND INCLUDING
SUCH INFORMATION WITH RESPECT TO THE PROJECTED SOLAR ARRAY LIFE BASED ON THE
TOTAL SATELLITE POWER REQUIREMENTS, PROJECTED BATTERY LIFE BASED ON TOTAL
SATELLITE POWER REQUIREMENTS, PROJECTED SATELLITE LIFE, INFORMATION CONCERNING
THE AVAILABILITY OF SPARE SATELLITES AND SUCH OTHER INFORMATION PERTINENT TO THE
OPERATION OF SUCH SATELLITE AS THE COFACE AGENT MAY REASONABLY REQUEST, IT BEING
UNDERSTOOD THAT TO THE EXTENT THAT ANY SUCH SATELLITE HEALTH REPORT CONTAINS ANY
FORWARD LOOKING STATEMENTS, ESTIMATES OR PROJECTIONS, SUCH STATEMENTS, ESTIMATES
OR PROJECTIONS ARE SUBJECT TO SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, MANY
OF WHICH ARE BEYOND THE BORROWER’S CONTROL, AND NO ASSURANCE CAN BE GIVEN THAT
SUCH FORWARD LOOKING STATEMENTS, ESTIMATES OR PROJECTIONS WILL BE REALISED,
PROVIDED THAT NOTHING IN THIS PARAGRAPH (B) SHALL REQUIRE THE BORROWER TO
DELIVERY ANY INFORMATION TO ANY LENDER TO THE EXTENT DELIVERY OF SUCH
INFORMATION IS RESTRICTED BY APPLICABLE LAW OR REGULATION.


 


(C)                                  NO LESS THAN QUARTERLY, A SATELLITE HEALTH
REPORT PREPARED BY THE BORROWER AND CERTIFIED BY A RESPONSIBLE OFFICER INCLUDING
THE FOLLOWING:


 

(I)                                    DETAILS OF THE OPERATIONAL STATUS OF EACH
SATELLITE (OTHER THAN SATELLITES YET TO BE LAUNCHED) BASED ON REASONABLE
ASSUMPTIONS OF THE BORROWER MADE IN GOOD FAITH AND IN SUBSTANTIALLY THE SAME
FORM CONTAINED IN SCHEDULE 30 (FORM OF QUARTERLY HEALTH REPORT); AND

 

(II)                                 A LETTER PROVIDING DETAILS OF ANY MATERIAL
OR UNUSUAL EVENTS THAT HAVE OCCURRED WITH RESPECT TO THE SATELLITES SINCE THE
DELIVERY TO THE COFACE AGENT OF THE LAST QUARTERLY REPORT.

 


(D)                                 SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES AS THE COFACE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 


19.6                          NOTICE OF LITIGATION AND OTHER MATTERS


 

Promptly (but in no event later than ten (10) Business Days after any
Responsible Officer of the Borrower obtains knowledge thereof) written notice
of:

 


(A)                                  ALL DOCUMENTS DISPATCHED BY THE BORROWER TO
ALL OF ITS STOCKHOLDERS (OR ANY CLASS THEREOF) OR ITS CREDITORS GENERALLY AT THE
SAME TIME AS THEY ARE DISPATCHED;


 


(B)                                 THE COMMENCEMENT OF ALL PROCEEDINGS AND
INVESTIGATIONS BY OR BEFORE ANY GOVERNMENTAL AUTHORITY AND ALL ACTIONS AND
PROCEEDINGS IN ANY COURT OR BEFORE ANY ARBITRATOR AGAINST OR INVOLVING THE
BORROWER OR ANY SUBSIDIARY THEREOF OR ANY OF THEIR RESPECTIVE PROPERTIES, ASSETS
OR BUSINESSES THAT IF ADVERSELY DETERMINED COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;

 

94

--------------------------------------------------------------------------------


 


(C)                                  ANY NOTICE OF ANY VIOLATION RECEIVED BY THE
BORROWER OR ANY SUBSIDIARY THEREOF FROM ANY GOVERNMENTAL AUTHORITY INCLUDING,
WITHOUT LIMITATION:


 

(I)                                    ANY NOTICE OF VIOLATION OF ANY
ENVIRONMENTAL LAW AND THE DETAILS OF ANY ENVIRONMENTAL CLAIM, LITIGATION,
ARBITRATION OR ADMINISTRATIVE PROCEEDINGS WHICH ARE CURRENT, THREATENED OR
PENDING AGAINST ANY MEMBER OF THE GROUP; AND

 

(II)                                 ANY OTHER NOTICE OF VIOLATION WHICH IN EACH
CASE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 


(D)                                 ANY LABOUR CONTROVERSY THAT HAS RESULTED IN
A STRIKE OR OTHER WORK ACTION AGAINST THE BORROWER OR ANY SUBSIDIARY THEREOF
WHICH IN EACH CASE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT;


 


(E)                                  ANY ATTACHMENT, JUDGMENT, LIEN, LEVY OR
ORDER EXCEEDING ONE MILLION DOLLARS (US$1,000,000) THAT HAS BEEN ASSESSED
AGAINST THE BORROWER OR ANY SUBSIDIARY THEREOF;


 


(F)                                    ANY CLAIM FOR FORCE MAJEURE (HOWSOEVER
DESCRIBED) BY A PARTY UNDER A COMMERCIAL CONTRACT;


 


(G)                                 DETAILS OF:


 

(I)                                    ANY DELAY WHICH HAS A DURATION EXCEEDING
THREE (3) MONTHS, TO THE CONSTRUCTION AND SCHEDULED DELIVERY DATES OF THE
SATELLITES UNDER THE SATELLITE CONSTRUCTION CONTRACT (AS DELIVERED PURSUANT TO
SCHEDULE 2 (CONDITIONS PRECEDENT));

 

(II)                                 ANY EVENT WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN THE LAST LAUNCH OCCURRING LATER THAN THE FOURTH FISCAL
QUARTER OF 2010; AND

 

(III)                              SUSPENSION, INTERRUPTION, CANCELLATION OR
TERMINATION OF A COMMERCIAL CONTRACT;

 


(H)                                 ANY AMENDMENTS OR MODIFICATIONS TO A
COMMERCIAL CONTRACT, TOGETHER WITH A COPY OF SUCH AMENDMENT;


 


(I)                                     ANY DEFAULT OR EVENT OF DEFAULT;


 


(J)                                    ANY EVENT WHICH CONSTITUTES OR WHICH WITH
THE PASSAGE OF TIME OR GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A DEFAULT OR
EVENT OF DEFAULT UNDER ANY MATERIAL CONTRACT TO WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE BORROWER OR ANY SUBSIDIARY THEREOF OR
ANY OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(K)                                 ANY UNFAVOURABLE DETERMINATION LETTER FROM
THE US INTERNAL REVENUE SERVICE REGARDING THE QUALIFICATION OF AN EMPLOYEE
BENEFIT PLAN UNDER SECTION 401(A) OF THE CODE (ALONG WITH A COPY THEREOF);

 

95

--------------------------------------------------------------------------------


 


(L)                                    A COPY OF EACH INTERNAL REVENUE SERVICE
FORM 5500 (INCLUDING THE SCHEDULE B OR SUCH OTHER SCHEDULE AS CONTAINS ACTUARIAL
INFORMATION) FILED IN RESPECT OF A PENSION PLAN WITH UNFUNDED PENSION
LIABILITIES;


 


(M)                              ANY OBLIGOR OR ERISA AFFILIATE OBTAINING
KNOWLEDGE OR A REASON TO KNOW THAT ANY ERISA TERMINATION EVENT HAS OCCURRED OR
IS REASONABLY EXPECTED TO OCCUR, A CERTIFICATE OF ANY RESPONSIBLE OFFICER OF THE
BORROWER DESCRIBING SUCH ERISA TERMINATION EVENT AND THE ACTION, IF ANY,
PROPOSED TO BE TAKEN WITH RESPECT TO SUCH ERISA TERMINATION EVENT AND A COPY OF
ANY NOTICE FILED WITH THE PBGC OR THE INTERNAL REVENUE SERVICE PERTAINING TO
SUCH ERISA TERMINATION EVENT AND ANY NOTICES RECEIVED BY SUCH OBLIGOR OR ERISA
AFFILIATE FROM THE PBGC, ANY OTHER GOVERNMENTAL AGENCY OR ANY MULTIEMPLOYER PLAN
SPONSOR WITH RESPECT THERETO; PROVIDED THAT IN THE CASE OF ERISA TERMINATION
EVENTS UNDER PARAGRAPH (C) OF THE DEFINITION THEREOF, IN NO EVENT SHALL NOTICE
BE GIVEN LATER THAN THE OCCURRENCE OF THE ERISA TERMINATION EVENT;


 


(N)                                ANY OBLIGOR OR ERISA AFFILIATE OBTAINING
KNOWLEDGE OR A REASON TO KNOW OF:


 

(I)                                    A MATERIAL INCREASE IN UNFUNDED PENSION
LIABILITIES (TAKING INTO ACCOUNT ONLY PENSION PLANS WITH POSITIVE UNFUNDED
PENSION LIABILITIES) SINCE THE DATE THE REPRESENTATIONS HEREUNDER ARE GIVEN OR
DEEMED GIVEN, OR FROM ANY PRIOR NOTICE, AS APPLICABLE;

 

(II)                                 THE EXISTENCE OF POTENTIAL WITHDRAWAL
LIABILITY UNDER SECTION 4201 OF ERISA, IF EACH OBLIGOR AND ERISA AFFILIATE WERE
TO WITHDRAW COMPLETELY FROM ANY AND ALL MULTIEMPLOYER PLANS;

 

(III)                              THE ADOPTION OF, OR THE COMMENCEMENT OF
CONTRIBUTIONS TO, ANY PENSION PLAN OR MULTIEMPLOYER PLAN BY ANY OBLIGOR OR ERISA
AFFILIATE, OR

 

(IV)                             THE ADOPTION OR AMENDMENT OF ANY PENSION PLAN
WHICH RESULTS IN A MATERIAL INCREASE IN CONTRIBUTION OBLIGATIONS OF ANY OBLIGOR
OR ANY ERISA AFFILIATE, A DETAILED WRITTEN DESCRIPTION THEREOF FROM ANY
RESPONSIBLE OFFICER OF THE BORROWER; AND

 


(O)                                 IF, AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT, ANY OBLIGOR OR ANY ERISA AFFILIATE MAINTAINS, OR CONTRIBUTES TO (OR
INCURS AN OBLIGATION TO CONTRIBUTE TO), AN EMPLOYEE BENEFIT PLAN OR
MULTIEMPLOYER PLAN WHICH IS NOT SET FORTH IN SCHEDULE 9 (ERISA PLANS), THEN THE
BORROWER SHALL DELIVER TO THE COFACE AGENT AN UPDATED SCHEDULE 9 AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN TEN (10) DAYS AFTER SUCH OBLIGOR OR ERISA
AFFILIATE MAINTAINS OR CONTRIBUTES (OR INCURS AN OBLIGATION TO CONTRIBUTE)
THERETO.

 

96

--------------------------------------------------------------------------------


 


19.7                          NOTICES CONCERNING COMMUNICATIONS LICENCES


 

Promptly (but in no event later than ten (10) Business Days after any
Responsible Officer of the Borrower obtains knowledge thereof) written notice
of:

 


(A)                                 (I) ANY CITATION, NOTICE OF VIOLATION OR
ORDER TO SHOW CAUSE ISSUED BY THE FCC OR ANY GOVERNMENTAL AUTHORITY WITH RESPECT
TO ANY MATERIAL COMMUNICATIONS LICENCE; (II) IF APPLICABLE, A COPY OF ANY NOTICE
OR APPLICATION BY THE BORROWER REQUESTING AUTHORITY TO OR NOTIFYING THE FCC OF
ITS INTENT TO CEASE TELECOMMUNICATIONS OPERATIONS FOR ANY PERIOD IN EXCESS OF
TEN (10) DAYS; OR (III) NOTICE OF ANY OTHER ACTION, PROCEEDING OR OTHER DISPUTE,
WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN THE
LOSS OR REVOCATION OF ANY MATERIAL COMMUNICATIONS LICENCE; AND


 


(B)                                ANY LAPSE, LOSS, MODIFICATION, SUSPENSION,
TERMINATION OR RELINQUISHMENT OF ANY MATERIAL COMMUNICATIONS LICENCE, PERMIT OR
OTHER AUTHORISATION FROM THE FCC OR OTHER GOVERNMENTAL AUTHORITY HELD BY THE
BORROWER OR ANY SUBSIDIARY THEREOF OR ANY FAILURE OF THE FCC OR OTHER
GOVERNMENTAL AUTHORITY TO RENEW OR EXTEND ANY SUCH MATERIAL COMMUNICATIONS
LICENCE, PERMIT OR OTHER AUTHORISATION FOR THE USUAL PERIOD THEREOF AND OF ANY
COMPLAINT AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHER MATTER FILED
WITH OR COMMUNICATED TO THE FCC OR OTHER GOVERNMENTAL AUTHORITY.


 


19.8                          CONVERTIBLE NOTES


 

The Borrower shall:

 


(A)                                  PROVIDE TO THE COFACE AGENT UPON ITS
REQUEST INFORMATION RELATING TO THE AMOUNTS OUTSTANDING UNDER THE CONVERTIBLE
NOTES; AND


 


(B)                                 PROMPTLY ON REQUEST, SUPPLY TO THE COFACE
AGENT SUCH FURTHER INFORMATION REGARDING THE CONVERTIBLE NOTES AS ANY FINANCE
PARTY THROUGH THE COFACE AGENT MAY REASONABLY REQUEST.


 


19.9                          FINAL IN-ORBIT ACCEPTANCE


 

The Borrower shall:

 


(A)                                  PROVIDE TO THE COFACE AGENT A CERTIFICATE
SIGNED BY A RESPONSIBLE OFFICER CONFIRMING THAT FINAL IN-ORBIT ACCEPTANCE HAS
OCCURRED (SUCH CERTIFICATE TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
COFACE AGENT) WITHIN FIVE (5) BUSINESS DAYS FOLLOWING FINAL IN-ORBIT ACCEPTANCE;
AND


 


(B)                                 PROMPTLY ON REQUEST, SUPPLY TO THE COFACE
AGENT SUCH FURTHER INFORMATION REGARDING FINAL IN-ORBIT ACCEPTANCE AS ANY
FINANCE PARTY THROUGH THE COFACE AGENT MAY REASONABLY REQUEST.


 


19.10                    INDIVIDUAL IN-ORBIT ACCEPTANCE


 

The Borrower shall provide to the COFACE Agent a certificate signed by a
Responsible Officer confirming that, in respect of the relevant Satellite:

 

97

--------------------------------------------------------------------------------


 

(a)                                 the testing of such Satellite has been
completed and the Satellite Performance Criteria has been successfully met in
respect of the relevant Satellite, promptly after the completion of such tests;
and

 

(b)                                 Individual In-Orbit Acceptance has occurred
not later than five (5) days after achieving Individual In-Orbit Acceptance.

 


19.11                    EQUITY CURE CONTRIBUTION


 

The Borrower shall promptly inform the COFACE Agent when an Equity Cure
Contribution is to be made (including the details of any Equity Issuance or
Subordinated Indebtedness being applied for such purpose).

 


19.12                    USE OF WEBSITES


 


(A)                                 THE BORROWER MAY SATISFY ITS OBLIGATION
UNDER THIS AGREEMENT TO DELIVER ANY INFORMATION IN RELATION TO THOSE LENDERS (
THE “WEBSITE LENDERS”) WHO ACCEPT THIS METHOD OF COMMUNICATION BY POSTING THIS
INFORMATION ONTO AN ELECTRONIC WEBSITE DESIGNATED BY THE BORROWER AND THE COFACE
AGENT (THE “DESIGNATED WEBSITE”) IF:


 

(I)                                    THE COFACE AGENT EXPRESSLY AGREES (AFTER
CONSULTATION WITH EACH OF THE LENDERS) THAT IT WILL ACCEPT COMMUNICATION OF THE
INFORMATION BY THIS METHOD;

 

(II)                                 BOTH THE BORROWER AND THE COFACE AGENT ARE
AWARE OF THE ADDRESS OF AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR THE
DESIGNATED WEBSITE; AND

 

(III)                              THE INFORMATION IS IN A FORMAT PREVIOUSLY
AGREED BETWEEN THE BORROWER AND THE COFACE AGENT.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the COFACE Agent shall notify the Borrower
accordingly and the Borrower shall supply the information to the COFACE Agent
(in sufficient copies for each Paper Form Lender) in paper form.  In any event
the Borrower shall supply the COFACE Agent with at least one (1) copy in paper
form of any information required to be provided by it.

 


(B)                                THE COFACE AGENT SHALL SUPPLY EACH WEBSITE
LENDER WITH THE ADDRESS OF AND ANY RELEVANT PASSWORD SPECIFICATIONS FOR THE
DESIGNATED WEBSITE FOLLOWING DESIGNATION OF THAT WEBSITE BY THE BORROWER AND THE
COFACE AGENT.


 


(C)                                 THE BORROWER SHALL PROMPTLY UPON BECOMING
AWARE OF ITS OCCURRENCE NOTIFY THE COFACE AGENT IF:


 

(I)                                     THE DESIGNATED WEBSITE CANNOT BE
ACCESSED DUE TO TECHNICAL FAILURE;

 

(II)                                  THE PASSWORD SPECIFICATIONS FOR THE
DESIGNATED WEBSITE CHANGE;

 

98

--------------------------------------------------------------------------------


 

(III)          ANY NEW INFORMATION WHICH IS REQUIRED TO BE PROVIDED UNDER THIS
AGREEMENT IS POSTED ONTO THE DESIGNATED WEBSITE;

 

(IV)          ANY EXISTING INFORMATION WHICH HAS BEEN PROVIDED UNDER THIS
AGREEMENT AND POSTED ONTO THE DESIGNATED WEBSITE IS AMENDED; OR

 

(V)           THE BORROWER BECOMES AWARE THAT THE DESIGNATED WEBSITE OR ANY
INFORMATION POSTED ONTO THE DESIGNATED WEBSITE IS OR HAS BEEN INFECTED BY ANY
ELECTRONIC VIRUS OR SIMILAR SOFTWARE.

 

If the Borrower notifies the COFACE Agent under paragraph (c)(i) or
paragraph (c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the COFACE Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing.

 


(D)           ANY WEBSITE LENDER MAY REQUEST, THROUGH THE COFACE AGENT,
ONE (1) PAPER COPY OF ANY INFORMATION REQUIRED TO BE PROVIDED UNDER THIS
AGREEMENT WHICH IS POSTED ONTO THE DESIGNATED WEBSITE.  THE BORROWER SHALL
COMPLY WITH ANY SUCH REQUEST WITHIN TEN (10) BUSINESS DAYS.


 


19.13       “KNOW YOUR CUSTOMER” CHECKS


 


(A)           IF:


 

(I)            THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE INTERPRETATION,
ADMINISTRATION OR APPLICATION OF) ANY APPLICABLE LAW MADE AFTER THE DATE OF THIS
AGREEMENT;

 

(II)           ANY CHANGE IN THE STATUS OF ANY OBLIGOR AFTER THE DATE OF THIS
AGREEMENT; OR

 

(III)          A PROPOSED ASSIGNMENT OR TRANSFER BY A LENDER OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO A PARTY THAT IS NOT A LENDER
PRIOR TO SUCH ASSIGNMENT OR TRANSFER,

 

obliges the COFACE Agent or any Lender (or, in the case of
paragraph (iii) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall procure
that each Obligor shall promptly upon the request of the COFACE Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the COFACE Agent (for itself or on behalf of any
Lender) or any Lender (for itself or, in the case of the event described in
paragraph (iii) above, on behalf of any prospective new Lender) in order for the
COFACE Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all Applicable Laws pursuant to the transactions contemplated in the
Finance Documents.

 

99

--------------------------------------------------------------------------------


 


(B)           EACH LENDER SHALL PROMPTLY UPON THE REQUEST OF THE COFACE AGENT
SUPPLY, OR PROCURE THE SUPPLY OF, SUCH DOCUMENTATION AND OTHER EVIDENCE AS IS
REASONABLY REQUESTED BY THE COFACE AGENT (FOR ITSELF) IN ORDER FOR THE COFACE
AGENT TO CARRY OUT AND BE SATISFIED IT HAS COMPLIED WITH ALL NECESSARY “KNOW
YOUR CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS PURSUANT TO THE
TRANSACTIONS CONTEMPLATED IN THE FINANCE DOCUMENTS.


 


19.14       LAST LAUNCH


 

The Borrower shall:

 


(A)           PROVIDE TO THE COFACE AGENT A CERTIFICATE SIGNED BY A RESPONSIBLE
OFFICER CONFIRMING THE DATE ON WHICH THE LAST LAUNCH HAS OCCURRED (SUCH
CERTIFICATE TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE COFACE AGENT) WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING LAST LAUNCH; AND


 


(B)           PROMPTLY ON REQUEST, SUPPLY TO THE COFACE AGENT SUCH FURTHER
INFORMATION REGARDING LAST LAUNCH AS ANY FINANCE PARTY THROUGH THE COFACE AGENT
MAY REASONABLY REQUEST.


 


20.          FINANCIAL COVENANTS


 


20.1         MAXIMUM COVENANT CAPITAL EXPENDITURES


 

The Borrower and its Subsidiaries on a Consolidated basis will not permit the
aggregate amount of all Covenant Capital Expenditures to exceed the amount
agreed between the Borrower and the COFACE Agent set forth below in the
following Fiscal Years:

 

2009

 

US$391,000,000

 

2010

 

US$234,000,000

 

 

provided that, if in any Fiscal Year the Covenant Capital Expenditures referred
to above are not met, any excess amounts may be credited to permitted Covenant
Capital Expenditures for the next Fiscal Year.

 


20.2         MINIMUM LIQUIDITY


 

Following the Contingent Equity Release Date, maintain a minimum Liquidity of
five million Dollars (US$5,000,000).

 


20.3         ADJUSTED CONSOLIDATED EBITDA


 

The Borrower shall ensure that the Adjusted Consolidated EBITDA in respect of
any Relevant Period (including (without double-counting) in the calculation of
Adjusted Consolidated EBITDA any Equity Cure Contribution made during such
period and the amount of any prior Equity Cure Contribution that has not been
required to be counted in the calculation of Adjusted Consolidated EBITDA to
enable the Borrower to achieve the amount set out in column 2 (Column 2 —
Amount) for any prior Relevant Period, provided that no part of any Equity Cure
Contribution may be included in the calculation of the Adjusted Consolidated
EBITDA in any subsequent

 

100

--------------------------------------------------------------------------------


 

Relevant Period if the proceeds of such Equity Cure Contribution has been so
taken into account in any such calculation for any two (2) prior Relevant
Periods) specified in column 1 (Column 1 — Relevant Period) below shall not be
less than the amount set out in column 2 (Column 2 — Amount) below opposite that
Relevant Period.

 

Column 1 - Relevant Period

 

Column 2 – Amount

 

Relevant Period commencing on 1 January 2009 and expiring 31 December 2009.

 

US$

(25,000,000

)

Relevant Period commencing on 1 July 2009 and expiring 30 June 2010.

 

US$

(21,000,000

)

Relevant Period commencing on 1 January 2010 and expiring 31 December 2010.

 

US$

(10,000,000

)

Relevant Period commencing on 1 July 2010 and expiring 30 June 2011.

 

US$

10,000,000

 

Relevant Period commencing on 1 January 2011 and expiring 31 December 2011.

 

US$

25,000,000

 

Relevant Period commencing on 1 July 2011 and expiring 30 June 2012.

 

US$

35,000,000

 

Relevant Period commencing on 1 January 2012 and expiring 31 December 2012.

 

US$

55,000,000

 

Relevant Period commencing on 1 July 2012 and expiring 30 June 2013.

 

US$

65,000,000

 

Relevant Period commencing on 1 January 2013 and expiring 31 December 2013.

 

US$

78,000,000

 


 


20.4         DEBT SERVICE COVERAGE RATIO


 

The Borrower shall ensure that the Debt Service Coverage Ratio in respect of any
Relevant Period (including (without double-counting) any Equity Cure
Contribution made in accordance with Clause 23.2(c) (Financial Covenants)
provided that any Equity Cure Contribution shall only be counted in the
calculation of Liquidity for such purpose) specified in column 1 (Column 1 —
Relevant Period) below shall not be less than the ratio set out in column 2
(Column 2 — Ratio) below opposite that Relevant Period.

 

Column 1 - Relevant Period

 

Column 2 – Ratio

 

Relevant Period commencing on 1 January 2011 and expiring 31 December 2011.

 

1.00:1

 

Relevant Period commencing on 1 July 2011 and expiring 30 June 2012.

 

1.00:1

 

Relevant Period commencing on 1 January 2012 and expiring 31 December 2012.

 

1.00:1

 

 

101

--------------------------------------------------------------------------------


 

Column 1 - Relevant Period

 

Column 2 – Ratio

 

Relevant Period commencing on 1 July 2012 and expiring 30 June 2013.

 

1.05:1

 

Relevant Period commencing on 1 January 2013 and expiring 31 December 2013.

 

1.10:1

 

Relevant Period commencing on 1 July 2013 and expiring 30 June 2014.

 

1.15:1

 

Relevant Period commencing on 1 January 2014 and expiring 31 December 2014.

 

1.20:1

 

Relevant Period commencing on 1 July 2014 and expiring 30 June 2015.

 

1.25:1

 

Relevant Period commencing on 1 January 2015 and expiring 31 December 2015.

 

1.30:1

 

Relevant Period commencing on 1 July 2015 and expiring 30 June 2016.

 

1.40:1

 

Relevant Period commencing on 1 January 2016 and expiring 31 December 2016.

 

1.50:1

 

Relevant Period commencing on 1 July 2016 and expiring 30 June 2017.

 

1.50:1

 

Relevant Period commencing on 1 January 2017 and expiring 31 December 2017.

 

1.50:1

 

Relevant Period commencing on 1 July 2017 and expiring 30 June 2018.

 

1.50:1

 

Relevant Period commencing on 1 January 2018 and expiring 31 December 2018.

 

1.50:1

 

Relevant Period commencing on 1 July 2018 and expiring 30 June 2019.

 

1.50:1

 

Relevant Period commencing on 1 January 2019 and expiring 31 December 2019.

 

1.50:1

 

 


20.5         NET DEBT TO ADJUSTED CONSOLIDATED EBITDA


 

The Borrower shall ensure that the ratio of Net Debt to Adjusted Consolidated
EBITDA in respect of any Relevant Period (and calculated on the ending balance
of the Relevant Period (subject to Clause 23.2(c) (Financial Covenants) without
double-counting provided that any Equity Cure Contribution shall only be counted
in the calculation of Liquidity for such

 

102

--------------------------------------------------------------------------------


 

purpose)) specified in column 1 (Column 1 — Relevant Period) below shall not be
greater than the ratio set out in column 2 (Column 2 — Ratio) below opposite
that Relevant Period.

 

Column 1 - Relevant Period

 

Column 2 – Ratio

 

Relevant Period commencing on 1 January 2012 and expiring 31 December 2012.

 

9.90:1

 

Relevant Period commencing on 1 July 2012 and expiring 30 June 2013.

 

7.25:1

 

Relevant Period commencing on 1 January 2013 and expiring 31 December 2013.

 

5.60:1

 

Relevant Period commencing on 1 July 2013 and expiring 30 June 2014.

 

4.75:1

 

Relevant Period commencing on 1 January 2014 and expiring 31 December 2014.

 

4.00:1

 

Relevant Period commencing on 1 July 2014 and expiring 30 June 2015.

 

3.50:1

 

Relevant Period commencing on 1 January 2015 and expiring 31 December 2015.

 

3.00:1

 

Relevant Period commencing on 1 July 2015 and expiring 30 June 2016.

 

2.75:1

 

Relevant Period commencing on 1 January 2016 and expiring 31 December 2016.

 

2.50:1

 

Relevant Period commencing on 1 July 2016 and expiring 30 June 2017.

 

2.50:1

 

Relevant Period commencing on 1 January 2017 and expiring 31 December 2017.

 

2.50:1

 

Relevant Period commencing on 1 July 2017 and expiring 30 June 2018.

 

2.50:1

 

Relevant Period commencing on 1 January 2018 and expiring 31 December 2018.

 

2.50:1

 

Relevant Period commencing on 1 July 2018 and expiring 30 June 2019.

 

2.50:1

 

Relevant Period commencing on 1 January 2019 and expiring 31 December 2019.

 

2.50:1

 

 

103

--------------------------------------------------------------------------------


 


20.6         FINANCIAL TESTING


 

The financial covenants set out in this Clause 20 shall be tested by reference
to the most recent set of financial statements delivered for the Relevant Period
pursuant to Clause 19 (Information Undertakings).

 


21.          POSITIVE UNDERTAKINGS


 

The undertakings in this Clause 21 (Positive Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.  The Borrower shall, and shall
cause each of its Subsidiaries, to comply with the undertakings contained in
this Clause 21.

 


21.1         COMPLIANCE WITH LAWS


 


(A)           OBSERVE AND REMAIN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS AND MAINTAIN IN FULL FORCE AND EFFECT ALL AUTHORISATIONS, IN
EACH CASE APPLICABLE TO THE CONDUCT OF ITS BUSINESS EXCEPT WHERE THE FAILURE TO
DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           WITHOUT LIMITING THE FOREGOING, THE BORROWER SHALL, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL
TERMS AND CONDITIONS OF ALL COMMUNICATIONS LICENCES AND ALL FEDERAL, STATE AND
LOCAL LAWS, ALL RULES, REGULATIONS AND ADMINISTRATIVE ORDERS OF THE FCC, STATE
AND LOCAL COMMISSIONS OR AUTHORITIES, OR ANY OTHER GOVERNMENTAL AUTHORITY THAT
ARE APPLICABLE TO THE BORROWER AND ITS SUBSIDIARIES OR THE TELECOMMUNICATIONS
OPERATIONS THEREOF; PROVIDED THAT THE BORROWER OR ANY SUBSIDIARY MAY DISPUTE IN
GOOD FAITH THE APPLICABILITY OR REQUIREMENTS OF ANY SUCH MATTER SO LONG AS SUCH
DISPUTE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


21.2         ENVIRONMENTAL LAWS


 

In addition to and without limiting the generality of Clause 21.1 (Compliance
with Laws):

 


(A)           COMPLY WITH, AND USE REASONABLE ENDEAVOURS TO ENSURE SUCH
COMPLIANCE BY ALL TENANTS AND SUB-TENANTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS
AND OBTAIN, COMPLY WITH AND MAINTAIN, AND USE REASONABLE ENDEAVOURS TO ENSURE
THAT ALL TENANTS AND SUBTENANTS, OBTAIN, COMPLY WITH AND MAINTAIN, ANY AND ALL
ENVIRONMENTAL PERMITS;


 


(B)           CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
ENVIRONMENTAL LAWS, AND PROMPTLY COMPLY WITH ALL LAWFUL ORDERS AND DIRECTIVES OF
ANY GOVERNMENTAL AUTHORITY REGARDING ENVIRONMENTAL LAWS; AND


 


(C)           DEFEND, INDEMNIFY AND HOLD HARMLESS THE FINANCE PARTIES, AND THEIR
RESPECTIVE PARENTS, SUBSIDIARIES, AFFILIATES, EMPLOYEES, AGENTS, OFFICERS AND
DIRECTORS, FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, JUDGMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE
KNOWN OR

 

104

--------------------------------------------------------------------------------


 


UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
PRESENCE OF HAZARDOUS MATERIALS, OR THE VIOLATION OF, NON-COMPLIANCE WITH OR
LIABILITY UNDER ANY ENVIRONMENTAL LAWS BY THE BORROWER OR ANY SUCH SUBSIDIARY,
OR ANY ORDERS, REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED
THERETO, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND CONSULTANTS’
FEES, INVESTIGATION AND LABORATORY FEES, RESPONSE COSTS, COURT COSTS AND
LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING DIRECTLY
RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING
INDEMNIFICATION THEREFOR, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL NON-APPEALABLE JUDGMENT.


 


21.3         COMPLIANCE WITH ERISA


 

In addition to and without limiting the generality of Clause 21.1 (Compliance
with Laws) except where the failure to comply could not, individually or in
aggregate, reasonably be expected to have a Material Adverse Effect:

 


(A)           COMPLY WITH ALL MATERIAL APPLICABLE PROVISIONS OF ERISA AND THE
CODE (INCLUDING CODE PROVISIONS COMPLIANCE WITH WHICH IS NECESSARY FOR ANY
INTENDED FAVOURABLE TAX TREATMENT) AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS RESPECTIVELY THEREUNDER WITH RESPECT TO ALL EMPLOYEE BENEFIT
PLANS;


 


(B)           NOT TAKE ANY ACTION OR FAIL TO TAKE ACTION THE RESULT OF WHICH
COULD BE A LIABILITY TO THE PBGC OR TO A MULTIEMPLOYER PLAN;


 


(C)           NOT PARTICIPATE IN ANY PROHIBITED TRANSACTION THAT COULD RESULT IN
ANY CIVIL PENALTY UNDER ERISA OR TAX UNDER THE CODE;


 


(D)           OPERATE EACH EMPLOYEE BENEFIT PLAN IN SUCH A MANNER THAT WILL NOT
INCUR ANY TAX LIABILITY UNDER SECTION 4980B OF THE CODE OR ANY LIABILITY TO ANY
QUALIFIED BENEFICIARY AS DEFINED IN SECTION 4980B OF THE CODE; AND


 


(E)           FURNISH TO THE COFACE AGENT UPON THE COFACE AGENT’S REQUEST SUCH
ADDITIONAL INFORMATION ABOUT ANY EMPLOYEE BENEFIT PLAN AS MAY BE REASONABLY
REQUESTED BY THE COFACE AGENT.


 


21.4         INSURANCE


 


(A)           MAINTAIN INSURANCE WITH INSURANCE COMPANIES AND/OR UNDERWRITERS
RATED BY S&P OR AM BEST’S RATING AGENCY AT NO LOWER THAN A- AGAINST SUCH RISKS
AND IN SUCH AMOUNTS AS ARE:


 

(I)            MAINTAINED IN ACCORDANCE WITH PRUDENT BUSINESS PRACTICE AND
CORPORATE GOVERNANCE; AND

 

(II)           AS MAY BE REQUIRED BY APPLICABLE LAW WITH AMOUNTS AND SCOPE OF
COVERAGE NOT LESS THAN THOSE MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES AS
OF THE DATE OF THIS AGREEMENT.

 


(B)           ON THE DATE OF THIS AGREEMENT AND FROM TIME TO TIME THEREAFTER THE
BORROWER SHALL DELIVER TO THE COFACE AGENT UPON ITS REQUEST INFORMATION IN
REASONABLE

 

105

--------------------------------------------------------------------------------


 


DETAIL AS TO THE INSURANCE THEN IN EFFECT, STATING THE NAMES OF THE INSURANCE
COMPANIES, THE AMOUNTS AND RATES OF THE INSURANCE, THE DATES OF THE EXPIRATION
THEREOF AND THE PROPERTIES AND RISKS COVERED THEREBY, PROVIDED THAT, WITH
RESPECT TO PARAGRAPH (A)(I) ONLY, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL BE REQUIRED TO OBTAIN ANY INSURANCE AGAINST THE RISK OF LOSS
OF ANY IN-ORBIT SATELLITES OR AGAINST BUSINESS INTERRUPTION RISKS IN ADDITION TO
OR WITH A BROADER SCOPE OF COVERAGE THAN IS CURRENTLY MAINTAINED BY THE BORROWER
AND ITS SUBSIDIARIES AS AT THE DATE OF THIS AGREEMENT.


 


(C)           IN ADDITION TO, AND WITHOUT LIMITING THE FOREGOING, THE BORROWER
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN INSURANCE WITH
RESPECT TO THE SATELLITES AS FOLLOWS:


 

(I)            PROPERTY ALL RISKS INSURANCE

 

The Borrower will procure or will cause the Supplier to procure at its own
expense and maintain in full force and effect, at all times prior to the Launch
of any Satellite purchased by the Borrower or any of its Subsidiaries pursuant
to the terms of the Satellite Construction Contract, Property All Risks
Insurance upon such terms and conditions satisfactory to the COFACE Agent and as
are reasonably commercially available and customary in the industry which shall
cover any loss of, or damage to, the Satellites and the Satellite and Launch
specific ground components, including all components thereof, at all times
during the manufacture, testing, storage and transportation of the Satellites
and the Satellite and Launch specific ground components up to the time of Launch
of the Satellites and until delivery to the Borrower of the Satellite and Launch
specific ground components.

 

In no event shall the Borrower or the Supplier be required to maintain or
procure Property All Risks Insurance to insure risks that may be required to be
insured by, or that covers the same risk or period of coverage provided by the
Supplier as the Launch Insurance (as defined below).  The Borrower shall cause
the Supplier to name COFACE, the COFACE Agent and the Lenders as additional
insured but only to the extent of those persons’ interests in such Satellites;
and

 

(II)           LAUNCH INSURANCE

 

The Borrower will obtain, maintain and keep in full force and effect with
respect to each Satellite that is to be launched, space risk insurance against
loss of or damage to the Satellite such space risk insurance (hereinafter in
this Clause 21.4 “Launch Insurance”).  Launch Insurance shall be bound no later
than three (3) Months prior to the then scheduled Launch date of such Satellite.

 

The Launch Insurance shall include in-orbit cover providing for:

 

(x)           in the case of the first Launch of six (6) Satellites, a
six (6) Month stabilisation and performance test period for such
six (6) Satellites; and

 

106

--------------------------------------------------------------------------------


 

(y)           in the case of each of the three (3) proposed Launches following
the first Launch, a three (3) Month stabilisation and performance test period
for each Satellite,

 

Such Launch Insurance shall be in accordance with terms commercially available
and reasonably acceptable to the COFACE Agent (acting on the instructions of the
Majority Lenders) following consultation with the Insurance Consultant.  The
Borrower shall not be obliged to obtain, maintain or keep in force space risk
insurance on any Satellite after termination for that Satellite under the
relevant Launch Insurance policy.  The Launch Insurance for each Satellite
shall:

 

(A)          commence from the time that is the earlier of (i) the time
designated by the Launch Services Provider during the launch sequence when the
command to ignite is intentionally sent to one of the motors of the Launch
Vehicle (as such term is defined in the Launch Services Contract) for the
purpose of Launch following a planned countdown; and (ii) the time that the
cover with respect to the relevant Satellite being launched expires under the
insurance procured by the Supplier;

 

(B)          be denominated in Dollars for an amount not less than one hundred
and ninety million nine hundred thousand Dollars (US$190,900,000) million until
the date of the first successful Launch, and thereafter, to be an amount equal
to the higher of (i) the replacement cost of a Satellite (including, the
purchase price, Launch and insurances) and (ii) one hundred and forty six
million five hundred eighty five thousand and five hundred Dollars
(US$146,585,500));

 

(C)          name the applicable Obligor purchasing the Satellite as the named
insured and the Security Agent for and on behalf of the Lenders as additional
insured and first loss payee in accordance with the Loss Payable Clause up to
the amount specified in Clause 21.4(e)(ii)(A) and provide that payments due
thereunder shall be payable directly to the Security Agent as first loss payee
(“Loss Payee”) who, prior to an Event of Default, shall transfer to the
Collection Account, for and on behalf of the Lenders, who shall receive in full
such payments to be applied in accordance with Clause 10 (Insurance Proceeds
Account) of the Accounts Agreement, including any accrued unpaid interest;
provided that claims if any shall be adjusted with the named insured and paid to
the Loss Payee; and

 

(D)          provide that it will not be cancelled or reduced (other than a
reduction from the payment of a claim) or amended without notice to the COFACE
Agent.  All such notices shall be sent by facsimile and e-mail to the COFACE
Agent by the insurers at the same time such notices are sent to the Borrower and
shall be effective as stated in such notices provided that, fifteen

 

107

--------------------------------------------------------------------------------


 

(15) days’ advance written notice shall be given in the event of notice of
cancellation for non-payment of premium.

 

The Borrower shall submit evidence of cover satisfactory to the COFACE Agent
(acting in consultation with the Insurance Consultant), being either the
broker’s issued policy documentation cover note, binder or policy documents
issued by the relevant Insurer (the “Launch Insurance Documentation”) to the
COFACE Agent at least ninety (90) days prior to the first scheduled Launch date
or, upon written request from the Borrower and subject to the approval of the
COFACE Agent, such later mutually agreed date based on prevailing market
conditions.

 

The Borrower shall obtain from its insurer providing the Launch Insurance
waivers of any subrogation rights against the Supplier (or its sub-contractors)
and shall provide evidence of such waivers to the COFACE Agent sixty (60) days
prior to the Launch of any Satellite and shall provide the COFACE Agent with a
certificate of such insurance coverage (including the percentage of risks given
to such insurer) at the COFACE Agent’s request.

 

(III)          THIRD PARTY LIABILITY INSURANCE

 

The Borrower shall:

 

(A)          CAUSE THE SUPPLIER TO SUBSCRIBE BEFORE LAUNCH AND/OR MAINTAIN IN
FULL FORCE AND EFFECT A THIRD PARTY LIABILITY INSURANCE FOR LIABILITIES ARISING
FROM BODILY INJURY AND LOSS OR DAMAGE TO THIRD PARTY PROPERTY (“THIRD PARTY
LIABILITY INSURANCE”);

 

(B)          CAUSE THE LAUNCH SERVICES PROVIDER TO SUBSCRIBE FOR AND MAINTAIN
THIRD PARTY LIABILITY INSURANCE COVERAGE FOR LIABILITIES ARISING FROM BODILY
INJURY AND LOSS OR DAMAGE TO THIRD PARTY PROPERTY CAUSED BY SATELLITES AFTER
LAUNCH IN AN AMOUNT ON AN ANNUAL BASIS OF NOT LESS THAN AN AGGREGATE AMOUNT
EQUAL TO:

 

(aa)         sixty million nine hundred and eighty thousand Euros (€60,980,000)
in respect of a Launch from the Kourou launch site;

 

(bb)        one hundred million Dollars (US$100,000,000) in respect of the risks
covered under Article 15.2.1(ii) of the Launch Services Contract, for Launches
from the Baïkonur launch site.

 

in each case, per occurrence, naming COFACE, the COFACE Agent and the Lenders as
additional insured thereunder.  In accordance with the Satellite Construction
Contract, the Borrower shall use its best efforts to cause the Launch Services
Provider to name the Supplier (and its sub-contractors) as

 

108

--------------------------------------------------------------------------------


 

additional insureds under the Launch Services Provider’s Third Party Liability
Insurance; and

 

(C)                                CAUSE THE LAUNCH SERVICES PROVIDER TO SUBMIT
A COPY OF THE THIRD PARTY LIABILITY INSURANCE DOCUMENTATION TO THE COFACE AGENT
AS SOON AS PRACTICABLE AND IN ANY EVENT NO LESS THAN THIRTY (30) DAYS PRIOR TO
THE SCHEDULED LAUNCH DATE FOR ANY LAUNCH.  SUCH INSURANCE SHALL BE IN FULL FORCE
AT THE LAUNCH DATE (AS OF INTENTIONAL IGNITION (AS SUCH TERM IS DEFINED IN THE
LAUNCH SERVICES CONTRACT)) AND SHALL BE MAINTAINED FOR A PERIOD EQUAL TO THE
LESSER OF:

 

(aa)                            twelve (12) Months; or

 

(bb)                          so long as all or any part of the Launch Vehicle
(as such term is defined in the Launch Services Contract), the
Satellite(s) and/or their components remain in orbit.

 


(D)                                 EACH INSURANCE POLICY SHALL COMPLY WITH THE
LENDERS’ REQUIREMENTS SET OUT IN CLAUSE 21.4(E) BELOW AND SHALL BE ON REASONABLE
TERMS AND CONDITIONS AND WITH ACCEPTABLE EXCLUSIONS AND A REASONABLE LEVEL OF
DEDUCTIBLE ACCEPTABLE TO THE COFACE AGENT (ACTING ON THE INSTRUCTIONS OF THE
MAJORITY LENDERS).


 


(E)                                  GENERAL INSURANCE PROVISIONS AND
REQUIREMENTS


 

The Borrower shall:

 

(I)                                     PROVIDE, OR AS APPROPRIATE, REQUEST THE
SUPPLIER AND/OR THE LAUNCH SERVICES PROVIDER TO DELIVER TO THE COFACE AGENT,
PROMPTLY AFTER ISSUANCE OF EACH RELEVANT INSURANCE, CERTIFICATE(S) OF
INTERNATIONALLY RECOGNISED INSURANCE BROKER(S) USUALLY INVOLVED IN SPACE RISK
INSURANCE AND APPROVED BY THE LENDERS, CONFIRMING THAT:

 

(A)                              THE PROPERTY ALL RISKS INSURANCE, THE LAUNCH
INSURANCE AND THE THIRD PARTY LIABILITY INSURANCE, AS APPROPRIATE, ARE IN FULL
FORCE AND EFFECT ON THE DATE THEY ARE RESPECTIVELY REQUIRED TO BE ENTERED INTO
FORCE,

 

(B)                                THE NAMES AND PERCENTAGES OF THE RELEVANT
INSURANCE COMPANIES;

 

(C)                                THE SUMS INSURED AND EXPIRATION DATES OF SUCH
INSURANCES;

 

(D)                               THE PREMIA FOR THE PROPERTY ALL RISKS
INSURANCE, LAUNCH INSURANCE AND THE THIRD PARTY LIABILITY INSURANCES SHALL BE
PAYABLE BY THE BORROWER, THE SUPPLIER AND THE LAUNCH SERVICES PROVIDER, AS
APPLICABLE, IN ACCORDANCE WITH THE TERMS OF CREDIT AGREED FOR EACH SUCH
INSURANCE; AND

 

(E)                                 ALL PREMIA DUE AT THE DATE OF SUCH
CERTIFICATE HAVE BEEN PAID IN FULL.

 

109

--------------------------------------------------------------------------------


 

(II)                                  USE REASONABLE EFFORTS (HAVING REGARD TO
THE TERMS WHICH ARE REASONABLY COMMERCIALLY AVAILABLE IN THE INSURANCE MARKET)
TO OBTAIN AGREEMENT TO INCORPORATE IN THE INSURANCES THE FOLLOWING PROVISIONS OR
PROVISIONS SUBSTANTIALLY SIMILAR IN CONTENT:

 

(A)                              THE INSURERS, EITHER DIRECTLY OR VIA THE
INSURANCE BROKER, AND THE BROKER SHALL ALSO ADVISE THE COFACE AGENT (BY
FACSIMILE AND BY E-MAIL) OF ANY LOSS OR OF ANY DEFAULT IN THE PAYMENT OF ANY
PREMIUM AND OF ANY EVENT OTHER ACT OR OMISSION ON THE PART OF THE BORROWER, THE
SUPPLIER AND/OR THE LAUNCH SERVICE PROVIDER, AS APPLICABLE, OF WHICH THE BROKER
OR THE INSURERS HAVE KNOWLEDGE AND WHICH MIGHT RESULT IN THE INVALIDATION, THE
LAPSE OR THE CANCELLATION IN WHOLE OR IN PART OF SUCH INSURANCE;

 

(B)                                THE COFACE AGENT AND/OR THE LENDERS SHALL
HAVE THE RIGHT (WITHOUT ANY OBLIGATION) TO PAY THE INSURANCE PREMIA IF THE
RELEVANT PARTY FAILS TO OR DELAYS IN MAKING ANY SUCH PAYMENT WITHIN THE TIME
PERIODS SPECIFIED IN THE RELEVANT INSURANCE POLICIES.  IF ANY PAYMENT OF THE
PREMIA IS EFFECTED BY THE COFACE AGENT AND/OR THE LENDERS, THE BORROWER SHALL ON
DEMAND REIMBURSE THE COFACE AGENT AND/OR THE LENDERS THE AMOUNT OF ANY PREMIA SO
PAID AND ALL RELATED COSTS AND EXPENSES;

 

(C)                                IF THE BORROWER, THE SUPPLIER AND/OR THE
LAUNCH SERVICES PROVIDER (AS APPLICABLE) FAILS OR DELAYS IN FILING ANY NOTICE OF
PROOF OF LOSS, THE COFACE AGENT SHALL HAVE THE RIGHT TO JOIN THE BORROWER, THE
SUPPLIER AND/OR THE LAUNCH SERVICES PROVIDER (AS APPLICABLE) IN SUBMITTING A
NOTICE OF PROOF OF ANY LOSS WITHIN THE TIME PERIODS SPECIFIED IN THE APPLICABLE
INSURANCE POLICIES;

 

(D)                               THE INSURERS WAIVE:

 

(aa)                            all rights of set-off and counterclaim against
COFACE, the COFACE Agent and the Lenders in connection with their rights to make
payments under such insurance; and

 

(bb)                          all rights of subrogation to the rights of the
COFACE Agent and the Lenders against the Borrower;

 

(E)                                 THE INSURANCE BE PRIMARY AND NOT EXCESS TO
OR CONTRIBUTORY TO ANY INSURANCE OR SELF-INSURANCE MAINTAINED BY THE LENDERS;

 

(F)                                 THE INSURANCES SHALL NOT BE PERMITTED TO
LAPSE OR TO BE CANCELLED, WITHOUT WRITTEN NOTICE BEING GIVEN BY FACSIMILE AND
E-MAIL TO THE COFACE AGENT AT THE SAME TIME SUCH NOTICES ARE SENT TO THE
BORROWER AND SHALL BE EFFECTIVE AS STATED IN SUCH NOTICES PROVIDED THAT, FIFTEEN
(15) DAYS’ ADVANCE WRITTEN NOTICE SHALL BE GIVEN BY THE BORROWER IN THE EVENT OF
NOTICE OF CANCELLATION FOR NON-PAYMENT OF PREMIUM; AND

 

110

--------------------------------------------------------------------------------


 

(G)                                THE INSURERS WILL UNDERTAKE, NOT TO MAKE ANY
MATERIAL MODIFICATION OR AMENDMENT TO THE TERMS OF SUCH INSURANCE POLICIES
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COFACE AGENT (ACTING ON THE
INSTRUCTIONS OF ALL THE LENDERS).  FOR THE PURPOSE OF THIS PARAGRAPH (G),
MATERIAL MODIFICATION MEANS A MODIFICATION SUCH THAT THE INSURANCE AS MODIFIED
WOULD NOT MEET ANY LONGER THE TERMS AND CONDITIONS SET OUT IN THIS AGREEMENT.

 


21.5                          ADDITIONAL DOMESTIC SUBSIDIARIES


 

Notify the COFACE Agent of the creation or acquisition of any Domestic
Subsidiary and promptly thereafter (and in any event within sixty (60) days),
cause such person to:

 


(A)                                  BECOME A SUBSIDIARY GUARANTOR BY DELIVERING
TO THE COFACE AGENT A DULY EXECUTED GUARANTEE AGREEMENT OR SUCH OTHER DOCUMENT
AS THE COFACE AGENT SHALL DEEM APPROPRIATE FOR SUCH PURPOSE;


 


(B)                                 PLEDGE A SECURITY INTEREST IN ALL COLLATERAL
OWNED BY SUCH SUBSIDIARY (PROVIDED THAT IF SUCH COLLATERAL CONSISTS OF CAPITAL
STOCK OF A FOREIGN SUBSIDIARY, SUCH SECURITY INTEREST WILL BE LIMITED TO
SIXTY-FIVE PER CENT. (65%) OF SUCH CAPITAL STOCK (SUBJECT TO THE PROVISIONS OF
CLAUSE 3.6 (FOREIGN SUBSIDIARIES SECURITY) OF THE STOCK PLEDGE AGREEMENT)) BY
DELIVERING TO THE COFACE AGENT A DULY EXECUTED SUPPLEMENT TO EACH SECURITY
DOCUMENT OR SUCH OTHER DOCUMENT AS THE COFACE AGENT SHALL DEEM APPROPRIATE FOR
SUCH PURPOSE AND COMPLY WITH THE TERMS OF EACH SECURITY DOCUMENT;


 


(C)                                  DELIVER TO THE COFACE AGENT SUCH DOCUMENTS
AND CERTIFICATES REFERRED TO IN SCHEDULE 2 (CONDITIONS PRECEDENT) AS MAY BE
REASONABLY REQUESTED BY THE COFACE AGENT;


 


(D)                                 DELIVER TO THE COFACE AGENT SUCH ORIGINAL
CAPITAL STOCK OR OTHER CERTIFICATES AND STOCK OR OTHER TRANSFER POWERS
EVIDENCING THE CAPITAL STOCK OF SUCH PERSON;


 


(E)                                  DELIVER TO THE COFACE AGENT SUCH UPDATED
SCHEDULES TO THE FINANCE DOCUMENTS AS REQUESTED BY THE COFACE AGENT WITH RESPECT
TO SUCH PERSON; AND


 


(F)                                    DELIVER TO THE COFACE AGENT SUCH OTHER
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE COFACE AGENT (INCLUDING, ANY
“KNOW YOUR CUSTOMER” INFORMATION), ALL IN FORM, CONTENT AND SCOPE REASONABLY
SATISFACTORY TO THE COFACE AGENT.


 


111

--------------------------------------------------------------------------------



 


21.6                          ADDITIONAL FOREIGN SUBSIDIARIES


 

Notify the COFACE Agent at the time that any person becomes a Foreign Subsidiary
of the Borrower or any Subsidiary, and promptly thereafter (and in any event
within sixty (60) days after notification):

 


(A)                                  WITH RESPECT TO ANY SUBSIDIARY THAT IS
DIRECTLY OWNED BY AN OBLIGOR, CAUSE THE BORROWER OR THE APPLICABLE SUBSIDIARY TO
DELIVER TO THE COFACE AGENT A SECURITY DOCUMENT PLEDGING SIXTY FIVE PER CENT.
(65%) OF THE TOTAL OUTSTANDING CAPITAL STOCK OF SUCH NEW FOREIGN SUBSIDIARY
(SUBJECT TO THE PROVISIONS OF CLAUSE 3.6 (FOREIGN SUBSIDIARIES SECURITY) OF THE
STOCK PLEDGE AGREEMENT) AND A CONSENT THERETO EXECUTED BY SUCH NEW FOREIGN
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, IF APPLICABLE, ORIGINAL STOCK
CERTIFICATES (OR THE EQUIVALENT THEREOF PURSUANT TO THE APPLICABLE LAWS AND
PRACTICES OF ANY RELEVANT FOREIGN JURISDICTION) EVIDENCING THAT THE CAPITAL
STOCK OF SUCH NEW FOREIGN SUBSIDIARY, TOGETHER WITH AN APPROPRIATE UNDATED STOCK
POWER FOR EACH CERTIFICATE DULY EXECUTED IN BLANK BY THE REGISTERED OWNER
THEREOF);


 


(B)                                 CAUSE SUCH PERSON TO DELIVER TO THE COFACE
AGENT SUCH DOCUMENTS AND CERTIFICATES REFERRED TO IN SCHEDULE 2 (CONDITIONS
PRECEDENT) AS MAY BE REASONABLY REQUESTED BY THE COFACE AGENT;


 


(C)                                  CAUSE THE BORROWER TO DELIVER TO THE COFACE
AGENT SUCH UPDATED SCHEDULES TO THE FINANCE DOCUMENTS AS REQUESTED BY THE COFACE
AGENT WITH REGARD TO SUCH PERSON; AND


 


(D)                                 CAUSE SUCH PERSON TO DELIVER TO THE COFACE
AGENT SUCH OTHER DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE COFACE AGENT,
ALL IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE COFACE AGENT.


 


21.7                          ADDITIONAL COMMUNICATIONS LICENCES


 

Notify the COFACE Agent within thirty (30) days after the acquisition of any
Material Communications Licence and cause any Communications Licence issued by
the FCC that is acquired by the Borrower or any Subsidiary thereof after the
date of this Agreement to be held by a Licence Subsidiary.

 


21.8                          OWNED REAL PROPERTY


 

As soon as practical, and in any event within thirty (30) days following
Financial Close (as such date may be extended by the COFACE Agent in its
reasonable discretion), or at such later time as may be provided below, with
respect to all owned real property (to the extent located in the United States)
of the Borrower or any of the other Subsidiaries as of the date of this
Agreement:

 


(A)                                  MORTGAGES


 

the COFACE Agent shall have received a duly authorised, executed and delivered
Mortgage in form and substance reasonably satisfactory to the COFACE Agent;

 

112

--------------------------------------------------------------------------------


 


(B)                                 TITLE INSURANCE


 

the COFACE Agent shall have received upon its written request therefor a
marked-up commitment for a policy of title insurance, insuring the Finance
Parties’ first priority Liens and showing no Liens (other than those Liens set
out in items 7 and 8 of Schedule 17 (Existing Liens)), prior to the Finance
Parties’ Liens other than for ad valorem taxes not yet due and payable, with
title insurance companies acceptable to the COFACE Agent on the property subject
to a Mortgage with the final title insurance policy, being delivered within
sixty (60) days after the date of this Agreement, as such date may be extended
by the COFACE Agent in its reasonable discretion.  Further, the Borrower agrees
to provide or obtain any customary affidavits and indemnities as may be required
or necessary to obtain title insurance satisfactory to the COFACE Agent;


 


(C)                                  TITLE EXCEPTIONS


 

the COFACE Agent shall have received upon its written request therefor copies of
all recorded documents creating exceptions to the title policy referred to in
Clause 21.8(a) (Mortgages);

 


(D)                                 MATTERS RELATING TO FLOOD HAZARD PROPERTIES


 

the COFACE Agent shall have received upon its written request therefor a
certification from the National Research Center, or any successor agency
thereto, regarding each parcel of real property subject to a Mortgage; and

 


(E)                                  OTHER REAL PROPERTY INFORMATION


 

the COFACE Agent shall have received such other certificates, documents and
information as are reasonably requested by the COFACE Agent, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
satisfactory to the COFACE Agent.

 


21.9                          LEASED REAL PROPERTY


 

The Borrower shall use reasonable efforts to cause within thirty (30) days
following the written request therefor by the COFACE Agent (as such date may be
extended by the COFACE Agent in its reasonable discretion), with respect to all
leased real property (to the extent located in the United States) of the
Borrower or any of its Subsidiaries as of the date of this Agreement, the COFACE
Agent to have received a duly authorized, executed and delivered collateral
assignment of lease and related landlord agreement, in each case, in form and
substance satisfactory thereto.

 


21.10                    AFTER ACQUIRED REAL PROPERTY COLLATERAL


 

Notify the COFACE Agent, within ten (10) Business Days after the acquisition of
any owned or leased real property by any Obligor that is not subject to the
existing Security Documents, and within ninety (90) days following request by
the COFACE Agent, deliver or, in the case of leased real property, use
reasonable efforts to deliver,

 

113

--------------------------------------------------------------------------------


 

the corresponding documents, instruments and information required to be
delivered pursuant to:

 


(A)                                  CLAUSE 21.8 (OWNED REAL PROPERTY) IF SUCH
REAL PROPERTY IS OWNED; OR


 


(B)                                 CLAUSE 21.9 (LEASED REAL PROPERTY) IF SUCH
REAL PROPERTY IS LEASED.


 


21.11                    HEDGING AGREEMENTS


 

Not later than ninety (90) days after the end of any fiscal quarter during which
more than twenty five per cent. (25%) of revenues is originally denominated in a
single currency other than Dollars or Canadian Dollars, execute foreign currency
exchange or swap Hedging Agreements with the Original Lenders for such currency
on terms and conditions reasonably acceptable to the COFACE Agent.


 


21.12                    TAXATION


 


(A)                                  EACH OBLIGOR SHALL (AND THE BORROWER SHALL
ENSURE THAT EACH MEMBER OF THE GROUP WILL) PAY AND DISCHARGE ALL TAXES IMPOSED
UPON IT OR ITS ASSETS WITHIN THE TIME PERIOD ALLOWED WITHOUT INCURRING PENALTIES
UNLESS AND ONLY TO THE EXTENT THAT:


 

(I)                                     SUCH PAYMENT IS BEING CONTESTED IN GOOD
FAITH;

 

(II)                                  ADEQUATE RESERVES ARE BEING MAINTAINED FOR
THOSE TAXES AND THE COSTS REQUIRED TO CONTEST THEM WHICH HAVE BEEN DISCLOSED IN
ITS LATEST FINANCIAL STATEMENTS DELIVERED TO THE COFACE AGENT UNDER CLAUSE 19
(INFORMATION UNDERTAKINGS); AND

 

(III)                               SUCH PAYMENT CAN BE LAWFULLY WITHHELD AND
FAILURE TO PAY THOSE TAXES DOES NOT HAVE OR IS NOT REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

 


(B)                                 NO OBLIGOR MAY CHANGE ITS RESIDENCE FOR TAX
PURPOSES.


 


21.13                    PRESERVATION OF ASSETS


 

The Borrower shall (and shall ensure that each member of the Group will)
maintain in good working order and condition (ordinary wear and tear excepted)
all of its assets necessary in the conduct of its business.

 


21.14                    PARI PASSU RANKING


 

The Borrower shall (and shall ensure that each Obligor will):

 


(A)                                  PROCURE THAT ITS OBLIGATIONS UNDER THE
FINANCE DOCUMENTS TO WHICH IT IS A PARTY DO AND WILL RANK AT LEAST PARI PASSU
WITH ALL ITS OTHER PRESENT AND FUTURE UNSECURED, UNSUBORDINATED OBLIGATIONS,
SAVE FOR OBLIGATIONS PREFERRED BY OPERATION OF APPLICABLE LAW; AND


 


(B)                                 ENSURE THAT AT ALL TIMES THE CLAIMS OF EACH
FINANCE PARTY AGAINST IT UNDER THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY RANK
AT LEAST PARI PASSU WITH THE


 


114

--------------------------------------------------------------------------------



 


CLAIMS OF ALL ITS UNSECURED CREDITORS SAVE THOSE WHOSE CLAIMS ARE PREFERRED BY
ANY BANKRUPTCY, INSOLVENCY, LIQUIDATION OR SIMILAR APPLICABLE LAWS OF GENERAL
APPLICATION.


 


21.15                    INTELLECTUAL PROPERTY


 

The Borrower shall (and shall ensure that each member of the Group will):

 


(A)                                  PRESERVE AND MAINTAIN THE SUBSISTENCE AND
VALIDITY OF THE INTELLECTUAL PROPERTY NECESSARY FOR THE BUSINESS OF THE RELEVANT
GROUP MEMBER;


 


(B)                                 USE REASONABLE ENDEAVOURS TO PREVENT ANY
INFRINGEMENT IN ANY MATERIAL RESPECT OF THE INTELLECTUAL PROPERTY;


 


(C)                                  MAKE REGISTRATIONS AND PAY ALL REGISTRATION
FEES AND TAXES NECESSARY TO MAINTAIN THE INTELLECTUAL PROPERTY IN FULL FORCE AND
EFFECT AND RECORD ITS INTEREST IN THAT INTELLECTUAL PROPERTY;


 


(D)                                 NOT USE OR PERMIT THE INTELLECTUAL PROPERTY
TO BE USED IN A WAY OR TAKE ANY STEP OR OMIT TO TAKE ANY STEP IN RESPECT OF THAT
INTELLECTUAL PROPERTY WHICH MAY MATERIALLY AND ADVERSELY AFFECT THE EXISTENCE OR
VALUE OF THE INTELLECTUAL PROPERTY OR IMPERIL THE RIGHT OF ANY MEMBER OF THE
GROUP TO USE SUCH PROPERTY; AND


 


(E)                                  NOT DISCONTINUE THE USE OF THE INTELLECTUAL
PROPERTY,


 

where failure to do so, in the case of paragraphs (a) and (b) above, or, in the
case paragraphs (d) and (e) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.

 


21.16                    ACCESS


 

If a Default is continuing or the COFACE Agent reasonably suspects a Default is
continuing or may occur, each Obligor shall, and the Borrower shall ensure that
each member of the Group will permit the COFACE Agent and/or the Security Agent
and/or accountants or other professional advisers and contractors of the COFACE
Agent or Security Agent free access at all reasonable times and on reasonable
notice at the risk and cost of the Borrower to:

 


(A)                                  THE PREMISES, ASSETS, BOOKS, ACCOUNTS AND
RECORDS OF EACH MEMBER OF THE GROUP; AND


 


(B)                                 MEET AND DISCUSS MATTERS WITH MANAGEMENT OF
THE GROUP.


 


115

--------------------------------------------------------------------------------



 


21.17                    FURTHER ASSURANCE


 


(A)                                  THE BORROWER SHALL (AND SHALL PROCURE THAT
EACH MEMBER OF THE GROUP WILL) PROMPTLY DO ALL SUCH ACTS OR EXECUTE ALL SUCH
DOCUMENTS (INCLUDING ASSIGNMENTS, TRANSFERS, MORTGAGES, CHARGES, NOTICES AND
INSTRUCTIONS) AS THE SECURITY AGENT MAY REASONABLY SPECIFY (AND IN SUCH FORM AS
THE SECURITY AGENT MAY REASONABLY REQUIRE IN FAVOUR OF THE SECURITY AGENT OR ITS
NOMINEE(S)):


 

(I)                                     TO PERFECT A LIEN CREATED OR INTENDED TO
BE CREATED UNDER OR EVIDENCED BY THE SECURITY DOCUMENTS (WHICH MAY INCLUDE THE
EXECUTION OF A MORTGAGE, CHARGE, ASSIGNMENT OR OTHER LIEN OVER ALL OR ANY OF THE
ASSETS WHICH ARE, OR ARE INTENDED TO BE, THE SUBJECT OF THE SECURITY DOCUMENTS)
OR FOR THE EXERCISE OF ANY RIGHTS, POWERS AND REMEDIES OF THE SECURITY AGENT OR
THE FINANCE PARTIES PROVIDED BY OR PURSUANT TO THE FINANCE DOCUMENTS OR BY
APPLICABLE LAW;

 

(II)                                  TO CONFER ON THE SECURITY AGENT OR CONFER
ON THE FINANCE PARTIES A LIEN OVER ANY PROPERTY AND ASSETS OF THE GROUP LOCATED
IN ANY JURISDICTION EQUIVALENT OR SIMILAR TO A LIEN INTENDED TO BE CONFERRED BY
OR PURSUANT TO THE SECURITY DOCUMENTS; AND

 

(III)                               TO FACILITATE THE REALISATION OF THE ASSETS
WHICH ARE, OR ARE INTENDED TO BE, THE SUBJECT OF A LIEN.

 


(B)                                 THE BORROWER SHALL (AND SHALL PROCURE THAT
EACH MEMBER OF THE GROUP SHALL) TAKE ALL SUCH ACTION AS IS AVAILABLE TO IT
(INCLUDING MAKING ALL FILINGS AND REGISTRATIONS) AS MAY BE NECESSARY FOR THE
PURPOSE OF THE CREATION, PERFECTION, PROTECTION OR MAINTENANCE OF ANY LIEN
CONFERRED OR INTENDED TO BE CONFERRED ON THE SECURITY AGENT OR THE FINANCE
PARTIES BY OR PURSUANT TO THE FINANCE DOCUMENTS.


 


21.18                    PAYMENTS UNDER THE SATELLITE CONSTRUCTION CONTRACT


 

All payments to be made in accordance with Exhibit F of the Satellite
Construction Contract for the balance of phase 1 and 2 after EDC2 (as such term
is defined in the Satellite Construction Contract) shall be invoiced in Euros by
the Supplier and paid in Dollars using the exchange rate set out in the Thales
Direct Agreement.

 


22.                               NEGATIVE UNDERTAKINGS


 

The undertakings in this Clause 22 (Negative Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.  The Borrower shall, and shall
cause each of its Subsidiaries to, comply with the undertakings contained in
this Clause 22.

 


22.1                          LIMITATIONS ON FINANCIAL INDEBTEDNESS


 

Not create, incur, assume or suffer to exist any Financial Indebtedness except:

 


(A)                                  THE OBLIGATIONS (EXCLUDING ANY HEDGING
OBLIGATIONS PERMITTED PURSUANT TO CLAUSE 22.1(C));


 


116

--------------------------------------------------------------------------------



 


(B)                                 FINANCIAL INDEBTEDNESS INCURRED IN
CONNECTION WITH THE INTEREST RATE CAP AGREEMENT;


 


(C)                                  FINANCIAL INDEBTEDNESS INCURRED IN
CONNECTION WITH A HEDGING AGREEMENT REQUIRED PURSUANT TO CLAUSE 21.11 (HEDGING
AGREEMENTS);


 


(D)                                 FINANCIAL INDEBTEDNESS EXISTING ON THE DATE
OF THIS AGREEMENT AND NOT OTHERWISE PERMITTED UNDER THIS CLAUSE AND SET OUT IN
SCHEDULE 14 (FINANCIAL INDEBTEDNESS AND GUARANTEE OBLIGATIONS);


 


(E)                                  GUARANTEE OBLIGATIONS IN FAVOUR OF THE
COFACE AGENT FOR THE BENEFIT OF THE COFACE AGENT AND THE FINANCE PARTIES;


 


(F)                                    UNSECURED:


 

(I)                                     SUBORDINATED INDEBTEDNESS OWED BY ANY
OBLIGOR TO ANOTHER OBLIGOR;

 

(II)                                  SUBORDINATED INDEBTEDNESS OWED BY ANY
OBLIGOR TO A FOREIGN SUBSIDIARY;

 

(III)                               FINANCIAL INDEBTEDNESS OWED BY A FOREIGN
SUBSIDIARY TO ANY OBLIGOR; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH FINANCIAL
INDEBTEDNESS OUTSTANDING AT ANY TIME PURSUANT TO THIS PARAGRAPH (III) SHALL NOT
EXCEED THE FOREIGN INVESTMENT LIMITATION (CALCULATED WITHOUT REGARD TO
PARAGRAPH (B) OF THE DEFINITION OF FOREIGN INVESTMENT LIMITATION AND EXCLUDING
THE EXISTING CANADIAN NOTE) AS OF ANY DATE OF DETERMINATION;

 

(IV)                              FINANCIAL INDEBTEDNESS OWED BY A FOREIGN
SUBSIDIARY TO ANOTHER FOREIGN SUBSIDIARY; AND

 

(V)                                 GUARANTEE OBLIGATIONS BY THE BORROWER ON
BEHALF OF ANY OBLIGOR OR FOREIGN SUBSIDIARY NOT TO EXCEED ONE MILLION DOLLARS
(US$1,000,000) IN AGGREGATE;

 


(G)                                 FINANCIAL INDEBTEDNESS PURSUANT TO THE
FOLLOWING PARAGRAPHS (I) TO (V) (AND ANY EXTENSION, RENEWAL, REPLACEMENT OR
REFINANCING THEREOF, BUT NOT TO INCREASE THE AGGREGATE PRINCIPAL AMOUNT),
PROVIDED THAT AT THE TIME SUCH FINANCIAL INDEBTEDNESS IS INCURRED, THE COFACE
AGENT AND THE LENDERS SHALL HAVE RECEIVED FROM THE BORROWER A COMPLIANCE
CERTIFICATE IN FORM AND SUBSTANCE SATISFACTORY TO THE COFACE AGENT (INCLUDING AN
ADJUSTED CONSOLIDATED EBITDA RECONCILIATION FOR THE FISCAL PERIOD COVERED BY
SUCH COMPLIANCE CERTIFICATE), DEMONSTRATING THAT, AFTER GIVING EFFECT TO THE
INCURRENCE OF ANY SUCH FINANCIAL INDEBTEDNESS, THE BORROWER WILL BE IN PRO FORMA
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN CLAUSE 20 (FINANCIAL
COVENANTS) APPLICABLE AT SUCH TIME:


 

(I)                                     FINANCIAL INDEBTEDNESS OF THE BORROWER
AND ITS SUBSIDIARIES INCURRED IN CONNECTION WITH CAPITAL LEASES AND/OR PURCHASE
MONEY FINANCIAL INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES IN AN
AGGREGATE AMOUNT NOT TO EXCEED TWENTY FIVE MILLION DOLLARS (US$25,000,000) ON
ANY DATE OF DETERMINATION;

 

117

--------------------------------------------------------------------------------


 

(II)                                  FINANCIAL INDEBTEDNESS OF A PERSON
EXISTING AT THE TIME SUCH PERSON BECAME A SUBSIDIARY OR ASSETS WERE ACQUIRED
FROM SUCH PERSON NOT EXCEEDING TEN MILLION DOLLARS (US$10,000,000), TO THE
EXTENT SUCH FINANCIAL INDEBTEDNESS WAS NOT INCURRED IN CONNECTION WITH OR IN
CONTEMPLATION OF, SUCH PERSON BECOMING A SUBSIDIARY OR THE ACQUISITION OF SUCH
ASSETS, WHICH TRANSACTIONS IN AGGREGATE SINCE THE DATE OF THIS AGREEMENT DO NOT
EXCEED AT ANY TIME TWENTY FIVE MILLION DOLLARS (US$25,000,000);

 

(III)                               GUARANTEE OBLIGATIONS WITH RESPECT TO
FINANCIAL INDEBTEDNESS PERMITTED PURSUANT TO PARAGRAPH (G) OF THIS CLAUSE;

 

(IV)                              FINANCIAL INDEBTEDNESS OF FOREIGN
SUBSIDIARIES, NOT TO EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING TWO MILLION
DOLLARS (US$2,000,000); AND

 

(V)                                 SUBORDINATED INDEBTEDNESS NOT OTHERWISE
PERMITTED PURSUANT TO THIS CLAUSE IN AN AGGREGATE AMOUNT OUTSTANDING NOT TO
EXCEED TWO HUNDRED MILLION DOLLARS (US$200,000,000) AT ANY TIME, PROVIDED THAT,
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUBJECT TO THE PRIOR
AGREEMENT OF AN ACCEPTABLE INTERCREDITOR AGREEMENT;

 


(H)                                 FINANCIAL INDEBTEDNESS INCURRED IN RESPECT
OF WORKERS’ COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, BANKERS’
ACCEPTANCES, PERFORMANCE, SURETY AND SIMILAR BONDS AND COMPLETION GUARANTEES
PROVIDED BY THE BORROWER OR ONE OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
TRADING, NOT TO EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING TEN MILLION
DOLLARS (US$10,000,000);


 


(I)                                     FINANCIAL INDEBTEDNESS ARISING FROM THE
HONOURING BY A BANK OR OTHER FINANCIAL INSTITUTION OF A CHEQUE, DRAFT OR SIMILAR
INSTRUMENT IN THE ORDINARY COURSE OF TRADING INADVERTENTLY DRAWN AGAINST
INSUFFICIENT FUNDS, PROVIDED HOWEVER, THAT SUCH FINANCIAL INDEBTEDNESS IS
EXTINGUISHED WITHIN FIVE (5) BUSINESS DAYS AND DOES NOT EXCEED IN THE AGGREGATE
AT ANY TIME OUTSTANDING TEN MILLION DOLLARS (US$10,000,000);


 


(J)                                     FINANCIAL INDEBTEDNESS ARISING FROM ANY
AGREEMENT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES PROVIDING FOR INDEMNITIES,
GUARANTEES, PURCHASE PRICE ADJUSTMENTS, HOLDBACKS, CONTINGENCY PAYMENT
OBLIGATIONS BASED ON THE PERFORMANCES OF THE ACQUIRED OR DISPOSED ASSETS OR
SIMILAR OBLIGATIONS INCURRED BY ANY PERSON IN CONNECTION WITH THE ACQUISITION OR
DISPOSITION OF ASSETS OR CAPITAL STOCK AS PERMITTED BY THIS AGREEMENT PROVIDED
THAT SUCH FINANCIAL INDEBTEDNESS DOES NOT EXCEED IN THE AGGREGATE AT ANY TIME
OUTSTANDING TEN MILLION DOLLARS (US$10,000,000); AND


 


(K)                                  FINANCIAL INDEBTEDNESS OTHERWISE APPROVED
BY THE COFACE AGENT IN WRITING.


 


118

--------------------------------------------------------------------------------



 


22.2                          LIMITATIONS ON LIENS


 

Not create, incur, assume or suffer to exist, any Lien on or with respect to any
of its assets or properties (including, without limitation, shares of Capital
Stock), real or personal, whether now owned or hereafter acquired, except:

 


(A)                                  LIENS OF THE SECURITY AGENT OR THE COFACE
AGENT (AS THE CASE MAY BE) FOR THE BENEFIT OF THE FINANCE PARTIES UNDER THE
FINANCE DOCUMENTS;


 


(B)                                 LIENS NOT OTHERWISE PERMITTED BY THIS CLAUSE
AND IN EXISTENCE ON THE DATE OF THIS AGREEMENT AND DESCRIBED IN SCHEDULE 17
(EXISTING LIENS);


 


(C)                                  LIENS FOR TAXES, ASSESSMENTS AND OTHER
GOVERNMENTAL CHARGES OR LEVIES NOT YET DUE OR AS TO WHICH THE PERIOD OF GRACE IF
ANY, RELATED THERETO HAS NOT EXPIRED OR WHICH ARE BEING CONTESTED IN GOOD FAITH
AND BY APPROPRIATE PROCEEDINGS IF ADEQUATE RESERVES ARE MAINTAINED TO THE EXTENT
REQUIRED BY GAAP;


 


(D)                                 THE CLAIMS OF MATERIALMEN, MECHANICS,
CARRIERS, WAREHOUSEMEN, PROCESSORS OR LANDLORDS FOR LABOUR, MATERIALS, SUPPLIES
OR RENTALS INCURRED IN THE ORDINARY COURSE OF TRADING:


 

(I)                                     WHICH ARE NOT OVERDUE FOR A PERIOD OF
MORE THAN NINETY (90) DAYS; OR

 

(II)                                  WHICH ARE BEING CONTESTED IN GOOD FAITH
AND BY APPROPRIATE PROCEEDINGS IF ADEQUATE RESERVES ARE MAINTAINED TO THE EXTENT
REQUIRED BY GAAP;


 


(E)                                  LIENS CONSISTING OF DEPOSITS OR PLEDGES
MADE IN THE ORDINARY COURSE OF TRADING IN CONNECTION WITH, OR TO SECURE PAYMENT
OF, OBLIGATIONS UNDER WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE OR SIMILAR
LEGISLATION;


 


(F)                                    LIENS CONSTITUTING ENCUMBRANCES IN THE
NATURE OF ZONING RESTRICTIONS, EASEMENTS AND RIGHTS OR RESTRICTIONS OF RECORD ON
THE USE OF REAL PROPERTY, WHICH IN THE AGGREGATE ARE NOT SUBSTANTIAL IN AMOUNT
AND WHICH DO NOT, IN ANY CASE, DETRACT FROM THE VALUE OF SUCH PROPERTY OR IMPAIR
THE USE THEREOF IN THE ORDINARY CONDUCT OF TRADING;


 


(G)                                 LIENS EXISTING ON ANY ASSET OF ANY PERSON AT
THE TIME SUCH PERSON BECOMES A SUBSIDIARY OR IS MERGED OR CONSOLIDATED WITH OR
INTO A SUBSIDIARY WHICH:


 

(I)                                     WERE NOT CREATED IN CONTEMPLATION OF OR
IN CONNECTION WITH SUCH EVENT; AND

 

119

--------------------------------------------------------------------------------


 

(II)                                  DO NOT EXTEND TO OR COVER ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY, SO LONG AS ANY FINANCIAL
INDEBTEDNESS RELATED TO ANY SUCH LIENS ARE PERMITTED UNDER
CLAUSE 22.1(G)(II) (LIMITATIONS ON FINANCIAL INDEBTEDNESS):

 


(H)                                 LIENS SECURING FINANCIAL INDEBTEDNESS
PERMITTED UNDER CLAUSE 22.1(G)(I) (LIMITATIONS ON FINANCIAL INDEBTEDNESS)
PROVIDED THAT:


 

(I)                                     SUCH LIENS SHALL BE CREATED
SUBSTANTIALLY SIMULTANEOUSLY WITH THE ACQUISITION OR LEASE OF THE RELATED ASSET;

 

(II)                                  SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY
PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH FINANCIAL INDEBTEDNESS;

 

(III)                               THE AMOUNT OF FINANCIAL INDEBTEDNESS SECURED
THEREBY IS NOT INCREASED; AND

 

(IV)                              THE PRINCIPAL AMOUNT OF FINANCIAL INDEBTEDNESS
SECURED BY ANY SUCH LIEN SHALL AT NO TIME EXCEED ONE HUNDRED PER CENT. (100%) OF
THE ORIGINAL PURCHASE PRICE OR LEASE PAYMENT AMOUNT OF SUCH PROPERTY AT THE TIME
IT WAS ACQUIRED;

 


(I)                                     LIENS SECURING FINANCIAL INDEBTEDNESS
PERMITTED UNDER CLAUSE 22.1(G)(IV) (LIMITATIONS ON FINANCIAL INDEBTEDNESS)
PROVIDED THAT SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THAT OF THE APPLICABLE FOREIGN SUBSIDIARY OBLIGED WITH RESPECT TO SUCH FINANCIAL
INDEBTEDNESS;


 


(J)                                     LIENS TO SECURE THE PERFORMANCE OF
STATUTORY OBLIGATIONS, SURETY OR APPEAL BONDS, PERFORMANCE BONDS OR OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF TRADING;


 


(K)                                  LIENS INCURRED OR DEPOSITS MADE IN THE
ORDINARY COURSE OF TRADING IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY;


 


(L)                                     RIGHTS OF BANKS TO SET-OFF DEPOSITS
AGAINST DEBTS OWED TO SUCH BANKS;


 


(M)                               LIENS UPON SPECIFIC ITEMS OF INVENTORY OR
OTHER GOODS AND PROCEEDS OF THE BORROWER AND ITS SUBSIDIARIES SECURING THEIR
OBLIGATIONS IN RESPECT OF BANKERS’ ACCEPTANCES ISSUED OR CREATED FOR THE ACCOUNT
OF ANY SUCH PERSON TO FACILITATE THE PURCHASE, STORAGE OR SHIPMENT OF SUCH
INVENTORY OR OTHER GOODS;


 


(N)                                 LIENS IN FAVOUR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;


 


(O)                                 LIENS ENCUMBERING PROPERTY OR ASSETS UNDER
CONSTRUCTION ARISING FROM PROGRESS OR PARTIAL PAYMENTS BY A CUSTOMER OF THE
BORROWER OR ONE OF ITS SUBSIDIARIES RELATING TO SUCH PROPERTY OR ASSETS;


 


(P)                                 LIENS ON ASSETS THAT ARE THE SUBJECT OF A
SALE AND LEASEBACK TRANSACTION PERMITTED BY THE PROVISIONS OF THIS AGREEMENT;

 

120

--------------------------------------------------------------------------------


 


(Q)                                 LIENS SECURING SATELLITE VENDOR OBLIGATIONS,
PROVIDED THAT SUCH LIEN DOES NOT ATTACH OR ENCUMBER ANY ASSET OR PROPERTY OF THE
BORROWER OR ANY SUBSIDIARY THEREOF OTHER THAN THE ASSET OR PERSONAL PROPERTY
WHICH IS THE SUBJECT OF SUCH OBLIGATION OR THE ESCROW ACCOUNT;


 


(R)                                    LIENS SECURING FINANCIAL INDEBTEDNESS
PERMITTED BY CLAUSE 22.1(B) OR (C) (LIMITATIONS ON FINANCIAL INDEBTEDNESS);


 


(S)                                  LIENS NOT OTHERWISE PERMITTED UNDER THIS
AGREEMENT SECURING OBLIGATIONS NOT AT ANY TIME EXCEEDING IN AGGREGATE FIVE
MILLION DOLLARS (US$5,000,000); AND


 


(T)                                    LIENS OTHERWISE APPROVED BY THE COFACE
AGENT IN WRITING.


 


22.3                          LIMITATIONS ON LOANS, INVESTMENTS AND ACQUISITIONS


 

Not purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalisation of any Subsidiary), evidence of
Financial Indebtedness or other obligation or security, substantially all or a
portion of the business or assets of any other person or any other investment or
interest whatsoever in any other person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any person except:

 


(A)                                  INVESTMENTS:


 

(I)                                     EXISTING ON THE DATE OF THIS AGREEMENT
IN SUBSIDIARIES EXISTING ON THE DATE OF THIS AGREEMENT;

 

(II)                                  AFTER THE DATE OF THIS AGREEMENT IN:

 

(A)                              EXISTING SUBSIDIARIES; AND/OR

 

(B)                                SUBSIDIARIES FORMED AFTER THE DATE OF THIS
AGREEMENT, PROVIDED THAT, IN EACH CASE:

 

(x)                                   the Borrower and its Subsidiaries comply
with the applicable provisions of Clause 21.5 (Additional Domestic
Subsidiaries); and

 

(y)                                 the amount of any such investments in a
Foreign Subsidiary shall not exceed the Foreign Investment Limitation as of the
date of such investment;

 

(III)                               THE OTHER LOANS, ADVANCES AND INVESTMENTS
DESCRIBED ON SCHEDULE 21 (EXISTING LOANS, INVESTMENTS AND ADVANCES) EXISTING ON
THE DATE OF THIS AGREEMENT;

 

(IV)                              BY ANY SUBSIDIARY IN THE BORROWER;

 

121

--------------------------------------------------------------------------------


 


(B)                                 INVESTMENTS IN:


 

(I)                                     MARKETABLE DIRECT OBLIGATIONS ISSUED OR
UNCONDITIONALLY GUARANTEED BY THE UNITED STATES OR ANY AGENCY THEREOF MATURING
WITHIN ONE HUNDRED AND TWENTY (120) DAYS FROM THE DATE OF ACQUISITION THEREOF;

 

(II)                                  COMMERCIAL PAPER MATURING NO MORE THAN ONE
HUNDRED AND TWENTY (120) DAYS FROM THE DATE OF CREATION THEREOF AND CURRENTLY
HAVING THE HIGHEST RATING OBTAINABLE FROM EITHER S&P OR MOODY’S;

 

(III)                               CERTIFICATES OF DEPOSIT MATURING NO MORE
THAN ONE HUNDRED AND TWENTY (120) DAYS FROM THE DATE OF CREATION THEREOF ISSUED
BY COMMERCIAL BANKS INCORPORATED UNDER THE LAWS OF THE UNITED STATES, EACH
HAVING COMBINED CAPITAL, SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN FIVE
HUNDRED MILLION DOLLARS (US$500,000,000) AND HAVING A RATING OF “A” OR BETTER
FROM EITHER S&P OR MOODY’S; PROVIDED THAT THE AGGREGATE AMOUNT INVESTED IN SUCH
CERTIFICATES OF DEPOSIT SHALL NOT AT ANY TIME EXCEED FIVE MILLION DOLLARS
(US$5,000,000) FOR ANY ONE SUCH CERTIFICATE OF DEPOSIT AND TEN MILLION DOLLARS
(US$10,000,000) FOR ANY ONE SUCH BANK;

 

(IV)                              TIME DEPOSITS MATURING NO MORE THAN THIRTY
(30) DAYS FROM THE DATE OF CREATION THEREOF WITH COMMERCIAL BANKS OR SAVINGS
BANKS OR SAVINGS AND LOAN ASSOCIATIONS EACH HAVING MEMBERSHIP EITHER IN THE FDIC
OR THE DEPOSITS OF WHICH ARE INSURED BY THE FDIC AND IN AMOUNTS NOT EXCEEDING
THE MAXIMUM AMOUNTS OF INSURANCE THEREUNDER; AND

 

(V)                                 OTHER INVESTMENTS PERMITTED BY THE
BORROWER’S INVESTMENT POLICY AS OF THE DATE HEREOF IN THE FORM ATTACHED AT
SCHEDULE 27 (INVESTMENT POLICY);

 


(C)                                  INVESTMENTS BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE FORM OF PERMITTED ACQUISITIONS OR PERMITTED JOINT VENTURE
INVESTMENTS; PROVIDED THAT THE AMOUNT OF ANY SUCH INVESTMENTS IN A FOREIGN
SUBSIDIARY (OR ANY ENTITY THAT WOULD CONSTITUTE A FOREIGN SUBSIDIARY IF THE
BORROWER OR ONE OF ITS SUBSIDIARIES OWNED MORE THAN FIFTY PERCENT (50%) OF THE
OUTSTANDING CAPITAL STOCK OF SUCH ENTITY) SHALL NOT EXCEED THE FOREIGN
INVESTMENT LIMITATION AS OF THE DATE OF SUCH INVESTMENT;


 


(D)                                 HEDGING AGREEMENTS PERMITTED PURSUANT TO
CLAUSE 21.11 (HEDGING AGREEMENTS) AND ANY INTEREST RATE CAP AGREEMENT AND
INVESTMENTS IN COLLATERAL ACCOUNTS SECURING ANY HEDGING AGREEMENTS AND INTEREST
RATE CAP AGREEMENT;


 


(E)                                  PURCHASES OF ASSETS IN THE ORDINARY COURSE
OF TRADING;


 


(F)                                    INVESTMENTS IN THE FORM OF LOANS AND
ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF TRADING, WHICH, IN AGGREGATE, DO
NOT EXCEED AT ANY TIME FIVE HUNDRED THOUSAND DOLLARS (US$500,000);

 

122

--------------------------------------------------------------------------------


 


(G)                                 INTERCOMPANY FINANCIAL INDEBTEDNESS
PERMITTED PURSUANT TO CLAUSE 22.1(E) (LIMITATIONS ON FINANCIAL INDEBTEDNESS);


 


(H)                                 LOANS TO ONE (1) OR MORE OFFICERS OR OTHER
EMPLOYEES OF THE BORROWER OR ITS SUBSIDIARIES IN CONNECTION WITH SUCH OFFICERS’
OR EMPLOYEES’ ACQUISITION OF CAPITAL STOCK OF THE BORROWER IN THE ORDINARY
COURSE OF TRADING, CONSISTENT WITH THE BORROWER’S EQUITY INCENTIVE PLAN, WHICH,
IN AGGREGATE, DO NOT EXCEED AT ANY TIME FIVE HUNDRED THOUSAND DOLLARS
(US$500,000);


 


(I)                                     ENDORSEMENT OF CHEQUES OR BANK DRAFTS
FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF TRADING;


 


(J)                                     PERFORMANCE, SURETY AND APPEAL BONDS;


 


(K)                                  INVESTMENTS CONSISTING OF NON-CASH
CONSIDERATION RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM THE SALE
OF ASSETS OR CAPITAL STOCK OF A SUBSIDIARY AS PERMITTED BY THIS AGREEMENT; AND


 


(L)                                     INVESTMENTS IN GLOBALTOUCH (WEST AFRICA)
LIMITED PROVIDED THAT:


 

(I)                                     THE AMOUNT OF SUCH INVESTMENT DOES NOT
EXCEED FIVE MILLION DOLLARS (US$5,000,000) INCLUDING ANY SUCH INVESTMENT MADE
PRIOR TO THE DATE OF THIS AGREEMENT;

 

(II)                                  THE INVESTMENT COMPLIES WITH
PARAGRAPHS (B), (D) AND (E) OF THE DEFINITION OF PERMITTED JOINT VENTURE
INVESTMENTS; AND

 

(III)                               THE BORROWER SHALL DELIVER SUCH INFORMATION
RELATING TO THE INVESTMENT AS THE COFACE AGENT MAY REASONABLY REQUEST.


 


22.4                          LIMITATIONS ON MERGERS AND LIQUIDATIONS


 

Not merge, consolidate or enter into any similar combination with any other
person or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except:

 


(A)                                  ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER
MAY BE MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER (PROVIDED THAT THE
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON) OR WITH OR INTO ANY
SUBSIDIARY GUARANTOR (PROVIDED THAT THE SUBSIDIARY GUARANTOR SHALL BE THE
CONTINUING OR SURVIVING PERSON);


 


(B)                                 ANY WHOLLY-OWNED SUBSIDIARY MAY SELL, LEASE,
TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY OTHER WHOLLY-OWNED SUBSIDIARY;
(PROVIDED THAT IF THE TRANSFEROR IN SUCH A TRANSACTION IS A SUBSIDIARY
GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE BORROWER OR A SUBSIDIARY
GUARANTOR);


 


(C)                                  ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER
MAY MERGE WITH OR INTO THE PERSON SUCH WHOLLY-OWNED SUBSIDIARY WAS FORMED TO
ACQUIRE IN CONNECTION WITH A PERMITTED ACQUISITION; AND

 

123

--------------------------------------------------------------------------------


 


(D)                                 ANY SUBSIDIARY OF THE BORROWER MAY WIND-UP
INTO THE BORROWER OR ANY SUBSIDIARY GUARANTOR.


 


22.5                          LIMITATIONS ON ASSET DISPOSITIONS


 

Not make any Asset Disposition (including, without limitation, the sale of any
receivables and leasehold interests and any sale-leaseback or similar
transaction) except:

 


(A)                                  THE SALE OF INVENTORY IN THE ORDINARY
COURSE OF TRADING;


 


(B)                                 THE SALE OF OBSOLETE, DAMAGED, WORN-OUT OR
SURPLUS ASSETS NO LONGER NEEDED IN THE BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES;


 


(C)                                  ANY LEASE OR SUB-LICENCE OF SPECTRUM
SUBJECT TO A COMMUNICATIONS LICENCE PROVIDED THAT SUCH LEASE OR SUB-LICENCE IS
ON BONA FIDE ARMS LENGTH TERMS AT THE TIME SUCH AGREEMENT IS ENTERED INTO AND
DOES NOT HAVE, AND COULD NOT REASONABLY EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT;


 


(D)                                 THE TRANSFER OF ASSETS TO THE BORROWER OR
ANY SUBSIDIARY GUARANTOR PURSUANT TO CLAUSE 22.4 (LIMITATIONS ON MERGERS AND
LIQUIDATIONS); AND


 


(E)                                  THE SALE OR DISCOUNT WITHOUT RECOURSE OF
ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF TRADING IN CONNECTION WITH
THE COMPROMISE OR COLLECTION THEREOF.


 


22.6                          LIMITATIONS ON DIVIDENDS AND DISTRIBUTIONS


 

The Borrower shall not pay or make any Shareholder Distribution:

 


(A)                                  PRIOR TO THE END OF THE AVAILABILITY
PERIOD; AND


 


(B)                                 THEREAFTER, UNLESS ON THE DATE FOR THE
PROPOSED SHAREHOLDER DISTRIBUTION:


 

(I)                                     THE DEBT SERVICE COVERAGE RATIO
CALCULATED BY REFERENCE TO:

 

(A)                              EACH DEBT SERVICE PERIOD PRECEDING THE DATE OF
CALCULATION; AND

 

(B)                                THE AUDITED FINANCIAL STATEMENTS DELIVERED IN
ACCORDANCE WITH THIS AGREEMENT,

 

for the twelve (12) Months preceding the date of the proposed Shareholder
Distribution is equal to or more than 1.50:1 (one point five to one) and
provided that, any Shareholder Distribution is made within thirty (30) days of
the date on which such financial statements used in the calculation of the Debt
Service Coverage Ratio were delivered in accordance with this Agreement;

 

(II)                                  NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

 

124

--------------------------------------------------------------------------------


 

(III)                               THE DEBT SERVICE RESERVE ACCOUNT IS FUNDED
WITH THE DSRA REQUIRED BALANCE (BOTH BEFORE AND IMMEDIATELY AFTER THE RELEVANT
SHAREHOLDER DISTRIBUTION);

 

(IV)                              THE BORROWER HAS MADE PAYMENT IN FULL TO THE
SUPPLIER OF EACH OF THE FORTY EIGHT (48) SATELLITES;

 

(V)                                 THE DEBT SERVICE ACCOUNT IS FUNDED WITH THE
DSA REQUIRED BALANCE (BOTH BEFORE AND IMMEDIATELY AFTER THE RELEVANT SHAREHOLDER
DISTRIBUTION);

 

(VI)                              THE CONVERTIBLE NOTES RESERVE ACCOUNT IS
FUNDED WITH THE CNRA REQUIRED BALANCE (BOTH BEFORE AND IMMEDIATELY AFTER THE
RELEVANT SHAREHOLDER DISTRIBUTION); AND

 

(VII)                           THE BORROWER HAS MADE EACH MANDATORY PREPAYMENT
REQUIRED PURSUANT TO CLAUSE 7.3 (MANDATORY PREPAYMENT — INITIAL EXCESS CASH
FLOW), CLAUSE 7.4 (MANDATORY PREPAYMENT — ONGOING EXCESS CASH FLOW) AND
CLAUSE 7.6 (MANDATORY PREPAYMENTS — ASSET DISPOSITIONS).

 


22.7                          LIMITATIONS ON EXCHANGE AND ISSUANCE OF CAPITAL
STOCK


 

Except as provided for in the Borrower’s 2006 Equity Incentive Plan and the
“Designated Executive Incentive Award Agreement”, not issue, sell or otherwise
dispose of any class or series of Capital Stock that, by its terms or by the
terms of any security into which it is convertible or exchangeable, is, or upon
the happening of an event or passage of time would be:

 


(A)                                  CONVERTIBLE OR EXCHANGEABLE INTO FINANCIAL
INDEBTEDNESS; OR


 


(B)                                 REQUIRED TO BE REDEEMED OR REPURCHASED PRIOR
TO THE DATE THAT IS SIX (6) MONTHS AFTER THE FINAL MATURITY DATE, INCLUDING AT
THE OPTION OF THE HOLDER, IN WHOLE OR IN PART, OR HAS, OR UPON THE HAPPENING OF
AN EVENT OR PASSAGE OF TIME WOULD HAVE, A REDEMPTION OR SIMILAR PAYMENT DUE.


 


22.8                          TRANSACTIONS WITH AFFILIATES


 

Not directly or indirectly:

 


(A)                                  MAKE ANY LOAN OR ADVANCE TO, OR PURCHASE OR
ASSUME ANY NOTE OR OTHER OBLIGATION TO OR FROM, ANY OF ITS OFFICERS, DIRECTORS,
SHAREHOLDERS OR OTHER AFFILIATES, OR TO OR FROM ANY MEMBER OF THE IMMEDIATE
FAMILY OF ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS OR OTHER AFFILIATES, OR
SUBCONTRACT ANY OPERATIONS TO ANY OF ITS AFFILIATES; OR


 


(B)                                 ENTER INTO, OR BE A PARTY TO, ANY OTHER
TRANSACTION NOT DESCRIBED IN CLAUSE (A) ABOVE WITH ANY OF ITS AFFILIATES OTHER
THAN:


 

(I)                                     TRANSACTIONS PERMITTED BY CLAUSE 22.1
(LIMITATIONS ON FINANCIAL INDEBTEDNESS), 22.3 (LIMITATIONS ON LOANS, INVESTMENTS
AND ACQUISITIONS), 22.4 (LIMITATIONS ON MERGERS AND LIQUIDATIONS) AND 22.7
(LIMITATIONS ON EXCHANGE AND ISSUANCE OF CAPITAL STOCK);

 

125

--------------------------------------------------------------------------------


 

(II)                                  TRANSACTIONS EXISTING ON THE DATE OF THIS
AGREEMENT AND DESCRIBED ON SCHEDULE 20 (TRANSACTIONS WITH AFFILIATES);

 

(III)                               NORMAL COMPENSATION AND REIMBURSEMENT OF
REASONABLE EXPENSES OF OFFICERS AND DIRECTORS INCLUDING ADOPTION OF A RESTRICTED
STOCK BONUS OR PURCHASE PLAN;

 

(IV)                              OTHER TRANSACTIONS IN THE ORDINARY COURSE OF
TRADING ON TERMS AS FAVOURABLE AS WOULD BE OBTAINED BY IT ON A COMPARABLE
ARMS-LENGTH TRANSACTION WITH AN INDEPENDENT, UNRELATED THIRD PARTY AS DETERMINED
IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE BORROWER;

 

(V)                                 THE BORROWER’S INCENTIVE COMPENSATION PLAN
DESCRIBED IN SCHEDULE 22 (INCENTIVE PLAN); AND

 

(VI)                              TRANSACTIONS PURSUANT TO THE FINANCE
DOCUMENTS.

 


22.9                          CERTAIN ACCOUNTING CHANGES; ORGANISATIONAL
DOCUMENTS


 


(A)                                  NOT CHANGE ITS FISCAL YEAR END, OR MAKE ANY
CHANGE IN ITS ACCOUNTING TREATMENT AND REPORTING PRACTICES EXCEPT AS REQUIRED BY
GAAP.


 


(B)                                 NOT AMEND, MODIFY OR CHANGE:


 

(I)                                     ITS ARTICLES OF INCORPORATION (OR
CORPORATE CHARTER OR OTHER SIMILAR ORGANIZATIONAL DOCUMENTS); OR

 

(II)                                  ITS BYLAWS (OR OTHER SIMILAR DOCUMENTS),

 

in any such case, in any manner adverse in any respect to the rights or
interests of the Finance Parties.


 


22.10                    AMENDMENTS; PAYMENTS AND PREPAYMENTS OF SUBORDINATED
INDEBTEDNESS


 


(A)                                  NOT AMEND OR MODIFY (OR PERMIT THE
MODIFICATION OR AMENDMENT OF) ANY OF THE TERMS OR PROVISIONS OF ANY SUBORDINATED
INDEBTEDNESS WITHOUT THE CONSENT OF THE COFACE AGENT AND THE LENDERS.


 


(B)                                 EXCEPT IN THE CASE OF THE CONVERTIBLE NOTES,
NOT CANCEL, FORGIVE, MAKE ANY PAYMENT OR PREPAYMENT ON, OR REDEEM OR ACQUIRE FOR
VALUE INCLUDING, WITHOUT LIMITATION:


 

(I)                                     BY WAY OF DEPOSITING WITH ANY TRUSTEE
WITH RESPECT THERETO MONEY OR SECURITIES BEFORE DUE FOR THE PURPOSE OF PAVING
WHEN DUE; AND

 

(II)                                  AT THE MATURITY THEREOF ANY SUBORDINATED
INDEBTEDNESS, EXCEPT REFINANCINGS, REFUNDINGS, RENEWALS, EXTENSIONS OR EXCHANGE
OF ANY SUBORDINATED INDEBTEDNESS PERMITTED BY CLAUSE 22.1(E) (LIMITATIONS ON
FINANCIAL INDEBTEDNESS).

 

126

--------------------------------------------------------------------------------


 


22.11                    RESTRICTIVE AGREEMENTS


 

Not enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower to pay dividends to the Borrower.

 


22.12                    NATURE OF BUSINESS


 

Not alter in any material respect the character or conduct of the business
conducted by the Borrower and its Subsidiaries as of the date of this
Agreement.  Without limiting the foregoing, the Borrower will not permit or
cause any Licence Subsidiary to engage in any line of business or engage in any
other activity (including without limitation incurring liabilities) other than
the ownership of one or more Communications Licences; provided that, subject to
any restrictions under Applicable Law with respect to Communications Licences,
the Borrower shall cause each of the Licence Subsidiaries to execute and deliver
a Guarantee Agreement and each other Finance Document to which such Licence
Subsidiary is a party.  In no event shall:

 


(A)                                  ANY LICENCE SUBSIDIARY OWN ANY ASSETS OTHER
THAN ONE (1) OR MORE COMMUNICATIONS LICENCES (AND ASSETS REASONABLY RELATED
THERETO TO THE EXTENT NECESSARY TO COMPLY WITH ALL APPLICABLE LAW); AND


 


(B)                                 NEITHER THE BORROWER NOR ANY SUBSIDIARY
OTHER THAN A LICENCE SUBSIDIARY SHALL HOLD ANY COMMUNICATIONS LICENCE ISSUED BY
THE FCC.


 


22.13                    IMPAIRMENT OF LIENS


 

Not take or omit to take any action, which might or would have the result of
materially impairing the security interests created in favour of the COFACE
Agent with respect to the Collateral or grant to any person (other than the
COFACE Agent for the benefit of itself and the Lenders pursuant to the Security
Documents) any interest whatsoever in the Collateral, except for Financial
Indebtedness permitted under Clause 22.1 (Limitations on Financial
Indebtedness), Permitted Liens and Asset Dispositions permitted under
Clause 22.5 (Limitations on Asset Dispositions).


 


22.14                    EXCESS CASH FLOW / PURCHASE OF SATELLITES


 


(A)                                  THE BORROWER MAY NOT AGREE TO THE ORDER,
PURCHASE, MANUFACTURE OR DELIVERY OF ANY OR ALL PHASE 3 SATELLITES (INCLUDING
ACTING OR FAILING TO ACT UNDER THE SATELLITE CONSTRUCTION CONTRACT) UNLESS IT
HAS PROVIDED A BUSINESS PLAN TO THE COFACE AGENT WITH RESPECT TO THOSE PHASE 3
SATELLITES TO BE SO ORDERED, PURCHASED, MANUFACTURED OR DELIVERED (THE “RELEVANT
SATELLITES”):


 

(I)                                     PREPARED IN GOOD FAITH BY THE BORROWER
AND BASED UPON REASONABLE ASSUMPTIONS;

 

(II)                                  DEMONSTRATING COMPLIANCE WITH EACH OF THE
FINANCIAL COVENANTS CONTAINED IN CLAUSE 20 (FINANCIAL COVENANTS) ON THE DATE OF
SUCH BUSINESS PLAN AND ON A THIRTY SIX (36) MONTH PROJECTED BASIS;

 

(III)                               DEMONSTRATING THAT THE BORROWER HAS FUNDS
IMMEDIATELY AVAILABLE TO IT IN AN AMOUNT NOT LESS THAN FIFTY PER CENT. (50%) OF
THE PHASE 3 COSTS WITH RESPECT TO SUCH RELEVANT SATELLITES (THE “RELEVANT
FUNDS”); AND

 

127

--------------------------------------------------------------------------------


 

(IV)                              DETAILING A FULLY FUNDED BUSINESS PLAN FOR THE
PHASE 3 COSTS AND THE SOURCE OF FUNDING FOR THE REMAINING FIFTY PER CENT. (50%)
OF THE RELEVANT PHASE 3 COSTS WITH RESPECT TO SUCH RELEVANT SATELLITES.

 

FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS CLAUSE 22.14 SHALL OBLIGE THE
BORROWER TO PURCHASE ALL OF THE PHASE 3 SATELLITES.

 


(B)                                 THE RELEVANT FUNDS MAY BE BY WAY OF
SUBORDINATED DEBT, CAPITAL STOCK AND/OR AVAILABLE EXCESS CASH FLOW AND SHALL BE
DEPOSITED INTO THE CAPITAL EXPENDITURE ACCOUNT AND APPLIED SOLELY FOR THE
PURPOSES OF PAYING THE PHASE 3 COSTS WITH RESPECT TO SUCH RELEVANT SATELLITES.


 


22.15                    NO HEDGING


 


(A)                                  OTHER THAN IN ACCORDANCE WITH CLAUSE 21.11
(HEDGING AGREEMENTS) OR BY WAY OF THE INTEREST RATE CAP AGREEMENTS, THE BORROWER
SHALL NOT, WITHOUT THE CONSENT OF THE COFACE AGENT, ENTER INTO ANY HEDGING
AGREEMENT.


 


(B)                                 HEDGING AGREEMENTS SHALL NOT BE ENTERED INTO
WITH ANY PARTIES OTHER THAN THE ORIGINAL LENDERS.


 


22.16                    COMMERCIAL CONTRACTS


 


(A)                                  NOT AMEND OR GRANT ANY WAIVER:


 

(I)                                     IN RESPECT OF ANY PROVISION OF ANY
COMMERCIAL CONTRACT RELATING TO THE FIRST TWENTY FOUR (24) SATELLITES, IF SUCH
AMENDMENT OR WAIVER WOULD OR COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT
THE LENDERS; AND

 

(II)                                  IN RESPECT OF ANY OTHER PROVISION OF ANY
COMMERCIAL CONTRACT NOT REFERRED TO IN PARAGRAPH (A)(I) ABOVE, IF SUCH AMENDMENT
OR WAIVER WOULD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(b)                                 Not exercise the option to order from the
Supplier up to eighteen (18) additional recurring Spacecraft (as such term is
defined in the Satellite Construction Contract) pursuant to
Article 29(B) (Options) of the Satellite Construction Contract without the prior
written consent of the COFACE Agent.

 


23.                               EVENTS OF DEFAULT


 

Each of the events or circumstances set out in Clause 23 (Events of Default) is
an Event of Default.

 

128

--------------------------------------------------------------------------------


 


23.1                           NON-PAYMENT


 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 


(A)                                  ITS FAILURE TO PAY IS CAUSED BY:


 

(I)                                     ADMINISTRATIVE OR TECHNICAL ERROR; OR

 

(II)                                  A DISRUPTION EVENT; AND

 


(B)                                 PAYMENT IS MADE WITHIN:


 

(I)                                     IN THE CASE OF PARAGRAPH (A)(I) ABOVE:

 

(A)                              IN THE CASE OF PAYMENTS OF PRINCIPAL AND
INTEREST, WITHIN TWO (2) BUSINESS DAYS OF ITS DUE DATE; OR

 

(B)                                IN THE CASE OF ANY OTHER PAYMENT, WITHIN FOUR
(4) BUSINESS DAYS OF ITS DUE DATE; AND

 

(II)                                  IN THE CASE OF PARAGRAPH (A)(II) ABOVE:

 

(A)                              IN THE CASE OF PAYMENTS OF PRINCIPAL AND
INTEREST, WITHIN THREE (3) BUSINESS DAYS OF THE CESSATION (OR REASONABLE
AVOIDANCE) OF SUCH DISRUPTION EVENT; OR

 

(B)                                IN THE CASE OF ANY OTHER PAYMENT, WITHIN FIVE
(5) BUSINESS DAYS OF THE CESSATION (OR REASONABLE AVOIDANCE) OF SUCH DISRUPTION
EVENT.

 


23.2                           FINANCIAL COVENANTS


 


(A)                                  ANY REQUIREMENT OF CLAUSE 20 (FINANCIAL
COVENANTS) IS NOT SATISFIED.


 


(B)                                 NO EVENT OF DEFAULT UNDER
PARAGRAPH (A) ABOVE WILL OCCUR IF THE FAILURE TO COMPLY IS CAPABLE OF REMEDY AND
IS REMEDIED WITHIN THIRTY (30) DAYS OF THE COFACE AGENT GIVING NOTICE TO THE
BORROWER OR THE BORROWER BECOMING AWARE OF THE FAILURE TO COMPLY.


 


(C)                                  NO EVENT OF DEFAULT UNDER PARAGRAPH
(A) ABOVE WILL OCCUR IF NO LATER THAN THE DATE THAT IS THIRTY (30) DAYS AFTER
THE RELEVANT PERIOD, THE BORROWER HAS RECEIVED AN EQUITY CURE CONTRIBUTION (A
“RELEVANT CONTRIBUTION”) AND THE BORROWER SATISFIES THE RELEVANT COVENANT
RECALCULATED TO TAKE INTO ACCOUNT ALL OR PART OF SUCH RELEVANT CONTRIBUTION,
PROVIDED THAT, THE BORROWER MAY NOT CURE A BREACH OF A RELEVANT COVENANT AS
CONTEMPLATED UNDER THIS PARAGRAPH (C) FOR MORE THAN TWO (2) SUCCESSIVE RELEVANT
PERIODS OF CALCULATION OR FOR MORE THAN FIVE (5) RELEVANT PERIODS IN AGGREGATE
PRIOR TO THE FINAL MATURITY DATE.

 

129

--------------------------------------------------------------------------------


 


23.3                           OTHER OBLIGATIONS


 


(A)                                  AN OBLIGOR DOES NOT COMPLY WITH ANY
PROVISION OF THE FINANCE DOCUMENTS (OTHER THAN THOSE REFERRED TO IN CLAUSE 7.1
(PAYMENTS TO THE CONVERTIBLE NOTE RESERVE ACCOUNT) OF THE ACCOUNTS AGREEMENT,
CLAUSE 23.1 (NON-PAYMENT) AND CLAUSE 23.2 (FINANCIAL COVENANTS)).


 


(B)                                 NO EVENT OF DEFAULT UNDER
PARAGRAPH (A) ABOVE WILL OCCUR IF THE FAILURE TO COMPLY IS CAPABLE OF REMEDY AND
IS REMEDIED WITHIN TEN (10) BUSINESS DAYS OF THE COFACE AGENT GIVING NOTICE TO
THE BORROWER OR THE BORROWER BECOMING AWARE OF THE FAILURE TO COMPLY.


 


23.4                           MISREPRESENTATION


 

Any representation or statement made by an Obligor in the Finance Documents or
any other document delivered by or on behalf of an Obligor under or in
connection with any Finance Document is or proves to have been incorrect or
misleading when made or deemed to be made and, if capable of remedy, is not
remedied within twenty (20) Business Days of the COFACE Agent giving notice to
the Borrower or an Obligor becoming aware of such misrepresentation.

 


23.5                           CROSS DEFAULT


 


(A)                                  ANY FINANCIAL INDEBTEDNESS OF ANY MATERIAL
SUBSIDIARY IS NOT PAID WHEN DUE NOR WITHIN ANY ORIGINALLY APPLICABLE GRACE
PERIOD.


 


(B)                                 ANY FINANCIAL INDEBTEDNESS OF ANY MATERIAL
SUBSIDIARY IS DECLARED TO BE OR OTHERWISE BECOMES DUE AND PAYABLE PRIOR TO ITS
SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER DESCRIBED).


 


(C)                                  ANY COMMITMENT FOR ANY FINANCIAL
INDEBTEDNESS OF ANY MATERIAL SUBSIDIARY IS CANCELLED OR SUSPENDED BY A CREDITOR
OF ANY MATERIAL SUBSIDIARY AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER
DESCRIBED).


 


(D)                                 ANY CREDITOR OF ANY MATERIAL SUBSIDIARY
BECOMES ENTITLED TO DECLARE ANY FINANCIAL INDEBTEDNESS OF ANY MATERIAL
SUBSIDIARY DUE AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A RESULT OF AN
EVENT OF DEFAULT (HOWEVER DESCRIBED).


 


(E)                                  NO EVENT OF DEFAULT WILL OCCUR UNDER THIS
CLAUSE 23.5 IF THE AGGREGATE AMOUNT OF FINANCIAL INDEBTEDNESS OR COMMITMENT FOR
FINANCIAL INDEBTEDNESS FALLING WITHIN PARAGRAPHS (A) TO (D) ABOVE IS LESS THAN
FIVE MILLION DOLLARS (US$5,000,000) (OR ITS EQUIVALENT IN ANY OTHER CURRENCY OR
CURRENCIES).


 


23.6                           INSOLVENCY


 

Any Material Subsidiary shall:

 


(A)                                  COMMENCE A VOLUNTARY CASE (OR ANALOGOUS
MOTION) UNDER THE FEDERAL BANKRUPTCY LAWS OR UNDER OTHER LAWS, DOMESTIC OR
FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANISATION, WINDING-UP OR
ADJUSTMENT OF DEBTS OR ANALOGOUS PROCEEDINGS;

 

130

--------------------------------------------------------------------------------


 


(B)                                 FILE A PETITION (OR ANALOGOUS MOTION)
SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAWS, DOMESTIC OR FOREIGN, RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANISATION, WINDING-UP, COMPOSITION FOR ADJUSTMENT
OF DEBTS OR ANALOGOUS PROCEEDINGS;


 


(C)                                  CONSENT TO OR FAIL TO CONTEST IN A TIMELY
AND APPROPRIATE MANNER ANY PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE
UNDER SUCH BANKRUPTCY LAWS OR OTHER LAWS;


 


(D)                                 APPLY FOR OR CONSENT TO, OR FAIL TO CONSENT
IN A TIMELY AND APPROPRIATE MANNER, THE APPOINTMENT OF, OR THE TAKING OF
POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF A
SUBSTANTIAL PART OF ITS PROPERTY, DOMESTIC OR FOREIGN;


 


(E)                                  ADMIT IN WRITING ITS INABILITY TO PAY ITS
DEBTS AS THEY BECOME DUE;


 


(F)                                    MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS;


 


(G)                                 TAKE ANY CORPORATE ACTION FOR THE PURPOSE OF
AUTHORISING ANY OF THE FOREGOING; OR


 


(H)                                 SUSPEND OR THREATEN TO SUSPEND MAKING
PAYMENT ON ANY OF ITS DEBTS OR BY REASON OF ACTUAL OR ANTICIPATED FINANCIAL
DIFFICULTIES COMMENCES NEGOTIATIONS WITH ONE (1) OR MORE OF ITS CREDITORS WITH A
VIEW TO RESCHEDULING ANY OF ITS INDEBTEDNESS (OTHER THAN THE FINANCE PARTIES IN
CONNECTION WITH THIS AGREEMENT).


 


23.7                           INSOLVENCY PROCEEDINGS


 

A case or other proceeding shall be commenced against a Material Subsidiary in
any court of competent jurisdiction and such case or proceeding shall continue
without dismissal or stay for a period of sixty (60) consecutive days, seeking:

 


(A)                                  RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS OR
UNDER OTHER LAWS, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANISATION, WINDING-UP OR ADJUSTMENT OF DEBTS OR ANALOGOUS PROCEEDINGS; OR


 


(B)                                 THE APPOINTMENT OF A TRUSTEE, RECEIVER,
CUSTODIAN, LIQUIDATOR OR THE LIKE FOR A MATERIAL SUBSIDIARY OR FOR ALL OR ANY
SUBSTANTIAL PART OF THEIR RESPECTIVE ASSETS, DOMESTIC OR FOREIGN, OR AN ORDER
GRANTING THE RELIEF REQUESTED IN SUCH CASE OR PROCEEDING (INCLUDING, BUT NOT
LIMITED TO, AN ORDER FOR RELIEF UNDER SUCH FEDERAL BANKRUPTCY LAWS OR UNDER
OTHER LAWS, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANISATION, WINDING-UP OR ADJUSTMENT OF DEBTS OR ANALOGOUS PROCEEDINGS)
SHALL BE ENTERED.

 

131

--------------------------------------------------------------------------------


 


23.8                           CREDITORS’ PROCESS


 

Any attachment, sequestration, distress or execution or any analogous process in
any jurisdiction affects any asset or assets of a Material Subsidiary having an
aggregate value of one million Dollars (US$1,000,000) and is not discharged
within twenty (20) Business Days or such longer period of time if such Material
Subsidiary is contesting such process in good faith provided that, such process:

 


(A)                                  IS IN ANY EVENT DISCHARGED WITHIN ONE
HUNDRED AND EIGHTY (180) DAYS; AND


 


(B)                                 DOES NOT HAVE OR COULD NOT REASONABLY BE
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


23.9                           UNLAWFULNESS AND INVALIDITY


 


(A)                                  IT IS OR BECOMES UNLAWFUL FOR AN OBLIGOR,
OR ANY OTHER MEMBER OF THE GROUP PARTY TO AN ACCEPTABLE INTERCREDITOR AGREEMENT,
TO PERFORM ANY OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS OR ANY
ACCEPTABLE INTERCREDITOR AGREEMENT TO WHICH IT IS A PARTY OR ANY LIEN CREATED OR
EXPRESSED TO BE CREATED OR EVIDENCED BY A SECURITY DOCUMENT CEASES TO BE
EFFECTIVE OR ANY SUBORDINATION UNDER ANY ACCEPTABLE INTERCREDITOR AGREEMENT IS
OR BECOMES UNLAWFUL.


 


(B)                                 ANY OBLIGATION OR OBLIGATIONS OF ANY OBLIGOR
UNDER ANY FINANCE DOCUMENT, OR ANY OTHER MEMBER OF THE GROUP UNDER AN ACCEPTABLE
INTERCREDITOR AGREEMENT, ARE NOT OR CEASE TO BE LEGAL, VALID, BINDING OR
ENFORCEABLE AND THE CESSATION INDIVIDUALLY OR CUMULATIVELY MATERIALLY AND
ADVERSELY AFFECTS THE INTERESTS OF THE LENDERS UNDER THE FINANCE DOCUMENTS OR
ACCEPTABLE INTERCREDITOR AGREEMENT.


 


(C)                                  ANY TRANSACTION DOCUMENT IS TERMINATED OR
CEASES TO BE IN FULL FORCE AND EFFECT OR ANY LIEN OR SUBORDINATION CREATED UNDER
A SECURITY DOCUMENT OR AN ACCEPTABLE INTERCREDITOR AGREEMENT CEASES TO BE LEGAL,
VALID, BINDING, ENFORCEABLE OR EFFECTIVE OR IS ALLEGED BY A PARTY TO IT (OTHER
THAN A FINANCE PARTY) TO BE INEFFECTIVE.


 


(D)                                 NO EVENT OF DEFAULT UNDER PARAGRAPHS (B) AND
(C) ABOVE WILL OCCUR IN RESPECT OF A FINANCE DOCUMENT (OTHER THAN THIS AGREEMENT
AND AN ACCEPTABLE INTERCREDITOR AGREEMENT) IF THE FAILURE TO COMPLY IS CAPABLE
OF REMEDY AND IS REMEDIED WITHIN THREE (3) BUSINESS DAYS OF THE COFACE AGENT
GIVING NOTICE TO THE BORROWER OR THE BORROWER BECOMING AWARE OF THE FAILURE TO
COMPLY.


 


23.10                     MATERIAL ADVERSE CHANGE


 

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect provided that, no
Event of Default shall occur under this Clause 23.10 if such event or
circumstance is capable of being remedied and is remedied to the satisfaction of
the COFACE Agent within thirty (30) days of the COFACE Agent giving notice to
the Borrower or the Borrower the becoming aware of the occurrence of such event
or circumstance.

 

132

--------------------------------------------------------------------------------


 


23.11                     REPUDIATION AND RESCISSION OF AGREEMENTS


 

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Transaction Document or evidences an
intention to rescind or repudiate a Transaction Document, which has or is likely
to have a Material Adverse Effect.

 


23.12                     EXPROPRIATION


 

The authority or ability of a Material Subsidiary to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Material Subsidiary or any of its assets.

 


23.13                     LITIGATION


 

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against any
Material Subsidiary or its assets which has or is reasonably likely to have a
Material Adverse Effect unless such action is frivolous or vexatious.

 


23.14                     AUDIT QUALIFICATION


 

The auditors of the Group qualify the audited annual consolidated financial
statements of the Group to an extent that has or could reasonably by expected to
have a Material Adverse Effect.

 


23.15                     ERISA TERMINATION EVENT


 

The occurrence of any of the following events:

 


(A)                                  ANY OBLIGOR OR ANY ERISA AFFILIATE FAILS TO
MAKE FULL PAYMENT WHEN DUE OF ALL AMOUNTS WHICH, UNDER THE PROVISIONS OF ANY
PENSION PLAN OR MULTIEMPLOYER PLAN OR SECTION 412 OF THE CODE, OR SECTION 302 OF
ERISA, SUCH OBLIGOR OR ERISA AFFILIATE IS REQUIRED TO PAY AS CONTRIBUTIONS
THERETO;


 


(B)                                 AN “UNPAID MINIMUM REQUIRED CONTRIBUTION” OR
AN “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED OR OTHERWISE SET FORTH IN
SECTION 4971 OF THE CODE OR PART 3 OF SUBTITLE B OF TITLE I OF ERISA) IN EXCESS
OF TWO MILLION FIVE HUNDRED THOUSAND DOLLARS (US$2,500,000) OCCURS OR EXISTS,
WHETHER OR NOT WAIVED, WITH RESPECT TO ANY PENSION PLAN;


 


(C)                                  THE BORROWER OR ANY ERISA AFFILIATE AS AN
EMPLOYER UNDER ONE (1) OR MORE MULTIEMPLOYER PLANS MAKES A COMPLETE OR PARTIAL
WITHDRAWAL FROM ANY SUCH MULTIEMPLOYER PLAN AND THE PLAN SPONSOR OF SUCH
MULTIEMPLOYER PLAN NOTIFIES SUCH WITHDRAWING EMPLOYER THAT SUCH EMPLOYER HAS
INCURRED A WITHDRAWAL LIABILITY REQUIRING PAYMENTS IN AN AMOUNT EXCEEDING TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS (US$2,500,000); OR


 


(D)                                 (I)            ANY ERISA TERMINATION EVENT;

 

133

--------------------------------------------------------------------------------


 

(ii)                                  any Unfunded Pension Liability (taking
into account only Pension Plans with positive Unfunded Pension Liabilities); or

 

(iii)                               any potential withdrawal liability under
Section 4201 of ERISA, if each Obligor and ERISA Affiliate were to withdraw
completely from any and all Multiemployer Plans,

 

and the events described in paragraphs (d)(i), (ii) and (iii), either
individually or in the aggregate, have resulted, or would be reasonably expected
to result, in a material liability of any Obligor or any ERISA Affiliate.

 


23.16                     ENVIRONMENTAL


 

Any one (1) or more Environmental Claims shall have been asserted against the
Borrower or any of its Subsidiaries; the Borrower or any of its Subsidiaries
would be reasonably likely to incur liability as a result thereof; and such
liability would be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect.

 


23.17                     FAILURE TO BRING SATELLITES IN SERVICE


 

The Borrower has failed to achieve:

 


(A)                                  INDIVIDUAL IN-ORBIT ACCEPTANCE WITH RESPECT
TO SIX (6) SATELLITES DELIVERED UNDER THE SATELLITE CONSTRUCTION CONTRACT BY 30
SEPTEMBER 2010; OR


 


(B)                                 FINAL IN-ORBIT ACCEPTANCE BY 1 JANUARY 2012.


 


23.18                     DEBT SERVICE RESERVE ACCOUNT


 


(A)                                  AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT THE DEBT SERVICE RESERVE ACCOUNT IS NOT FULLY FUNDED WITH THE DSRA
REQUIRED BALANCE WITHIN FIVE (5) BUSINESS DAYS OF ANY DRAWDOWN OF SUCH PROJECT
ACCOUNT.


 


(B)                                 AT ANY TIME THE DEBT SERVICE RESERVE ACCOUNT
IS NOT FULLY FUNDED WITH THE DSRA REQUIRED CASH BALANCE WITHIN FIVE (5) BUSINESS
DAYS OF ANY DRAWDOWN OF SUCH PROJECT ACCOUNT.


 


23.19                     CONTINGENT EQUITY REQUIRED BALANCE


 

The sum of the Thermo Contingent Equity Account and the Borrower Contingent
Equity Account is at any time prior to the Contingent Equity Release Date less
than the Contingent Equity Required Balance.

 


23.20                     COFACE INSURANCE POLICY


 

The credit insurance cover under the COFACE Insurance Policy extended by COFACE
in favour of the Lenders in respect of each Facility ceases to be in full force
and effect for a reason attributable to the Borrower.

 

134

--------------------------------------------------------------------------------


 


24.                               REMEDIES UPON AN EVENT OF DEFAULT


 

On and at any time after the occurrence of an Event of Default which is
continuing, the COFACE Agent may, and it shall if so directed by the Majority
Lenders, by notice to the Borrower:

 


(A)                                  CANCEL THE TOTAL COMMITMENTS WHEREUPON THEY
SHALL IMMEDIATELY BE CANCELLED AND NO FURTHER UTILISATIONS SHALL BE REQUESTED OR
MADE UNDER A FACILITY; AND/OR


 


(B)                                 DECLARE THAT ALL OR PART OF THE LOANS,
TOGETHER WITH ACCRUED INTEREST, AND ALL OTHER AMOUNTS ACCRUED OR OUTSTANDING
UNDER THE FINANCE DOCUMENTS BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE SAME
SHALL BECOME IMMEDIATELY DUE AND PAYABLE; AND/OR


 


(C)                                  DECLARE THAT ALL OR PART OF THE LOANS ARE
PAYABLE ON DEMAND, WHEREUPON THEY SHALL BECOME IMMEDIATELY DUE AND PAYABLE;
AND/OR


 


(D)                                 EXERCISE OR DIRECT THE SECURITY AGENT TO
EXERCISE ANY OR ALL OF ITS RIGHTS, REMEDIES, POWERS OR DISCRETIONS UNDER THE
FINANCE DOCUMENTS; AND/OR


 


(E)                                  EXERCISE ALL OTHER CONTRACTUAL AND LEGAL
RIGHTS OF THE FINANCE PARTIES IN RESPECT OF ANY LIENS; AND/OR


 


(F)                                    TAKE ANY OTHER ACTION AND PURSUE ANY
OTHER REMEDIES AVAILABLE UNDER APPLICABLE LAW OR UNDER THE FINANCE DOCUMENTS.


 


25.                               SECURITY


 

Unless expressly provided to the contrary, the Security Agent holds any security
created by a Security Document for the Finance Parties on the terms set out in
Schedule 6 (The Security Agent).

 


26.                               CHANGES TO THE LENDERS


 


26.1                           ASSIGNMENTS AND TRANSFERS BY THE LENDERS


 

Subject to this Clause 26 (Changes to the Lenders), a Lender (the “Existing
Lender”) may:

 


(A)                                  ASSIGN ANY OF ITS RIGHTS; OR


 


(B)                                 TRANSFER BY NOVATION ANY OF ITS RIGHTS AND
OBLIGATIONS,


 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

135

--------------------------------------------------------------------------------


 


26.2                           CONDITIONS OF ASSIGNMENT OR TRANSFER


 


(A)                                  THE CONSENT OF THE BORROWER IS REQUIRED FOR
AN ASSIGNMENT OF TRANSFER BY AN EXISTING LENDER, PROVIDED THAT NO CONSENT SHALL
BE REQUIRED TO BE OBTAINED FROM THE BORROWER IF SUCH TRANSFER OR ASSIGNMENT IS:


 

(I)                                     TO A QUALIFYING LENDER OR TO AN EXISTING
LENDER (OR ANY OF ITS AFFILIATES);

 

(II)                                  MADE AT ANY TIME WHEN A DEFAULT HAS
OCCURRED AND IS CONTINUING; AND/OR

 

(III)                               REQUIRED BY ANY APPLICABLE LAW.

 


(B)                                 THE CONSENT OF THE BORROWER TO AN ASSIGNMENT
OR TRANSFER MUST NOT BE UNREASONABLY WITHHELD OR DELAYED.  THE BORROWER WILL BE
DEEMED TO HAVE GIVEN ITS CONSENT FIVE (5) BUSINESS DAYS AFTER THE EXISTING
LENDER HAS REQUESTED IT UNLESS THE CONSENT IS EXPRESSLY REFUSED BY THE BORROWER
WITHIN THAT TIME.


 


(C)                                  THE CONSENT OF THE BORROWER TO AN
ASSIGNMENT MUST NOT BE WITHHELD SOLELY BECAUSE THE ASSIGNMENT OR TRANSFER MAY
RESULT IN AN INCREASE TO THE MANDATORY COST.


 


(D)                                 AN ASSIGNMENT WILL ONLY BE EFFECTIVE ON:


 

(I)                                     RECEIPT BY THE COFACE AGENT OF WRITTEN
CONFIRMATION FROM THE NEW LENDER (IN FORM AND SUBSTANCE SATISFACTORY TO THE
COFACE AGENT) THAT THE NEW LENDER WILL ASSUME THE SAME OBLIGATIONS TO THE OTHER
FINANCE PARTIES AS IT WOULD HAVE BEEN UNDER IF IT WAS AN ORIGINAL LENDER;

 

(II)                                  PERFORMANCE BY THE COFACE AGENT OF ALL
NECESSARY “KNOW YOUR CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS
AND REGULATIONS IN RELATION TO SUCH ASSIGNMENT TO A NEW LENDER, THE COMPLETION
OF WHICH THE COFACE AGENT SHALL PROMPTLY NOTIFY TO THE EXISTING LENDER AND THE
NEW LENDER; AND

 

(III)                               WHEN THE COFACE AGENT UPDATES THE REGISTER
(AS DEFINED IN CLAUSE 26.8 (REGISTER) BELOW) IN ACCORDANCE WITH THE PROVISIONS
OF CLAUSE 26.8 (REGISTER) BELOW.

 


(E)                                  A TRANSFER WILL ONLY BE EFFECTIVE IF THE
PROCEDURE SET OUT IN CLAUSE 26.5 (PROCEDURE FOR TRANSFER) IS COMPLIED WITH.


 


(F)                                    IF:


 

(I)                                     A LENDER ASSIGNS OR TRANSFERS ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR CHANGES ITS FACILITY
OFFICE; AND

 

(II)                                  AS A RESULT OF CIRCUMSTANCES EXISTING AT
THE DATE THE ASSIGNMENT, TRANSFER OR CHANGE OCCURS, AN OBLIGOR WOULD BE OBLIGED
TO MAKE A PAYMENT TO THE NEW LENDER OR LENDER ACTING THROUGH ITS NEW FACILITY
OFFICE UNDER

 

136

--------------------------------------------------------------------------------


 

CLAUSE 13 (TAX GROSS-UP AND INDEMNITIES) OR CLAUSE 14 (INCREASED COSTS),

 

THEN THE NEW LENDER OR LENDER ACTING THROUGH ITS NEW FACILITY OFFICE IS ONLY
ENTITLED TO RECEIVE PAYMENT UNDER THOSE CLAUSES TO THE SAME EXTENT AS THE
EXISTING LENDER OR LENDER ACTING THROUGH ITS PREVIOUS FACILITY OFFICE WOULD HAVE
BEEN IF THE ASSIGNMENT, TRANSFER OR CHANGE HAD NOT OCCURRED.

 


26.3                           ASSIGNMENT OR TRANSFER FEE


 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the COFACE Agent (for its own account) a fee of two thousand
Dollars (US$2,000).

 


26.4                           LIMITATION OF RESPONSIBILITY OF EXISTING LENDERS


 


(A)                                  UNLESS EXPRESSLY AGREED TO THE CONTRARY, AN
EXISTING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY TO A NEW LENDER FOR:


 

(I)                                     THE LEGALITY, VALIDITY, EFFECTIVENESS,
ADEQUACY OR ENFORCEABILITY OF THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS;

 

(II)                                  THE FINANCIAL CONDITION OF THE BORROWER OR
THE STATUS OF THE PROJECT;

 

(III)                               THE PERFORMANCE AND OBSERVANCE BY THE
BORROWER OF ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS;
OR

 

(IV)                              THE ACCURACY OF ANY STATEMENTS (WHETHER
WRITTEN OR ORAL) MADE IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY OTHER
DOCUMENT,

 

and any representations or warranties implied by law are excluded.

 


(B)                                 EACH NEW LENDER CONFIRMS TO THE EXISTING
LENDER AND THE OTHER FINANCE PARTIES THAT IT:


 

(I)                                     HAS MADE (AND SHALL CONTINUE TO MAKE)
ITS OWN INDEPENDENT INVESTIGATION AND ASSESSMENT OF THE FINANCIAL CONDITION AND
AFFAIRS OF EACH OBLIGOR AND ITS RELATED ENTITIES IN CONNECTION WITH ITS
PARTICIPATION IN THIS AGREEMENT AND HAS NOT RELIED EXCLUSIVELY ON ANY
INFORMATION PROVIDED TO IT BY THE EXISTING LENDER IN CONNECTION WITH ANY FINANCE
DOCUMENT; AND

 

(II)                                  WILL CONTINUE TO MAKE ITS OWN INDEPENDENT
APPRAISAL OF THE CREDITWORTHINESS OF EACH OBLIGOR AND ITS RELATED ENTITIES
WHILST ANY AMOUNT IS OR MAY BE OUTSTANDING UNDER THE FINANCE DOCUMENTS OR ANY
COMMITMENT IS IN FORCE.

 


(C)                                  NOTHING IN ANY FINANCE DOCUMENT OBLIGES AN
EXISTING LENDER TO:


 

(I)                                     ACCEPT A RE-TRANSFER FROM A NEW LENDER
OF ANY OF THE RIGHTS AND OBLIGATIONS ASSIGNED OR TRANSFERRED UNDER THIS
CLAUSE 26; OR

 

137

--------------------------------------------------------------------------------


 

(II)                                  SUPPORT ANY LOSSES DIRECTLY OR INDIRECTLY
INCURRED BY THE NEW LENDER BY REASON OF THE NON-PERFORMANCE BY ANY OBLIGOR OF
ITS OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR OTHERWISE.

 


26.5                           PROCEDURE FOR TRANSFER


 


(A)                                  SUBJECT TO THE CONDITIONS SET OUT IN
CLAUSE 26.2 (CONDITIONS OF ASSIGNMENT OR TRANSFER) A TRANSFER IS EFFECTED IN
ACCORDANCE WITH PARAGRAPH (C) BELOW WHEN THE COFACE AGENT EXECUTES AN OTHERWISE
DULY COMPLETED TRANSFER CERTIFICATE DELIVERED TO IT BY THE EXISTING LENDER AND
THE NEW LENDER AND UPDATES THE REGISTER (AS DEFINED IN CLAUSE 26.8 (REGISTER)
BELOW) IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 26.8 (REGISTER) BELOW.  THE
COFACE AGENT SHALL, SUBJECT TO PARAGRAPH (B) BELOW, AS SOON AS REASONABLY
PRACTICABLE AFTER RECEIPT BY IT OF A DULY COMPLETED TRANSFER CERTIFICATE
APPEARING ON ITS FACE TO COMPLY WITH THE TERMS OF THIS AGREEMENT AND DELIVERED
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, EXECUTE THAT TRANSFER
CERTIFICATE.


 


(B)                                 THE COFACE AGENT SHALL ONLY BE OBLIGED TO
EXECUTE A TRANSFER CERTIFICATE DELIVERED TO IT BY THE EXISTING LENDER AND THE
NEW LENDER ONCE IT IS SATISFIED IT HAS COMPLIED WITH ALL NECESSARY “KNOW YOUR
CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN
RELATION TO THE TRANSFER TO SUCH NEW LENDER.


 


(C)                                  ON THE TRANSFER DATE:


 

(I)                                     TO THE EXTENT THAT IN THE TRANSFER
CERTIFICATE THE EXISTING LENDER SEEKS TO TRANSFER BY NOVATION ITS RIGHTS AND
OBLIGATIONS UNDER THE FINANCE DOCUMENTS EACH OF THE OBLIGORS AND THE EXISTING
LENDER SHALL BE RELEASED FROM FURTHER OBLIGATIONS TOWARDS ONE ANOTHER UNDER THE
FINANCE DOCUMENTS AND THEIR RESPECTIVE RIGHTS AGAINST ONE ANOTHER UNDER THE
FINANCE DOCUMENTS SHALL BE CANCELLED (BEING THE “DISCHARGED RIGHTS AND
OBLIGATIONS”);

 

(II)                                  THE BORROWER AND THE NEW LENDER SHALL
ASSUME OBLIGATIONS TOWARDS ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER
WHICH DIFFER FROM THE DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS THAT
OBLIGOR AND THE NEW LENDER HAVE ASSUMED AND/OR ACQUIRED THE SAME IN PLACE OF
THAT OBLIGOR AND THE EXISTING LENDER;

 

(III)                               THE COFACE AGENT, THE SECURITY AGENT, EACH
MANDATED LEAD ARRANGER, THE NEW LENDER AND OTHER LENDERS SHALL ACQUIRE THE SAME
RIGHTS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES AS THEY WOULD HAVE
ACQUIRED AND ASSUMED HAD THE NEW LENDER BEEN AN ORIGINAL LENDER WITH THE RIGHTS
AND/OR OBLIGATIONS ACQUIRED OR ASSUMED BY IT AS A RESULT OF THE TRANSFER AND TO
THAT EXTENT THE COFACE AGENT, EACH MANDATED LEAD ARRANGER, THE SECURITY AGENT
AND THE EXISTING LENDER SHALL EACH BE RELEASED FROM FURTHER OBLIGATIONS TO EACH
OTHER UNDER THE FINANCE DOCUMENTS; AND

 

(IV)                              THE NEW LENDER SHALL BECOME A PARTY AS A
“LENDER”.

 

138

--------------------------------------------------------------------------------



 


(D)                                 FOR THE AVOIDANCE OF DOUBT, FOR THE PURPOSES
OF ARTICLE 1278 OF THE FRENCH CIVIL CODE AND ONLY IN RELATION TO THE PLEDGE OF
BANK ACCOUNTS, IT IS EXPRESSLY AGREED THAT THE PLEDGE OF BANK ACCOUNTS SHALL BE
PRESERVED FOR THE BENEFIT OF THE NEW LENDER AND ALL OTHER FINANCE PARTIES.


 


26.6                          COPY OF TRANSFER CERTIFICATE TO BORROWER


 

The COFACE Agent shall, as soon as reasonably practicable after it has executed
a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate.

 


26.7                          DISCLOSURE OF INFORMATION


 

Any Lender may disclose to any of its Affiliates and any other person:

 


(A)                                  TO (OR THROUGH) WHOM THAT LENDER ASSIGNS OR
TRANSFERS (OR MAY POTENTIALLY ASSIGN OR TRANSFER) ALL OR ANY OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT;


 


(B)                                 WITH (OR THROUGH) WHOM THAT LENDER ENTERS
INTO (OR MAY POTENTIALLY ENTER INTO) ANY SUB-PARTICIPATION IN RELATION TO, OR
ANY OTHER TRANSACTION UNDER WHICH PAYMENTS ARE TO BE MADE BY REFERENCE TO, THIS
AGREEMENT OR ANY OBLIGOR; OR


 


(C)                                  TO WHOM, AND TO THE EXTENT THAT,
INFORMATION IS REQUIRED TO BE DISCLOSED BY ANY APPLICABLE LAW OR REGULATION,


 

any information about the Borrower, Thermo, the Group and the Finance Documents
as that Lender shall consider appropriate if, in relation to paragraphs (a) and
(b) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.

 


26.8                          REGISTER


 


(A)                                  THE BORROWER HEREBY DESIGNATES THE COFACE
AGENT, AND THE COFACE AGENT AGREES, TO SERVE AS THE BORROWER’S AGENT, SOLELY FOR
PURPOSES OF THIS CLAUSE 26.8, TO MAINTAIN A REGISTER (THE “REGISTER”) ON WHICH
IT WILL RECORD THE COMMITMENTS FROM TIME TO TIME OF EACH OF THE LENDERS AND EACH
REPAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOANS OF EACH LENDER.


 


(B)                                 FAILURE TO MAKE ANY SUCH RECORDATION, OR ANY
ERROR IN SUCH RECORDATION SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT
OF SUCH LOANS.


 


(C)                                  WITH RESPECT TO ANY LENDER, THE TRANSFER OR
ASSIGNMENT OF THE COMMITMENTS OF SUCH LENDER AND THE RIGHTS TO THE PRINCIPAL OF,
AND INTEREST ON, ANY LOAN MADE PURSUANT TO SUCH COMMITMENTS SHALL NOT BE
EFFECTIVE UNTIL:


 

(I)                                     THE TRANSFER CERTIFICATE HAS BEEN
EXECUTED BY THE COFACE AGENT; AND

 

(II)                                  SUCH TRANSFER IS RECORDED ON THE REGISTER
MAINTAINED BY THE COFACE AGENT WITH RESPECT TO OWNERSHIP OF SUCH COMMITMENTS AND
LOANS.  PRIOR TO SUCH RECORDATION ALL AMOUNTS OWING TO THE TRANSFEROR WITH
RESPECT TO SUCH COMMITMENTS AND LOANS SHALL REMAIN OWING TO THE TRANSFEROR.

 

139

--------------------------------------------------------------------------------


 


(D)                                 THE REGISTRATION OF AN ASSIGNMENT OR
TRANSFER OF ALL OR PART OF ANY COMMITMENTS AND LOANS SHALL BE RECORDED BY THE
COFACE AGENT ON THE REGISTER ONLY UPON THE ACCEPTANCE BY THE COFACE AGENT OF A
PROPERLY EXECUTED AND DELIVERED TRANSFER CERTIFICATE PURSUANT TO THIS
CLAUSE 26.8.


 


(E)                                  THE BORROWER AGREES TO INDEMNIFY THE COFACE
AGENT FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES OF
WHATSOEVER NATURE WHICH MAY BE IMPOSED UPON, ASSERTED AGAINST OR INCURRED BY THE
COFACE AGENT IN PERFORMING ITS DUTIES UNDER THIS CLAUSE 26.8 EXCEPT TO THE
EXTENT RESULTING FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF THE COFACE
AGENT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NON-APPEALABLE DECISION).


 


27.                               CHANGES TO THE BORROWER


 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 


28.                               ROLE OF THE COFACE AGENT, THE SECURITY AGENT
AND THE MANDATED LEAD ARRANGERS


 


28.1                          APPOINTMENT OF THE COFACE AGENT AND THE SECURITY
AGENT


 


(A)                                  EACH OTHER FINANCE PARTY (OTHER THAN THE
SECURITY AGENT) APPOINTS THE COFACE AGENT TO ACT AS ITS AGENT UNDER AND IN
CONNECTION WITH THE FINANCE DOCUMENTS.


 


(B)                                 EACH OTHER FINANCE PARTY (OTHER THAN THE
COFACE AGENT) APPOINTS THE SECURITY AGENT TO ACT AS ITS SECURITY AGENT AND
SECURITY TRUSTEE UNDER AND IN CONNECTION WITH THE FINANCE DOCUMENTS.


 


(C)                                  EACH OTHER FINANCE PARTY AUTHORISES THE
COFACE AGENT AND THE SECURITY AGENT TO EXERCISE THE RIGHTS, POWERS, AUTHORITIES
AND DISCRETIONS SPECIFICALLY GIVEN TO THE COFACE AGENT AND THE SECURITY AGENT
UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS TOGETHER WITH ANY OTHER
INCIDENTAL RIGHTS, POWERS, AUTHORITIES AND DISCRETIONS.


 


(D)                                 EACH OTHER FINANCE PARTY (OTHER THAN THE
COFACE AGENT) APPOINTS THE SECURITY AGENT TO ENFORCE ANY SECURITY EXPRESSED TO
BE CREATED UNDER THE SECURITY DOCUMENTS AS AGENT (OR AS OTHERWISE PROVIDED) ON
ITS BEHALF, SUBJECT ALWAYS TO THE TERMS OF THE FINANCE DOCUMENTS.


 


28.2                          APPOINTMENT OF THE SECURITY AGENT (FRANCE)


 


(A)                                  EACH FINANCE PARTY (OTHER THAN THE SECURITY
AGENT) AS “MANDANTS” UNDER FRENCH LAW IRREVOCABLY:


 

(I)                                     APPOINTS THE SECURITY AGENT TO ACT AS
ITS AGENT (“MANDATAIRE” UNDER FRENCH LAW) UNDER AND IN CONNECTION WITH THE
BORROWER PLEDGE OF BANK ACCOUNTS, THE THERMO PLEDGE OF BANK ACCOUNT AND EACH
DELEGATION AGREEMENT (THE “FRENCH SECURITY DOCUMENTS”); AND

 

140

--------------------------------------------------------------------------------


 

(II)                                  AUTHORISES THE SECURITY AGENT TO EXECUTE
FOR AND ON ITS BEHALF THE FRENCH SECURITY DOCUMENTS AND TO PERFORM THE DUTIES
AND TO EXERCISE THE RIGHTS, POWERS AND DISCRETIONS THAT ARE SPECIFICALLY
DELEGATED TO IT UNDER OR IN CONNECTION WITH THE FRENCH SECURITY DOCUMENTS,
TOGETHER WITH ANY OTHER RIGHTS, POWERS AND DISCRETIONS WHICH ARE INCIDENTAL
THERETO AND TO GIVE A GOOD DISCHARGE FOR ANY MONEYS PAYABLE UNDER THE FRENCH
SECURITY DOCUMENTS.

 


(B)                                 THE SECURITY AGENT WILL ACT SOLELY FOR
ITSELF AND AS AGENT FOR THE OTHER FINANCE PARTIES IN CARRYING OUT ITS FUNCTIONS
AS AGENT UNDER THE FRENCH SECURITY DOCUMENTS.


 


(C)                                  THE RELATIONSHIP BETWEEN THE FINANCE
PARTIES (OTHER THAN THE SECURITY AGENT) AND THE SECURITY AGENT IS THAT OF
PRINCIPAL (“MANDANT” UNDER FRENCH LAW) AND AGENT (“MANDATAIRE” UNDER FRENCH LAW)
ONLY.  THE SECURITY AGENT SHALL NOT HAVE, NOR BE DEEMED TO HAVE, ASSUMED ANY
OBLIGATIONS TO, OR TRUST OR FIDUCIARY RELATIONSHIP WITH, ANY PARTY TO THIS
AGREEMENT OTHER THAN THOSE FOR WHICH SPECIFIC PROVISION IS MADE BY THE FRENCH
SECURITY DOCUMENTS AND, TO THE EXTENT PERMISSIBLE UNDER FRENCH LAW, THE OTHER
PROVISIONS OF THIS AGREEMENT, WHICH SHALL BE DEEMED TO BE INCORPORATED IN THIS
CLAUSE 28.2, WHERE REFERENCE IS MADE TO THE FRENCH SECURITY DOCUMENTS.


 


(D)                                 NOTWITHSTANDING CLAUSE 39 (GOVERNING LAW),
THIS CLAUSE 28.2 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, FRENCH
LAW.  NOTWITHSTANDING CLAUSE 40.1 (JURISDICTION), ANY DISPUTE ARISING OUT OF
THIS CLAUSE 28.2 SHALL BE SUBMITTED TO THE TRIBUNAL DE COMMERCE DE PARIS.


 


(E)                                  EACH FINANCE PARTY, THE SECURITY AGENT AND
THE BORROWER IRREVOCABLY ACKNOWLEDGE THAT THE EXISTENCE AND EXTENT OF THE
SECURITY AGENT’S AUTHORITY RESULTING FROM THIS CLAUSE 28.2 AND THE EFFECTS OF
THE SECURITY AGENT’S EXERCISE OF THIS AUTHORITY SHALL BE GOVERNED BY FRENCH LAW.


 


28.3                          DUTIES OF THE COFACE AGENT AND THE SECURITY AGENT


 


(A)                                  EACH OF THE COFACE AGENT AND THE SECURITY
AGENT SHALL PROMPTLY FORWARD TO A PARTY THE ORIGINAL OR A COPY OF ANY DOCUMENT
WHICH IS DELIVERED TO THE COFACE AGENT OR THE SECURITY AGENT FOR THAT PARTY BY
ANY OTHER PARTY.


 


(B)                                 EXCEPT WHERE A FINANCE DOCUMENT SPECIFICALLY
PROVIDES OTHERWISE, NEITHER THE COFACE AGENT NOR THE SECURITY AGENT IS OBLIGED
TO REVIEW OR CHECK THE ADEQUACY, ACCURACY OR COMPLETENESS OF ANY DOCUMENT IT
FORWARDS TO ANOTHER PARTY.


 


(C)                                  IF THE COFACE AGENT OR THE SECURITY AGENT
RECEIVES NOTICE FROM A PARTY REFERRING TO THIS AGREEMENT, DESCRIBING A DEFAULT
AND STATING THAT THE CIRCUMSTANCE DESCRIBED IS A DEFAULT, IT SHALL PROMPTLY
NOTIFY THE FINANCE PARTIES.


 


(D)                                 IF THE COFACE AGENT IS AWARE OF THE
NON-PAYMENT OF ANY PRINCIPAL, INTEREST, COMMITMENT FEE OR OTHER FEE PAYABLE TO A
FINANCE PARTY (OTHER THAN THE


 


141

--------------------------------------------------------------------------------



 


 


COFACE AGENT, THE SECURITY AGENT OR A MANDATED LEAD ARRANGER) UNDER THIS
AGREEMENT IT SHALL PROMPTLY NOTIFY THE OTHER FINANCE PARTIES.


 


(E)                                  THE COFACE AGENT’S AND THE SECURITY AGENT’S
DUTIES UNDER THE FINANCE DOCUMENTS ARE SOLELY MECHANICAL AND ADMINISTRATIVE IN
NATURE.


 


28.4                          ROLE OF THE MANDATED LEAD ARRANGERS


 

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has any obligations of any kind to any other Party under or in
connection with any Finance Document.

 


28.5                          NO FIDUCIARY DUTIES


 


(A)                                  NOTHING IN THIS AGREEMENT CONSTITUTES THE
COFACE AGENT, THE SECURITY AGENT (EXCEPT AS EXPRESSLY PROVIDED IN THE FINANCE
DOCUMENTS) OR A MANDATED LEAD ARRANGER AS A TRUSTEE OR FIDUCIARY OF ANY OTHER
PERSON.


 


(B)                                 NEITHER THE COFACE AGENT, THE SECURITY AGENT
(EXCEPT AS EXPRESSLY PROVIDED IN THE FINANCE DOCUMENTS) NOR THE MANDATED LEAD
ARRANGERS SHALL BE BOUND TO ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT
ELEMENT OF ANY SUM RECEIVED BY IT FOR ITS OWN ACCOUNT.


 


28.6                          BUSINESS WITH THE GROUP


 

The COFACE Agent, the Security Agent and the Mandated Lead Arrangers may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any member of the Group.

 


28.7                          RIGHTS AND DISCRETIONS OF THE COFACE AGENT AND THE
SECURITY AGENT


 


(A)                                  EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY RELY ON:


 

(I)                                     ANY REPRESENTATION, NOTICE OR DOCUMENT
BELIEVED BY IT TO BE GENUINE, CORRECT AND APPROPRIATELY AUTHORISED; AND

 

(II)                                  ANY STATEMENT MADE BY A DIRECTOR,
AUTHORISED SIGNATORY OR EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY
REASONABLY BE ASSUMED TO BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 


(B)                                 EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY ASSUME (UNLESS IT HAS RECEIVED NOTICE TO THE CONTRARY IN ITS CAPACITY
AS AGENT FOR THE LENDERS) THAT:


 

(I)                                     NO DEFAULT HAS OCCURRED (UNLESS IT HAS
ACTUAL KNOWLEDGE OF A DEFAULT ARISING UNDER CLAUSE 23.1 (NON-PAYMENT));

 

(II)                                  ANY RIGHT, POWER, AUTHORITY OR DISCRETION
VESTED IN ANY PARTY OR THE MAJORITY LENDERS HAS NOT BEEN EXERCISED; AND

 

(III)                               ANY NOTICE OR REQUEST MADE BY THE BORROWER
(OTHER THAN A UTILISATION REQUEST) IS MADE ON BEHALF OF AND WITH THE CONSENT AND
KNOWLEDGE OF THE BORROWER.


 


142

--------------------------------------------------------------------------------



 


(C)                                  EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR SERVICES OF ANY LAWYERS,
ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.


 


(D)                                 EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY ACT IN RELATION TO THE FINANCE DOCUMENTS THROUGH ITS PERSONNEL AND
AGENTS.


 


(E)                                  EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY DISCLOSE TO ANY OTHER PARTY ANY INFORMATION IT REASONABLY BELIEVES IT
HAS RECEIVED AS AGENT UNDER THIS AGREEMENT.


 


(F)                                    NOTWITHSTANDING ANY OTHER PROVISION OF
ANY FINANCE DOCUMENT TO THE CONTRARY, NEITHER THE COFACE AGENT, THE SECURITY
AGENT NOR A MANDATED LEAD ARRANGER IS OBLIGED TO DO OR OMIT TO DO ANYTHING IF IT
WOULD OR MIGHT IN ITS REASONABLE OPINION CONSTITUTE A BREACH OF ANY LAW OR A
BREACH OF A FIDUCIARY DUTY OR DUTY OF CONFIDENTIALITY.


 


(G)                                 SAVE AS EXPRESSLY OTHERWISE PROVIDED IN ANY
FINANCE DOCUMENT, THE SECURITY AGENT MAY EXERCISE ITS TRUSTS, POWERS AND
AUTHORITIES UNDER THE FINANCE DOCUMENTS IN ITS ABSOLUTE AND UNCONDITIONAL
DISCRETION.


 


28.8                          MAJORITY LENDERS’ INSTRUCTIONS


 


(A)                                  UNLESS A CONTRARY INDICATION APPEARS IN A
FINANCE DOCUMENT, EACH OF THE COFACE AGENT AND THE SECURITY AGENT SHALL:


 

(I)                                     EXERCISE ANY RIGHT, POWER, AUTHORITY OR
DISCRETION VESTED IN IT IN ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY THE
MAJORITY LENDERS (OR, IF SO INSTRUCTED BY THE MAJORITY LENDERS, REFRAIN FROM
EXERCISING ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN IT); AND

 

(II)                                  NOT BE LIABLE FOR ANY ACT (OR OMISSION) IF
IT ACTS (OR REFRAINS FROM TAKING ANY ACTION) IN ACCORDANCE WITH AN INSTRUCTION
OF THE MAJORITY LENDERS.

 


(B)                                 UNLESS A CONTRARY INDICATION APPEARS IN A
FINANCE DOCUMENT, ANY INSTRUCTIONS GIVEN BY THE MAJORITY LENDERS WILL BE BINDING
ON ALL THE FINANCE PARTIES.


 


(C)                                  EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY REFRAIN FROM ACTING IN ACCORDANCE WITH THE INSTRUCTIONS OF THE
MAJORITY LENDERS (OR, IF APPROPRIATE, THE LENDERS) UNTIL IT HAS RECEIVED SUCH
SECURITY AS IT MAY REQUIRE FOR ANY COST, LOSS OR LIABILITY (TOGETHER WITH ANY
ASSOCIATED VAT) WHICH IT MAY INCUR IN COMPLYING WITH THE INSTRUCTIONS.


 


(D)                                 IN THE ABSENCE OF INSTRUCTIONS FROM THE
MAJORITY LENDERS, (OR, IF APPROPRIATE, THE LENDERS) EACH OF THE COFACE AGENT AND
THE SECURITY AGENT MAY ACT (OR REFRAIN FROM TAKING ACTION) AS IT CONSIDERS TO BE
IN THE BEST INTEREST OF THE LENDERS.


 


(E)                                  NEITHER THE COFACE AGENT NOR THE SECURITY
AGENT IS AUTHORISED TO ACT ON BEHALF OF A LENDER (WITHOUT FIRST OBTAINING THAT
LENDER’S CONSENT) IN ANY LEGAL OR ARBITRATION PROCEEDINGS RELATING TO ANY
FINANCE DOCUMENT.


 


143

--------------------------------------------------------------------------------



 


(F)                                    THE SECURITY AGENT MAY ASSUME (UNLESS IT
HAS RECEIVED NOTICE TO THE CONTRARY IN ITS CAPACITY AS SECURITY AGENT) THAT ALL
INSTRUCTIONS GIVEN TO IT BY THE COFACE AGENT, IF REQUIRED TO BE APPROVED BY THE
MAJORITY LENDERS, HAVE BEEN SO APPROVED.


 


28.9                          RESPONSIBILITY FOR DOCUMENTATION


 

None of the COFACE Agent, the Security Agent nor a Mandated Lead Arranger:

 


(A)                                  IS RESPONSIBLE FOR THE ADEQUACY, ACCURACY
AND/OR COMPLETENESS OF ANY INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY THE
COFACE AGENT, THE SECURITY AGENT, A MANDATED LEAD ARRANGER, THE BORROWER OR ANY
OTHER PERSON GIVEN IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT; OR


 


(B)                                 IS RESPONSIBLE FOR THE LEGALITY, VALIDITY,
EFFECTIVENESS, ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT OR ANY OTHER
AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN
ANTICIPATION OF OR IN CONNECTION WITH ANY FINANCE DOCUMENT.


 


28.10                    EXCLUSION OF LIABILITY


 


(A)                                  WITHOUT LIMITING PARAGRAPH (B), NEITHER THE
COFACE AGENT NOR THE SECURITY AGENT WILL BE LIABLE (INCLUDING, WITHOUT
LIMITATION, FOR NEGLIGENCE OR ANY OTHER CATEGORY OF LIABILITY WHATSOEVER) FOR
ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION WITH ANY TRANSACTION DOCUMENT,
UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


(B)                                 NO PARTY (OTHER THAN THE COFACE AGENT OR THE
SECURITY AGENT) MAY TAKE ANY PROCEEDINGS AGAINST ANY OFFICER, EMPLOYEE OR AGENT
OF THE COFACE AGENT OR THE SECURITY AGENT IN RESPECT OF ANY CLAIM IT MIGHT HAVE
AGAINST THE COFACE AGENT OR THE SECURITY AGENT OR IN RESPECT OF ANY ACT OR
OMISSION OF ANY KIND BY THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY
FINANCE DOCUMENT AND ANY OFFICER, EMPLOYEE OR AGENT OF THE COFACE AGENT OR THE
SECURITY AGENT MAY RELY ON THIS CLAUSE SUBJECT TO CLAUSE 1.5 (THIRD PARTY
RIGHTS) AND THE PROVISIONS OF THE THIRD PARTIES ACT.


 


(C)                                  NEITHER THE COFACE AGENT NOR THE SECURITY
AGENT WILL BE LIABLE FOR ANY DELAY (OR ANY RELATED CONSEQUENCES) IN CREDITING AN
ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE FINANCE DOCUMENTS TO BE PAID BY IT IF
IT HAS TAKEN ALL NECESSARY STEPS AS SOON AS REASONABLY PRACTICABLE TO COMPLY
WITH THE REGULATIONS OR OPERATING PROCEDURES OF ANY RECOGNISED CLEARING OR
SETTLEMENT SYSTEM USED BY IT FOR THAT PURPOSE.


 


(D)                                 NOTHING IN THIS AGREEMENT SHALL OBLIGE THE
COFACE AGENT, THE SECURITY AGENT OR A MANDATED LEAD ARRANGER TO CARRY OUT ANY
“KNOW YOUR CUSTOMER” OR OTHER CHECKS IN RELATION TO ANY PERSON ON BEHALF OF ANY
LENDER AND EACH LENDER CONFIRMS TO THE COFACE AGENT, THE SECURITY AGENT AND EACH
MANDATED LEAD ARRANGER THAT IT IS SOLELY RESPONSIBLE FOR ANY SUCH CHECKS IT IS
REQUIRED TO CARRY OUT AND THAT IT MAY NOT RELY ON ANY STATEMENT IN RELATION TO
SUCH CHECKS MADE BY THE COFACE AGENT, THE SECURITY AGENT AND A MANDATED LEAD
ARRANGER.


 


144

--------------------------------------------------------------------------------



 


28.11                    LENDERS’ INDEMNITY TO THE COFACE AGENT AND THE SECURITY
AGENT


 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the COFACE Agent
and the Security Agent, within three (3) Business Days of demand, against any
cost, loss or liability (including, without limitation, for negligence or any
other category of liability whatsoever) incurred by the COFACE Agent and the
Security Agent (otherwise than by reason of its gross negligence or wilful
misconduct) notwithstanding its negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the COFACE Agent or the Security Agent in acting as COFACE Agent or the
Security Agent under the Finance Documents (unless the COFACE Agent or the
Security Agent has been reimbursed by the Borrower pursuant to a Finance
Document).

 


28.12                    RESIGNATION OF THE COFACE AGENT AND THE SECURITY AGENT


 


(A)                                  EACH OF THE COFACE AGENT AND THE SECURITY
AGENT MAY RESIGN AND APPOINT ONE OF ITS AFFILIATES AS SUCCESSOR BY GIVING NOTICE
TO THE OTHER FINANCE PARTIES AND THE BORROWER.


 


(B)                                 ALTERNATIVELY EACH OF THE COFACE AGENT AND
THE SECURITY AGENT MAY RESIGN BY GIVING NOTICE TO THE OTHER FINANCE PARTIES AND
THE BORROWER, IN WHICH CASE THE MAJORITY LENDERS (AFTER CONSULTATION WITH THE
BORROWER) MAY APPOINT A SUCCESSOR COFACE AGENT OR SECURITY AGENT (AS THE CASE
MAY BE).


 


(C)                                  IF THE MAJORITY LENDERS HAVE NOT APPOINTED
A SUCCESSOR COFACE AGENT OR SECURITY AGENT IN ACCORDANCE WITH
CLAUSE 28.12(B) WITHIN THIRTY (30) DAYS AFTER NOTICE OF RESIGNATION WAS GIVEN,
THE COFACE AGENT OR THE SECURITY AGENT (AFTER CONSULTATION WITH THE BORROWER)
MAY APPOINT A SUCCESSOR COFACE AGENT OR SECURITY AGENT.


 


(D)                                 THE RETIRING COFACE AGENT OR SECURITY AGENT
SHALL, AT ITS OWN COST, MAKE AVAILABLE TO ITS SUCCESSOR SUCH DOCUMENTS AND
RECORDS AND PROVIDE SUCH ASSISTANCE AS ITS SUCCESSOR MAY REASONABLY REQUEST FOR
THE PURPOSES OF PERFORMING ITS FUNCTIONS AS COFACE AGENT OR SECURITY AGENT UNDER
THE FINANCE DOCUMENTS.


 


(E)                                  THE COFACE AGENT’S RESIGNATION NOTICE SHALL
ONLY TAKE EFFECT UPON THE APPOINTMENT OF A SUCCESSOR.


 


(F)                                    THE SECURITY AGENT’S RESIGNATION NOTICE
SHALL ONLY TAKE EFFECT UPON:


 

(I)                                     THE APPOINTMENT OF A SUCCESSOR; AND

 

(II)                                  THE TRANSFER OF ALL OF ANY LIEN EXPRESSED
TO BE CREATED UNDER THE SECURITY DOCUMENTS TO THAT SUCCESSOR.

 


(G)                                 UPON THE APPOINTMENT OF A SUCCESSOR, THE
RETIRING COFACE AGENT OR SECURITY AGENT SHALL BE DISCHARGED FROM ANY FURTHER
OBLIGATION IN RESPECT OF THE FINANCE DOCUMENTS BUT SHALL REMAIN ENTITLED TO THE
BENEFIT OF THIS CLAUSE 28.12.  ITS SUCCESSOR AND EACH OF THE OTHER PARTIES SHALL
HAVE THE SAME RIGHTS AND


 


145

--------------------------------------------------------------------------------



 


OBLIGATIONS AMONGST THEMSELVES AS THEY WOULD HAVE HAD IF SUCH SUCCESSOR HAD BEEN
AN ORIGINAL PARTY.


 


(H)                                 AFTER CONSULTATION WITH THE BORROWER, THE
MAJORITY LENDERS MAY, BY NOTICE TO THE COFACE AGENT OR THE SECURITY AGENT (AS
THE CASE MAY BE), REQUIRE IT TO RESIGN IN ACCORDANCE WITH CLAUSE 28.12(A).  IN
THIS EVENT, THE COFACE AGENT OR THE SECURITY AGENT (AS THE CASE MAY BE) SHALL
RESIGN IN ACCORDANCE WITH CLAUSE 28.12(A).


 


28.13                    CONFIDENTIALITY


 


(A)                                  IN ACTING AS AGENT FOR THE FINANCE PARTIES,
EACH OF THE COFACE AGENT AND THE SECURITY AGENT SHALL BE REGARDED AS ACTING
THROUGH ITS AGENCY DIVISION WHICH SHALL BE TREATED AS A SEPARATE ENTITY FROM ANY
OTHER OF ITS DIVISIONS OR DEPARTMENTS.


 


(B)                                 IF INFORMATION IS RECEIVED BY ANOTHER
DIVISION OR DEPARTMENT OF THE COFACE AGENT OR THE SECURITY AGENT, IT MAY BE
TREATED AS CONFIDENTIAL TO THAT DIVISION OR DEPARTMENT AND NEITHER THE COFACE
AGENT NOR THE SECURITY AGENT SHALL BE DEEMED TO HAVE NOTICE OF IT.


 


28.14                    RELATIONSHIP WITH THE LENDERS


 


(A)                                  THE COFACE AGENT MAY TREAT EACH LENDER AS A
LENDER, ENTITLED TO PAYMENTS UNDER THIS AGREEMENT AND ACTING THROUGH ITS
FACILITY OFFICE UNLESS IT HAS RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS
PRIOR NOTICE FROM THAT LENDER TO THE CONTRARY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


 


(B)                                 EACH LENDER SHALL SUPPLY THE COFACE AGENT
WITH ANY INFORMATION REQUIRED BY THE COFACE AGENT IN ORDER TO CALCULATE THE
MANDATORY COST IN ACCORDANCE WITH SCHEDULE 4 (MANDATORY COST FORMULA).


 


28.15                    CREDIT APPRAISAL BY THE LENDERS


 

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the COFACE Agent, the Security Agent and the Mandated Lead Arrangers
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 


(A)                                  THE FINANCIAL CONDITION, STATUS AND NATURE
OF THE GROUP;


 


(B)                                 THE LEGALITY, VALIDITY, EFFECTIVENESS,
ADEQUACY OR ENFORCEABILITY OF ANY FINANCE DOCUMENT AND ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY FINANCE DOCUMENT;


 


(C)                                  WHETHER THAT LENDER HAS RECOURSE, AND THE
NATURE AND EXTENT OF THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE
ASSETS UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE TRANSACTIONS
CONTEMPLATED BY THE FINANCE


 


146

--------------------------------------------------------------------------------



 


DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR
EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT;
AND


 


(D)                                 THE ADEQUACY, ACCURACY AND/OR COMPLETENESS
OF ANY INFORMATION PROVIDED BY THE COFACE AGENT, THE SECURITY AGENT, ANY PARTY
OR BY ANY OTHER PERSON UNDER OR IN CONNECTION WITH ANY FINANCE DOCUMENT, THE
TRANSACTIONS CONTEMPLATED BY THE FINANCE DOCUMENTS OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER
OR IN CONNECTION WITH ANY FINANCE DOCUMENT.


 


28.16                    REFERENCE BANKS


 

If a Reference Bank who is also a Lender (or, if a Reference Bank is not a
Lender, the Lender of which it is an Affiliate) ceases to be a Lender, the
COFACE Agent shall (in consultation with the Borrower) appoint another Lender or
an Affiliate of a Lender to replace that Reference Bank.

 


28.17                    COFACE AGENT’S AND SECURITY AGENT’S MANAGEMENT TIME


 

Any amounts payable to the COFACE Agent or the Security Agent (as the case may
be) under Clause 15.3 (Indemnity to the COFACE Agent), Clause 15.4 (Indemnity to
the Security Agent) and Clause 17 (Costs and expenses) shall include the cost of
utilising the COFACE Agent’s or the Security Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the COFACE Agent or the Security Agent may notify to the Borrower and
the Lenders.

 


28.18                    DEDUCTION FROM AMOUNTS PAYABLE BY THE COFACE AGENT AND
THE SECURITY AGENT


 

If any Party owes an amount to the COFACE Agent or the Security Agent under the
Finance Documents, the COFACE Agent or the Security Agent (as the case may be)
may, after giving notice to that Party and provided that this will not result in
breach of any applicable currency control regulations by the Borrower, deduct an
amount not exceeding that amount from any payment to that Party which the COFACE
Agent or the Security Agent would otherwise be obliged to make under the Finance
Documents and apply the amount deducted in or towards satisfaction of the amount
owed.  For the purposes of the Finance Documents, that Party shall be regarded
as having received any amount so deducted.

 


28.19                    SECURITY AGENT


 


(A)                                  THE PROVISIONS OF SCHEDULE 6 (THE SECURITY
AGENT) SHALL BIND EACH PARTY.


 


(B)                                 THE SECURITY AGENT SHALL PROMPTLY TRANSFER
TO THE COFACE AGENT ANY AMOUNTS RECEIVED BY IT UNDER THE FINANCE DOCUMENTS FOR
APPLICATION BY THE COFACE AGENT IN ACCORDANCE WITH THE ORDER SET OUT IN
CLAUSE 31.6 (PARTIAL PAYMENTS).  THE SECURITY AGENT SHALL BE OBLIGED TO MAKE
SUCH TRANSFER ONLY TO THE EXTENT IT HAS ACTUALLY RECEIVED SUCH AMOUNT.


 


147

--------------------------------------------------------------------------------



 


(C)                                  AT THE REQUEST OF THE SECURITY AGENT, THE
COFACE AGENT SHALL NOTIFY THE SECURITY AGENT, AND SHALL PROVIDE A COPY OF SUCH
NOTIFICATION TO THE BORROWER, OF AMOUNTS DUE TO ANY PARTY UNDER THIS AGREEMENT,
AND THE DUE DATE FOR SUCH AMOUNTS.  THE SECURITY AGENT MAY ACCEPT SUCH
NOTIFICATIONS AS CONCLUSIVE EVIDENCE OF THE MATTERS TO WHICH THEY RELATE.


 


28.20                    NO INDEPENDENT POWER


 


(A)                                  THE LENDERS SHALL NOT HAVE ANY INDEPENDENT
POWER TO ENFORCE, OR HAVE RECOURSE TO, ANY OF THE LIENS EXPRESSED TO BE CREATED
UNDER THE SECURITY DOCUMENTS, OR TO EXERCISE ANY RIGHTS OR POWERS ARISING UNDER
THE SECURITY DOCUMENTS EXCEPT THROUGH THE SECURITY AGENT.


 


(B)                                 THIS CLAUSE IS FOR THE BENEFIT OF THE
FINANCE PARTIES ONLY.


 


29.                               CONDUCT OF BUSINESS BY THE FINANCE PARTIES


 

No provision of this Agreement will:

 


(A)                                  INTERFERE WITH THE RIGHT OF ANY FINANCE
PARTY TO ARRANGE ITS AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS
FIT;


 


(B)                                 OBLIGE ANY FINANCE PARTY TO INVESTIGATE OR
CLAIM ANY CREDIT, RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT,
ORDER AND MANNER OF ANY CLAIM; OR


 


(C)                                  OBLIGE ANY FINANCE PARTY TO DISCLOSE ANY
INFORMATION RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN
RESPECT OF TAX.


 


30.                               SHARING AMONG THE FINANCE PARTIES


 


30.1                          PAYMENTS TO FINANCE PARTIES


 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:

 


(A)                                  THE RECOVERING FINANCE PARTY SHALL, WITHIN
THREE (3) BUSINESS DAYS, NOTIFY DETAILS OF THE RECEIPT OR RECOVERY, TO THE
COFACE AGENT;


 


(B)                                 THE COFACE AGENT SHALL DETERMINE WHETHER THE
RECEIPT OR RECOVERY IS IN EXCESS OF THE AMOUNT THE RECOVERING FINANCE PARTY
WOULD HAVE BEEN PAID HAD THE RECEIPT OR RECOVERY BEEN RECEIVED OR MADE BY THE
COFACE AGENT AND DISTRIBUTED IN ACCORDANCE WITH CLAUSE 31 (PAYMENT MECHANICS),
WITHOUT TAKING ACCOUNT OF ANY TAX WHICH WOULD BE IMPOSED ON THE COFACE AGENT IN
RELATION TO THE RECEIPT, RECOVERY OR DISTRIBUTION; AND


 


(C)                                  THE RECOVERING FINANCE PARTY SHALL, WITHIN
THREE (3) BUSINESS DAYS OF DEMAND BY THE COFACE AGENT, PAY TO THE COFACE AGENT
AN AMOUNT (THE “SHARING PAYMENT”) EQUAL TO SUCH RECEIPT OR RECOVERY LESS ANY
AMOUNT WHICH THE AGENT DETERMINES MAY BE RETAINED BY THE RECOVERING FINANCE
PARTY AS ITS SHARE OF ANY PAYMENT TO BE MADE, IN ACCORDANCE WITH CLAUSE 31.6
(PARTIAL PAYMENTS).


 


148

--------------------------------------------------------------------------------


 


30.2                          REDISTRIBUTION OF PAYMENTS


 

The COFACE Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 31.6 (Partial Payments).

 


30.3                          RECOVERING FINANCE PARTY’S RIGHTS


 


(A)                                  ON A DISTRIBUTION BY THE COFACE AGENT UNDER
CLAUSE 30.2 (REDISTRIBUTION OF PAYMENTS), THE RECOVERING FINANCE PARTY WILL BE
SUBROGATED TO THE RIGHTS OF THE FINANCE PARTIES WHICH HAVE SHARED IN THE
REDISTRIBUTION.


 


(B)                                 IF AND TO THE EXTENT THAT THE RECOVERING
FINANCE PARTY IS NOT ABLE TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE
RELEVANT OBLIGOR SHALL BE LIABLE TO THE RECOVERING FINANCE PARTY FOR A DEBT
EQUAL TO THE SHARING PAYMENT WHICH IS IMMEDIATELY DUE AND PAYABLE.

 


30.4                          REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 


(A)                                  EACH FINANCE PARTY WHICH HAS RECEIVED A
SHARE OF THE RELEVANT SHARING PAYMENT PURSUANT TO CLAUSE 30.2 (REDISTRIBUTION OF
PAYMENTS) SHALL, UPON REQUEST OF THE COFACE AGENT, PAY TO THE COFACE AGENT FOR
ACCOUNT OF THAT RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO THE APPROPRIATE PART
OF ITS SHARE OF THE SHARING PAYMENT (TOGETHER WITH AN AMOUNT AS IS NECESSARY TO
REIMBURSE THAT RECOVERING FINANCE PARTY FOR ITS PROPORTION OF ANY INTEREST ON
THE SHARING PAYMENT WHICH THAT RECOVERING FINANCE PARTY IS REQUIRED TO PAY); AND


 


(B)                                 THAT RECOVERING FINANCE PARTY’S RIGHTS OF
SUBROGATION IN RESPECT OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE RELEVANT
OBLIGOR WILL BE LIABLE TO THE REIMBURSING FINANCE PARTY FOR THE AMOUNT SO
REIMBURSED.


 


30.5                          EXCEPTIONS


 


(A)                                  THIS CLAUSE 30 SHALL NOT APPLY TO THE
EXTENT THAT THE RECOVERING FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT
PURSUANT TO THIS CLAUSE, HAVE A VALID AND ENFORCEABLE CLAIM AGAINST THE RELEVANT
OBLIGOR.


 


(B)                                 A RECOVERING FINANCE PARTY IS NOT OBLIGED TO
SHARE WITH ANY OTHER FINANCE PARTY ANY AMOUNT WHICH THE RECOVERING FINANCE PARTY
HAS RECEIVED OR RECOVERED AS A RESULT OF TAKING LEGAL OR ARBITRATION
PROCEEDINGS, IF:


 

(I)                                     IT NOTIFIED THAT OTHER FINANCE PARTY OF
THE LEGAL OR ARBITRATION PROCEEDINGS; AND

 

(II)                                  THAT OTHER FINANCE PARTY HAD AN
OPPORTUNITY TO PARTICIPATE IN THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT
DO SO AS SOON AS REASONABLY PRACTICABLE HAVING RECEIVED NOTICE AND DID NOT TAKE
SEPARATE LEGAL OR ARBITRATION PROCEEDINGS.

 

149

--------------------------------------------------------------------------------


 


31.                               PAYMENT MECHANICS


 


31.1                          PAYMENTS TO THE COFACE AGENT


 


(A)                                  ON EACH DATE ON WHICH THE BORROWER OR A
LENDER IS REQUIRED TO MAKE A PAYMENT UNDER A FINANCE DOCUMENT (SUBJECT TO
CLAUSE 31.12 (PAYMENTS TO THE SECURITY AGENT), THE BORROWER OR LENDER SHALL MAKE
THE SAME AVAILABLE TO THE COFACE AGENT (UNLESS A CONTRARY INDICATION APPEARS IN
A FINANCE DOCUMENT) FOR VALUE ON THE DUE DATE AT THE TIME AND IN SUCH FUNDS
SPECIFIED BY THE COFACE AGENT AS BEING CUSTOMARY AT THE TIME FOR SETTLEMENT OF
TRANSACTIONS IN THE RELEVANT CURRENCY IN THE PLACE OF PAYMENT.


 


(B)                                 ALL PAYMENTS TO BE MADE BY THE BORROWER
UNDER THIS AGREEMENT SHALL BE MADE IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS TO
THE ACCOUNT OF THE COFACE AGENT WITH ACCOUNT NO. 20019409300136 WITH BNP PARIBAS
S.A., THE EQUITABLE BUILDING, 787 SEVENTH AVENUE, NEW YORK, SWIFT CODE
BNPAUS3NXXX, IN FAVOUR OF BNP PARIBAS LSI-BOCI, 150, RUE DU FAUBOURG
POISSONNIÈRE 75010 PARISSWIFT CODE BNPAFRPPXXX, OR TO SUCH OTHER ACCOUNT AS THE
COFACE AGENT MAY FROM TIME TO TIME DESIGNATE TO THE BORROWER IN WRITING.


 


(C)                                  FOR ANY PAYMENT TO BE MADE BY THE BORROWER,
THE BORROWER SHALL ENSURE THAT THE COFACE AGENT RECEIVES A SWIFT ADVICE OF SUCH
PAYMENT FROM THE BORROWER’S BANK NO LATER THAN THE BUSINESS DAY IMMEDIATELY
PRECEDING THE DATE OF SUCH PAYMENT.  THE SWIFT MESSAGE SHALL BE SENT TO
BNPAFRPPACH ATTENTION BOCI BUYERS CREDITS WITH REFERENCES USA/GLOBALSTAR/LOAN
AGREEMENT DATED 5 JUNE 2009 OR SUCH OTHER ACCOUNT IN THE PRINCIPAL FINANCIAL
CENTRE OF THE COUNTRY OF THAT CURRENCY WITH SUCH BANK AS THE COFACE AGENT
SPECIFIES.


 


31.2                          EVIDENCE OF FINANCIAL INDEBTEDNESS


 


(A)                                  EACH LOAN MADE BY A LENDER SHALL BE
EVIDENCED BY ONE (1) OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND
BY THE COFACE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR RECORDS
MAINTAINED BY THE COFACE AGENT AND EACH LENDER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR OF THE AMOUNT OF ANY LOAN MADE BY THE LENDERS TO THE BORROWER AND
THE INTEREST AND PAYMENTS THEREON.


 


(B)                                 ANY FAILURE TO SO RECORD OR ANY ERROR IN
DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE
BORROWER UNDER THIS AGREEMENT TO PAY ANY AMOUNT OWING WITH RESPECT TO THE
OBLIGATIONS.  IF THERE IS ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE COFACE AGENT IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE COFACE AGENT SHALL
CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


(C)                                  IMMEDIATELY PRIOR TO THE FIRST UTILISATION
DATE, THE BORROWER SHALL EXECUTE AND DELIVER TO EACH LENDER (THROUGH THE COFACE
AGENT) A PROMISSORY NOTE WHICH SHALL EVIDENCE SUCH LENDER’S LOAN (INCLUDING
PRINCIPAL AND INTEREST) AND, IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH
LENDER MAY ATTACH

 

150

--------------------------------------------------------------------------------


 


SCHEDULES TO ITS PROMISSORY NOTES AND ENDORSE THEREON THE DATE, AMOUNT AND
MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.

 


31.3                          DISTRIBUTIONS BY THE COFACE AGENT


 

Each payment received by the COFACE Agent under the Finance Documents for
another Party shall, subject to Clause 31.4 (Distributions to the Borrower) and
Clause 31.5 (Clawback) and Clause 31.12 (Payments to the Security Agent), be
made available by the COFACE Agent as soon as practicable after receipt to the
Party entitled to receive payment in accordance with this Agreement (in the case
of a Lender, for the account of its Facility Office), to such account as that
Party may notify to the COFACE Agent by not less than five (5) Business Days’
notice with a bank in the principal financial centre of the country of that
currency.

 


31.4                          DISTRIBUTIONS TO THE BORROWER


 

The COFACE Agent and the Security Agent may (with the consent of the Obligor or
in accordance with Clause 32 (Set-off)) apply any amount received by it for that
Obligor in or towards payment (on the date and in the currency and funds of
receipt) of any amount due from that Obligor under the Finance Documents or in
or towards purchase of any amount of any currency to be so applied.

 


31.5                          CLAWBACK


 


(A)                                  WHERE A SUM IS TO BE PAID TO THE COFACE
AGENT OR THE SECURITY AGENT UNDER THE FINANCE DOCUMENTS FOR ANOTHER PARTY, THE
COFACE AGENT IS NOT OBLIGED TO PAY THAT SUM TO THAT OTHER PARTY (OR TO ENTER
INTO OR PERFORM ANY RELATED EXCHANGE CONTRACT) UNTIL IT HAS BEEN ABLE TO
ESTABLISH TO ITS SATISFACTION THAT IT HAS ACTUALLY RECEIVED THAT SUM.


 


(B)                                 IF THE COFACE AGENT OR THE SECURITY AGENT
PAYS AN AMOUNT TO ANOTHER PARTY AND IT PROVES TO BE THE CASE THAT THE COFACE
AGENT HAD NOT ACTUALLY RECEIVED THAT AMOUNT, THEN THE PARTY TO WHOM THAT AMOUNT
(OR THE PROCEEDS OF ANY RELATED EXCHANGE CONTRACT) WAS PAID BY THE COFACE AGENT
OR THE SECURITY AGENT SHALL ON DEMAND REFUND THE SAME TO THE COFACE AGENT
TOGETHER WITH INTEREST ON THAT AMOUNT FROM THE DATE OF PAYMENT TO THE DATE OF
RECEIPT BY THE COFACE AGENT OR THE SECURITY AGENT, CALCULATED BY IT TO REFLECT
ITS COST OF FUNDS.


 


31.6                          PARTIAL PAYMENTS


 


(A)                                  IF THE COFACE AGENT RECEIVES A PAYMENT THAT
IS INSUFFICIENT TO DISCHARGE ALL THE AMOUNTS THEN DUE AND PAYABLE BY AN OBLIGOR
UNDER THE FINANCE DOCUMENTS, THE COFACE AGENT SHALL APPLY THAT PAYMENT TOWARDS
THE OBLIGATIONS OF THAT OBLIGOR UNDER THE FINANCE DOCUMENTS IN THE FOLLOWING
ORDER:


 

(I)                                     FIRST, IN OR TOWARDS PAYMENT PRO RATA OF
ANY UNPAID FEES, COSTS AND EXPENSES OF THE COFACE AGENT, THE SECURITY AGENT OR
THE MANDATED LEAD ARRANGERS UNDER THE FINANCE DOCUMENTS;

 

151

--------------------------------------------------------------------------------


 

(II)                                  SECONDLY, IN OR TOWARDS PAYMENT PRO RATA
OF ANY ACCRUED INTEREST, FEE OR COMMISSION DUE TO THE FINANCE PARTIES BUT UNPAID
UNDER THIS AGREEMENT;

 

(III)                               THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF
ANY PRINCIPAL DUE BUT UNPAID UNDER THIS AGREEMENT; AND

 

(IV)                              FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF
ANY OTHER SUM DUE BUT UNPAID UNDER THE FINANCE DOCUMENTS.

 


(B)                                 THE COFACE AGENT SHALL, IF SO DIRECTED BY
THE MAJORITY LENDERS, VARY THE ORDER SET OUT IN PARAGRAPHS (A)(II) TO
(IV) ABOVE.


 


(C)                                  PARAGRAPHS (A) AND (B) ABOVE WILL OVERRIDE
ANY APPROPRIATION MADE BY AN OBLIGOR.


 


31.7                          NO SET-OFF BY THE BORROWER


 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 


31.8                          BUSINESS DAYS


 


(A)                                  ANY PAYMENT WHICH IS DUE TO BE MADE ON A
DAY THAT IS NOT A BUSINESS DAY SHALL BE MADE ON THE NEXT BUSINESS DAY IN THE
SAME CALENDAR MONTH (IF THERE IS ONE) OR THE PRECEDING BUSINESS DAY (IF THERE IS
NOT).


 


(B)                                 DURING ANY EXTENSION OF THE DUE DATE FOR
PAYMENT OF ANY PRINCIPAL OR UNPAID SUM UNDER THIS AGREEMENT INTEREST IS PAYABLE
ON THE PRINCIPAL OR UNPAID SUM AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


31.9                          CURRENCY OF ACCOUNT


 


(A)                                  SUBJECT TO PARAGRAPHS (B) AND (C) BELOW,
DOLLARS IS THE CURRENCY OF ACCOUNT AND PAYMENT FOR ANY SUM DUE FROM THE BORROWER
UNDER ANY FINANCE DOCUMENT.


 


(B)                                 EACH PAYMENT IN RESPECT OF COSTS, EXPENSES
OR TAXES SHALL BE MADE IN THE CURRENCY IN WHICH THE COSTS, EXPENSES OR TAXES ARE
INCURRED.


 


(C)                                  ANY AMOUNT EXPRESSED TO BE PAYABLE IN A
CURRENCY OTHER THAN DOLLARS SHALL BE PAID IN THAT OTHER CURRENCY.


 


31.10                    CHANGE OF CURRENCY


 


(A)                                  UNLESS OTHERWISE PROHIBITED BY LAW, IF MORE
THAN ONE CURRENCY OR CURRENCY UNIT ARE AT THE SAME TIME RECOGNISED BY THE
CENTRAL BANK OF ANY COUNTRY AS THE LAWFUL CURRENCY OF THAT COUNTRY, THEN:


 

(I)                                     ANY REFERENCE IN THE FINANCE DOCUMENTS
TO, AND ANY OBLIGATIONS ARISING UNDER THE FINANCE DOCUMENTS IN, THE CURRENCY OF
THAT COUNTRY SHALL BE TRANSLATED INTO, OR PAID IN, THE CURRENCY OR CURRENCY UNIT
OF THAT COUNTRY

 

152

--------------------------------------------------------------------------------


 

DESIGNATED BY THE COFACE AGENT (AFTER CONSULTATION WITH THE BORROWER); AND

 

(II)                                  ANY TRANSLATION FROM ONE CURRENCY OR
CURRENCY UNIT TO ANOTHER SHALL BE AT THE OFFICIAL RATE OF EXCHANGE RECOGNISED BY
THE CENTRAL BANK FOR THE CONVERSION OF THAT CURRENCY OR CURRENCY UNIT INTO THE
OTHER, ROUNDED UP OR DOWN BY THE COFACE AGENT (ACTING REASONABLY).

 


(B)                                 IF A CHANGE IN ANY CURRENCY OF A COUNTRY
OCCURS, THIS AGREEMENT WILL, TO THE EXTENT THE COFACE AGENT (ACTING REASONABLY
AND AFTER CONSULTATION WITH THE BORROWER) SPECIFIES TO BE NECESSARY, BE AMENDED
TO COMPLY WITH ANY GENERALLY ACCEPTED CONVENTIONS AND MARKET PRACTICE IN THE
LONDON INTERBANK MARKET AND OTHERWISE TO REFLECT THE CHANGE IN CURRENCY.


 


31.11                    DISRUPTION TO PAYMENT SYSTEMS ETC.


 

If either the COFACE Agent determines (in its discretion) that a Disruption
Event has occurred or the COFACE Agent is notified by the Borrower that a
Disruption Event has occurred:

 


(A)                                  THE COFACE AGENT MAY, AND SHALL IF
REQUESTED TO DO SO BY THE BORROWER, CONSULT WITH THE BORROWER WITH A VIEW TO
AGREEING WITH THE BORROWER SUCH CHANGES TO THE OPERATION OR ADMINISTRATION OF
THE FACILITY AS THE COFACE AGENT MAY DEEM NECESSARY IN THE CIRCUMSTANCES;


 


(B)                                 THE COFACE AGENT SHALL NOT BE OBLIGED TO
CONSULT WITH THE BORROWER IN RELATION TO ANY CHANGES MENTIONED IN
PARAGRAPH (A) IF, IN ITS OPINION, IT IS NOT PRACTICABLE TO DO SO IN THE
CIRCUMSTANCES AND, IN ANY EVENT, SHALL HAVE NO OBLIGATION TO AGREE TO SUCH
CHANGES;


 


(C)                                  THE COFACE AGENT MAY CONSULT WITH THE
FINANCE PARTIES IN RELATION TO ANY CHANGES MENTIONED IN PARAGRAPH (A) BUT SHALL
NOT BE OBLIGED TO DO SO IF, IN ITS OPINION, IT IS NOT PRACTICABLE TO DO SO IN
THE CIRCUMSTANCES;


 


(D)                                 ANY SUCH CHANGES AGREED UPON BY THE COFACE
AGENT AND THE BORROWER SHALL (WHETHER OR NOT IT IS FINALLY DETERMINED THAT A
DISRUPTION EVENT HAS OCCURRED) BE BINDING UPON THE PARTIES AS AN AMENDMENT TO
(OR, AS THE CASE MAY BE, WAIVER OF) THE TERMS OF THE FINANCE DOCUMENTS
NOTWITHSTANDING THE PROVISIONS OF CLAUSE 37 (AMENDMENTS AND WAIVERS);


 


(E)                                  THE COFACE AGENT SHALL NOT BE LIABLE FOR
ANY DAMAGES, COSTS OR LOSSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION FOR
NEGLIGENCE, GROSS NEGLIGENCE OR ANY OTHER CATEGORY OF LIABILITY WHATSOEVER BUT
NOT INCLUDING ANY CLAIM BASED ON THE FRAUD OF THE COFACE AGENT) ARISING AS A
RESULT OF ITS TAKING, OR FAILING TO TAKE, ANY ACTIONS PURSUANT TO OR IN
CONNECTION WITH THIS CLAUSE 31.11 (DISRUPTION TO PAYMENT SYSTEMS ETC.); AND


 


(F)                                    THE COFACE AGENT SHALL NOTIFY THE FINANCE
PARTIES OF ALL CHANGES AGREED PURSUANT TO PARAGRAPH (D) ABOVE.

 

153

--------------------------------------------------------------------------------


 


31.12                    PAYMENTS TO THE SECURITY AGENT


 

Notwithstanding any other provision of any Finance Document, after a notice has
been given to the Borrower under Clause 24 (Remedies Upon an Event of Default),
and at any time after any Liens created by or pursuant to any Security Document
becomes enforceable, the Security Agent may require the Borrower to pay all sums
due under any Finance Document as the Security Agent may direct for application
in accordance with the terms of the Security Documents.

 


32.                               SET-OFF


 

If an Event of Default has occurred and is continuing, a Finance Party may
set-off any matured obligation due from an Obligor under the Finance Documents
(to the extent beneficially owned by that Finance Party) against any matured
obligation owed by that Finance Party to that Obligor, regardless of the place
of payment, booking branch or currency of either obligation.  If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set-off.  Following the exercise of a right of set-off under this Agreement, the
relevant Finance Party shall notify the Borrower.

 


33.                               NOTICES


 


33.1                          COMMUNICATIONS IN WRITING


 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 


33.2                          ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 


(A)                                  IN THE CASE OF THE BORROWER, THAT
IDENTIFIED WITH ITS NAME BELOW;


 


(B)                                 IN THE CASE OF EACH LENDER, THAT NOTIFIED IN
WRITING TO THE COFACE AGENT ON OR PRIOR TO THE DATE ON WHICH IT BECOMES A PARTY;
AND


 


(C)                                  IN THE CASE OF THE COFACE AGENT AND THE
SECURITY AGENT, THAT IDENTIFIED WITH ITS NAME BELOW,


 

or any substitute address or fax number or department or officer as the Party
may notify to the COFACE Agent (or the COFACE Agent may notify to the other
Parties, if a change is made by the COFACE Agent) by not less than five
(5) Business Days’ notice.

 


33.3                          DELIVERY


 


(A)                                  ANY COMMUNICATION OR DOCUMENT MADE OR
DELIVERED BY ONE PERSON TO ANOTHER UNDER OR IN CONNECTION WITH THE FINANCE
DOCUMENTS WILL ONLY BE EFFECTIVE:


 

(I)                                     IF BY WAY OF FAX, WHEN RECEIVED IN
LEGIBLE FORM; OR

 

154

--------------------------------------------------------------------------------


 

(II)                                  IF BY WAY OF LETTER, WHEN IT HAS BEEN LEFT
AT THE RELEVANT ADDRESS OR FIVE (5) BUSINESS DAYS AFTER BEING DEPOSITED IN THE
POST POSTAGE PREPAID IN AN ENVELOPE ADDRESSED TO IT AT THAT ADDRESS;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 33.2 (Addresses), if addressed to that department
or officer.

 


(B)                                 ANY COMMUNICATION OR DOCUMENT TO BE MADE OR
DELIVERED TO THE COFACE AGENT, THE SECURITY AGENT OR THE MANDATED LEAD ARRANGERS
WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED BY THE COFACE AGENT, THE SECURITY
AGENT OR SUCH MANDATED LEAD ARRANGER AND THEN ONLY IF IT IS EXPRESSLY MARKED FOR
THE ATTENTION OF THE DEPARTMENT OR OFFICER IDENTIFIED WITH THE COFACE AGENT’S,
THE SECURITY AGENT’S OR SUCH MANDATED LEAD ARRANGER’S SIGNATURE BELOW (OR ANY
SUBSTITUTE DEPARTMENT OR OFFICER AS THE COFACE AGENT, THE SECURITY AGENT OR SUCH
MANDATED LEAD ARRANGER SHALL SPECIFY FOR THIS PURPOSE).


 


(C)                                  ALL NOTICES FROM OR TO AN OBLIGOR SHALL BE
SENT THROUGH THE COFACE AGENT.


 


(D)                                 ANY COMMUNICATION OR DOCUMENT MADE OR
DELIVERED TO THE BORROWER IN ACCORDANCE WITH THIS CLAUSE WILL BE DEEMED TO HAVE
BEEN MADE OR DELIVERED TO EACH OF THE OBLIGORS.


 


33.4                          NOTIFICATION OF ADDRESS AND FAX NUMBER


 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 33.2 (Addresses) or changing its own
address or fax number, the COFACE Agent shall notify the other Parties.

 


33.5                          ELECTRONIC COMMUNICATION


 


(A)                                  ANY COMMUNICATION TO BE MADE BETWEEN THE
COFACE AGENT AND A LENDER UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS MAY
BE MADE BY ELECTRONIC MAIL OR OTHER ELECTRONIC MEANS, IF THE COFACE AGENT AND
THE RELEVANT LENDER:


 

(I)                                     AGREE THAT, UNLESS AND UNTIL NOTIFIED TO
THE CONTRARY, THIS IS TO BE AN ACCEPTED FORM OF COMMUNICATION;

 

(II)                                  NOTIFY EACH OTHER IN WRITING OF THEIR
ELECTRONIC MAIL ADDRESS AND/OR ANY OTHER INFORMATION REQUIRED TO ENABLE THE
SENDING AND RECEIPT OF INFORMATION BY THAT MEANS; AND

 

(III)                               NOTIFY EACH OTHER OF ANY CHANGE TO THEIR
ADDRESS OR ANY OTHER SUCH INFORMATION SUPPLIED BY THEM.

 


(B)                                 ANY ELECTRONIC COMMUNICATION MADE BETWEEN
THE COFACE AGENT AND A LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED IN
READABLE FORM AND IN THE CASE OF ANY ELECTRONIC COMMUNICATION MADE BY A LENDER
TO THE COFACE AGENT ONLY IF IT IS ADDRESSED IN SUCH A MANNER AS THE COFACE AGENT
SHALL SPECIFY FOR THIS PURPOSE.

 

155

--------------------------------------------------------------------------------


 


33.6                          ENGLISH LANGUAGE


 


(A)                                  ANY NOTICE GIVEN UNDER OR IN CONNECTION
WITH ANY FINANCE DOCUMENT MUST BE IN ENGLISH.


 


(B)                                 ALL OTHER DOCUMENTS PROVIDED UNDER OR IN
CONNECTION WITH ANY FINANCE DOCUMENT MUST BE:


 

(I)                                     IN ENGLISH; OR

 

(II)                                  IF NOT IN ENGLISH, AND IF SO REQUIRED BY
THE COFACE AGENT, ACCOMPANIED BY A CERTIFIED ENGLISH TRANSLATION AND, IN THIS
CASE, THE ENGLISH TRANSLATION WILL PREVAIL UNLESS THE DOCUMENT IS A
CONSTITUTIONAL, STATUTORY OR OTHER OFFICIAL DOCUMENT.

 


34.                               CALCULATIONS AND CERTIFICATES


 


34.1                          ACCOUNTS


 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 


34.2                          CERTIFICATES AND DETERMINATIONS


 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 


34.3                          DAY COUNT CONVENTION


 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days or, in any case where
the practice in the London interbank market differs, in accordance with that
market practice.

 


35.                               PARTIAL INVALIDITY


 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 


36.                               REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

156

--------------------------------------------------------------------------------


 


37.                               AMENDMENTS AND WAIVERS


 


37.1                          REQUIRED CONSENTS


 


(A)                                  SUBJECT TO CLAUSE 37.2 (EXCEPTIONS) ANY
TERM OF THE FINANCE DOCUMENTS MAY BE AMENDED OR WAIVED ONLY WITH THE CONSENT OF
THE MAJORITY LENDERS AND THE OBLIGORS AND FOLLOWING CONSULTATION BY THE COFACE
AGENT WITH COFACE.  ANY SUCH AMENDMENT OR WAIVER WILL BE BINDING ON ALL PARTIES.


 


(B)                                 THE COFACE AGENT MAY EFFECT, ON BEHALF OF
ANY FINANCE PARTY, ANY AMENDMENT OR WAIVER PERMITTED BY THIS CLAUSE.


 


37.2                          EXCEPTIONS


 


(A)                                  AN AMENDMENT OR WAIVER THAT HAS THE EFFECT
OF CHANGING OR WHICH RELATES TO:


 

(I)                                     THE DEFINITION OF “MAJORITY LENDERS” IN
CLAUSE 1.1 (DEFINITIONS);

 

(II)                                  AN EXTENSION TO THE DATE OF PAYMENT OF ANY
AMOUNT UNDER THE FINANCE DOCUMENTS;

 

(III)                               A REDUCTION IN THE APPLICABLE MARGIN OR A
REDUCTION IN THE AMOUNT OF ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR
COMMISSION PAYABLE;

 

(IV)                              AN INCREASE IN OR AN EXTENSION OF ANY
COMMITMENT;

 

(V)                                 A CHANGE TO AN OBLIGOR;

 

(VI)                              ANY PROVISION WHICH EXPRESSLY REQUIRES THE
CONSENT OF ALL THE LENDERS;

 

(VII)                           CLAUSE 2.2 (FINANCE PARTIES’ RIGHTS AND
OBLIGATIONS), CLAUSE 26 (CHANGES TO THE LENDERS) OR THIS CLAUSE 37;

 

(VIII)                        THE NATURE OR SCOPE OF THE ASSETS OF THE BORROWER
WHICH FROM TIME TO TIME ARE, OR ARE EXPRESSED TO BE, THE SUBJECT OF A LIEN UNDER
THE SECURITY DOCUMENTS; OR

 

(IX)                                THE RELEASE OF ANY LIEN GRANTED IN
ACCORDANCE WITH THE SECURITY DOCUMENTS OR THE GRANTING OF ANY LIEN REQUIRED
UNDER THE TERMS OF THIS AGREEMENT,

 

shall not be made without the prior consent of all the Lenders.

 


(B)                                 AN AMENDMENT OR WAIVER WHICH RELATES TO THE
RIGHTS OR OBLIGATIONS OF THE COFACE AGENT, THE SECURITY AGENT, AND/OR A MANDATED
LEAD ARRANGER MAY NOT BE EFFECTED WITHOUT THE CONSENT OF THE COFACE AGENT, THE
SECURITY AGENT, AND/OR THE MANDATED LEAD ARRANGER (AS THE CASE MAY BE).

 

157

--------------------------------------------------------------------------------


 


38.                               COUNTERPARTS


 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 


39.                               GOVERNING LAW


 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 


40.                               ENFORCEMENT


 


40.1                          JURISDICTION


 


(A)                                  THE COURTS OF ENGLAND HAVE EXCLUSIVE
JURISDICTION TO SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT (INCLUDING A DISPUTE RELATING TO THE EXISTENCE, VALIDITY OR
TERMINATION OF THIS AGREEMENT OR ANY NON-CONTRACTUAL OBLIGATION ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT) (A “DISPUTE”).


 


(B)                                 THE PARTIES AGREE THAT THE COURTS OF ENGLAND
ARE THE MOST APPROPRIATE AND CONVENIENT COURTS TO SETTLE DISPUTES AND
ACCORDINGLY NO PARTY WILL ARGUE TO THE CONTRARY.


 


(C)                                  THIS CLAUSE 40.1 (JURISDICTION) IS FOR THE
BENEFIT OF THE FINANCE PARTIES ONLY.  AS A RESULT, NO FINANCE PARTY SHALL BE
PREVENTED FROM TAKING PROCEEDINGS RELATING TO A DISPUTE IN ANY OTHER COURTS WITH
JURISDICTION.  TO THE EXTENT ALLOWED BY LAW, THE FINANCE PARTIES MAY TAKE
CONCURRENT PROCEEDINGS IN ANY NUMBER OF JURISDICTIONS.


 


40.2                          SERVICE OF PROCESS


 

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:

 


(A)                                  IRREVOCABLY APPOINTS WFW LEGAL SERVICES
LIMITED OF 15 APPOLD STREET, LONDON EC2A 2HB AS ITS AGENT FOR SERVICE OF PROCESS
IN RELATION TO ANY PROCEEDINGS BEFORE THE ENGLISH COURTS IN CONNECTION WITH ANY
FINANCE DOCUMENT; AND


 


(B)                                 AGREES THAT FAILURE BY A PROCESS AGENT TO
NOTIFY THE BORROWER OF THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS
CONCERNED.


 


40.3                          WAIVER OF IMMUNITY


 

To the extent that the Borrower may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), the Borrower
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 

158

--------------------------------------------------------------------------------


 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

159

--------------------------------------------------------------------------------


 

SIGNATORIES

 

THE BORROWER

 

GLOBALSTAR, INC.

 

By:

 

/s/ James Monroe III

 

 

 

 

 

Name:

 

James Monroe III

 

 

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

Globalstar, Inc.

 

 

 

461 South Milpitas Boulevard

 

 

 

Building 5, Suite 1 and 2

 

 

 

Milpitas, CA 95035

 

 

 

United States of America

 

 

160

--------------------------------------------------------------------------------


 

THE COFACE AGENT

 

BNP PARIBAS

 

By:

 

/s/ Debbie Hirst

 

 

 

 

 

Name:

 

Debbie Hirst

 

 

 

 

 

Title:

 

Head of Export Finance - Americas

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

16 boulevard des Italiens, 75009 Paris, France

 

 

161

--------------------------------------------------------------------------------


 

MANDATED LEAD ARRANGER

 

BNP PARIBAS

 

By:

 

/s/ Debbie Hirst

 

 

 

 

 

Name:

 

Debbie Hirst

 

 

 

 

 

Title:

 

Head of Export Finance - Americas

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

16 boulevard des Italiens, 75009 Paris, France

 

 

162

--------------------------------------------------------------------------------


 

MANDATED LEAD ARRANGER

 

SOCIÉTÉ GÉNÉRALE

 

By:

 

/s/ Olivier Royer

 

 

 

 

 

Name:

 

Olivier Royer

 

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

Tour Société Générale, 17, cours Valmy, 92800 Puteaux, Paris, France

 

163

--------------------------------------------------------------------------------


 

MANDATED LEAD ARRANGER

 

NATIXIS

 

By:

 

/s/ Jean-Louis Viala

 

 

 

 

 

Name:

 

Jean-Louis VIALA

 

 

 

 

 

Title:

 

Structured Export Finance, Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

NATIXIS, 68-76 Quai de la Rapée, 75012, Paris, France

 

 

 

 

 

 

 

 

 

By:

 

/s/ Arnaud Sarret

 

 

 

 

 

Name:

 

Arnaud SARRET

 

 

 

 

 

Title:

 

Structured Export Finance, Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

NATIXIS, 68-76 Quai de la Rapée, 75012, Paris, France

 

 

164

--------------------------------------------------------------------------------


 

MANDATED LEAD ARRANGER

 

CALYON

 

By:

 

/s/ Didier Laffon

 

 

 

 

 

Name:

 

Didier Laffon

 

 

 

 

 

Title:

 

Executive Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Frédéric Bambuck

 

 

 

 

 

Name:

 

Frédéric Bambuck

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

 

 

 

165

--------------------------------------------------------------------------------


 

MANDATED LEAD ARRANGER

 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

By:

 

/s/ Jacques-Philippe Menville

 

 

 

 

 

Name:

 

Jacques-Philippe Menville

 

 

 

 

 

Title:

 

Senior Vice-President

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

6 avenue de Provence, 75009, Paris

 

 

 

 

 

By:

 

/s/ Michêle Patri

 

 

 

 

 

Name:

 

Michêle Patri

 

 

 

 

 

Title:

 

Assistant Vice-President

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

6 avenue de Provence, 75009, Paris

 

 

166

--------------------------------------------------------------------------------


 

THE SECURITY AGENT

 

BNP PARIBAS

 

By:

 

/s/ Debbie Hirst

 

 

 

 

 

Name:

 

Debbie Hirst

 

 

 

 

 

Title:

 

Head of Export Finance - Americas

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

16 boulevard des Italiens, 75009 Paris, France

 

 

167

--------------------------------------------------------------------------------


 

THE LENDERS

 

BNP PARIBAS

 

By:

 

/s/ Debbie Hirst

 

 

 

 

 

Name:

 

Debbie Hirst

 

 

 

 

 

Title:

 

Head of Export Finance - Americas

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

16 boulevard des Italiens, 75009 Paris, France

 

 

168

--------------------------------------------------------------------------------


 

THE LENDERS

 

SOCIÉTÉ GÉNÉRALE

 

By:

 

/s/ Olivier Royer

 

 

 

 

 

Name:

 

Olivier Royer

 

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

Tour Société Générale, 17, cours Valmy, 92800 Puteaux, Paris, France

 

169

--------------------------------------------------------------------------------


 

THE LENDERS

 

NATIXIS

 

By:

 

/s/ Jean-Louis Viala

 

 

 

 

 

Name:

 

Jean-Louis VIALA

 

 

 

 

 

Title:

 

Structured Export Finance, Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

NATIXIS, 68-76 Quai de la Rapée, 75012, Paris, France

 

 

 

 

 

 

 

 

 

By:

 

/s/ Arnaud Sarret

 

 

 

 

 

Name:

 

Arnaud SARRET

 

 

 

 

 

Title:

 

Structured Export Finance, Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

NATIXIS, 68-76 Quai de la Rapée, 75012, Paris, France

 

 

170

--------------------------------------------------------------------------------


 

THE LENDERS

 

CALYON

 

By:

 

/s/ Didier Laffon

 

 

 

 

 

Name:

 

Didier Laffon

 

 

 

 

 

Title:

 

Executive Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Frédéric Bambuck

 

 

 

 

 

Name:

 

Frédéric Bambuck

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

 

 

 

171

--------------------------------------------------------------------------------


 

CRÉDIT INDUSTRIEL ET COMMERCIAL

 

By:

 

/s/ Jacques-Philippe Menville

 

 

 

 

 

Name:

 

Jacques-Philippe Menville

 

 

 

 

 

Title:

 

Senior Vice-President

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

6 avenue de Provence, 75009, Paris

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michêle Patri

 

 

 

 

 

Name:

 

Michêle Patri

 

 

 

 

 

Title:

 

Assistant Vice-President

 

 

 

 

 

Date:

 

5 June 2009

 

 

 

 

 

Address:

 

6 avenue de Provence, 75009, Paris

 

 

172

--------------------------------------------------------------------------------